    Case 3:18-md-02828-SI       Document 181      Filed 05/29/20   Page 1 of 409



Steve D. Larson, OSB No. 863540
Email: slarson@stollberne.com
Jennifer S. Wagner, OSB No. 024470
Email: jwagner@stollberne.com
STOLL STOLL BERNE LOKTING & SHLACHTER P.C.
209 SW Oak Street, Suite 500
Portland, Oregon 97204
Telephone: (503) 227-1600

Attorneys for Plaintiffs

[Additional Counsel Listed on Signature Page.]




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTLAND DIVISION

IN RE: INTEL CORP. CPU MARKETING,                Case No. 3:18-md-02828-SI
SALES PRACTICES AND PRODUCTS
LIABILITY LITIGATION
                                                 AMENDED CONSOLIDATED CLASS
                                                 ACTION ALLEGATION COMPLAINT
This Document Relates to ALL ACTIONS
                                                 DEMAND FOR JURY TRIAL




           AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
         Case 3:18-md-02828-SI                       Document 181                Filed 05/29/20             Page 2 of 409




                                                     TABLE OF CONTENTS

                                                                                                                                    Page
INTRODUCTION ...........................................................................................................................1

JURISDICTION AND VENUE ....................................................................................................10

PARTIES .......................................................................................................................................11

NAMED PLAINTIFFS..................................................................................................................11

DEFENDANT..............................................................................................................................127

CHOICE OF LAW ......................................................................................................................128

SUBSTANTIVE ALLEGATIONS .............................................................................................129

           A.         General Background ............................................................................................129

                      1.         Intel’s 8086 and x86 Instruction Set ........................................................129

                      2.         Intel’s 80286 and the Introduction of Protected Mode ............................131

                      3.         Intel’s 80486 and the Introduction of Pipelines and On-Die Caches.......135

                      4.         Intel’s P5 Microarchitecture ....................................................................140

                      5.         Intel’s P6 and the Introduction of Dynamic Execution ...........................141

                      6.         The Netburst Microarchitecture Disaster .................................................147

                      7.         Intel’s Core Microarchitecture .................................................................150

                      8.         “Tick/Tock” and the Nehalem Architecture ............................................153

                      9.         Intel’s Claimed Focus on Security with Core Tick/Tocks .......................158

           B.         Intel’s Processors Are Defective ..........................................................................167

                      1.         Security Vulnerabilities Created by Intel’s Use of Speculative
                                 Execution and an Unsecured Cache Subsystem Lead to
                                 Confidentiality Security Breaches ...........................................................167

                      2.         Intel Knew That Its Architecture Was Susceptible to Side-Channel
                                 Exploits ....................................................................................................169




PAGE i –            AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
    Case 3:18-md-02828-SI                Document 181                Filed 05/29/20              Page 3 of 409




            3.         Intel Knew That Permitting Unprotected Memory Access During
                       Speculative Execution Could Be Exploited .............................................178

            4.         “Meltdown”..............................................................................................182

            5.         “Foreshadow” or “L1 Terminal Fault” ....................................................186

            6.         SwapGS....................................................................................................190

            7.         MDS Exploits...........................................................................................192

            8.         “Spectre” ..................................................................................................204

      C.    Intel Was Aware of Numerous Methods That Would Have Mitigated Side-
            Channel Exploits ..................................................................................................207

      D.    The Intel CPU Exploits Are Both Weaponized And Untraceable. ......................210

      E.    The Intel CPU Exploits Are An Intel Problem; Not An Industry-Wide
            Problem. ...............................................................................................................212

      F.    Intel’s Interim Patches Have Impacted The Performance Of The CPUs And
            Still Leave The CPUs Vulnerable To Exploit......................................................215

      G.    Intel’s Failed Mitigation Attempts Have Resulted in Significant Negative
            Consequences.......................................................................................................218

      H.    Intel’s Interim Patches Have Come at a Significant Cost to the CPUs’
            Processing Speed and Performance .....................................................................220

      I.    Performance Matters ............................................................................................227

      J.    Plaintiffs’ Performance Testing of Intel’s CPUs .................................................232

            1.         Responsiveness on Windows ...................................................................236

            2.         Linux: Individual Workloads ..................................................................239

            3.         Intel Server Processors: Typical Server Workloads ...............................244

            4.         Analysis on MacOS .................................................................................247

            5.         Mitigations Transform Higher-End CPUs Into Lower-End CPUs ..........248

            6.         Intel CPUs Are Slower Than Cheaper AMD CPUs After Mitigation .....250

      K.    Intel’s Performance Degradation in Context .......................................................250


PAGE ii –   AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
       Case 3:18-md-02828-SI                    Document 181               Filed 05/29/20            Page 4 of 409




          L.         The Only True “Fix” for the Security Vulnerabilities Inherent in Intel’s
                     Defective CPUs Is a New CPU ............................................................................252

CLASS ACTION ALLEGATIONS ............................................................................................254

TOLLING OF APPLICABLE LIMITATIONS PERIODS ........................................................260

CLAIMS ALLEGED ...................................................................................................................261

NATIONWIDE COUNT I FRAUD BY CONCEALMENT AND OMISSION Common
     Law Claim........................................................................................................................261

NATIONWIDE COUNT II VIOLATIONS OF THE CONSUMERs LEGAL REMEDIES
     ACT Cal. Civ. Code § 1750 et seq...................................................................................264

NATIONWIDE COUNT III VIOLATIONS OF THE CALIFORNIA UNFAIR
     COMPETITION LAW Cal. Bus. & Prof. Code § 17200 et seq. .....................................266

NATIONWIDE COUNT IV VIOLATIONS OF CALIFORNIA’S FALSE
     ADVERTISING LAW Cal. Bus. & Prof. Code § 17500 et seq. .....................................269

NATIONWIDE COUNT V QUASI CONTRACT OR UNJUST ENRICHMENT
     Common Law Claim ........................................................................................................272

CLAIMS ALLEGED ON BEHALF OF THE SUBCLASSES ...................................................273

ALABAMA SUBCLASS COUNT VI ALABAMA DECEPTIVE TRADE PRACTICES
    ACT Ala. Code § 8-19-1 et seq. ......................................................................................273

ALASKA SUBCLASS COUNT VII ALASKA CONSUMER PROTECTION ACT
     Alaska Stat. § 45.50.471 et seq. .......................................................................................276

ARIZONA SUBCLASS COUNT VIII ARIZONA CONSUMER FRAUD ACT A.R.S. §
     44-1521 et seq. .................................................................................................................279

ARKANSAS SUBCLASS COUNT IX ARKANSAS DECEPTIVE TRADE PRACTICES
    ACT, A.C.A. § 4-88-101, et seq. .....................................................................................280

COLORADO SUBCLASS COUNT X COLORADO CONSUMER PROTECTION ACT,
    Colo. Rev. Stat. § 6-1-101 et seq. ....................................................................................283

CONNECTICUT SUBCLASS COUNT XI CONNECTICUT TRADE PRACTICES ACT
    C.G.S.A. § 42-110g et seq. ..............................................................................................286

DELAWARE SUBCLASS COUNT XII DELAWARE CONSUMER FRAUD ACT 6
    Del. Code § 2513 et seq. ..................................................................................................290


PAGE iii –         AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI                   Document 181              Filed 05/29/20           Page 5 of 409




DISTRICT OF COLUMBIA SUBCLASS COUNT XIII DISTRICT OF COLUMBIA
     CONSUMER PROTECTION PROCEDURES ACT D.C. Code § 28-3904 et seq. .......292

FLORIDA SUBCLASS COUNT XIV FLORIDA DECEPTIVE AND UNFAIR TRADE
     PRACTICES ACT Fla. Stat. § 501.201 et seq. ...............................................................295

GEORGIA SUBCLASS COUNT XV GEORGIA UNIFORM DECEPTIVE TRADE
    PRACTICES ACT O.C.G.A. § 10-1-390 et seq. .............................................................296

HAWAII SUBCLASS COUNT XI HAWAII UNFAIR PRACTICES AND UNFAIR
    COMPETITION ACT Haw. Rev. Stat. § 480-1 et seq. ...................................................299

HAWAII SUBCLASS COUNT XII HAWAII UNIFORM DECEPTIVE TRADE
    PRACTICE ACT Haw. Rev. Stat. § 481a-3 et seq..........................................................301

IDAHO SUBCLASS COUNT XIII IDAHO CONSUMER PROTECTION ACT Idaho
     Code § 48-601 et seq........................................................................................................303

ILLINOIS SUBCLASS COUNT XIV ILLINOIS CONSUMER FRAUD AND
      DECEPTIVE BUSINESS PRACTICES ACT 815 ILCS § 505 et seq. ..........................305

ILLINOIS SUBCLASS COUNT XV ILLINOIS UNIFORM DECEPTIVE TRADE
      PRACTICES ACT 815 ILCS § 510/2 et seq. ..................................................................306

INDIANA SUBCLASS COUNT XVI INDIANA DECEPTIVE CONSUMER SALES
     ACT Ind. Code § 24-5-0.5-1 et seq..................................................................................308

IOWA SUBCLASS COUNT XVII IOWA PRIVATE RIGHT OF ACTION FOR
     CONSUMER FRAUDS ACT Iowa Code § 714H ..........................................................313

KANSAS SUBCLASS COUNT XVIII KANSAS CONSUMER PROTECTION ACT
    K.S.A. § 50-623 et seq. ....................................................................................................314

LOUISIANA SUBCLASS COUNT XIX LOUISIANA UNFAIR TRADE PRACTICES
     AND CONSUMER PROTECTION LAW La. Rev. Stat. Ann. § 51:1401 et seq...........317

MAINE SUBCLASS COUNT XX MAINE UNFAIR TRADE PRACTICES ACT 5 Me.
     Rev. Stat. §§ 205, 213, et seq...........................................................................................320

MAINE SUBCLASS COUNT XXI MAINE UNIFORM DECEPTIVE TRADE
     PRACTICES ACT 10 Me. Rev. Stat. § 1212 et seq. .......................................................321

MARYLAND SUBCLASS COUNT XXII MARYLAND CONSUMER PROTECTION
    ACT Md. Comm. Code § 13-301 et seq. .........................................................................323

MICHIGAN SUBCLASS COUNT XXIII MICHIGAN CONSUMER PROTECTION
     ACT Mich. Comp. Laws Ann. § 445.903 et seq..............................................................326

PAGE iv –          AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI                  Document 181             Filed 05/29/20          Page 6 of 409




MINNESOTA SUBCLASS COUNT XXIV MINNESOTA CONSUMER FRAUD ACT
     Minn. Stat. § 325f.68, et seq. and Minn. Stat. § 8.31 et seq. ...........................................327

MINNESOTA SUBCLASS COUNT XXV MINNESOTA UNIFORM DECEPTIVE
     TRADE PRACTICES ACT Minn. Stat. § 325d.43 et seq...............................................329

MISSISSIPPI SUBCLASS COUNT XXVII MISSISSIPPI CONSUMER PROTECTION
      ACT Miss. Code § 75-24-1 et seq. ..................................................................................331

MISSOURI SUBCLASS COUNT XXVIII MISSOURI MERCHANDISE PRACTICES
     ACT Mo. Rev. Stat. § 407.010 et seq. .............................................................................333

MONTANA SUBCLASS COUNT XXIX MONTANA UNFAIR TRADE PRACTICES
    AND CONSUMER PROTECTION ACT M.C.A. § 30-14-101 et seq. ..........................335

NEBRASKA SUBCLASS COUNT XXX NEBRASKA CONSUMER PROTECTION
    ACT Neb. Rev. Stat. § 59-1601 et seq.............................................................................338

NEBRASKA SUBCLASS COUNT XXXI NEBRASKA UNIFORM DECEPTIVE
    TRADE PRACTICES ACT Neb. Rev. Stat. § 87-301 et seq. .........................................339

NEVADA SUBCLASS COUNT XXXII NEVADA DECEPTIVE TRADE PRACTICES
    ACT Nev. Rev. Stat. Ann. § 598.0903 et seq. .................................................................341

NEW HAMPSHIRE SUBCLASS COUNT XXXIII NEW HAMPSHIRE CONSUMER
     PROTECTION ACT N.H.R.S.A. § 358-A et seq. ...........................................................343

NEW JERSEY SUBCLASS COUNT XXXIV NEW JERSEY CONSUMER FRAUD
     ACT, N.J. Stat. Ann. § 56:8-1 et seq. ..............................................................................344

NEW MEXICO SUBCLASS COUNT XXXV NEW MEXICO UNFAIR PRACTICES
     ACT N.M. Stat. Ann. § 57-12-2 et seq. ...........................................................................345

NEW YORK SUBCLASS COUNT XXXVI NEW YORK GENERAL BUSINESS LAW
     N.Y. Gen. Bus. Law § 349 et seq.....................................................................................347

NORTH CAROLINA SUBCLASS COUNT XXXVII NORTH CAROLINA UNFAIR
    TRADE PRACTICES ACT N.C. Gen. Stat. Ann. § 75-1.1 et seq. .................................349

NORTH DAKOTA SUBCLASS COUNT XXXVIII NORTH DAKOTA UNLAWFUL
    SALES OR ADVERTISING ACT N.D. Cent. Code § 51-15-01 et seq. ........................351

OHIO SUBCLASS COUNT XXXIX OHIO CONSUMER SALES PRACTICES ACT
     Ohio Rev. Code § 1345.01 et seq. ...................................................................................352

OHIO SUBCLASS COUNT XL OHIO DECEPTIVE TRADE PRACTICES ACT Ohio
     Rev. Code § 4165.01 et seq. ............................................................................................354

PAGE v –          AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
       Case 3:18-md-02828-SI                    Document 181              Filed 05/29/20            Page 7 of 409




OKLAHOMA SUBCLASS COUNT XLI OKLAHOMA CONSUMER PROTECTION
    ACT Okla. Stat. Tit. 15, § 751 et seq...............................................................................356

OREGON SUBCLASS COUNT XLII OREGON UNLAWFUL TRADE PRACTICES
    ACT Or. Rev. Stat. § 646.608 et seq. ..............................................................................358

PENNSYLVANIA SUBCLASS COUNT XLIII PENNSYLVANIA UNFAIR TRADE
     PRACTICES AND CONSUMER PROTECTION LAW 73 Pa. Cons. Stat. §§ 201-
     2 & 201-3, et seq. .............................................................................................................361

RHODE ISLAND SUBCLASS COUNT XLIV RHODE ISLAND DECEPTIVE TRADE
    PRACTICES ACT R.I. Gen. Laws § 6-13.1 et seq. ........................................................363

SOUTH CAROLINA SUBCLASS COUNT XLV SOUTH CAROLINA UNFAIR
     TRADE PRACTICES ACT S.C. Code Ann. § 39-5-10 et seq........................................366

SOUTH DAKOTA SUBCLASS COUNT XLVI SOUTH DAKOTA DECEPTIVE
     TRADE PRACTICES AND CONSUMER PROTECTION ACT S.D. Codified
     Laws § 37-24-1 et seq. .....................................................................................................369

TENNESSEE SUBCLASS COUNT XLVII TENNESSEE CONSUMER PROTECTION
     ACT Tenn. Code Ann. § 47-18-101 et seq. .....................................................................371

TEXAS SUBCLASS COUNT XLVIII TEXAS DECEPTIVE TRADE PRACTICES—
     CONSUMER PROTECTION ACT Texas Bus. & Com. Code § 17.41 et seq. ..............376

UTAH SUBCLASS COUNT XLIX UTAH CONSUMER SALES PRACTICES ACT
     Utah Code § 13-11-1 et seq. ............................................................................................379

VERMONT SUBCLASS COUNT L VERMONT CONSUMER FRAUD ACT Vt. Stat.
    Ann. Tit. 9, § 2451 et seq. ................................................................................................382

VIRGINIA SUBCLASS COUNT LI VIRGINIA CONSUMER PROTECTION ACT Va.
     Code Ann. § 59.1-196 et seq............................................................................................385

WASHINGTON SUBCLASS COUNT LII WASHINGTON CONSUMER
    PROTECTION ACT Wash. Rev. Code Ann. § 19.86.020 et seq....................................388

WEST VIRGINIA SUBCLASS COUNT LIII WEST VIRGINIA CONSUMER CREDIT
     AND PROTECTION ACT W. Va. Code § 46A-6-101 et seq. .......................................390

WISCONSIN SUBCLASS COUNT LIV WISCONSIN DECEPTIVE TRADE
     PRACTICES ACT Wis. Stat. § 100.18 et seq. ................................................................394

WYOMING SUBCLASS COUNT LV WYOMING CONSUMER PROTECTION ACT
    Wyo. Stat. Ann. § 40-12-101 et seq. ................................................................................396


PAGE vi –          AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
       Case 3:18-md-02828-SI                    Document 181              Filed 05/29/20            Page 8 of 409




REQUEST FOR RELIEF ............................................................................................................399

JURY DEMAND .........................................................................................................................399




PAGE vii – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
         Case 3:18-md-02828-SI        Document 181        Filed 05/29/20     Page 9 of 409




          Plaintiffs, individually and on behalf of the members of the Class defined below, allege the

following against Defendant Intel Corporation (“Intel” or “the Company”), based upon personal

knowledge with respect to themselves and on information and belief derived from, among other

things, the investigation of counsel and review of public documents as to all other matters.

                                          INTRODUCTION

          1.      Despite Intel’s intentional concealment of specific design choices that it long knew

rendered its central processing units (“CPUs” or “processors”) unsecure, it was only in January 2018

that it was first revealed to the public that Intel’s CPUs have significant security vulnerabilities that

gave unauthorized program instructions access to protected data.

          2.      A CPU is the “brain” in every computer and mobile device and processes all of the

essential applications, including the handling of confidential information such as passwords and

encryption keys. Maintaining the security of confidential information is a fundamental function of

all CPUs that Plaintiffs and members of the Class relied upon Intel to provide. “Processor-level

security is foundational and can prevent the exploitation that software-based products can be prone

to.”1 Indeed, the CPU “plays a fundamental role in security because of performance, hardware-

rooted trust, and the ability to provide security functionality, such as encryption, while exposing

minimal attack surface area.”2

          3.      Although Plaintiffs and members of the Class relied upon Intel to design its CPUs to

ensure that private data remains secure from access by unauthorized parties, increased sales, and

thus increased profits, drove Intel to implement certain techniques, such as speculative execution



1
    See John Abbott, Trusting in the CPU: Getting to the Roots of Security, June 2017 at p. 4.
2
    Id. at p. 9

PAGE 1 –          AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181       Filed 05/29/20     Page 10 of 409




and out-of-order execution, in a manner that left users’ confidential information exposed and

vulnerable to unauthorized access.

       4.      In a nutshell, speculative execution allows a CPU to run instructions from software

programs or applications before knowing whether an instruction is required or whether access to

information is authorized. Intel’s defective implementation of “speculative execution” maintains

accessed user information, including confidential information, within the CPU (a fast memory

known as Cache, and several internal buffers including the Line Fill Buffers, Store Buffers, and

Writeback buffers associated with the Cache) in a vulnerable manner, and thus exposes user data to

a substantial security risk of exposure and theft by unauthorized third parties.

       5.      The exploits identified in 2018, generally dubbed “Meltdown,” “Spectre,” and

“Foreshadow” (and related variants), are part of a class of exploits that allow unauthorized third

parties to exploit Intel’s processor vulnerabilities to gain access to confidential information. The

exploits take advantage of design defects in Intel’s CPUs related to memory access protection and

speculative execution of computer program instructions, which made information that should

otherwise remain secure accessible to unauthorized use. Unbeknown to Plaintiffs and members of

the Class, when Intel’s processors engage in speculative execution, the processors make

information, which should remain secure and inaccessible to unauthorized use, accessible in the

processors’ unsecured subsystems. These undisclosed design defects, which Plaintiffs define herein

as “Unauthorized Access” and “Incomplete Undo” (the “Defects”), are exploited by an ever-

increasing number of exploits as hackers gain additional insight into the Defects.

       6.      As designed, Intel CPUs suffer from Unauthorized Access which allows program

instructions unauthorized access to protected data (e.g., secrets).          When Intel processors

speculatively execute instructions, Incomplete Undo allows protected data to remain in Intel’s

PAGE 2 –      AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 11 of 409




CPU’s unsecure subsystems (e.g., those instructions are not completely undone) when speculation

is wrong. Intel was aware that its processor design, which allowed secrets to be placed into the

CPU’s unsecure subsystems by unauthorized users, presented a substantial security risk to

consumers and could be exploited.

       7.      More troubling, Intel’s flawed processor design affects almost every x86-64 Core

processor CPU that Intel designed, manufactured, marketed, sold, and distributed in the last 20 years

(“Intel’s CPU(s)”).

       8.      Because Intel has failed and refused to address the underlying Defects in Intel’s

CPUs, additional exploits, dubbed “Fallout,” “RIDL,” and “ZombieLoad” (and related variants) by

the researchers (and referred to collectively by Intel as Microarchitectural Data Sampling (“MDS”))

as well as SwapGS and LazyFP were disclosed in 2019. Even more exploits, dubbed “Vector

Register Sampling,” “CacheOut,” and “Snoop-assisted L1 Data Sampling” were disclosed in 2020.

All of these exploits exploit the same undisclosed Defects in Intel’s CPU design and have been

discovered on an ongoing basis for over two years, with the most recent one reported in March 2020.

Undoubtedly, more exploits exploiting the Defects are expected and will continue to be disclosed.

Fallout, RIDL, ZombieLoad, SwapGS, LazyFP, Vector Register Sampling, CacheOut, Snoop-

assisted L1 Data Sampling, and the yet-to-be-disclosed exploits are referred to collectively with

Meltdown, Spectre, and Foreshadow as the “Intel CPU Exploits.”

       9.      The Defects that allow the Intel CPU Exploits are the direct result of Intel’s knowing

decision to sacrifice security in favor of speed to gain an edge in its ongoing competition with rivals

such as Advanced Micro Devices, Inc. (“AMD”). As with the Meltdown and Foreshadow exploits,

Fallout, RIDL, ZombieLoad, SwapGS, LazyFP, Vector Register Sampling, and CacheOut exploit

Intel-processor Defects. AMD has reported that its processors are not subject to Meltdown,

PAGE 3 –      AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 12 of 409




Foreshadow, Fallout, RIDL, ZombieLoad, SwapGS, LazyFP, Vector Register Sampling,

and CacheOut. Despite Intel’s efforts to mischaracterize the Defects and the Intel CPU Exploits as

industry-wide risks of chip manufacturers, the truth is that only Intel designed its CPUs in this

flawed manner and, because of its design choices, the Intel CPU Exploits are largely an Intel-only

problem.

       10.     Moreover, Intel’s decision to forego security for the sake of speed was contrary to

the public statements it made about the security of its processors. Although Intel publicly touted its

processors’ security, Intel kept its hardware design strictly confidential, within its exclusive

knowledge, and actively protected as a trade secret. Plaintiffs and members of the Class had no way

of knowing before their purchases that Intel disregarded a fundamental CPU function—data

security—and knowingly designed its CPUs to permit unprotected memory access during

speculative execution.

       11.     Executing the Intel CPU Exploits leaves no fingerprints or forensic trace and are thus

exceptionally hard to detect. “But [it is] suspect[ed] that for intelligence agencies and commercial

hacking groups, Meltdown and Spectre [as well as the other Intel CPU Exploits] are already parts

of their toolkits; they’re probably paired with fileless malware as an entry point. With fileless

malware, nothing is written to disk, and with Meltdown [and the other Intel CPU Exploits], there’s

reportedly no need for privilege escalation. The result is a super-stealthy exploit that is less likely




PAGE 4 –      AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20      Page 13 of 409




to trigger any alarms.”3 Even Intel acknowledged that the Intel CPU Exploits could “be maliciously

exploited in the wild by highly sophisticated cyber-criminals.”4

       12.     While programs without the requisite permission should not be allowed to read data

associated with other programs, an unauthorized user can exploit the Defects to get hold of secrets

stored in the memory of other running programs. This might include confidential or personal

information such as passwords stored in a password manager or web browser, personal photos,

emails, instant messages and even business-critical documents. For example, by exploiting the

Defects, a web page in one browser tab could read a user’s online banking password from another

browser tab. Or, on cloud servers, one virtual machine could snoop on the data in other virtual

machines on the same system. This is not supposed to be possible.

       13.     Although it has yet to come forth with a full and candid description of all facts known

only to it concerning the unprecedented security Defects, what Intel has already admitted is

damning. According to Intel, “[t]hese side-channel leaks are particularly dangerous in environments

running large numbers of virtualized servers on shared host servers in the cloud. It is problematic

because it is possible for an unauthorized virtual machine to eavesdrop on a victim’s VM.”5

Acknowledging that its customers are “security conscious,” Intel has advised its customers to




3
   Mike Fong, Five Mobile Security Predictions For 2020, Forbes (Jan. 16, 2020),
https://www.forbes.com/sites/forbestechcouncil/2020/01/16/five-mobile-security-predictions-for-
2020/#56a5fb822cb6
4
 Maxwell Cooter, We’ve secured our CPU silicon, and ready to secure your business, says post-
Meltdown          Intel,         The         Register          (Sept.     12,         2019),
https://www.theregister.co.uk/2019/09/12/securing_the_silicon/
5
 Maxwell Cooter, We’ve secured our CPU silicon, and ready to secure your business, says post-
Meltdown          Intel,         The         Register          (Sept.     12,         2019),
https://www.theregister.co.uk/2019/09/12/securing_the_silicon/

PAGE 5 –      AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 14 of 409




“deploy only machines with the latest generations of processors inside”—which Intel claims include

the necessary security defenses “built in.”6

       14.     Unbeknownst to Plaintiffs and members of the Class, Intel has known for years that

its proprietary CPU design (which permitted unauthorized memory access during speculative

execution) could be exploited by side-channel exploits. Furthermore, Intel has been aware of

various methods that would secure its CPUs, yet has failed to implement them. Indeed, research

shows that Intel purposefully implemented the Defects (and concealed them), which undermined

the security of Intel CPUs simply to achieve a performance advantage over AMD and other

competitors.

       15.     As the leader in the global CPU industry, Intel knows the critical importance of both

performance and protecting consumers’ sensitive data from unauthorized access. Intel also knows

the multitude of harms that foreseeably flow to individual consumers when sensitive data is stolen

by criminals, including, among other things, identify theft, fraud, credit and reputational harm,

erroneous tax claims, and extortion. Indeed, Intel’s success is largely based on the advertised speed

and security of its CPUs.

       16.     While some mitigations with microcode updates, operating system-level fixes, and

patches to applications like web browsers have become available to ostensibly eliminate the threat

of the publicly disclosed Intel CPU Exploits, the mitigations materially affect the performance of

Intel’s CPUs for all users and also have been shown to be inadequate in curing the Defects. Each

new exploit and each associated mitigation creates an additional layer of performance impact.



6
 Maxwell Cooter, We’ve secured our CPU silicon, and ready to secure your business, says post-
Meltdown          Intel,         The         Register          (Sept.     12,         2019),
https://www.theregister.co.uk/2019/09/12/securing_the_silicon/

PAGE 6 –       AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181       Filed 05/29/20     Page 15 of 409




Testing using accepted testing equipment, protocols, and a wide variety of benchmarks conducted

by engineering experts in performance evaluation, confirm that each security mitigation individually

leads to significant performance degradations in Intel processors (on average as high as 17.6% for

Meltdown-related mitigations, 8.8% for those related to Spectre, 4.2% for those related to

Foreshadow, and 20.6% for those related to MDS). Moreover, combining the individual security

mitigations in the default mitigations leads to a cumulative effect. As a result, overall performance

degradations are even greater and as high as 31.4% for Linux operating systems, 7.5% for Mac

operating systems, and 16.6% for Windows operating systems on account of the default mitigations

on average. For certain workloads, Intel’s CPU mitigations degraded performance by 46.6% on

average and up to 54.5%.

       17.       Each Plaintiff and member of the Class suffered injury from Intel’s security

mitigations, one way or the other, irrespective of the following:

                Level of security mitigation: individual or cumulative;

                Processor type: desktop, mobile or server processor;

                Operating system: Linux, Mac OS, or Windows;

                Software: system software, networking, application software, Web browsing;

                Price: expensive versus cheaper processor;

                Time of purchase (release date): new versus old processor; and

                CPU Model: i9, i7, i5 or i3.

       18.       Even worse, to minimize the risk of exploit, it is recommended that users disable key

Intel CPU performance functionality altogether, such as Hyper-Threading (which allows a single

physical CPU to appear as two logical CPUs to an operating system with the ability to share physical




PAGE 7 –         AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 16 of 409




execution resources).7      That is why Google disabled Hyper-Threading on its Intel-based

Chromebooks.

        19.     In other words, every Plaintiff’s CPU now suffers reduced functionality and

performance as a direct result of downloading Intel’s mitigations to address the undisclosed Defects

in Intel’s CPU design.      As a consequence of the material post-mitigation performance and

functionality degradation, Plaintiffs’ processors’ performance is essentially downgraded into the

performance of slower lower cost processors.

        20.     The only true fix is to exchange each defective CPU for a device containing a

processor not subject to the security and performance Defects. The fact that Intel has left variants

of MDS unpatched for more than 18 months is a byproduct of Intel’s piecemeal and incomplete

response to the Intel CPU Exploits. Rather than prevent further exploits by correcting the root cause

of the exploits (i.e., the Defects), Intel merely provides a superficial patch for the specific exploit as

researchers demonstrate yet another variant of the Intel CPU Exploits. As long as Intel continues

to only respond with symptomatic fixes, additional exploits like the Intel CPU Exploits will keep

happening. As industry experts stress, “[r]esearchers find these things without even trying very

hard. And it probably means that other adversaries will find them, too.”8

        21.     To be sure, given that Intel has dozens of CVEs9 reflecting the status “RESERVED,”

it appears that numerous yet-to-be-disclosed Intel CPU Exploits are known to Intel and have been



7
 Stephen Röttger, Escaping the Chrome Sandbox with RIDL, Google Project Zero (Feb. 15,
2020), https://googleprojectzero.blogspot.com/2020/02/escaping-chrome-sandbox-with-ridl.html.
8
 A. Greenberg, Intel is Patching the Patch for the Patch for Its ‘ZombieLoad’ Flaw, Wired (Jan.
27, 2020), https://www.wired.com/story/intel-ZombieLoad-third-patch-speculative-execution/.
9
 “CVE” refers to Common Vulnerabilities and Exposures, a standardized, industry-endorsed list of
security vulnerabilities.

PAGE 8 –       AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20     Page 17 of 409




embargoed for 6 months or more (characteristic of Intel’s practice of significantly delayed disclosure

of Intel CPU Exploits).

       22.     Intel’s mitigations are mere band-aids. The security Defects need to be fixed at the

CPU hardware level. As even Intel has acknowledged, “industry experts have long realised that

software only solutions simply will not cut the mustard, since they can ultimately be compromised

or bypassed in some way. Instead, security needs to be rooted in hardware capabilities that cannot

be altered or disabled by malicious code.”10

       23.     Incredibly, even after Intel learned that the Intel CPU Exploits were taking advantage

of its design Defects, Intel unreasonably delayed disclosing the side-channel exploits for months,

thereby increasing exposure, risk, and injury to Plaintiffs and the other Class members. During this

delay and before any of the Intel CPU Exploits were made public (and patches made available), and

while Intel continued to advertise, market, and sell its known defective CPUs, former Intel CEO

Brian Krzanich exercised and sold off nearly 900,000 company shares and stock options—raking in

about $24 million—months after being informed of the significant security vulnerability in its

flagship CPUs but before Intel publicly disclosed the problem. The stock sale left Krzanich with

just 250,000 shares of Intel stock—the minimum that he is required to own under his Intel

employment agreement. By withholding the facts concerning the defective CPUs, Intel put its own

interests ahead of the very consumers who placed their trust and confidence in Intel and benefitted

itself to the detriment of Plaintiffs and Class members.




10
   Dan Robinson, Hardware-drive security in the hybrid cloud, The Register (Nov. 16, 2017),
https://www.theregister.co.uk/2017/11/16/hardwaredriven_security_in_the_hybrid_cloud/

PAGE 9 –      AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 18 of 409




       24.     Since the 1990’s, every computer or device sold with an Intel chip has displayed a

sticker with the slogan “Intel Inside,” to make consumers believe that they were buying a product

with the best, fastest and most powerful processor. And with its marketing and advertising, Intel

led consumers to believe that each new generation of processors it introduced was faster and higher

performing that the previous one. In fact, at the point of sale, whether online or in a brick-and-

mortar store, consumers are presented with the specific processer speed for the Intel CPU that is

inside. Plaintiffs and Class members had no reason to suspect and could not have reasonably

discovered that Intel had sacrificed security for speed, that the CPUs suffered from the Defects or

that their computers and devices would suffer significant performance degradation as a result of

implementing mitigations necessary to address the Defects to protect against the Intel CPU Exploits.

       25.     Had Plaintiffs known about the Defects in Intel’s CPUs or that Intel’s mitigations

needed to address the Defects and protect against the Intel CPU Exploits would materially impact

the CPUs’ functionality and performance, they would have paid less for them based only on the

CPUs’ post-mitigation performance (not the promised pre-mitigation performance). Alternatively,

because of the influx of new disclosures and uncertainty surrounding future mitigations and burdens

of additional performance regressions, Plaintiffs would not have purchased the devices with Intel

processors altogether and instead would have purchased a device with AMD’s or other competitor’s

processors (which are reportedly largely immune from the Intel CPU Exploits).

                                 JURISDICTION AND VENUE

       26.     This Court has subject-matter jurisdiction pursuant to the Class Action Fairness Act

of 2005, 28 U.S.C. § 1332(d)(2), because this is a class action in which the matter in controversy

exceeds the sum of $5,000,000, exclusive of interest and costs, and Intel is a citizen of a State

different from that of at least one Class member.

PAGE 10 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 19 of 409




       27.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Intel transacts

business and may be found in this District.

                                              PARTIES

                                      NAMED PLAINTIFFS

       28.     Each and every Plaintiff and each Class member has suffered a concrete and

particularized injury, including, but not limited to, loss of the benefit of the bargain and diminished

value of their processors, as a result of Intel’s concealment of known Defects in its processors and

the material performance regression associated with downloading mitigations in order to ameliorate

– but not cure – Intel’s deficient security and protect their sensitive information. The deterioration

in performance suggests an average reduction in value of 15-20% or more.

                                 JIMAYA GOMEZ – ARIZONA

       29.     Plaintiff Jimaya Gomez is a resident and citizen of the State of Arizona. On or about

March 22, 2016, Plaintiff bought a new Mac OS laptop which featured an Intel Core i7-4980HQ as

the computer’s CPU. Plaintiff bought the laptop from Apple online. Plaintiff reviewed and relied

on the information about the laptop and Intel processor that was displayed online. Plaintiff

purchased and still owns this device containing an Intel processor. Plaintiff has heard and/or read

that Intel processors were the world’s fastest. Plaintiff expected the processor to function as Intel

advertised and represented. Implicit in Intel’s representations was that its processor would deliver

such performance securely, so that data would not potentially be exposed to compromise. Any

reasonable consumer would expect that the computing device being purchased would be secure and

free from potential exploits.

       30.     Plaintiff has used, and continues to use, the Intel device for multitasking—with

various applications open at the same time—between video editing, photo editing, streaming videos

PAGE 11 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20     Page 20 of 409




and music, email, and general web browser use. Plaintiff’s computer receives periodic updates that

include the CPU patches released to date.

       31.     Unknown to Plaintiff, at the time of purchase, the laptop was equipped with an Intel

processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to mitigate the Defects and protect against the Defects, after January 2018 when the

patches were downloaded, Plaintiff experienced material performance degradation, including

reduced processing speed. Plaintiff has also experienced difficulty in multitasking, with the laptop

slowing significantly when using multiple applications. Plaintiff avoids using her laptop for certain

tasks, such as streaming videos. In addition, as a result of the Defects in Intel’s CPUs and Intel’s

mitigations needed to address the Defects, Plaintiff spent time and effort researching the Intel CPU

Exploits and implementing available mitigations on her Intel device.

       32.     Plaintiff paid for processor performance that she did not receive. Plaintiff’s device

is comparable to test machine Apple 2011 MacBook Pro with Intel Core i7. Responsiveness testing,

detailed in Section J.4., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 4% on average under the Default Mitigations and up to 9%.

       33.     Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what she paid for it.

PAGE 12 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 21 of 409




       34.     Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPUs’ functionality and performance, been displayed online, Plaintiff would have seen them,

and no doubt have taken them into account in making her purchasing decision. In particular, had

Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to address the Defects

would materially impact the CPUs’ functionality and performance, she would not have bought the

laptop containing the Intel processor or would have paid less for it. Plaintiff would have purchased

a laptop containing an AMD or other competing processor (which are largely immune from the Intel

CPU Exploits) or paid only for a device with a CPU delivering the diminished post-mitigation

performance (not the promised pre-mitigation performance).

                                  RYAN CLARKE - ARIZONA

       35.     Plaintiff Ryan Clarke is a resident and citizen of the State of Arizona. On or about

August 16, 2017, Plaintiff bought a new Mac OS which featured an Intel Core i7-7820HQ as the

computer’s CPU. Plaintiff bought the laptop from the Apple Store online. Plaintiff reviewed and

relied on the information about the laptop and Intel processor that was displayed online. Plaintiff

purchased, and still owns, this device containing an Intel processor. Plaintiff has read that Intel

processors were the world’s fastest processors and had advanced performance. Plaintiff expected

the processor to function as Intel advertised and represented. Implicit in Intel’s representations was

that its processor would deliver such performance securely, so that that data would not potentially

be exposed to compromise. Any reasonable consumer would expect that the computing device

being purchased would be secure and free from potential exploits.

PAGE 13 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 22 of 409




       36.     Plaintiff has used, and continues to use, the Intel device for personal use while

multitasking in various applications, including web browsers, email services, video and music

streaming services, and graphic design applications. Plaintiff often has multiple applications open

at the same time. Plaintiff’s computer receives periodic updates that include the CPU patches

released to date.

       37.     Unknown to Plaintiff, at the time of its purchase, the laptop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced freezing while using programs, which has caused him to

avoid video-editing on the device. He often has resorted to using his phone for certain tasks to avoid

having too many programs open at once on his laptop. In addition, as a result of the Defects in

Intel’s CPUs and Intel’s mitigations needed to address the Defects, Plaintiff spent time and effort

researching the Intel CPU Exploits and implementing available mitigations on his Intel device.

       38.     Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Apple 2011 MacBook Pro with Intel Core i7. Responsiveness testing,

detailed in Section J.4., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 4% on average under the Default Mitigations and up to 9%.

       39.     Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

PAGE 14 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 23 of 409




CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       40.     Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPUs’ functionality and performance, been displayed online or in the store, Plaintiff would have

seen them and no doubt have taken them into account in making his purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, he would

not have bought the laptop containing the Intel processor or would have paid less for it. Plaintiff

would have purchased a laptop containing an AMD or other competing processor (which are largely

immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering the diminished

post-mitigation performance (not the promised pre-mitigation performance).

                               LOUISA FERRER – CALIFORNIA

       41.     Plaintiff Louisa Ferrer is a resident and citizen of the State of California. On or about

May 8, 2016, Plaintiff bought a new Windows laptop which featured an Intel Core i7-6500U as the

computer’s CPU. Plaintiff bought the laptop from Amazon online. Plaintiff reviewed and relied on

the information about the laptop and Intel processor that was displayed online. Plaintiff purchased,

and still owns, this device containing an Intel processor. Plaintiff has heard and/or read that Intel

processors were the world’s fastest processors. Plaintiff expected the processor to function as Intel

advertised and represented. Implicit in Intel’s representations was that its processor would deliver

PAGE 15 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181         Filed 05/29/20    Page 24 of 409




such performance securely, so that that data would not potentially be exposed to compromise. Any

reasonable consumer would expect that the computing device being purchased would be secure and

free from potential exploits.

       42.     Plaintiff has used, and continues to use, the Intel device for streaming videos, video

editing, web-browsing, and streaming movies and music. Plaintiff’s computer receives periodic

updates that include the CPU patches released to date.

       43.     Unknown to Plaintiff, at the time of its purchase, the laptop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced slowed video editing and freezing when using programs. In

addition, as a result of the Defects in Intel’s CPUs and Intel’s mitigations needed to address the

Defects, Plaintiff spent time and effort researching the Intel CPU Exploits and implementing

available mitigations on her Intel device.

       44.     Plaintiff paid for processor performance that she did not receive. Plaintiff’s device

is comparable to test machine Intel Core i9-7900X Skylake – Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 21% on average under the Default Mitigations and up to 29%.

       45.     Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

PAGE 16 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 25 of 409




CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Defects due to the undisclosed Defects in the CPUs. Plaintiff’s Intel CPU is

worth less than what she paid for it.

       46.     Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPUs’ functionality and performance, been displayed online or in the store, Plaintiff would have

seen them and no doubt have taken them into account in making her purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, she would

not have bought the laptop containing the Intel processor or would have paid less for it. Plaintiff

would have purchased a laptop containing an AMD or other competing processor (which are largely

immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering the diminished

post-mitigation performance (not the promised pre-mitigation performance).

                               PAMELA GREEN – CALIFORNIA

       47.     Plaintiff Pamela Green is a resident and citizen of the State of California. On or

about February 4, 2015, Plaintiff bought a new Windows laptop which featured an Intel Core i5-

4200U as the computer’s CPU. Plaintiff bought the laptop from Fry’s Electronics store. Plaintiff

reviewed and relied on the information about the laptop and Intel processor that was displayed in

store. Plaintiff purchased, and still owns, this device containing an Intel processor. Plaintiff has

heard and/or read that Intel processors were the world’s fastest. Plaintiff expected the processor to

function as Intel advertised and represented. Implicit in Intel’s representations was that its processor

PAGE 17 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 26 of 409




would deliver such performance securely, so that that data would not potentially be exposed to

compromise. Any reasonable consumer would expect that the computing device being purchased

would be secure and free from potential exploits.

           48.   Plaintiff has used, and continues to use, the Intel device for multitasking—with

various applications open at the same time—between word processing, email, and general web

browser use. Plaintiff’s computer receives periodic updates that include the CPU patches released

to date.

           49.   Unknown to Plaintiff, at the time of its purchase, the laptop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Plaintiff has also experienced difficulty in multitasking, with the laptop slowing significantly and

taking several minutes to start up. In addition, as a result of the Defects in Intel’s CPUs and Intel’s

mitigations needed to address the Defects, Plaintiff spent time and effort researching the Intel CPU

Exploits and implementing available mitigations on her Intel device.

           50.   Plaintiff paid for processor performance that she did not receive. Plaintiff’s device

is comparable to test machine Intel Core i5-4670 Haswell – Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 11% on average under the Default Mitigations and up to 21%.

           51.   Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

PAGE 18 –        AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 27 of 409




of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what she paid for it.

       52.     Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPUs’ functionality and performance, been displayed in store, Plaintiff would have seen them,

and no doubt have taken them into account in making her purchasing decision. In particular, had

Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to address the Defects

would materially impact the CPUs’ functionality and performance, she would not have bought the

laptop containing the Intel processor or would have paid less for it. Plaintiff would have purchased

a laptop containing an AMD or other competing processor (which are largely immune from the Intel

CPU Exploits) or paid only for a device with a CPU delivering the diminished post-mitigation

performance (not the promised pre-mitigation performance).

                            EUGENE CODERRE – CONNECTICUT

       53.     Plaintiff Eugene Coderre is a resident and citizen of the State of Connecticut. In or

about December 2013, Plaintiff bought a new Windows desktop which featured an Intel Core i5-

3450 as the computer’s CPU. Plaintiff bought the desktop from Hewlett Packard online. Plaintiff

reviewed and relied on the information about the desktop and Intel processor that was displayed

online. Plaintiff purchased, and still owns, this device containing an Intel processor. Plaintiff has

heard and read that Intel processors were the world’s fastest processors and had amazing

PAGE 19 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181       Filed 05/29/20      Page 28 of 409




performance consumers could see and feel. Plaintiff expected the processor to function as Intel

advertised and represented. Implicit in Intel’s representations was that its processor would deliver

such performance securely, so that that data would not potentially be exposed to compromise. Any

reasonable consumer would expect that the computing device being purchased would be secure and

free from potential exploits.

       54.     Plaintiff has used the Intel device for multitasking between various activities,

including web-browsing, playing videogames, streaming music, and word processing. Plaintiff’s

computer receives periodic updates that include the CPU patches released to date.

       55.     Unknown to Plaintiff, at the time of its purchase, the desktop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced significant slowdowns in processing speed, and the system

frequently crashed and froze while using programs and as a result, Plaintiff has discontinued use of

the system. In addition, as a result of the Defects in Intel’s CPUs and Intel’s mitigations needed to

address the Defects, Plaintiff spent time and effort researching the Intel CPU Exploits and

implementing available mitigations on his Intel device.

       56.     Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Intel Core i5-4670 Haswell – Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 11% on average under the Default Mitigations and up to 21%.



PAGE 20 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 29 of 409




       57.     Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       58.     Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPUs’ functionality and performance, been displayed online or in the store, Plaintiff would have

seen them and no doubt have taken them into account in making his purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, he would

not have bought the desktop containing the Intel processor or would have paid less for it. Plaintiff

would have purchased a desktop containing an AMD or other competing processor (which are

largely immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering the

diminished post-mitigation performance (not the promised pre-mitigation performance).

                              BRUCE BODOFSKY - DELAWARE

       59.     Plaintiff Bruce Bodofsky is a resident and citizen of the State of Delaware. In or

about December 2016, Plaintiff bought a new Windows desktop which featured an Intel Core i5-

6400 as the computer’s CPU. Plaintiff bought the desktop from a Staples store. Plaintiff reviewed

PAGE 21 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 30 of 409




and relied on the information about the desktop and Intel processor that was displayed in ads and at

the store. Plaintiff purchased, and still owns, this device containing an Intel processor. Plaintiff has

heard and read that Intel processors were the world’s fastest processors, had amazing performance

consumers could see and feel, were the industry performance leader and had advanced performance.

Plaintiff expected the processor to function as Intel advertised and represented. Implicit in Intel’s

representations was that its processor would deliver such performance securely, so that that data

would not potentially be exposed to compromise. Any reasonable consumer would expect that the

computing device being purchased would be secure and free from potential exploits.

       60.     Plaintiff has used, and continues to use, the Intel device for multitasking various

business and personal activities, such as managing inventory for his business, word processing,

email, web browsing, scanning photographs, and storing photographs. Plaintiff’s computer receives

periodic updates that include the CPU patches released to date.

       61.     Unknown to Plaintiff, at the time of its purchase, the desktop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced extreme slowdown which has increased time required to load

and/or run programs, sluggish response, increased time in switching between programs and tabs

within a web browser, additional time to complete tasks/workloads, and more time waiting for

websites to load or respond. In addition, as a result of the Defects in Intel’s CPUs and Intel’s

mitigations needed to address the Defects, Plaintiff spent time and effort researching the Intel CPU



PAGE 22 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 31 of 409




Exploits and implementing available mitigations on his Intel device spending approximately four to

six hours researching articles on how to deal with the issues.

       62.     Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Intel Core i5-6500 Skylake – Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 14% on average under the Default Mitigations and up to 27%.

       63.     Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       64.     Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPUs’ functionality and performance, been displayed online or in the store, Plaintiff would have

seen them and no doubt have taken them into account in making his purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, he would

not have bought the desktop containing the Intel processor or would have paid less for it. Plaintiff

would have purchased a desktop containing an AMD or other competing processor (which are

PAGE 23 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 32 of 409




largely immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering the

diminished post-mitigation performance (not the promised pre-mitigation performance).

                       LINDA PHILLIPS – DISTRICT OF COLUMBIA

       65.     Plaintiff Linda Phillips is a resident and citizen of the District of Columbia. On or

about March 30, 2017, Plaintiff bought a new Windows laptop which featured an Intel Core i3-

5005U as the computer’s CPU. Plaintiff bought the laptop from a Staples store. Plaintiff reviewed

and relied on the information about the laptop and Intel processor that was displayed in the store.

Plaintiff purchased, and still owns, this device containing an Intel processor. Plaintiff has heard that

Intel processors were the world’s fastest processors, had amazing performance consumers could see

and were the industry performance leader and had advanced performance. Plaintiff expected the

processor to function as Intel advertised and represented. Implicit in Intel’s representations was that

its processor would deliver such performance securely, so that that data would not potentially be

exposed to compromise. Any reasonable consumer would expect that the computing device being

purchased would be secure and free from potential exploits.

       66.     Plaintiff has used, and continues to use, the Intel device for web browsing, email,

scanning documents, and word processing. Plaintiff’s computer receives periodic updates that

include the CPU patches released to date.

       67.     Unknown to Plaintiff, at the time of its purchase, the laptop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced significant deterioration in functionality and has had

PAGE 24 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 33 of 409




problems with scanning and saving documents and other files to the computer. In addition, as a

result of the Defects in Intel’s CPUs and Intel’s mitigations needed to address the Defects, Plaintiff

spent time and effort researching the Intel CPU Exploits and implementing available mitigations on

her Intel device as well as conferring with Hewlett Packard tech support attempting to address the

problems she has experienced.

       68.     Plaintiff paid for processor performance that she did not receive. Plaintiff’s device

is comparable to test machine Intel Core i3-4130 Haswell – Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 22% on average under the Default Mitigations and up to 37%.

       69.     Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what she paid for it.

       70.     Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPUs’ functionality and performance, been displayed online or in the store, Plaintiff would have

seen them and no doubt have taken them into account in making her purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

PAGE 25 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181          Filed 05/29/20   Page 34 of 409




address the Defects would materially impact the CPUs’ functionality and performance, she would

not have bought the laptop containing the Intel processor or would have paid less for it. Plaintiff

would have purchased a laptop containing an AMD or other competing processor (which are largely

immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering the diminished

post-mitigation performance (not the promised pre-mitigation performance).

                      SCHWARTZ EYE ASSOCIATES, PA - FLORIDA

          71.   Plaintiff Schwartz Eye Associates, PA (“Schwartz Eye”) is a full-service eye care

provider that is organized under the laws of the state of Florida and primarily does business in

Florida.

          72.   Schwartz Eye maintains private, sensitive, and confidential information, including

electronic health records (“EHR”), protected health information (“PHI”), electronic PHI (“ePHI”),

and other confidential or protected information, which Schwartz Eye is obligated under the Health

Insurance Portability and Accountability Act (“HIPAA”) and the American Recovery and

Reinvestment Act (“ARRA”), among other statutes and regulations, to protect from unauthorized

access.

          73.    In making purchases and deciding to deploy devices containing Intel CPUs,

Schwartz Eye relied on Intel’s representations (both direct and indirect) that its CPUs would provide

superior performance, speed, and security and were fit for use in its servers, PCs, and other devices

that store, process or access sensitive, confidential, and personal information and data. Schwartz

Eye paid for processor performance it did not receive.

          74.   Schwartz Eye’s employees used (and are still using) Affected Devices to perform

their duties and tasks, which requires them to work with or switch between multiple programs, use

multiple tabs on web browsers, and use and access intensive applications and databases.

PAGE 26 –       AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 35 of 409




       75.     Based on these direct and indirect representations, Schwartz Eye has purchased, and

continues to use, a large number of products containing defective Intel processors, including desktop

computers and a retinal imaging system.

       76.     Schwartz Eye expected the processors to function as Intel advertised and represented.

Implicit in Intel’s representations was that its processors would deliver such performance securely,

so that that data would not potentially be exposed to compromise. Any reasonable purchaser would

expect that the computing device being purchased would be secure and free from potential exploits.

       77.     Unknown to Schwartz Eye, at the time that it purchased the Affected Devices, those

Devices were equipped with Intel processors that contained the undisclosed Defects described in

this Amended Complaint.

       78.     Schwartz Eye purchased the Affected Devices on the reasonable, but mistaken, belief

that the processor would provide the performance promised, would do so securely, and would retain

all of its operating characteristics throughout its useful life. Had disclosures of the Defects in the

Intel CPUs, or that mitigations needed to address the Defects would materially impact the CPUs’

functionality and performance, been displayed in Intel’s advertisements, brochures, bulletins, and

on its webpage, Schwartz Eye would have seen them and no doubt have taken them into account in

making its purchasing decisions. In particular, had Schwartz Eye known about the Defects in Intel’s

CPUs or that mitigations needed to address the Defects would materially impact the CPUs’

functionality, security, and performance, it would not have bought the Affected Devices containing

Intel processors or it would have paid less for them.

       79.     As a result of the Defects in Intel’s CPUs and the mitigations needed to address the

Defects and in order to comply with its duty to protect confidential information and documents,

Schwartz Eye spent many hours researching the Intel CPU Exploits, implementing available

PAGE 27 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 36 of 409




mitigations, and installing patches for its computers and servers to address the security

vulnerabilities. Additionally, Schwartz Eye has incurred and will continue to incur time and costs

because it has been and will continue to be required to, among other things: implement mitigation

and remedial measures, such as patching to address the security vulnerabilities; monitor and test

new patches and firmware updates; remove from service products with affected processors that

cannot be patched; purchase on an accelerated schedule compared to normal business practices more

powerful processors to compensate for decreased performance resulting from required software

remediation patching; transfer data to secure systems from Affected Devices that cannot be patched;

reconfigure its networks to provide increased security from internet accessibility for those systems

containing the most sensitive data; increase monitoring of the Affected Devices, servers, and

firewalls for security threats, attacks and breaches; and supplement its network and computing

security program(s) with additional security monitoring

       80.     During the Class Period, Schwartz Eye purchased at least two desktop computers

that featured an Intel processor. By way of example, Schwartz Eye purchased a Windows desktop

that featured an Intel Core i3-7100U as the desktop’s CPU. Schwartz Eye’s desktop is comparable

to test machine Intel Core i3 8100 Coffee Lake - Windows 10. Responsiveness testing, detailed in

Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded performance by

16% on average under Default Mitigations and up to 28%.

       81.     During the Class Period, Schwartz Eye purchased at least one retinal imaging system

that featured an Intel Core i5-4590 as the system’s CPU. Schwartz Eye’s imaging system is

comparable to test machine Intel Core i3 4130 Haswell - Windows 10. Responsiveness testing,

detailed in Section J.1, infra, on the test machine confirms that Intel’s mitigations degraded

performance by 22% on average under Default Mitigations and up to 37%.

PAGE 28 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 37 of 409




       82.     Because the Intel CPU Defects can be mitigated, but not completely fixed, on

existing hardware, Schwartz Eye will continue to be injured by incurring these additional monitoring

costs as long as the Affected Devices are deployed as part of its IT infrastructure.

       83.     Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Schwartz Eye’s Intel processors, and Schwartz Eye did not receive the benefit of its bargain. As

detailed in this Amended Complaint, Schwartz Eye’s Affected Devices are worth less than what it

paid for them, and the Defects in the CPUs have increased Schwartz Eye’s costs of its IT operations.

                                  JUBAL MALAY – GEORGIA

       84.     Plaintiff Jubal Malay is a resident and citizen of the State of Georgia. In or about the

summer of 2010, Plaintiff bought a new Windows laptop which featured an Intel Core i3-350M as

the computer’s CPU. Plaintiff bought the laptop from Sony online. Plaintiff reviewed and relied

on the information about the laptop and Intel processor that was displayed online. Plaintiff

purchased, and still owns, this device containing an Intel processor. Plaintiff has heard and/or read

that Intel processors were the world’s fastest processors. Plaintiff expected the processor to function

as Intel advertised and represented. Implicit in Intel’s representations was that its processor would

deliver such performance securely, so that that data would not potentially be exposed to

compromise. Any reasonable consumer would expect that the computing device being purchased

would be secure and free from potential exploits.

       85.     Plaintiff has used, and continues to use, the Intel device for web browsing, playing

videogames, streaming movies, streaming music, and email, and has used it for word processing,

scanning tasks, all frequently while multitasking, with multiple applications open at the same time.

Plaintiff’s computer receives periodic updates that include the CPU patches released to date.

PAGE 29 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 38 of 409




       86.     Unknown to Plaintiff, at the time of its purchase, the laptop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced computer applications unexpectedly being non-responsive

and terminating. In addition, as a result of the Defects in Intel’s CPUs and Intel’s mitigations needed

to address the Defects, Plaintiff spent time and effort researching the Intel CPU Exploits and

implementing available mitigations on his Intel device.

       87.     Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Intel Core i3-530 Clarkdale – Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 11% on average under the Default Mitigations and up to 22%.

       88.     Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       89.     Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

PAGE 30 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 39 of 409




Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPUs’ functionality and performance, been displayed online, Plaintiff would have seen them

and no doubt have taken them into account in making his purchasing decision. In particular, had

Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to address the Defects

would materially impact the CPUs’ functionality and performance, he would not have bought the

laptop containing the Intel processor or would have paid less for it. Plaintiff would have purchased

a laptop containing an AMD or other competing processor (which are largely immune from the Intel

CPU Exploits) or paid only for a device with a CPU delivering the diminished post-mitigation

performance (not the promised pre-mitigation performance).

                                JOSEPH PHILLIPS – GEORGIA

       90.     Plaintiff Joseph Phillips is a resident and citizen of the State of Georgia. On or about

December 29, 2017, Plaintiff bought a new Intel Core i7-8700k as the CPU for a custom-built

desktop. Plaintiff bought the processor from Fry’s Electronics in store. Plaintiff reviewed and relied

on the information about the Intel processor that was displayed online and in the store. Plaintiff still

owns this desktop containing the Intel processor. Plaintiff has read that Intel processors were the

world’s fastest processors and were the industry performance leader.            Plaintiff expected the

processor to function as Intel advertised and represented. Implicit in Intel’s representations was that

its processor would deliver such performance securely, so that that data would not potentially be

exposed to compromise. Any reasonable consumer would expect that the computing device being

purchased would be secure and free from potential exploits.

       91.     Plaintiff has used, and continues to use, the Intel device for personal and business

use, frequently performing multiple tasks at the same time, including playing online multiplayer

videogames, word processing, computer aided design plans for construction projects, streaming

PAGE 31 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 40 of 409




music, and email. Plaintiff will often switch back and forth between applications while using his

device. Plaintiff’s computer receives periodic updates that include the CPU patches released to date.

       92.     Unknown to Plaintiff, at the time of its purchase, the Intel processor contained

undisclosed design Defects that made information, which should have remained secure and

inaccessible, accessible to unauthorized parties. While security patches were implemented to

protect against the Defects, after January 2018 when the patches were downloaded, Plaintiff

experienced material performance degradation, including reduced processing speed. Specifically,

Plaintiff experienced a significant reduction in frames per second while playing online games and

unexpected freezes. In addition, as a result of the Defects in Intel’s CPUs and Intel’s mitigations

needed to address the Defects, Plaintiff spent time and effort researching the Intel CPU Exploits and

implementing available mitigations on his Intel device.

       93.     Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Intel Core i7-8700K Coffee Lake – Windows 10. Responsiveness

testing, detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 14% on average under the Default Mitigations and up to 30%.

       94.     Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor, and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.



PAGE 32 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20      Page 41 of 409




       95.     Plaintiff purchased the Intel processor on the reasonable, but mistaken, belief that the

processor would provide the performance promised, would do so securely, and would retain all of

its operating characteristics throughout its useful life. Had disclosures of the Defects in the Intel

CPUs, or that mitigations needed to address the Defects would materially impact the CPUs’

functionality and performance, been displayed online or in the store, Plaintiff would have seen them

and no doubt have taken them into account in making his purchasing decision. In particular, had

Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to address the Defects

would materially impact the CPUs’ functionality and performance, he would not have bought the

Intel processor or would have paid less for it. Plaintiff would have purchased an AMD or other

competing processor (which are largely immune from the Intel CPU Exploits) or paid only for a

device with a CPU delivering the diminished post-mitigation performance (not the promised pre-

mitigation performance).

                                  TITI RICAFORT - HAWAII

       96.     Plaintiff Titi Ricafort is a resident and citizen of the State of Hawaii. On or about

July 16, 2015, Plaintiff bought a new Windows laptop which featured an Intel Core i3-5010U as the

computer’s CPU. Plaintiff bought the laptop from Best Buy online. Plaintiff reviewed and relied

on the information about the laptop and Intel processor that was displayed online. Plaintiff

purchased, and still owns, this device containing an Intel processor. Plaintiff has heard that Intel

processors were industry leaders in both performance and security. Plaintiff expected the processor

to function as Intel advertised and represented. Implicit in Intel’s representations was that its

processor would deliver such performance securely, so that that data would not potentially be

exposed to compromise. Any reasonable consumer would expect that the computing device being

purchased would be secure and free from potential exploits.

PAGE 33 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 42 of 409




       97.     Plaintiff has used, and continues to use, the Intel device for multitasking between

various personal and business tasks, including web browsing, streaming media, storing photographs,

and using a virtual private network application. Plaintiff often will have multiple applications open

at the same time. Plaintiff’s computer receives periodic updates that include the CPU patches

released to date.

       98.     Unknown to Plaintiff, at the time of its purchase, the laptop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced frequent freezing while using programs. In addition, as a

result of the Defects in Intel’s CPUs and Intel’s mitigations needed to address the Defects, Plaintiff

spent time and effort researching the Intel CPU Exploits and implementing available mitigations on

her Intel device.

       99.     Plaintiff paid for processor performance that she did not receive. Plaintiff’s device

is comparable to test machine Intel Core i3 4130 Haswell – Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 22% on average under the Default Mitigations and up to 37%.

       100.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

PAGE 34 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 43 of 409




secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what she paid for it.

       101.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPUs’ functionality and performance, been displayed online or in the store, Plaintiff would have

seen them and no doubt have taken them into account in making her purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, she would

not have bought the laptop containing the Intel processor or would have paid less for it. Plaintiff

would have purchased a laptop containing an AMD or other competing processor (which are largely

immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering the diminished

post-mitigation performance (not the promised pre-mitigation performance).

                                KENNETH WOOLSEY – IDAHO

       102.    Plaintiff Kenneth Woolsey is a resident and citizen of the State of Idaho. On or about

November 2017, Plaintiff bought a new Windows desktop which featured an Intel Core i7-8700 as

the computer’s CPU. Plaintiff bought the desktop from a Costco store. Plaintiff reviewed and relied

on the information about the desktop and Intel processor that was displayed in the store. Plaintiff

purchased, and still owns, this device containing an Intel processor. Plaintiff has heard and read

that that Intel processors were the world’s fastest processors. Plaintiff expected the processor to

function as Intel advertised and represented. Implicit in Intel’s representations was that its processor

would deliver such performance securely, so that that data would not potentially be exposed to

PAGE 35 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 44 of 409




compromise. Any reasonable consumer would expect that the computing device being purchased

would be secure and free from potential exploits.

       103.    Plaintiff has used the Intel device for multitasking between various activities,

including web browsing, graphic architectural design, and playing videogames. Plaintiff’s computer

receives periodic updates that include the CPU patches released to date.

       104.    Unknown to Plaintiff, at the time of its purchase, the desktop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced computer freezes and has lost information following crashes.

Plaintiff discontinued use of his desktop because of the Defect. In addition, as a result of the Defects

in Intel’s CPUs and Intel’s mitigations needed to address the Defects, Plaintiff spent time and effort

researching the Intel CPU Exploits and implementing available mitigations on his Intel device.

       105.    Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Intel Core i7-8700K Coffee Lake – Windows 10. Responsiveness

testing, detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 14% on average under the Default Mitigations and up to 30%.

       106.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

PAGE 36 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 45 of 409




secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       107.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPUs’ functionality and performance, been displayed online or in the store, Plaintiff would have

seen them and no doubt have taken them into account in making his purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, he would

not have bought the desktop containing the Intel processor or would have paid less for it. Plaintiff

would have purchased a desktop containing an AMD or other competing processor (which are

largely immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering the

diminished post-mitigation performance (not the promised pre-mitigation performance).

                                  CLAUDE VOGEL – ILLINOIS

       108.    Plaintiff Claude Vogel is a resident and citizen of the State of Illinois. On or about

August 26, 2014, Plaintiff bought a new Mac OS laptop which featured an Intel Core i5-4260U as

the computer’s CPU. Plaintiff bought the laptop from Best Buy online. On or about May 21, 2015,

Plaintiff bought a new Mac OS desktop which featured an Intel Core i5-4260U as the computer’s

CPU. Plaintiff bought the desktop from B&H Photo online. Plaintiff reviewed and relied on the

information about the devices and Intel processors that were displayed online. Plaintiff purchased,

and still owns, the devices containing Intel processors. Plaintiff has heard and read that Intel

processors had advanced performance. Plaintiff expected the processors to function as Intel

PAGE 37 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 46 of 409




advertised and represented. Implicit in Intel’s representations was that its processors would deliver

such performance securely, so that that data would not potentially be exposed to compromise. Any

reasonable consumer would expect that the computing device being purchased would be secure and

free from potential exploits.

       109.    Plaintiff has used both Intel devices, and continues to use, the laptop for web

browsing and playing video card games. Plaintiff’s laptop receives periodic updates that include

the CPU patches released to date.

       110.    Unknown to Plaintiff, at the time of purchase, the devices were equipped with Intel

processors that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced freezing while using programs and unexpected shutdowns.

In addition, as a result of the Defects in Intel’s CPUs and Intel’s mitigations needed to address the

Defects, Plaintiff spent time and effort researching the Intel CPU Exploits and implementing

available mitigations.

       111.    Plaintiff paid for processor performance that he did not receive. Plaintiff’s devices

are comparable to test machine Apple 2013 MacBook Pro with Intel Core i5. Responsiveness

testing, detailed in Section J.4., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 5% on average under the Default Mitigations and up to 11%.

       112.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processors and Plaintiff did not receive the benefit of the bargain. After disclosure

PAGE 38 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 47 of 409




of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       113.    Plaintiff purchased devices containing the Intel processors on the reasonable, but

mistaken, belief that the processors would provide the performance promised, would do so securely,

and would retain all of their operating characteristics throughout their useful life. Had disclosures

of the Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially

impact the CPUs’ functionality and performance, been displayed online or in the store, Plaintiff

would have seen them and no doubt have taken them into account in making purchasing decision.

In particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, he would

not have bought the devices containing the Intel processor or would have paid less for them. Plaintiff

would have purchased devices containing an AMD or other competing processor (which are largely

immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering the diminished

post-mitigation performance (not the promised pre-mitigation performance).

                                 JUSTIN WHIPPO -- ILLINOIS

       114.    Plaintiff Justin Whippo was a resident and citizen of the State of Illinois, who is

currently residing in New South Wales. While a resident of Illinois, in or about July 2014, Plaintiff

bought a Windows laptop which featured a new Intel Pentium 2117U as the computer’s CPU.

Plaintiff bought the laptop from Newegg online. Plaintiff reviewed and relied on the information

about the laptop and Intel processor that was displayed online. Plaintiff purchased, and still owns,

this device containing an Intel processor. Plaintiff has heard and/or read that Intel processors were

PAGE 39 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 48 of 409




the world’s fastest processors and were an industry performance leader. Plaintiff expected the

processor to function as Intel advertised and represented. Implicit in Intel’s representations was that

its processor would deliver such performance securely, so that that data would not potentially be

exposed to compromise. Any reasonable consumer would expect that the computing device being

purchased would be secure and free from potential exploits.

       115.    Plaintiff has used the Intel device for various personal and business activities, almost

always performing multiple tasks at the same time, such as data submission, web

browsing/evaluation, word processing, online gaming, email, and social networking, and now

continues to use it for general use. Plaintiff’s computer receives periodic updates that include the

CPU patches released to date.

       116.    Unknown to Plaintiff, at the time of its purchase, the laptop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced slowness while performing multiple tasks, sluggish start up

and shut down cycles and frequent unexpected shutdowns. In addition, as a result of the Defects in

Intel’s CPUs and Intel’s mitigations needed to address the Defects, Plaintiff spent time and effort

researching the Intel CPU Exploits and implementing available mitigations on his Intel device.

       117.    Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Intel Core i3 4130 Haswell – Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 22% on average and up to 37%.

PAGE 40 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 49 of 409




       118.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of his bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       119.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPUs’ functionality and performance, been displayed online, Plaintiff would have seen them

and no doubt have taken them into account in making his purchasing decision. In particular, had

Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to address the Defects

would materially impact the CPUs’ functionality and performance, he would not have bought the

laptop containing the Intel processor or would have paid less for it. Plaintiff would have purchased

a laptop containing an AMD or other competing processor (which are largely immune from the Intel

CPU Exploits) or paid only for a device with a CPU delivering the diminished post-mitigation

performance (not the promised pre-mitigation performance).

                                  DAVID COPELAND – IOWA

       120.    Plaintiff David Copeland is a resident and citizen of the State of Iowa. In or about

November 2016, Plaintiff bought a new Windows laptop which featured an Intel Core i7-6500U as

the computer’s CPU. Plaintiff bought the laptop from Best Buy in the store. Plaintiff reviewed and

PAGE 41 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 50 of 409




relied on the information about the laptop and Intel processor that was displayed in the store.

Plaintiff purchased, and still owns, this device containing an Intel processor. Plaintiff has heard and

read that Intel processors were the industry performance leader and had advanced performance.

Plaintiff expected the processor to function as Intel advertised and represented. Implicit in Intel’s

representations was that its processor would deliver such performance securely, so that that data

would not potentially be exposed to compromise. Any reasonable consumer would expect that the

computing device being purchased would be secure and free from potential exploits.

       121.    Plaintiff has used, and continues to use, the Intel device for graphic design, editing,

word processing, social networking, and 3D modeling. Plaintiff’s computer receives periodic

updates that include the CPU patches released to date.

       122.    Unknown to Plaintiff, at the time of its purchase, the laptop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced slow performance that has progressively worsened over time.

Applications such as Adobe Photoshop and Adobe Illustrator operated slowly. In addition, as a

result of the Defects in Intel’s CPUs and Intel’s mitigations needed to address the Defects, Plaintiff

spent time and effort researching the Intel CPU Exploits and implementing available mitigations on

his Intel device as well as purchasing a new hard drive.

       123.    Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Intel Core i9-7900X Skylake – Windows 10. Responsiveness testing,



PAGE 42 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 51 of 409




detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 21% on average under the Default Mitigations and up to 29%.

       124.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       125.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPUs’ functionality and performance, been displayed online or in the store, Plaintiff would have

seen them and no doubt have taken them into account in making his purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, he would

not have bought the laptop containing the Intel processor or would have paid less for it. Plaintiff

would have purchased a laptop containing an AMD or other competing processor (which are largely

immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering the diminished

post-mitigation performance (not the promised pre-mitigation performance).




PAGE 43 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 52 of 409




                  KOTTEMANN ORTHODONTICS, PLLC - MINNESOTA

       126.    Plaintiff Kottemann Orthodontics, PLLC (“Kottemann Orthodontics”) is a private

orthodontics practice organized under the laws of the State of Minnesota and primarily doing

business in Minnesota.

       127.    Kottemann Orthodontics maintains private, sensitive, and confidential information,

including EHR, PHI, ePHI, and other confidential or protected information, which Kottemann

Orthodontics is obligated under HIPAA and ARRA, among other statutes and regulations, to protect

from unauthorized access.

       128.    In making purchases and deciding to deploy devices containing Intel CPUs,

Kottemann Orthodontics relied on Intel’s representations (both direct and indirect) that its CPUs

would provide superior performance, speed, and security and were fit for use in its servers, PCs, and

other devices that store, process or access sensitive, confidential, and personal information and data.

Kottemann Orthodontics paid for processor performance it did not receive.

       129.    Kottemann Orthodontics’ employees used and are still using Affected Devices to

perform their duties and tasks, which requires them to multitask and work with or switch between

multiple programs at same time, use multiple tabs on web browser, and use and access intensive

applications and databases.

       130.    Based on these direct and indirect representations, Kottemann Orthodontics has

purchased, and continues to use, a large number of products containing defective Intel processors,

including servers and desktop computers.

       131.    Kottemann Orthodontics’ orthodontists, nurses, and staff use the Affected Devices

in their ordinary course of business to deliver orthodontic services to their patients and otherwise

support the delivery of those services.

PAGE 44 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 53 of 409




       132.    Kottemann Orthodontics also uses servers that are Affected Devices to store vast

amounts of medical records which Kottemann Orthodontics is legally required to maintain

confidentially. This confidential data includes a patient’s name, address, phone number, Social

Security Number, medical insurance information, next of kin, employer, prescribed medications,

prior medical history, diagnoses, and medical treatments provided by Kottemann Orthodontics.

       133.    As a result of the Defects in Intel’s CPUs and the mitigations needed to address the

Defects and in order to comply with its duty to protect confidential information and documents,

Kottemann Orthodontics spent significant time and effort researching the Intel CPU Exploits and

implementing available mitigations.     Additionally, Kottemann Orthodontics has been injured

because it incurred and will continue to incur costs to monitor protected information, including ePHI

and EHR, for data breaches and other malicious activity. These monitoring costs are above and

beyond the costs that would be incurred as part of Kottemann Orthodontics’ ordinary risk

management processes and include:

              Time spent by Kottemann Orthodontics’ employees analyzing and selecting

               “patches” designed to mitigate risks of the Intel CPU Exploits as those patches are

               released;

              Time spent by employees installing such “patches” as are suitable individually on

               each appropriate device utilizing an Intel CPU;

              Increased time spent by employees monitoring data outflows because the Defects

               increase the risk of EHR, PHI, and ePHI being subject to hacking or other

               unauthorized access; and

              Increased time spent auditing and interacting with third-party cloud-based service

               providers to determine the third party’s efforts to address the Defects having

PAGE 45 –      AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 54 of 409




               increased the risk of EHR, PHI, and ePHI being subject to hacking or other

               authorized use.

       134.    Because the Intel CPU Defects can be mitigated, but not completely fixed, on

existing hardware, Kottemann Orthodontics will continue to be injured by incurring these additional

monitoring costs as long as the Affected Devices are deployed as part of its IT infrastructure.

       135.    Kottemann Orthodontics has suffered further injury by having to spend money to

hire outside consultants to perform tasks that normally would be performed by its salaried Director

of Information Technologies because that Director devoted additional time to addressing risks posed

by variants of the Intel CPU Exploits.

       136.    Although security patches were implemented to protect against the Intel CPU

Exploits, after January 2018 when the patches were installed, Kottemann Orthodontics’ computing

systems experienced material performance degradation, including unacceptable losses of

functionality in certain devices, requiring capital expenditures that Kottemann Orthodontics would

not have incurred otherwise. Kottemann Orthodontics owns approximately 80 Affected Devices,

primarily PCs and laptops that ran a Microsoft Windows 7 operating system. The Affected Devices

experienced freezing or unacceptable slowdowns from the patches.              To date, Kottemann

Orthodontics has upgraded more than 20 of those machines at a per machine cost of roughly $500.00

for RAM, SSD, and licensing costs. Additionally, Kottemann Orthodontics incurred additional

employee time, ranging from approximately two hours to eight hours, to perform necessary upgrades

on one or more machines. Kottemann Orthodontics would not have experienced these injuries and

would not have incurred these out-of-pocket costs or costs of employee time but for its need to

address the Defects.



PAGE 46 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI        Document 181        Filed 05/29/20     Page 55 of 409




       137.   During the Class Period, Kottemann Orthodontics purchased at least 17 servers that

featured an Intel processor. By way of example, Kottemann Orthodontics purchased several

Windows servers that featured an Intel Xeon Silver 4114 as the server’s CPU. Kottemann

Orthodontics’ server is comparable to test machine Xeon Gold 6138 Skylake - Linux VM. Testing

on server workloads, detailed in Section J.3., infra, on the test machine confirms that Intel’s

mitigations resulted in 12% average degradation (up to 19%) under the Default Mitigations, and

18% average degradation (up to 29%) under the Maximum Mitigations.

       138.   During the Class Period, Kottemann Orthodontics purchased at least 64 Windows

desktop computers that featured an Intel processor. By way of example, Kottemann Orthodontics

purchased a Windows desktop that featured an Intel Core i7-4790 as the desktop’s CPU. Kottemann

Orthodontics’ desktop is comparable to test machine Intel Core i7 4558U Haswell - Windows 10.

Responsiveness testing, detailed in Section J.1., infra, on the test machine confirms that Intel’s

mitigations degraded performance by 27% on average and up to 49%.

       139.   During the Class Period, Kottemann Orthodontics also purchased a macOS desktop

that featured an Intel Core i5-4250U as the desktop’s CPU. Kottemann Orthodontics’ desktop is

comparable to test machine Intel Core i3 4130 Haswell - Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 22% on average under Default Mitigations and up to 37%.

       140.   Intel has announced that it is designing and will release CPUs that are not subject to

the Intel CPU Exploits. When those CPUs are released, Kottemann Orthodontics will be compelled

to accelerate its purchases of this new equipment, prematurely and outside normal replacement

cycles, in order to eliminate the security risk created by Intel’s design decisions. Consequently,



PAGE 47 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 56 of 409




Kottemann Orthodontics will sustain additional damages by expending the costs necessary to

upgrade to non-defective computers and servers.

       141.    Kottemann Orthodontics expected the processors to function as Intel advertised and

represented.   Implicit in Intel’s representations was that its processors would deliver such

performance securely, so that that data would not potentially be exposed to compromise. Any

reasonable purchaser would expect that the computing device being purchased would be secure and

free from potential exploits.

       142.    Unknown to Kottemann Orthodontics, at the time that it purchased the Affected

Devices, those Devices were equipped with Intel processors that contained the undisclosed Defects

described in this Amended Complaint.

       143.    Kottemann Orthodontics purchased the Affected Devices on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPUs’ functionality and performance, been displayed in Intel’s advertisements, brochures,

bulletins, and on its webpage, Kottemann Orthodontics would have seen them and no doubt have

taken them into account in making its purchasing decisions. In particular, had Kottemann

Orthodontics known about the Defects in Intel’s CPUs or that mitigations needed to address the

Defects would materially impact the CPUs’ functionality, security, and performance, it would not

have bought the Affected Devices containing Intel processors or it would have paid less for them.

       144.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Kottemann Orthodontics’ Intel processors, and Kottemann Orthodontics did not receive the benefit

PAGE 48 –      AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20     Page 57 of 409




of its bargain. As detailed in this Amended Complaint, Kottemann Orthodontics’ Affected Devices

are worth less than what it paid for them, and the Defects in the CPUs have increased Kottemann

Orthodontics’ costs of its IT operations.

                ALLIANCE HEALTHCARE SYSTEM, INC. – MISSISSIPPI

       145.    Plaintiff Alliance Healthcare System, Inc. (“Alliance”) is a for-profit healthcare

provider organized under the laws of the State of Delaware that primarily does business in Holly

Springs and Potts Camp, Mississippi. Alliance operates a hospital and two clinics.

       146.    Alliance maintains private, sensitive, and confidential information, including EHR,

PHI, ePHI, and other confidential or protected information, which Alliance is obligated under

HIPAA and ARRA, among other statutes and regulations, to protect from unauthorized access.

       147.    In purchasing a large number of devices containing Intel CPUs, Alliance relied on

Intel’s representations (both direct and indirect) that its CPUs would provide superior performance,

speed, and security and were fit for use in its servers, PCs, and other devices that store, process or

access sensitive, confidential, and personal information and data. Implicit in Intel’s representations

was that its processor would deliver such performance securely, so that that data would not

potentially be exposed to compromise. Any reasonable consumer would expect that the computing

device being purchased would be secure and free from potential exploits. Alliance paid for

processor performance it did not receive.

       148.    Alliance’s employees used (and are still using) Affected Devices to perform their

duties and tasks, which requires them to work with or switch between multiple programs, use

multiple tabs on web browsers, and use and access intensive applications and databases.




PAGE 49 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI          Document 181       Filed 05/29/20     Page 58 of 409




        149.      Alliance requires secure and fast data transmissions facilities through inter-

connected servers, PCs and other devices with the defective Intel CPUs. Alliance spends substantial

sums annually on IT capital and operations.

        150.      Alliance researched the devices before purchasing them, and that research included

reviewing the Intel website description of the capabilities and security of the CPUs in the devices

that Alliance purchased.

        151.      Unknown to Alliance, at the time of its purchase, the devices equipped with Intel

processors that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. As a result of the Defects, and

in order to comply with its statutory and regulatory privacy obligations, Alliance has been and will

be required to (a) undertake measures to mitigate the security risks posed by the Defects defined

and detailed in this Amended Complaint and any other risk arising from the defective Intel CPUs,

including installing the CPU patches released to date; (b) incur additional costs monitoring its

computing resources for security breaches; and (c) replace its computing resources on an accelerated

schedule and at significant expense with CPUs that, when available, are not susceptible to these

security risks.

        152.      Alliance has been required to regularly patch all of its Affected Devices. Alliance

investigates and approves all patches before they are applied. Alliance reviews all firewall activity

at least once per day. Alliance increased its scrutiny of all firewall activity since being notified of

the Intel CPU vulnerabilities in January 2018, which requires approximately ten hours of additional

staff time per week.




PAGE 50 –         AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI        Document 181       Filed 05/29/20     Page 59 of 409




       153.     While security patches were implemented to protect against the Intel CPU Exploits,

after January 2018 when the patches were downloaded, Alliance experienced material performance

degradation, including reduced processing speed.

       154.    During the Class Period, Alliance purchased multiple servers that featured an Intel

processor. By way of example, Alliance purchased a Windows server that featured an Intel Xeon

E5620 as the server’s CPU. Alliance’s server is comparable to test machine Xeon E3 1680 v3

Haswell – Linux. Testing on server workloads, detailed in Section J.3., infra, on the test machine

confirms that Intel’s mitigations resulted in 14% average degradation (up to 22%) under the Default

Mitigations, and 23% average degradation (up to 46%) under the Maximum Mitigations.

       155.    During the Class Period, Alliance purchased multiple laptop computers that featured

an Intel processor. By way of example, Alliance purchased a Windows laptop that featured an Intel

Pentium N3540 as the laptop’s CPU. Alliance’s laptop is comparable to test machine Intel Core i3

2120 Sandy Bridge - Windows 7. Responsiveness testing, detailed in Section J.1., infra, on the test

machine confirms that Intel’s mitigations degraded performance by 9% on average and up to 16%.

       156.    During the Class Period, Alliance purchased at least 22 desktop computers that

featured an Intel processor. By way of example, Alliance purchased a Windows desktop that

featured an Intel Core Duo E7500 as the desktop’s CPU. Alliance’s desktop is comparable to test

machine Intel Core i5 2520M Sandy Bridge - Windows 10. Responsiveness testing, detailed in

Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded performance by

25% on average and up to 53%.

       157.    Alliance’s IT personnel spend additional time monitoring the performance of all

Alliance devices and monitoring the firewall. The IT personnel also spend more time investigating

possible solutions to the processing speed degradation.

PAGE 51 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 60 of 409




       158.    Alliance maintains one server at each clinic and two servers at the hospital. All of

the information at one facility is backed up on the cloud or on a server at one of the other facilities.

       159.    Alliance normally replaces its devices every three to five years. In the normal course

of business, Alliance’s IT personnel review advertisements and manufacturer websites to investigate

devices to be purchased for Alliance. They specifically investigated information relating to the Intel

CPUs for desired security, speed, and value. They reviewed Intel’s website to obtain information

about the Intel CPUs and eventually purchased. Alliance purchased devices with the Intel CPUs

because of, among other things, their advertised security.

       160.    Alliance purchased the Affected Devices on the reasonable, but mistaken, belief that

the Intel CPUs would provide the performance promised, would do so securely, and would retain

all of its operating characteristics throughout its useful life. Had disclosures of the Defects in the

Intel CPUs, or that mitigations needed to address the Defects would materially impact the CPUs’

functionality and performance, been displayed in Intel’s advertisements, brochures, bulletins, and

on its webpage, Alliance would have seen them and no doubt have taken them into account in

making its purchasing decisions. In particular, had Alliance known about the Defects in Intel’s

CPUs or that mitigations needed to address the Defects would materially impact the CPUs’

functionality, security, and performance, it would not have bought the Affected Devices containing

Intel processors or it would have paid less for them.

       161.    As a result of the Defects in Intel’s CPUs and the mitigations needed to address the

Defects and in order to comply with its duty to protect confidential information and documents,

Alliance spent many days and effort researching the Intel CPU Exploits and implementing available

mitigations on the Affected Devices. Additionally, Alliance has incurred and will continue to incur

time and costs because it has been and will continue to be required to, among other things:

PAGE 52 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 61 of 409




implement mitigation and remedial measures, such as patching to address the security

vulnerabilities; monitor and test new patches and firmware updates; remove from service products

with affected processors that cannot be patched; purchase on an accelerated schedule compared to

normal business practices more powerful processors to compensate for decreased performance

resulting from required software remediation patching; transfer data to secure systems from

Affected Devices that cannot be patched; reconfigure its networks to provide increased security

from internet accessibility for those systems containing the most sensitive data; increase monitoring

of the Affected Devices, servers, and firewalls for security threats, attacks and breaches; and

supplement its network and computing security program(s) with additional security monitoring.

       162.    Because the Intel CPU Defects can be mitigated, but not completely fixed, on

existing hardware, Alliance will continue to be injured by incurring these additional monitoring

costs as long as the Affected Devices are deployed as part of its IT infrastructure.

       163.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Alliance’s Intel processors, and Alliance did not receive the benefit of its bargain. As detailed in

this Amended Complaint, Alliance’s Affected Devices are worth less than what it paid for them,

and the Defects in the CPUs have increased Alliance’s costs of its IT operations.

                              KEVIN CRAWFORD – MONTANA

       164.    Plaintiff Kevin Crawford is a resident and citizen of the State of Montana. In or

about November 2014, Plaintiff bought a new Windows laptop which featured an Intel Core i3-

4030U as the computer’s CPU. Plaintiff bought the laptop from a retailer online. Plaintiff reviewed

and relied on the information about the laptop and Intel processor that was displayed online.

Plaintiff purchased, and still owns, this device containing an Intel processor. Plaintiff has heard

PAGE 53 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 62 of 409




and/or read that Intel processors were the industry performance leader. Plaintiff expected the

processor to function as Intel advertised and represented. Implicit in Intel’s representations was that

its processor would deliver such performance securely, so that that data would not potentially be

exposed to compromise. Any reasonable consumer would expect that the computing device being

purchased would be secure and free from potential exploits.

       165.     Plaintiff has used, and continues to use, the Intel device for various personal and

business activities, including web browsing, email, playing online videogames, and word

processing. Plaintiff frequently has multiple applications open at the same time. Plaintiff’s

computer receives periodic updates that include the CPU patches released to date.

       166.     Unknown to Plaintiff, at the time of its purchase, the laptop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Intel CPU Exploits, after January 2018 when the patches were

downloaded, Plaintiff experienced material performance degradation, including reduced processing

speed. Specifically, he regularly experiences sluggishness and slowness. In addition, as a result of

the Defects in Intel’s CPUs and Intel’s mitigations needed to address the Defects, Plaintiff spent

time and effort researching the Intel CPU Exploits and implementing available mitigations on his

Intel device.

       167.     Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Intel Core i3-4130 Haswell – Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 22% on average under the Default Mitigations and up to 37%.



PAGE 54 –       AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 63 of 409




       168.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       169.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPUs’ functionality and performance, been displayed online, Plaintiff would have seen them,

and no doubt have taken them into account in making his purchasing decision. In particular, had

Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to address the Defects

would materially impact the CPUs’ functionality and performance, he would not have bought the

laptop containing the Intel processor or would have paid less for it. Plaintiff would have purchased

a laptop containing an AMD or other competing processor (which are largely immune from the Intel

CPU Exploits) or paid only for a device with a CPU delivering the diminished post-mitigation

performance (not the promised pre-mitigation performance).

                ARTESIA GENERAL HOSPITAL (“AGH”) – NEW MEXICO

       170.    Plaintiff Artesia General Hospital (“AGH”) is a non-profit healthcare provider

organized under the laws of the State of New Mexico that primarily does business in Artesia, New

Mexico.

PAGE 55 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI            Document 181     Filed 05/29/20    Page 64 of 409




          171.   AGH maintains private, sensitive, and confidential information, including EHR, PHI,

ePHI, and other confidential or protected information, which AGH is obligated under HIPAA and

ARRA, among other statutes and regulations, to protect from unauthorized access.

          172.   To facilitate its ability to provide medical services to patients and to comply with

various legal obligations to make personal medical records data available to its patients, AGH

purchases or leases hundreds of Affected Devices, including:

                Purchasing, and sometimes leasing, desktop computers, laptop computers, and

                 servers that are used in AGH’s everyday operations;

                Leasing specialized medical devices, including CAT scans, an MRI machine, and

                 telemetry devices that are maintained by the entity leasing the device to AGH; and

                Contracting with various cloud-based services to lease space on their servers and

                 receive certain services which enable AGH to make patient medical records

                 (including EHR, PHI and ePHI) available to patients, to store employment records,

                 and to pay employees and keep payroll records.

          173.   To that end, AGH spends more than $3 million annually on IT capital and operations.

AGH staggers its IT capital expenses so that it replaces laptops every three years, PCs every four

years, and servers every five years.

          174.   In purchasing or leasing devices with CPUs, AGH considers five critical factors—

functionality, compatibility, reliability, price, and security. Introducing insecure devices to AGH’s

IT infrastructure would compromise the overall security of its systems beyond simply the insecure

device.     Therefore, security is an important consideration in any purchases AGH makes of

computing devices.



PAGE 56 –        AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20     Page 65 of 409




       175.    In purchasing a large number of devices containing Intel CPUs, AGH relied on

Intel’s representations (both direct and indirect) that its CPUs would provide superior performance,

speed, and security and were fit for use in its servers, PCs, and other devices that store, process or

access sensitive, confidential, and personal information and data. Implicit in Intel’s representations

was that its processors would deliver such performance securely, so that that data would not

potentially be exposed to compromise. Any reasonable consumer would expect that the computing

device being purchased would be secure and free from potential exploits. AGH paid for processor

performance it did not receive.

       176.    AGH’s employees used (and are still using) Affected Devices to perform their duties

and tasks, which requires them to work with or switch between multiple programs at same time, use

multiple tabs on web browsers, and use and access intensive applications and databases.

       177.    Based on these direct and indirect representations, AGH has purchased, and

continues to use, a large number of products containing defective Intel processors, including servers,

desktop computers, and laptop computers.

       178.    AGH expected the processors to function as Intel advertised and represented.

       179.    Unknown to AGH, at the time that it purchased the Affected Devices, those Devices

were equipped with Intel processors that contained the undisclosed Defects described in this

Amended Complaint.

       180.    AGH purchased the Affected Devices on the reasonable, but mistaken, belief that the

processor would provide the performance promised, would do so securely, and would retain all of

its operating characteristics throughout its useful life. Had disclosures of the Defects in the Intel

CPUs, or that mitigations needed to address the Defects would materially impact the CPUs’

functionality and performance, been displayed in Intel’s advertisements, brochures, bulletins, and

PAGE 57 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI          Document 181       Filed 05/29/20     Page 66 of 409




on its webpage, AGH would have seen them and no doubt have taken them into account in making

its purchasing decisions. In particular, had AGH known about the Defects in Intel’s CPUs or that

mitigations needed to address the Defects would materially impact the CPUs’ functionality, security,

and performance, it would not have bought the Affected Devices containing Intel processors or it

would have paid less for them.

          181.   AGH’s doctors, nurses, medical technicians, and other personnel use Affected

Devices to assist in the delivery of medical services to the Hospital’s patients and otherwise support

the delivery of those services.

          182.   AGH also uses servers that are Affected Devices to store vast amounts of medical

records which the Hospital is legally required to maintain confidentially. This confidential data

includes a patient’s name, address, phone number, Social Security Number, medical insurance

information, next of kin, employer, prescribed medications, prior medical history, diagnoses, and

medical treatments provided by the Hospital.

          183.   AGH also contracts with third parties to utilize the third party’s servers, which are

also Affected Devices, to make each patient’s confidential records available to that patient via a web

portal.

          184.   As a result of the Defects in Intel’s CPUs and the mitigations needed to address the

Defects and in order to comply with its duty to protect confidential information and documents,

AGH spent many days and effort researching the Intel CPU Exploits and implementing available

mitigations. Since the announcements in January 2018 of threats to computer security posed by the

Intel CPU Exploits, AGH has incurred and continues to incur costs to monitor protected information,

including ePHI and EHR, for data breaches and other malicious activity. These monitoring costs



PAGE 58 –        AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI            Document 181    Filed 05/29/20     Page 67 of 409




are above and beyond the costs that would be incurred as part of AGH’s ordinary risk management

processes and include:

              Time spent by AGH employees analyzing and selecting “patches” designed to

               mitigate risks of the Intel CPU Exploits as those patches are released;

              Time spent by employees installing such “patches” as are suitable individually on

               each appropriate device utilizing an Intel CPU;

              Increased time spent by employees monitoring data outflows because the Defects

               increase the risk of EHR, PHI, and ePHI being subject to hacking or other

               unauthorized access; and,

              Increased time spent auditing and interacting with third-party cloud-based service

               providers to determine the third party’s efforts to address the Defects having

               increased the risk of EHR, PHI, and ePHI being subject to hacking or other

               authorized use.

       185.    Because the Intel CPU Defects can be mitigated, but not completely fixed, on

existing hardware, AGH will continue to be injured by incurring these additional monitoring costs

as long as the Affected Devices are deployed as part of AGH’s IT infrastructure.

       186.    AGH has suffered further injury by having to spend money to hire outside consultants

to perform tasks that normally would be performed by AGH’s salaried Director of Information

Technologies because that Director had to devote additional time to addressing risks posed by

variants of the Intel CPU Exploits.

       187.    While security patches were implemented to protect against the Intel CPU Exploits,

after January 2018 when the patches were installed, AGH’s computing systems experienced material

performance degradation, including unacceptable losses of functionality in certain devices requiring

PAGE 59 –      AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI        Document 181       Filed 05/29/20     Page 68 of 409




capital expenditures that AGH would not have incurred otherwise. For example, after the PCs in

AGH’s Emergency Room admissions desks were patched, those PCs “froze” or experienced

significant delays in interacting with AGH’s internal servers, resulting in patient complaints. AGH

owns approximately 150 Affected Devices, which experienced freezing or unacceptable slowdowns

from the patches which were primarily PCs and laptops that ran a Microsoft Windows 7 operating

system. After some experimentation, AGH’s IT personnel determined that the performance

problems created by patches addressing the Defects could be addressed, in each such Affected

Device, by increasing the random-access memory (“RAM”) to eight gigabytes, installing solid state

drive (“SSD”), and upgrading to a Windows 10 operating system. To date, AGH has upgraded more

than 100 of those machines at a per machine cost of roughly $500.00 for RAM, SSD and licensing

costs. Additionally, AGH incurred additional employee time, ranging from approximately two to

eight hours, to perform necessary upgrades on one or more machines.

       188.   During the Class Period, AGH purchased over 300 servers that featured an Intel

processor. By way of example, AGH purchased several Windows servers that featured an Intel Xeon

E5-2650 as the server’s CPU. AGH’s server is comparable to test machine Xeon Gold 6138 Skylake

- Linux VM. Testing on server workloads, detailed in Section J.3., infra, on the test machine

confirms that Intel’s mitigations resulted in 12% average degradation (up to 19%) under the Default

Mitigations, and 18% average degradation (up to 29%) under the Maximum Mitigations.

       189.   During the Class Period, AGH purchased over 135 laptop computers that featured an

Intel processor. By way of example, AGH purchased several Windows laptops that featured an Intel

Core i5-5200U as the laptop’s CPU. AGH’s laptop is comparable to test machine Intel Core i5

5300U Broadwell - Windows 10. Responsiveness testing, detailed in Section J.1., infra, on the test

machine confirms that Intel’s mitigations degraded performance by 30% on average and up to 51%.

PAGE 60 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
       Case 3:18-md-02828-SI       Document 181        Filed 05/29/20     Page 69 of 409




        190.   During the Class Period, AGH purchased over 325 desktop computers that featured

an Intel processor. By way of example, AGH purchased several Windows desktops that featured an

Intel Core i7-8700 as the desktop’s CPU. AGH’s desktop is comparable to test machine Intel Core

i7 8700K Coffee Lake - Windows 10. Responsiveness testing, detailed in Section J.1., infra, on the

test machine confirms that Intel’s mitigations degraded performance by 14% on average and up to

30%.

        191.   Intel has announced that it is designing and will release CPUs that are not subject to

the Intel CPU Exploits. When those CPUs are released, AGH will be compelled to accelerate its

purchases of this new equipment, prematurely and outside normal replacement cycles, in order to

eliminate the security risk created by Intel’s design decisions. Consequently, AGH will sustain

additional damages by expending the costs necessary to upgrade to non-defective computers and

servers.

        192.   Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

AGH’s Intel processors, and AGH did not receive the benefit of its bargain. As detailed in this

Amended Complaint, AGH’s Affected Devices are worth less than what it paid for them, and the

Defects in the CPUs have increased AGH’s costs of its IT operations.

                           EMILIO RODRIGUEZ – NEW JERSEY

        193.   Plaintiff Emilio Rodriguez is a resident and citizen of the State of New Jersey. On

or about April 7, 2015, Plaintiff bought a new Intel Core i5-4690K as the CPU for a self-built

computer. Plaintiff bought the device from Newegg online. Plaintiff reviewed and relied on the

information about the Intel processor that was displayed online. Plaintiff purchased, and still owns,

this device containing an Intel processor.     Plaintiff read that Intel processors had advanced

PAGE 61 –      AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20     Page 70 of 409




performance capabilities and were faster. Plaintiff expected the processor to function as Intel

advertised and represented. Implicit in Intel’s representations was that its processor would deliver

such performance securely, so that that data would not potentially be exposed or compromised. Any

reasonable consumer would expect that the computing device being purchased would be secure and

free from potential exploits.

       194.    Plaintiff has used the Intel device for various personal uses, including playing

videogames with high video and sound processing requirements, using social media gaming

applications, web browsing, email, and banking. Plaintiff’s computer receives periodic updates that

include the CPU patches released to date.

       195.    Unknown to Plaintiff, at the time of its purchase, the desktop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Intel CPU Exploits, after January 2018 when the patches were

downloaded, Plaintiff experienced material performance degradation, including reduced processing

speed. Specifically, Plaintiff has experienced a significant slowdown in his device which includes

bottleneck. Plaintiff has also noticed significant loss of frames since purchase and definite

performance degradation following installation of the patch. In addition, as a result of the Defects

in Intel’s CPUs and Intel’s mitigations needed to address the Defects, Plaintiff spent time and effort

researching the Intel CPU Exploits and implementing available mitigations on his Intel device.

Plaintiff spent at least three hours dealing with these performance issues.

       196.    Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Intel Core i5 4670 Haswell – Windows 10. Responsiveness testing,



PAGE 62 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 71 of 409




detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 11% on average under the Default Mitigations and up to 21%.

       197.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       198.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPUs’ functionality and performance, been displayed online or in the store, Plaintiff would have

seen them and no doubt have taken them into account in making his purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, he would

not have bought the Intel processor or would have paid less for it. Plaintiff would have purchased

an AMD or other competing processor (which are largely immune from the Intel CPU Exploits) or

paid only for a CPU delivering the diminished post-mitigation performance (not the promised pre-

mitigation performance).




PAGE 63 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181         Filed 05/29/20    Page 72 of 409




                                AMY STOREY – NEW MEXICO

       199.     Plaintiff Amy Storey is a resident and citizen of the State of New Mexico. In or

about 2014, Plaintiff bought a new Mac OS desktop which featured an Intel Core i7-4578U as the

computer’s CPU. Plaintiff bought the desktop from Apple online. Plaintiff reviewed and relied on

the information about the desktop and Intel processor that was displayed online. Plaintiff purchased,

and still owns, this device containing an Intel processor. Plaintiff has heard and/or read that Intel

processors were the world’s fastest processors, had excellent performance and are of superior

quality. Plaintiff expected the processor to function as Intel advertised and represented. Implicit in

Intel’s representations was that its processor would deliver such performance securely, so that that

data would not potentially be exposed to compromise. Any reasonable consumer would expect that

the computing device being purchased would be secure and free from potential exploits.

       200.     Plaintiff has used, and continues to use, the Intel device for both personal and

business use.    Specifically, Plaintiff frequently multitasks while using social media, word

processing, drafting press releases, organizing fundraisers via email and messaging applications,

streaming music, playing games, and storing photographs. Plaintiff’s computer receives periodic

updates that include the CPU patches released to date.

       201.     Unknown to Plaintiff, at the time of its purchase, the desktop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced such significant reduction in processing speed that she

frequently has to use her phone or tablet to accomplish tasks. In addition, as a result of the Defects

PAGE 64 –       AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 73 of 409




in Intel’s CPUs and Intel’s mitigations needed to address the Defects, Plaintiff spent time and effort

researching the Intel CPU Exploits and implementing available mitigations on her Intel device.

       202.    Plaintiff paid for processor performance that she did not receive. Plaintiff’s device

is comparable to test machine Apple 2011 MacBook Pro with Intel Core i7. Responsiveness testing,

detailed in Section J.4., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 4% on average under the Default Mitigations and up to 9%.

       203.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what she paid for it.

       204.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPUs’ functionality and performance, been displayed online, Plaintiff would have seen them,

and no doubt have taken them into account in making her purchasing decision. In particular, had

Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to address the Defects

would materially impact the CPUs’ functionality and performance, she would not have bought the

desktop containing the Intel processor or would have paid less for it. Plaintiff would have purchased

a desktop containing an AMD or other competing processor (which are largely immune from the

PAGE 65 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 74 of 409




Intel CPU Exploits) or paid only for a device with a CPU delivering the diminished post-mitigation

performance (not the promised pre-mitigation performance).

                               GEORGE APPLE – NEW YORK

       205.    Plaintiff George Apple is a resident and citizen of the State of North Carolina. In or

about March 2014, when he resided in New York, Plaintiff bought a new Windows desktop which

featured an Intel Core i7-4770S as the computer’s CPU. Plaintiff bought the desktop from Best Buy

in the store. Plaintiff reviewed and relied on the information about the desktop and Intel processor

that was displayed in the store. Plaintiff purchased, and still owns, this device containing an Intel

processor. Plaintiff has heard and/or read that Intel processors were the world’s fastest processors

and were the best on the market/performance leaders. Plaintiff expected the processor to function as

Intel advertised and represented. Implicit in Intel’s representations was that its processors would

deliver such performance securely, so that that data would not potentially be exposed to

compromise. Any reasonable consumer would expect that the computing device being purchased

would be secure and free from potential exploits.

       206.    Plaintiff has used, and continues to use, the Intel device with the core i7 4770S, for

personal use and professional use in business. Plaintiff multitasks on the computer, frequently

running multiple applications for web browsing, email, tracking expenses, and other accounting

tasks at once. Plaintiff’s computer has received periodic updates that include the CPU patches

released to date.

       207.    Unknown to Plaintiff, at the time of its purchase, the desktop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

PAGE 66 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 75 of 409




Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced reduced speed in performing multiple tasks such as using the

web and trying to open the documents folder, slowness when loading or attempting to open games,

and has to reset the computer because it is too slow to start and/or freezes upon start up. In addition,

as a result of the Defects in Intel’s CPUs and Intel’s mitigations needed to address the Defects,

Plaintiff spent time and effort researching the Intel CPU Exploits and implementing available

mitigations on his Intel device.

       208.    Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Intel Core i7-4558U Haswell – Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 27% on average under the Default Mitigations and up to 49%.

       209.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       210.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPUs’ functionality and performance, been displayed in the store, Plaintiff would have seen

PAGE 67 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 76 of 409




them, and no doubt have taken them into account in making his purchasing decision. In particular,

had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to address the

Defects would materially impact the CPUs’ functionality and performance, he would not have

bought the desktop containing the Intel processor or would have paid less for it. Plaintiff would

have purchased a desktop containing AMD or other competing processors (which are largely

immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering the diminished

post-mitigation performance (not the promised pre-mitigation performance).

                            ZACHARY RICHARD- PENNSYLVANIA

       211.    Plaintiff Zachary Richard is a resident and citizen of the State of Pennsylvania. On

or about November 11, 2015, Plaintiff bought a new Windows desktop which featured an Intel Core

i7-6700 as the computer’s CPU. Plaintiff bought the desktop from Best Buy in the store. Plaintiff

reviewed and relied on the information about the desktop and Intel processor that was displayed in

the store. Plaintiff purchased, and still owns, this device containing an Intel processor. Plaintiff has

heard that the computer with his Intel processor was a very high-speed computer, just about top of

the line. Plaintiff expected the processor to function as Intel advertised and represented. Implicit

in Intel’s representations was that its processor would deliver such performance securely, so that

that data would not potentially be exposed to compromise. Any reasonable consumer would expect

that the computing device being purchased would be secure and free from potential exploits.

       212.    Plaintiff has used, and continues to use, the Intel device for personal use, including

playing videogames, streaming video, and web browsing.              Plaintiff frequently has multiple

applications open at the same time and multitasks. Plaintiff’s computer receives periodic updates

that include the CPU patches released to date.



PAGE 68 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 77 of 409




       213.    Unknown to Plaintiff, at the time of its purchase, the desktop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced sluggishness and non-responsiveness when working on

programs. In addition, as a result of the Defects in Intel’s CPUs and Intel’s mitigations needed to

address the Defects, Plaintiff spent time and effort researching the Intel CPU Exploits and

implementing available mitigations on his Intel device. Plaintiff also purchased a cleanup and

performance program to attempt to optimize performance, and spent time changing his settings to

avoid further issues. Despite these attempts, Plaintiff has used his device less frequently, as he has

not been able to remediate the reduced processing speed.

       214.    Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Intel Core i9 7900X Skylake – Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 21% on average under the Default Mitigations and up to 29%.

       215.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

PAGE 69 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 78 of 409




       216.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPUs’ functionality and performance, been displayed online, Plaintiff would have seen them,

and no doubt have taken them into account in making his purchasing decision. In particular, had

Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to address the Defects

would materially impact the CPUs’ functionality and performance, he would not have bought the

laptop containing the Intel processor or would have paid less for it. Plaintiff would have purchased

a laptop containing an AMD or other competing processor (which are largely immune from the Intel

CPU Exploits) or paid only for a device with a CPU delivering the diminished post-mitigation

performance (not the promised pre-mitigation performance).

                         CITY OF NEW CASTLE - PENNSYLVANIA

       217.    Plaintiff, City of New Castle (“New Castle”), is a Pennsylvania Third Class City and

is the County Seat of Lawrence County, Pennsylvania. It is home to approximately 20,000 residents.

       218.    New Castle maintains a significant amount of private, sensitive, and confidential

information that it has a duty to protect from unauthorized access or disclosure, including, but not

limited to: (1) financial records; (2) tax records, information and databases: (3) criminal records,

information, and databases; (4) Personal Identifiable Information (“PPI”) such as Social Security

Number (“SSN”), taxpayer ID number, credit card information; (5) police and fire department

records, files, and data; (6) and confidential or sensitive files, records, and data of other city

agencies. It processes and stores such information and records on its computer servers.



PAGE 70 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI             Document 181      Filed 05/29/20     Page 79 of 409




       219.      To meet its needs and run the daily business of a city and comply with its various

legal obligations and duty to protect and safeguard third-party data and information, during the Class

Period New Castle purchased and uses Affected Devices, including PCs (desktops and laptops),

tablets, servers, and other devices.

       220.      New Castle’s employees, staff and elected officials used (and are still using) Affected

Devices to perform their duties and tasks, which requires them to work with or switch between

multiple programs, use multiple tabs on web browsers, and use and access intensive applications

and databases.

       221.      In making purchases and deciding to deploy devices containing Intel CPUs, New

Castle relied on Intel’s representations (both direct and indirect) that its CPUs would provide

superior performance, speed, and security and were fit for use in its servers, PCs, and other devices

that store, process or access sensitive, confidential, and personal information and data. New Castle

paid for processor performance it did not receive.

       222.      Based on these direct and indirect representations, New Castle has purchased, and

continues to use, a large number of products containing defective Intel processors, including servers,

desktop computers, and laptop computers.

       223.      For New Castle to carry out and deliver cost effective and efficient services to its

citizens and businesses doing business with and in New Castle, employees, staff and elected officials

require secure and fast data transmissions through inter-connected servers, PCs, and other devices

with Intel CPUs. Those devices are characterized by the Defects described throughout this

Amended Complaint. To that end, New Castle spends substantial sums annually on IT capital and

operations, and even more now due to the increased costs for monitoring and remediating the

security vulnerabilities from the Intel CPUs in the devices and servers.

PAGE 71 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181        Filed 05/29/20      Page 80 of 409




       224.    New Castle does not have an internal IT department. Rather, it contracts with a third

party IT vendor who provides all of the IT services to the New Castle including, among other things,

“specing” out computers and servers for purchases that meet New Castle’s IT needs, among which

are the ability to efficiently and cost-effectively perform the necessary tasks and operations of a city,

and compliance with various legal obligations and duty to protect and safeguard third-party data and

information.

       225.    When making its decisions to purchase devices and servers, New Castle and its IT

vendor considered, among other things, performance, speed, security, compatibility, functionality,

reliability and price. Of utmost importance, however, were speed, performance, and security.

       226.    When it purchased the Affected Devices, New Castle was unaware of the Intel CPUs’

Defects, including “speculative execution,” instead believing that the Intel CPUs were the fastest

and most secure processors and thus immune to third-party attacks on its data and information stored

in its devices and servers. New Castle and its IT vendor researched the devices before purchasing

them, and that research included reviewing information contained in Intel’s advertisements,

bulletins, brochures, and website describing performance, speed, capabilities and security of its

CPUs. New Castle purchased devices with Intel CPUs because of, among other things, their

advertised speed, performance, and security.

       227.    As a result of the Defects in Intel’s CPUs and the mitigations needed to address the

Defects, and in order to comply with its duty to protect confidential information and documents as

well as efficiently and effectively operate the city, New Castle spent many days and effort

researching the Intel CPU Exploits and implementing available mitigations. Additionally, New

Castle incurred and will continue to incur time, costs and expenses to:



PAGE 72 –      AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20    Page 81 of 409




              Monitor the devices and servers containing Intel CPUs for security threats, attacks

               and breaches, including installing remote monitoring agents.

              Monitor the available remedial measures, such as software patching, BIOS firm

               updates, and other remedial measures.

              Undertake remedial measures to mitigate the security risks posed by the CPU

               vulnerabilities, including applying the applicable software patches through operating

               system updates and BIOS firmware updates.

              Remove devices and servers from service for which software patching and the

               applicable BIOS firmware updates cannot be applied.

              Transfer data, information, and records from devices and servers that cannot be

               patched with software patching and/or BIOS firmware to another device or server

               which has been patched and updated.

              Replace or upgrade its devices, servers and computing resources on an accelerated

               schedule.

              Replace or supplement its network and computing security program with additional

               security monitoring.

              Engage in continual monitoring to protect the private, sensitive, and confidential

               records and information of its employees, elected officials, residents, and those who

               do business with or in New Castle.

       228.    For example, after becoming aware in January 2018 of the Defects in Intel’s CPUs

and the need for their mitigation, New Castle’s employees and staff spent to date approximately 336

hours researching, investigating, monitoring and then, in conjunction with its IT vendor,



PAGE 73 –      AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 82 of 409




implementing available mitigations for the Defects. In addition, New Castle hired and paid its IT

vendor to apply software patches and BIOS firm updates to all of its devices and servers which can

be patched and updated. 20 computers (desktops and laptops) that could not be patched and updated

were removed from service. Also, the IT vendor transferred all of the data from one server that

could not be patched to a protected server. Once the data was transferred, the server was taken out

of service. To date, because of the security vulnerabilities that require monitoring and remediation,

New Castle has paid the IT vendor approximately $40,000 for 375 hours of monitoring and

remediation of New Castle’s and its police department’s IT infrastructure, including its computers

and servers, to ensure that they are protected against the security vulnerabilities.

        229.    New Castle has had no real choice in undertaking these measures in response to Intel

CPU flaws, given that it is obligated under the law to protect third-party information, data, and

records entrusted to it.

        230.    Through investigation and monitoring, New Castle and its IT vendor determined that,

after the security patches were implemented to protect against the Intel Security Exploits, New

Castle’s computing systems experienced material performance degradation, consistent with the

diminished CPU performance detailed in this Amended Complaint. That performance degradation

included reduced processing speed and the freezing of computers, which required rebooting.

        231.    During the Class Period, New Castle purchased at least four servers that featured an

Intel processor for use by the City and its Police Department. By way of example, New Castle

purchased for City use a Windows server that featured an Intel Xeon E5-2620 as the server’s CPU.

New Castle’s server is comparable to test machine Xeon E3 1680 v3 Haswell - Linux. Testing on

server workloads, detailed in Section J.3., infra, on the test machine confirms that Intel’s mitigations

resulted in 14% average degradation (up to 22%) under the Default Mitigations, and 23% average

PAGE 74 –      AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20    Page 83 of 409




degradation (up to 46%) under the Maximum Mitigations. New Castle also purchased for Police

Department use a Windows server that featured an Intel Xeon E5-2620 as the server’s CPU.

       232.   During the Class Period, New Castle purchased at least 20 laptop computers that

featured an Intel processor for use by the City and its Police Department. By way of example, New

Castle purchased a Windows laptop that featured an Intel Core i7-7600U as the laptop’s CPU. New

Castle’s laptop is comparable to test machine Intel Core i7 7700K Kaby Lake - Windows 10.

Responsiveness testing, detailed in Section J.1., infra, on the test machine confirms that Intel’s

mitigations degraded performance by 18% on average under Default Mitigations and up to 33%.

       233.   During the Class Period, New Castle purchased at least 55 desktop computers that

featured an Intel processor for use by the City and its Police Department. By way of example, New

Castle purchased a Windows desktop that featured an Intel Core i7-4790 as the desktop’s CPU.

New Castle’s desktop is comparable to test machine Intel Core i7 4558U Haswell - Windows 10.

Responsiveness testing, detailed in Section J.1, infra, on the test machine confirms that Intel’s

mitigations degraded performance by 27% on average under Default Mitigations and up to 49%.

       234.   New Castle expected the processors to function as Intel advertised and represented.

Implicit in Intel’s representations was that its processor would deliver such performance securely,

so that that data would not potentially be exposed to compromise. Any reasonable purchaser would

expect that the computing device being purchased would be secure and free from potential exploits.

       235.   Unknown to New Castle, at the time that it purchased the Affected Devices, those

Devices were equipped with Intel processors that contained undisclosed design Defects that made

information, which should have remained secure and inaccessible to unauthorized parties.

       236.   New Castle purchased the Affected Devices on the reasonable, but mistaken, belief

that the processor would provide the performance promised, would do so securely, and would retain

PAGE 75 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 84 of 409




all of its operating characteristics throughout its useful life. Had disclosures of the Defects in the

Intel CPUs, or that mitigations needed to address the Defects would materially impact the CPUs’

functionality and performance, been displayed in Intel’s advertisements, brochures, bulletins, and

on its webpage, New Castle would have seen them and no doubt have taken them into account in

making its purchasing decisions. In particular, had New Castle known about the Defects in Intel’s

CPUs or that mitigations needed to address the Defects would materially impact the CPUs’

functionality, security, and performance, it would not have bought the Affected Devices containing

Intel processors or it would have paid less for them.

       237.    As a result of the security vulnerabilities and flaws, New Castle has incurred and will

continue to incur time and costs because it has been and will continue to be required to, among other

things: implement mitigation and remedial measures, such as patching to address the security

vulnerabilities; monitor and test new patches and firmware updates; remove from service products

with affected processors that cannot be patched; purchase on an accelerated schedule compared to

normal business practices more powerful processors to compensate for decreased performance

resulting from required software remediation patching; transfer data to secure systems from

Affected Devices that cannot be patched; reconfigure its networks to provide increased security

from internet accessibility for those systems containing the most sensitive data; increase monitoring

of the Affected Devices, servers, and firewalls for security threats, attacks and breaches; and

supplement its network and computing security program(s) with additional security monitoring.

       238.    Because the Intel CPU Defects can be mitigated, but not completely fixed, on

existing hardware, New Castle will continue to be injured by incurring these additional monitoring

costs as long as the Affected Devices are deployed as part of its IT infrastructure.



PAGE 76 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI              Document 181    Filed 05/29/20      Page 85 of 409




        239.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of New

Castle’s Intel processors, and New Castle did not receive the benefit of its bargain. As detailed in

this Amended Complaint, New Castle’s Affected Devices are worth less than what it paid for them,

and the Defects in the CPUs have increased New Castle’s costs of its IT operations.

                                  ZOG, INC. - PENNSYLVANIA

        240.    Plaintiff Zog, Inc. (“Zog”) is organized under the laws of the state of Pennsylvania

and primarily does business there. Zog provides information technology support services, including

secure cloud services to its clients.

        241.    Zog maintains private, sensitive, and confidential information, including EHR, PHI,

ePHI, and other confidential or protected information. With respect to its health care enterprise

clients, Zog is required and has agreed to be bound by the same privacy obligations that apply to its

clients, including federal and state laws and regulations, such as HIPAA and ARRA.

        242.    In making purchases and deciding to deploy devices containing Intel CPUs, Zog

relied on Intel’s representations (both direct and indirect) that its CPUs would provide superior

performance, speed, and security and were fit for use in its servers, PCs, and other devices that store,

process or access sensitive, confidential, and personal information and data. Zog paid for processor

performance it did not receive.

        243.    Zog’s employees used (and are still using) Affected Devices to perform their duties

and tasks, which requires them to work with or switch between multiple programs, use multiple tabs

on web browsers, and use and access intensive applications and databases.




PAGE 77 –      AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 86 of 409




       244.    Based on these direct and indirect representations, Zog has purchased, and continues

to use, a large number of products containing defective Intel processors, including servers, desktop

computers, and laptop computers.

       245.    Zog expected the processors to function as Intel advertised and represented. Implicit

in Intel’s representations was that its processor would deliver such performance securely, so that

that data would not potentially be exposed to compromise. Any reasonable purchaser would expect

that the computing device being purchased would be secure and free from potential exploits.

       246.    Unknown to Zog, at the time that it purchased the Affected Devices, those Devices

were equipped with Intel processors that contained undisclosed Defects that made information,

which should have remained secure and inaccessible to unauthorized parties.

       247.    Zog purchased the Affected Devices on the reasonable, but mistaken, belief that the

processor would provide the performance promised, would do so securely, and would retain all of

its operating characteristics throughout its useful life. Had disclosures of the Defects in the Intel

CPUs, or that mitigations needed to address the Defects would materially impact the CPUs’

functionality and performance, been displayed in Intel’s advertisements, brochures, bulletins, and

on its webpage, Zog would have seen them and no doubt have taken them into account in making

its purchasing decisions. In particular, had Zog known about the Defects in Intel’s CPUs or that

mitigations needed to address the Defects would materially impact the CPUs’ functionality, security,

and performance, it would not have bought the Affected Devices containing Intel processors or it

would have paid less for them.

       248.    As a result of the Defects in Intel’s CPUs and the mitigations needed to address the

Defects and in order to comply with its duty to protect confidential information and documents, Zog

spent many hours researching the Intel CPU Exploits and implementing available mitigations.

PAGE 78 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20       Page 87 of 409




Additionally, Zog has incurred and will continue to incur costs to monitor protected information,

for data breaches and other malicious activity. These monitoring costs are above and beyond the

costs that would be incurred as part of Zog’s ordinary risk management processes and include time

spent:

         249.   Among other things, Zog:

               Performed increased monitoring of the Affected Devices for security threats, attacks,

                and breaches in order to safeguard protected information;

               Installed patches for computers and servers to address the security vulnerabilities

                posed by the Defects, and monitored and tested its computer systems in order to

                ensure that the patches were installed properly and did not adversely impact the

                operation of its computer systems.

               As part of the patching process, set anti-virus registry keys so that they would allow

                remediation patches to be installed.

               Engaged in multiple rounds of scanning for patches and installing the patches

                because not all computers would immediately detect the patches, and there were

                many released patches that broke network adapter configurations and resulted in blue

                screen loops.

               Patched hypervisors’ firmware, which required scheduled downtime for its hosted

                servers and cluster and multiple rounds of firmware and BIOS updates.

         250.   Zog employees spent over 60 hours completing the tasks described above.




PAGE 79 –       AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20    Page 88 of 409




       251.    Because the Intel CPU Defects can be mitigated, but not completely fixed, on

existing hardware, Zog will continue to be injured by incurring these additional monitoring costs as

long as the Affected Devices are deployed as part of its IT infrastructure.

       252.    During the Class Period, Zog purchased at least one server that featured an Intel Xeon

E5-2640 as the server’s CPU. Zog’s server is comparable to test machine Xeon E3 1680 v3 Haswell

- Linux. Testing on server workloads, detailed in Section J.3., infra, on the test machine confirms

that Intel’s mitigations resulted in 14% average degradation (up to 22%) under the Default

Mitigations, and 23% average degradation (up to 46%) under the Maximum Mitigations.

       253.    During the Class Period, Zog purchased multiple laptop computers that featured an

Intel Core i3-7100U as the laptop’s CPU. Zog’s laptop is comparable to test machine Intel Core i3

8100 Coffee Lake - Windows 10. Responsiveness testing, detailed in Section J.1., infra, on the test

machine confirms that Intel’s mitigations degraded performance by 16% on average under Default

Mitigations and up to 28%.

       254.    During the Class Period, Zog purchased multiple desktop computers that featured an

Intel Core i5-6500 as the desktop’s CPU. Zog’s desktop is comparable to test machine Intel Core

i5 6500 Skylake - Windows 10. Responsiveness testing, detailed in Section J.1., infra, on the test

machine confirms that Intel’s mitigations degraded performance by 14% on average under Default

Mitigations and up to 27%.

       255.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of Zog’s

Intel processors, and Zog did not receive the benefit of its bargain. As detailed in this Amended

Complaint, Zog’s Affected Devices are worth less than what it paid for them, and the Defects in the

CPUs have increased Zog’s costs of its IT operations.

PAGE 80 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 89 of 409




                            ANDREW EAST – SOUTH CAROLINA

       256.    Plaintiff Andrew East is a resident and citizen of the South Carolina. On or about

July 6, 2014, Plaintiff bought a new Windows laptop which featured an Intel Core i7-4700HQ as

the computer’s CPU. Plaintiff bought the device from Micro Center online. Plaintiff reviewed and

relied on the information about the devices and Intel processors that was displayed online. Plaintiff

purchased, and still owns, the device containing Intel processor. Plaintiff has heard and/or read that

Intel processors were the world’s fastest processors and that they had advanced performance for

gaming. Plaintiff expected the processor to function as Intel advertised and represented. Implicit in

Intel’s representations was that its processor would deliver such performance securely, so that that

data would not potentially be exposed to compromise. Any reasonable consumer would expect that

the computing device being purchased would be secure and free from potential exploits.

       257.    Plaintiff has used, and continues to use, his device containing the Intel CPU, for

multitasking during various activities, specifically web browsing, playing online multi-player

videogames, which require high-end video and sound processing capabilities, and using online

social media gaming applications. Plaintiff frequently runs more than one application at the same

time. Plaintiff’s computer receives periodic updates that include the CPU patches released to date.

       258.    Unknown to Plaintiff, at the time of its purchase, the device was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced general slowness and a reduction in the frames-per-second of

his videogames, impacting his play of these games. In addition, as a result of the Defects in Intel’s

PAGE 81 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 90 of 409




CPUs and Intel’s mitigations needed to address the Defects, Plaintiff spent time and effort

researching the Intel CPU Exploits and implementing available mitigations on his Intel device.

       259.    Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Intel Core i7-4558U Haswell – Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 27% on average under the Default Mitigations and up to 49%.

       260.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       261.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPU’s functionality and performance, been displayed online or in the store, Plaintiff would have

seen them and no doubt have taken them into account in making his purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, he would

not have bought the device containing the Intel processor or would have paid less for it. Plaintiff

would have purchased a device containing an AMD or other competing processor (which are largely

PAGE 82 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 91 of 409




immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering the diminished

post-mitigation performance (not the promised pre-mitigation performance).

                            MARGARITE SAMPSON – LOUISIANA

       262.    Plaintiff Margarite Sampson is a resident and citizen of the State of Louisiana. On

or about early 2015, Plaintiff bought a Windows desktop which featured an Intel Pentium 3825U as

the computer’s CPU. Plaintiff bought the desktop online from HSN.com. Plaintiff reviewed and

relied on the information about the desktop and Intel processor that was displayed HSN.com.

Plaintiff purchased, and still owns, this device containing an Intel processor. Plaintiff read and heard

that Intel was an industry leader whose processors were the world’s fastest and consistently

outperformed competitors. Plaintiff was made aware of these claims via commercials she had seen

on TV and online advertisements on websites she frequented on her mobile device. Plaintiff

expected the processor to function as Intel advertised and represented.            Implicit in Intel’s

representations was that its processor would deliver such performance securely, so that that data

would not potentially be exposed to compromise. Any reasonable consumer would expect that the

computing device being purchased would be secure and free from potential exploits.

       263.    Plaintiff has used, and continues to use, the Intel device to shop online, pay bills,

schedule medication delivery, and make Skype video calls. She has also used the device to listen

to gospel music, both online and on CD. Plaintiff has also used the desktop’s disc drive to watch

video DVDs. Plaintiff would and will frequently multitask while using the computer. Oftentimes,

she would and will listen to gospel music while performing other tasks on the device. Moreover,

Plaintiff rarely uses the device’s web browser on only one task. Instead, multiple tabs remain open,

one for online shopping and another for tracking bill payments, as plaintiff alternates between the

two. Plaintiff’s computer receives periodic updates that include the CPU patches released to date.

PAGE 83 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 92 of 409




       264.    Unknown to Plaintiff, at the time of its purchase, the desktop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced unexpected freezes and difficulty starting. In addition, as a

result of the Defects in Intel’s CPUs and Intel’s mitigations needed to address the Defects, Plaintiff

spent time and effort researching the Intel CPU Exploits and implementing available mitigations on

her Intel device, and purchased antivirus software to protect against malicious actors. Plaintiff

currently experiences such significantly reduced processing speed that she usually uses her phone

for tasks, when possible.

       265.    Plaintiff paid for processor performance that she did not receive. Plaintiff’s device

is comparable to test machine Intel Core i3-4130 Haswell – Windows 8. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 22% on average under the Default Mitigations and up to 37%.

       266.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what she paid for it.



PAGE 84 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 93 of 409




       267.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the CPUs, or that mitigations needed to address the Defects would materially impact the

CPU’s functionality and performance, been displayed online or in the store, Plaintiff would have

seen them and no doubt have taken them into account in making her purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, she would

not have bought the desktop containing the Intel processor or would have paid less for it. Plaintiff

would have purchased a desktop containing an AMD or other competing processor (which are

largely immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering the

diminished post-mitigation performance (not the promised pre-mitigation performance).

                              CASSANDRA PAYNE – MICHIGAN

       268.    Plaintiff Cassandra Payne is a resident and citizen of the State of Michigan. In or

about March 2014, Plaintiff bought a new Windows desktop which featured an Intel Core i3-4010U

as the computer’s CPU. Plaintiff bought the desktop from Dell online. Plaintiff reviewed and relied

on the information about the desktop and Intel processor that was displayed online. Plaintiff

purchased, and still owns, this device containing an Intel processor. Plaintiff has heard and read

that Intel processors were the industry performance leader. Plaintiff expected the processor to

function as Intel advertised and represented. Implicit in Intel’s representations was that its processor

would deliver such performance securely, so that that data would not potentially be exposed to

compromise. Any reasonable consumer would expect that the computing device being purchased

would be secure and free from potential exploits.

PAGE 85 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 94 of 409




       269.    Plaintiff has used, and continues to use, the Intel device for web browsing, social

media, viewing documents, and playing videogames. Plaintiff’s computer receives periodic updates

that include the CPU patches released to date.

       270.    Unknown to Plaintiff, at the time of its purchase, the desktop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced significantly slower functionality when working on programs

and regular rebooting. In addition, as a result of the Defects in Intel’s CPUs and Intel’s mitigations

needed to address the Defects, Plaintiff spent time and effort researching the Intel CPU Exploits and

implementing available mitigations on her Intel device, specifically spending significant time

speaking with representatives of Dell, and sending her device to Dell for repairs.

       271.    Plaintiff paid for processor performance that she did not receive. Plaintiff’s device

is comparable to test machine Intel Core i3 4130 Haswell - Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 22% on average under the Default Mitigations and up to 37%.

       272.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to



PAGE 86 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 95 of 409




secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what she paid for it.

       273.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the CPUs, or that mitigations needed to address the Defects would materially impact the

CPU’s functionality and performance, been displayed online or in the store, Plaintiff would have

seen them and no doubt have taken them into account in making her purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, she would

not have bought the desktop containing the Intel processor or would have paid less for it. Plaintiff

would have purchased a desktop containing an AMD or other competing processor (which are

largely immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering the

diminished post-mitigation performance (not the promised pre-mitigation performance).

                                 ALMA JENNINGS – MISSOURI

       274.    Plaintiff Alma Jennings is a resident and citizen of the State of Missouri. In or about

2011, Plaintiff bought a new Windows desktop which featured an Intel Core i5-2500K as the

computer’s CPU. Plaintiff bought the desktop from Micro Center in the store. In or about 2013,

Plaintiff bought a new Windows laptop which featured an Intel Core i5-3210M as the computer’s

CPU. Plaintiff bought the laptop from Costco in the store. Plaintiff reviewed and relied on the

information about the devices and Intel processors that were displayed in the store. Plaintiff

purchased, and still owns, these devices containing an Intel processor. Plaintiff has heard and read

that Intel processors were the world’s fastest processors and had amazing performance consumers

PAGE 87 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 96 of 409




could see and feel. Plaintiff expected the processor to function as Intel advertised and represented.

Implicit in Intel’s representations was that its processor would deliver such performance securely,

so that that data would not potentially be exposed to compromise. Any reasonable consumer would

expect that the computing device being purchased would be secure and free from potential exploits.

       275.    Plaintiff has used both Intel devices, and continues to use, the laptop with the Intel

CPU for multitasking between various personal and business tasks, including email, drafting

spreadsheets, and word processing. Plaintiff often switches between various applications while

using her Intel device. Plaintiff’s computers each receive periodic updates that include the CPU

patches released to date.

       276.    Unknown to Plaintiff, at the time of purchase, the devices were equipped with Intel

processors that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed with

both devices. Plaintiff’s laptop device has displayed sluggishness and functionality when using

programs. In addition, as a result of the Defects in Intel’s CPUs and Intel’s mitigations needed to

address the Defects, Plaintiff spent time and effort researching the Intel CPU Exploits and

implementing available mitigations on her Intel device.

       277.    Plaintiff paid for processor performance that she did not receive.         Plaintiff’s

Windows desktop is comparable to test machine Intel Core i5-2520M Sandy Bridge – Windows 10.

Responsiveness testing, detailed in Section J.1., infra, on the test machine confirms that Intel’s

mitigations degraded performance by 25% on average under the Default Mitigations and up to 43%.

Plaintiff’s Windows laptop is comparable to test machine Intel Core i5-4670 Haswell – Windows

PAGE 88 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 97 of 409




10.   Responsiveness testing on the test machine confirms that Intel’s mitigations degraded

performance by 11% on average under the Default Mitigations and up to 21%.

       278.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPUs are worth less than what she paid for them.

       279.    Plaintiff purchased devices containing Intel processors on the reasonable, but

mistaken, belief that the processors would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout their useful life. Had disclosures of

the Defects in the CPUs, or that mitigations needed to address the Defects would materially impact

the CPU’s functionality and performance, been displayed online or in the store, Plaintiff would have

seen them and no doubt have taken them into account in making her purchasing decisions. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, she would

not have bought the devices containing the Intel processors or would have paid less for them.

Plaintiff would have purchased devices containing an AMD or other competing processor (which

are largely immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering

the diminished post-mitigation performance (not the promised pre-mitigation performance).




PAGE 89 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181         Filed 05/29/20    Page 98 of 409




                                JAMES BRADSHAW – NEBRASKA

       280.    Plaintiff James Bradshaw is a resident and citizen of the State of Nebraska. On or

about November 14, 2017, Plaintiff bought a new Intel Core i7-7700K CPU for a self-built

computer. Plaintiff bought the Intel processor from Newegg.com online. Plaintiff reviewed and

relied on the information about the Intel processor that was displayed online. Plaintiff still owns

this device containing an Intel processor. Plaintiff has heard and read that Intel processors were the

world’s fastest processors, had amazing performance consumers could see and feel, were the

industry performance leaders. Plaintiff expected the processor to function as Intel advertised and

represented.   Implicit in Intel’s representations was that its processor would deliver such

performance securely, so that that data would not potentially be exposed to compromise. Any

reasonable consumer would expect that the computing device being purchased would be secure and

free from potential exploits.

       281.    Plaintiff has used, and continues to use, the Intel device for both personal and

business purposes. Plaintiff uses IO intensive applications, including databases. Plaintiff uses the

device for word processing, Microsoft office, Axure user experience software, and Figma user

experience software. Axure and Figma programs are usually open at the same time, and Plaintiff

bounces between each frequently. Plaintiff also uses Visual Studio, which is a database software.

Plaintiff usually multitasks on his device, switching between multiple programs at the same time.

Plaintiff also uses his device for gaming and voice chat. Plaintiff’s computer receives periodic

updates that include the CPU patches released to date.

       282.    Unknown to Plaintiff, at the time of its purchase, the Intel processor contained

undisclosed design Defects that made information, which should have remained secure and

inaccessible, accessible to unauthorized parties. While security patches were implemented to

PAGE 90 –      AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 99 of 409




protect against the Defects, after January 2018 when the patches were downloaded, Plaintiff

experienced material performance degradation, including reduced processing speed. Specifically,

Plaintiff has experienced performance impacts such as increased time required to load and/or run

programs, sluggish response, increased time in switching between programs and tabs within a web

browser, additional time to complete tasks and workloads, and more time waiting for websites to

load or respond. In addition, as a result of the Defects in Intel’s CPUs and Intel’s mitigations needed

to address the Defects, Plaintiff spent time and effort researching the Intel CPU Exploits and

implementing available mitigations on his Intel device which includes overclocking his CPU in

order to increase the speed of the Intel CPU. Plaintiff has spent time dealing with these issues and

implementing additional mitigations.

       283.    Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Intel Core i7-7700K Kaby Lake – Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 18% on average under the Default Mitigations and up to 33%.

       284.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       285.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

PAGE 91 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 100 of 409




and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the CPUs, or that mitigations needed to address the Defects would materially impact the

CPU’s functionality and performance, been displayed online or in the store, Plaintiff would have

seen them and no doubt have taken them into account in making his purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, he would

not have bought the Intel processor or would have paid less for it. Plaintiff would have purchased

an AMD or other competing processor (which are largely immune from the Intel CPU Exploits) or

paid only for a CPU delivering the diminished post-mitigation performance (not the promised pre-

mitigation performance).

                                MICHAEL STRAUB – NEVADA

       286.    Plaintiff, Michael Straub, is a resident and citizen of the State of Nevada. On or about

September 2015, Plaintiff bought two Intel Core i7-2700K chips to serve as the CPUs for two self-

built personal computers. Plaintiff bought the Intel CPUs from Tiger Direct. Plaintiff had reviewed

and relied upon the information about the Intel processors that were displayed at Tiger Direct.

Plaintiff still owns the devices each containing the Intel processors. Plaintiff has heard and read

Intel processors were the world’s fastest processors, had amazing performance consumers could see

and feel, were the industry performance leader, and had advanced performance. Plaintiff expected

the processors to function as Intel advertised and represented. Implicit in Intel’s representations

was that its processors would deliver such performance securely, so that his data would not

potentially be exposed to compromise. Any reasonable consumer would expect that the computing

device being purchased would be secure and free from potential exploits.



PAGE 92 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 101 of 409




       287.    Plaintiff has used, and continues to use, the Intel devices for personal activities,

specifically word processing, web browsing, and playing video games. However, his usage has

significantly decreased, because of the extreme performance issues he continues to experience.

       288.    Unknown to Plaintiff, at the time of purchase, the Intel processors contained

undisclosed design Defects that made information, which should have remained secure and

inaccessible, accessible to unauthorized parties. While security patches were implemented to protect

against the Defects, after January 2018 when the patches were downloaded, Plaintiff experienced

significant, material performance degradation, including reduced processing speed. Specifically,

Plaintiff’s web browser became so slow, that he was unable to use it, and he was unable to play

certain video games that he had purchased for use on the devices. In addition, as a result of the

defects in Intel’s CPUs, and Intel’s attempts at mitigation needed to address the Defects, Plaintiff

spent time and effort researching the Intel CPU Exploits, and implementing available mitigation on

his computers. Plaintiff purchased a new motherboard and SSD drive for the Intel devices as well

as Malwarebytes Premium antivirus protection. Plaintiff has experienced such significant problems

with processing speed that he built another computer, containing a chip that does not contain the

design Defects. Plaintiff spent a minimum of 120 hours dealing with these issues and implementing

additional mitigation, as well as spending in excess of $1,000, which would include the cost of the

new motherboard, SSD drive, additional RAM, and additional antivirus protection.

       289.    Plaintiff paid for processor performance that he did not receive. Plaintiff’s devices

are comparable to test machine Intel Core i7-3960X Sandy Bridge E – Windows 10.

Responsiveness testing, detailed in Section J.1., infra, on the test machine confirms that Intel’s

mitigations degraded performance by 16% on average under the Default Mitigations and up to 37%.



PAGE 93 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 102 of 409




       290.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processors, and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPUs are worth considerably less than what he paid for them.

       291.    Plaintiff purchased devices containing the Intel processor on the reasonable, but

mistaken, belief that the processors would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the CPUs, or that mitigation needed to address the Defects would materially impact the

CPU’s functionality and performance, been displayed online or in the store, Plaintiff would have

seen them, and no doubt have taken them into account in making his purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, he would

not have bought the Intel processors. Plaintiff would have purchased AMD or other competing

processors (which are largely immune from the Intel CPU Exploits) or paid only for CPUs delivering

the diminished post-mitigation performance (not the promised pre-mitigation performance).

                             ANGELO PANDAZIS – NEW JERSEY

       292.    Plaintiff Angelo Pandazis is a resident and citizen of the State of New Jersey. On or

about February 7, 2017, Plaintiff bought a new Windows laptop which featured an Intel Core i7-

7500U as the computer’s CPU. Plaintiff bought the desktop from Dell online. Plaintiff reviewed

and relied on the information about the laptop and Intel processor that was displayed online.

PAGE 94 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20      Page 103 of 409




Plaintiff purchased, and still owns, this device containing an Intel processor. Plaintiff has heard

and/or read that Intel processors were the world’s fastest processors. Plaintiff expected the processor

to function as Intel advertised and represented. Implicit in Intel’s representations was that its

processor would deliver such performance securely, so that that data would not potentially be

exposed to compromise. Any reasonable consumer would expect that the computing device being

purchased would be secure and free from potential exploits.

       293.    Plaintiff has used, and continues to use, the Intel device for personal and business

using various applications and programs, including word processers, internet browsers, email, and

video streaming. Plaintiff frequently will stream video while performing other tasks. Plaintiff’s

computer receives periodic updates that include the CPU patches released to date.

       294.    Unknown to Plaintiff, at the time of its purchase, the laptop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced system freezing while using programs and particularly when

streaming videos. In addition, as a result of the Defects in Intel’s CPUs and Intel’s mitigations

needed to address the Defects, Plaintiff spent time and effort researching the Intel CPU Exploits and

implementing available mitigations on his Intel device.

       295.    Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Intel Core i7-7700K Kaby Lake – Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 18% on average under the Default Mitigations and up to 33%.

PAGE 95 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 104 of 409




       296.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       297.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the CPUs, or that mitigations needed to address the Defects would materially impact the

CPU’s functionality and performance, been displayed online, Plaintiff would have seen them and

no doubt have taken them into account in making his purchasing decision. In particular, had Plaintiff

known about the Defects in Intel’s CPUs or that mitigations needed to address the Defects would

materially impact the CPUs’ functionality and performance, he would not have bought the laptop

containing the Intel processor or would have paid less for it. Plaintiff would have purchased a laptop

containing an AMD or other competing processor (which are largely immune from the Intel CPU

Exploits) or paid only for a device with a CPU delivering the diminished post-mitigation

performance (not the promised pre-mitigation performance).

                              JORDAN ROBBINS – NEW JERSEY

       298.    Plaintiff Jordan Robbins is a resident and citizen of the State of New Jersey. On or

about January 22, 2017, Plaintiff bought a new Windows desktop which featured an Intel Core i7-

6700 as the computer’s CPU. Plaintiff bought the desktop from Purchasing Power online. Plaintiff

PAGE 96 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 105 of 409




reviewed and relied on the information about the desktop and Intel processor that was displayed

online. Plaintiff purchased, and still owns, this device containing an Intel processor. Plaintiff has

heard that Intel processors were the industry performance leader and had advanced performance.

Plaintiff expected the processor to function as Intel advertised and represented. Implicit in Intel’s

representations was that its processor would deliver such performance securely, so that that data

would not potentially be exposed to compromise. Any reasonable consumer would expect that the

computing device being purchased would be secure and free from potential exploits.

       299.    Plaintiff has used, and continues to use, the Intel device for multitasking between

various personal and as a DJ, including making and performing music, playing videogames,

streaming music, email, and streaming video. Plaintiff’s computer receives periodic updates that

include the CPU patches released to date.

       300.    Unknown to Plaintiff, at the time of its purchase, the desktop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced unexpected freezes, requiring him to restart the computer. In

addition, as a result of the Defects in Intel’s CPUs and Intel’s mitigations needed to address the

Defects, Plaintiff spent time and effort researching the Intel CPU Exploits and implementing

available mitigations on his Intel device purchasing antivirus software to guard against threats.

Plaintiff also had to rely on his phone and then purchase an iPad, as the desktop is no longer

sufficiently functional.



PAGE 97 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 106 of 409




       301.    Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Intel Core i9-7900X Skylake – Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 21% on average under the Default Mitigations and up to 29%.

       302.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       303.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the CPUs, or that mitigations needed to address the Defects would materially impact the

CPU’s functionality and performance, been displayed online or in the store, Plaintiff would have

seen them and no doubt have taken them into account in making his purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, he would

not have bought the desktop containing the Intel processor or would have paid less for it. Plaintiff

would have purchased a desktop containing an AMD or other competing processor (which are

largely immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering the

diminished post-mitigation performance (not the promised pre-mitigation performance).

PAGE 98 –     AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20      Page 107 of 409




                            ANDREW MONTOYA – NEW MEXICO

       304.    Plaintiff Andrew Montoya is a resident and citizen of the State of New Mexico. On

or about December 1, 2017, Plaintiff bought a new Mac OS desktop which featured an Intel Core

i5-4278U as the computer’s CPU. Plaintiff bought the desktop from the Apple Store online.

Plaintiff reviewed and relied on the information about the desktop and Intel processor that was

displayed online. Plaintiff purchased, and still owns, this device containing an Intel processor.

Plaintiff has heard and/or read that Intel processors were the world’s fastest processors and were the

industry performance leader. Plaintiff expected the processor to function as Intel advertised and

represented.   Implicit in Intel’s representations was that its processor would deliver such

performance securely, so that that data would not potentially be exposed to compromise. Any

reasonable consumer would expect that the computing device being purchased would be secure and

free from potential exploits.

       305.    Plaintiff has used, and continues to use, the Intel device for multitasking between

various personal tasks, such as email, web browsing, shopping online, word processing, and storing

photographs. Plaintiff also uses the Excel, Word, and PowerPoint for non-profit management tasks.

Plaintiff frequently is using more than one application at the same time. Plaintiff’s computer

receives periodic updates that include the CPU patches released to date.

       306.    Unknown to Plaintiff, at the time of its purchase, the desktop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced slower times in loading emails, applications, and various

PAGE 99 –      AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 108 of 409




webpages. In addition, as a result of the Defects in Intel’s CPUs and Intel’s mitigations needed to

address the Defects, Plaintiff spent time and effort researching the Intel CPU Exploits and

implementing available mitigations on his Intel device, as well as spending at least 40 hours with

various technical assistance specialists to address the problems he was experiencing. Plaintiff at

times has had to rely on his phone, Kindle Fire, iPad, and work computer to perform certain tasks,

as his desktop is no longer sufficiently functional for all of his personal and non-profit needs.

       307.    Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine 2013 MacBook Pro with Intel Core i5. Responsiveness testing, detailed

in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded performance by

5% on average under the Default Mitigations and up to 11%.

       308.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       309.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPU’s functionality and performance, been displayed online, Plaintiff would have seen them

and no doubt have taken them into account in making his purchasing decision. In particular, had

PAGE 100 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 109 of 409




Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to address the Defects

would materially impact the CPUs’ functionality and performance, he would not have bought the

desktop containing the Intel processor or would have paid less for it. Plaintiff would have purchased

a desktop containing an AMD or other competing processor (which are largely immune from the

Intel CPU Exploits) or paid only for a device with a CPU delivering the diminished post-mitigation

performance (not the promised pre-mitigation performance).

                                   ROBERT KEY - OREGON

       310.    Plaintiff Robert Key is a resident and citizen of the State of Oregon. On or about

May 19, 2017, Plaintiff bought a new Windows device which featured an Intel Core i5-6300U as

the computer’s CPU. Plaintiff bought the device from Bukoos online. Plaintiff reviewed and relied

on the information about the device and Intel processor that was displayed online. Plaintiff

purchased, and still owns, this device containing an Intel processor. Plaintiff has read that Intel

processors had amazing performance consumers could see and feel, that they were the industry

performance leader and had advanced performance. Plaintiff expected the processor to function as

Intel advertised and represented. Implicit in Intel’s representations was that its processor would

deliver such performance securely, so that that data would not potentially be exposed to

compromise. Any reasonable consumer would expect that the computing device being purchased

would be secure and free from potential exploits.

       311.    Plaintiff has used (and infrequently continues to use) the Intel device for his property

management business. Plaintiff has used the device for multitasking while word processing, sending

and receiving emails and engaging in other organizational tasks for his business, including scanning

and printing. Plaintiff frequently used more than one application at the same time. Plaintiff’s

computer receives periodic updates that include the CPU patches released to date.

PAGE 101 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 110 of 409




       312.    Unknown to Plaintiff, at the time of its purchase, the device was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed and

function such that he now rarely uses the device. In addition, as a result of the Defects in Intel’s

CPUs and Intel’s mitigations needed to address the Defects, Plaintiff spent time and effort

researching the Intel CPU Exploits and implementing available mitigations on his Intel device.

       313.    Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Intel Core i5-6500 Skylake – Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 14% on average under the Default Mitigations and up to 27%.

       314.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       315.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the CPUs, or that mitigations needed to address the Defects would materially impact the

PAGE 102 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 111 of 409




CPU’s functionality and performance, been displayed online or in the store, Plaintiff would have

seen them and no doubt have taken them into account in making his purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, he would

not have bought the device containing the Intel processor or would have paid less for it. Plaintiff

would have purchased a device containing an AMD or other competing processor (which are largely

immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering the diminished

post-mitigation performance (not the promised pre-mitigation performance).

                          JAMAL ELAKRAH – SOUTH CAROLINA

       316.    Plaintiff Jamal Elakrah is a resident and citizen of the State of South Carolina. On

or about April 22, 2014, Plaintiff bought a new Intel Core i7-4770K to serve as the CPU for a self-

built computer. Plaintiff bought the CPU from Newegg online. Plaintiff reviewed and relied on the

information about the Intel processor that was displayed online. Plaintiff purchased, and still owns,

this device containing an Intel processor. Plaintiff has grown up with computers and technology

and had a wealth of knowledge related to computers and was aware that Intel processors were the

industry leaders. Plaintiff expected the processor to function as Intel advertised and represented.

Implicit in Intel’s representations was that its processor would deliver such performance securely,

so that that data would not potentially be exposed to compromise. Any reasonable consumer would

expect that the computing device being purchased would be secure and free from potential exploits.

       317.    Plaintiff has used, and continues to use, the Intel device for personal and business

purposes, including playing video games, creating music, making phone calls over the internet, and

social networking. Plaintiff frequently uses multiple applications and programs at the same time.

Plaintiff’s computer receives periodic updates that include the CPU patches released to date.

PAGE 103 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 112 of 409




       318.    Unknown to Plaintiff, at the time of purchase, the device was equipped with an Intel

processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced crashes and a lag on the frame rate for videogames. In

addition, as a result of the Defects in Intel’s CPUs and Intel’s mitigations needed to address the

Defects, Plaintiff spent time and effort researching the Intel CPU Exploits and implementing

available mitigations on his Intel device. Plaintiff also purchased a high-end graphics card to

address the problems with frame rates, but the card did not remediate the issue.

       319.    Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Intel Core i7-4558U Haswell – Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 27% on average under the Default Mitigations and up to 49%.

       320.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       321.    Plaintiff purchased an Intel processor on the reasonable, but mistaken, belief that the

processor would provide the performance promised, would do so securely, and would retain all of

PAGE 104 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20      Page 113 of 409




its operating characteristics throughout its useful life. Had disclosures of the Defects in the CPUs,

or that mitigations needed to address the Defects would materially impact the CPU’s functionality

and performance, been displayed online or in the store, Plaintiff would have seen them and no doubt

have taken them into account in making his purchasing decision. In particular, had Plaintiff known

about the Defects in Intel’s CPUs or that mitigations needed to address the Defects would materially

impact the CPUs’ functionality and performance, he would not have bought the Intel processor or

would have paid less for it. Plaintiff would have purchased an AMD or other competing processor

(which are largely immune from the Intel CPU Exploits) or paid only for a device with a CPU

delivering the diminished post-mitigation performance (not the promised pre-mitigation

performance).

                          KATHLEEN GREER – SOUTH CAROLINA

       322.     Plaintiff Kathleen Greer is a resident and citizen of the State of South Carolina. On

or about September 14, 2017, Plaintiff bought a new Windows laptop which featured an Intel

Pentium 4405U as the computer’s CPU. Plaintiff bought the laptop from Staples in the store.

Plaintiff reviewed and relied on the information about the laptop and Intel processor that was

displayed in the store. Plaintiff purchased, and still owns, this device containing an Intel processor.

Plaintiff has heard and/or read that Intel processors were the world’s fastest processors and that they

had advanced performance. Plaintiff expected the processor to function as Intel advertised and

represented.    Implicit in Intel’s representations was that its processor would deliver such

performance securely, so that that data would not potentially be exposed to compromise. Any

reasonable consumer would expect that the computing device being purchased would be secure and

free from potential exploits.



PAGE 105 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 114 of 409




       323.    Plaintiff has used, and continues to use, the Intel device for multitasking between

various personal and business tasks, such as accounting, web browsing, compiling tax information,

merchandizing, word processing, self-publishing software and email. Plaintiff frequently uses more

than one of these applications at the same time. Plaintiff’s computer receives periodic updates that

include the CPU patches released to date.

       324.    Unknown to Plaintiff, at the time of its purchase, the laptop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced freezing while using programs and unexpected shutdowns.

In addition, as a result of the Defects in Intel’s CPUs and Intel’s mitigations needed to address the

Defects, Plaintiff spent time and effort researching the Intel CPU Exploits and implementing

available mitigations on her Intel device.

       325.    Plaintiff paid for processor performance that she did not receive. Plaintiff’s device

is comparable to test machine Intel Core i5-6500 Skylake – Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 14% on average under the Default Mitigations and up to 27%.

       326.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

PAGE 106 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 115 of 409




secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what she paid for it.

         327.   Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially impact

the CPU’s functionality and performance, been displayed online or in the store, Plaintiff would have

seen them and no doubt have taken them into account in making her purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, she would

not have bought the laptop containing the Intel processor or would have paid less for it. Plaintiff

would have purchased a laptop containing an AMD or other competing processor (which are largely

immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering the diminished

post-mitigation performance (not the promised pre-mitigation performance).

                         HIBBITS INSURANCE – SOUTH CAROLINA

         328.   Plaintiff Hibbits Insurance, Inc. (“Hibbits Insurance”) provides insurance brokerage

services, is organized under the laws of the state of South Carolina, and primarily does business

there.

         329.   In connection with its provision of health, dental, vision, disability income, and long-

term care insurance services and consulting, Hibbits Insurance maintains private, sensitive, and

confidential information that it is obligated under the Gramm-Leach-Bliley Act (“GLB Act”),

among other statutes and regulations, to protect from unauthorized access.



PAGE 107 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181        Filed 05/29/20      Page 116 of 409




        330.      Hibbits Insurance also provides property and casualty insurance services and

consulting, which requires safeguarding confidential information of customers. Hibbits Insurance

is required by the GLB Act, among other things, to evaluate potential security threats, like those

posed by the Defects, and protect against the unauthorized use or disclosure of non-public personal

financial data.

        331.      In making purchases and deciding to deploy devices containing Intel CPUs, Hibbits

Insurance relied on Intel’s representations (both direct and indirect) that its CPUs would provide

superior performance, speed, and security and were fit for use in its servers, PCs, and other devices

that store, process or access sensitive, confidential, and personal information and data. Hibbits

Insurance paid for processor performance it did not receive.

        332.      Based on these direct and indirect representations, Hibbits Insurance has purchased,

and continues to use, a large number of products containing defective Intel processors, including

servers, desktop computers, and laptop computers.

        333.      Hibbits Insurance relied upon Intel’s representations that its CPUs were secure and

fit for use in its servers, PCs, and other devices that store or access sensitive records and information.

        334.      Hibbits Insurance expected the processors to function as Intel advertised and

represented. Implicit in Intel’s representations was that its processor would deliver such

performance securely, so that that data would not potentially be exposed to compromise. Any

reasonable Enterprise Entity would expect that the computing device being purchased would be

secure and free from potential exploits.

        335.      Unknown to Hibbits Insurance, at the time that it purchased the Affected Devices,

those devices were equipped with Intel CPUs that contained the undisclosed Defects described in

this Amended Complaint.

PAGE 108 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 117 of 409




       336.    Hibbits Insurance purchased the Affected Devices on the reasonable, but mistaken,

belief that the processor would provide the performance promised, would do so securely, and would

retain all of its operating characteristics throughout its useful life. Had disclosures of the Defects in

the CPUs, or that mitigations needed to address the Defects would materially impact the CPU’s

functionality and performance, been displayed in Intel’s advertisements, brochures, bulletins, and

on its webpage, Hibbits Insurance would have seen them and no doubt have taken them into account

in making its purchasing decisions. In particular, had Hibbits Insurance known about the Defects

in Intel’s CPUs or that mitigations needed to address the Defects would materially impact the CPUs’

functionality, security, and performance, it would not have bought the Affected Devices containing

Intel processors or it would have paid less for them.

       337.    As a result of the Defects in Intel’s CPUs and the mitigations needed to address the

Defects and in order to comply with its duty to protect confidential information and documents,

Hibbits Insurance spent many hours researching the Intel CPU Exploits and implementing available

mitigations. Among other things, Hibbits Insurance increased its monitoring of the Affected Devices

for security threats, attacks and breaches in order to safeguard protected information. Additionally,

Hibbits Insurance has incurred and will continue to incur time and costs because it has been and will

continue to be required to, among other things: implement mitigation and remedial measures, such

as patching to address the security vulnerabilities; monitor and test new patches and firmware

updates; remove from service products with affected processors that cannot be patched; purchase

on an accelerated schedule compared to normal business practices more powerful processors to

compensate for decreased performance resulting from required software remediation patching;

transfer data to secure systems from Affected Devices that cannot be patched; reconfigure its

networks to provide increased security from internet accessibility for those systems containing the

PAGE 109 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 118 of 409




most sensitive data; increase monitoring of the Affected Devices, servers, and firewalls for security

threats, attacks and breaches; and supplement its network and computing security program(s) with

additional security monitoring Hibbits Insurance also installed patches for its computers and servers

to address the security vulnerabilities and monitored and tested its computer systems to ensure that

the patches were installed properly and did not adversely impact the operation of its computer

systems.

       338.    Because the Intel CPU Defects can be mitigated, but not completely fixed, on

existing hardware, Hibbits Insurance will continue to be injured by incurring these additional

monitoring costs as long as the Affected Devices are deployed as part of its IT infrastructure.

       339.     Moreover, Hibbits Insurance installed patches that were designed to address the

Defects. When the patches were installed, Hibbits Insurance’s computing systems experienced

material performance degradation, including reduced processing speed, consistent with the degraded

performance detailed in this Amended Complaint.

       340.    During the Class Period, Hibbits Insurance purchased several desktop computers that

featured an Intel processor. By way of example, Hibbits Insurance purchased a Windows desktop

that featured an Intel Core i5-4700 as the desktop’s CPU. Hibbits Insurance’s desktop is comparable

to test machine Intel Core i3 4130 Haswell - Windows 10. Responsiveness testing, detailed in

Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded performance by

22% on average under Default Mitigations and up to 37%.

       341.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Hibbits Insurance’s Intel processors, and Hibbits Insurance did not receive the benefit of its bargain.

After disclosure of the Intel CPU Exploits, it became well known in the market that processor

PAGE 110 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 119 of 409




performance of Intel’s CPUs would be negatively impacted—across the board—as a result of the

necessary patches to secure data from the Intel CPU Exploits due to the undisclosed Defects in the

CPUs. As detailed in this Amended Complaint, Hibbits Insurance’s Affected Devices are worth less

than what it paid for them. Moreover, the Defects in the CPUs have increased Hibbits Insurance’s

costs of its IT operations.

                              JERRY PEACOCK – SOUTH DAKOTA

       342.    Plaintiff Jerry Peacock is a resident and citizen of the State of South Dakota. In or

about November 2016, Plaintiff bought a new Windows laptop which featured an Intel Core i5-

6200U as the computer’s CPU. Plaintiff bought the laptop from a Walmart store. Plaintiff reviewed

and relied on the information about the laptop and Intel processor that was displayed online and the

store. Plaintiff purchased, and still owns, this device containing an Intel processor. Plaintiff has

heard and read that Intel processors were the world’s fastest processors, had amazing performance

consumers could see and feel, were the industry performance leader and had advanced performance.

Plaintiff expected the processor to function as Intel advertised and represented. Implicit in Intel’s

representations was that its processor would deliver such performance securely, so that that data

would not potentially be exposed to compromise. Any reasonable consumer would expect that the

computing device being purchased would be secure and free from potential exploits.

       343.    Plaintiff has used, and continues to use, the Intel device for educational and personal

tasks, such as creating presentations, video editing, word processing, photo processing, web

browsing, and drafting spreadsheets. Plaintiff’s computer receives periodic updates that include the

CPU patches released to date.

       344.    Unknown to Plaintiff, at the time of its purchase, the laptop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

PAGE 111 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 120 of 409




remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced unexpected freezes of the device while using programs. In

addition, as a result of the Defects in Intel’s CPUs and Intel’s mitigations needed to address the

Defects, Plaintiff spent time and effort researching the Intel CPU Exploits and implementing

available mitigations on his Intel device.

       345.    Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Intel Core i5-6500 Skylake – Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 14% on average under the Default Mitigations and up to 27%.

       346.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       347.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the CPUs, or that mitigations needed to address the Defects would materially impact the

CPU’s functionality and performance, been displayed online or in the store, Plaintiff would have

PAGE 112 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20      Page 121 of 409




seen them and no doubt have taken them into account in making his purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, he would

not have bought the laptop containing the Intel processor or would have paid less for it. Plaintiff

would have purchased a laptop containing an AMD or other competing processor (which are largely

immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering the diminished

post-mitigation performance (not the promised pre-mitigation performance).

                                   JACK MEZZELL - TEXAS

       348.    Plaintiff Jack Mezzell is a resident and citizen of the State of Texas. In or about

December 2016, Plaintiff bought a new Windows laptop which featured an Intel Core i3-5015U as

the computer’s CPU. Plaintiff bought the laptop from Best Buy in the store. Plaintiff reviewed and

relied on the information about the laptop and Intel processor that was displayed in the store.

Plaintiff purchased, and still owns, this device containing an Intel processor. Plaintiff has heard and

read that Intel processors were the world’s fastest processors, had amazing performance consumers

could see and feel, were the industry performance leader and had advanced performance. Plaintiff

expected the processor to function as Intel advertised and represented.            Implicit in Intel’s

representations was that its processor would deliver such performance securely, so that that data

would not potentially be exposed to compromise. Any reasonable consumer would expect that the

computing device being purchased would be secure and free from potential exploits.

       349.    Plaintiff has used, and continues to use, the Intel device for various personal

activities, often performing numerous tasks at the same time, including web browsing, email,

banking, video editing, banking, and storing pictures. Plaintiff’s computer receives periodic updates

that include the CPU patches released to date.

PAGE 113 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 122 of 409




       350.    Unknown to Plaintiff, at the time of its purchase, the laptop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced frequent freezes while using programs and unexpected

shutdowns. In addition, as a result of the Defects in Intel’s CPUs and Intel’s mitigations needed to

address the Defects, Plaintiff spent time and effort researching the Intel CPU Exploits and

implementing available mitigations on his Intel device.

       351.    Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Intel Core i3-4130 Haswell – Windows 9. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 22% on average under the Default Mitigations and up to 37%.

       352.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       353.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

PAGE 114 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20      Page 123 of 409




Defects in the CPUs, or that mitigations needed to address the Defects would materially impact the

CPU’s functionality and performance, been displayed online or in the store, Plaintiff would have

seen them and no doubt have taken them into account in making his purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, he would

not have bought the laptop containing the Intel processor or would have paid less for it. Plaintiff

would have purchased a laptop containing an AMD or other competing processor (which are largely

immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering the diminished

post-mitigation performance (not the promised pre-mitigation performance).

                                  CAROL MARZIALE – UTAH

       354.    Plaintiff Carol Marziale is a resident and citizen of the State of Utah. In or about

May 2014, Plaintiff bought a new Lenovo desktop which featured an Intel fourth generation Pentium

G3220 as the computer’s CPU. Plaintiff bought the desktop at Staples online. Plaintiff reviewed

and relied on the information about the desktop and Intel processor that was displayed online.

Plaintiff purchased, and still owns, this device containing an Intel processor. Plaintiff has read that

Intel processors were the world’s fastest processors, had amazing performance consumers could see

and feel, were the industry performance leader and had advanced performance. Plaintiff expected

the processor to function as Intel advertised and represented. Implicit in Intel’s representations was

that its processor would deliver such performance securely, so that that data would not potentially

be exposed to compromise. Any reasonable consumer would expect that the computing device

being purchased would be secure and free from potential exploits.

       355.    Plaintiff has used the Intel device for various personal activities, including web

browsing, email, online shopping, and storing pictures.

PAGE 115 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 124 of 409




       356.    Unknown to Plaintiff, at the time of its purchase, the desktop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced such slow processing time while using programs and has lost

data in certain instances. Eventually, the computer’s functionality decreased to the point that

Plaintiff could no longer even start the computer. In addition, as a result of the Defects in Intel’s

CPUs and Intel’s mitigations needed to address the Defects, Plaintiff spent time and effort

researching the Intel CPU Exploits and implementing available mitigations on her Intel device.

       357.    Plaintiff paid for processor performance that she did not receive. Plaintiff’s device

is comparable to test machine Intel Core i3 4130 Haswell - Windows 10. Responsiveness testing,

detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 22% on average under the Default Mitigations and up to 37%.

       358.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what she paid for it.

       359.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

PAGE 116 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181       Filed 05/29/20     Page 125 of 409




and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

Defects in the CPUs, or that mitigations needed to address the Defects would materially impact the

CPU’s functionality and performance, been displayed online or in the store, Plaintiff would have

seen them and no doubt have taken them into account in making her purchasing decision. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, she would

not have bought the desktop containing the Intel processor or would have paid less for it. Plaintiff

would have purchased a desktop containing an AMD or other competing processor (which are

largely immune from the Intel CPU Exploits) or paid only for a device with a CPU delivering the

diminished post-mitigation performance (not the promised pre-mitigation performance).

                             BLUE PEAKS HOSTING, LLC - UTAH

        360.    Plaintiff Blue Peaks Hosting, LLC (“Blue Peaks”) is organized under the laws of the

state of Utah and primarily does business there. Blue Peaks provides website hosting and virtual

private server hosting to its clients.

        361.    Blue Peaks maintains private, sensitive, and confidential information.

        362.    In making purchases and deciding to deploy devices containing Intel CPUs, Blue

Peaks relied on Intel’s representations (both direct and indirect) that its CPUs would provide

superior performance, speed, and security and were fit for use in its servers, PCs, and other devices

that store, process or access sensitive, confidential, and personal information and data. Blue Peaks

paid for processor performance it did not receive.

        363.    Blue Peaks expected the processors to function as Intel advertised and represented.

Implicit in Intel’s representations was that its processor would deliver such performance securely,



PAGE 117 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181         Filed 05/29/20    Page 126 of 409




so that that data would not potentially be exposed to compromise. Any reasonable purchaser would

expect that the computing device being purchased would be secure and free from potential exploits.

       364.    Unknown to Blue Peaks, at the time that it purchased the Affected Devices, those

Devices were equipped with Intel processors that contained undisclosed Defects that made

information, which should have remained secure and inaccessible to unauthorized parties.

       365.    Blue Peaks purchased the Affected Devices on the reasonable, but mistaken, belief

that the processor would provide the performance promised, would do so securely, and would retain

all of its operating characteristics throughout its useful life. Had disclosures of the Defects in the

Intel CPUs, or that mitigations needed to address the Defects would materially impact the CPU’s

functionality and performance, been displayed in Intel’s advertisements, brochures, bulletins, and

on its webpage, Blue Peaks would have seen them and no doubt have taken them into account in

making its purchasing decisions. In particular, had Blue Peaks known about the Defects in Intel’s

CPUs or that mitigations needed to address the Defects would materially impact the CPUs’

functionality, security, and performance, it would not have bought the Affected Devices containing

Intel processors or it would have paid less for them.

       366.    As a result of the Defects in Intel’s CPUs and the mitigations needed to address the

Defects and in order to comply with its duty to protect confidential information and documents,

Blue Peaks spent significant time and effort researching the Intel CPU Exploits and implementing

available mitigations. Additionally, Blue Peaks has been injured because it incurred and will

continue to incur time and costs because it has been and will continue to be required to, among other

things: purchase on an accelerated schedule compared to normal business practices more powerful

processors to compensate for decreased performance resulting from disabling Hyper-Threading;

reconfigure its networks to provide increased security from internet accessibility for those systems

PAGE 118 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 127 of 409




containing the most sensitive data; increase monitoring of the Affected Devices, servers, and

firewalls for security threats, attacks and breaches; and supplement its network and computing

security program(s) with additional security monitoring.

       367.    As a result of its research regarding the Intel CPU Exploits, Blue Peaks understood

that to address the security vulnerabilities it must either install patches for its computers and servers

and disable Hyper-Threading on its computers and servers. Blue Peaks’ research revealed that

installing patches would result in reduced processing speed. Accordingly, Blue Peaks elected to

disable Hyper-Threading on its computers and servers. After disabling Hyper-Threading on its

computers and servers, however, Blue Peaks experienced noticeable decreases in processing speed.

       368.    Blue Peaks’ employees spent over 50 hours completing the tasks described above.

       369.    Based on these direct and indirect representations, Blue Peaks has purchased, and

continues to use, a large number of products containing defective Intel processors, including servers

and desktop computers.

       370.    During the Class Period, Blue Peaks purchased at least two servers that featured an

Intel processor. By way of example Blue Peaks purchased a Linux server that featured an Intel Xeon

E5670 as the server’s CPU. Blue Peaks’ server is comparable to test machine Xeon E3 1680 v3

Haswell - Linux. Testing on server workloads, detailed in Section J.3., infra, on the test machine

confirms that Intel’s mitigations resulted in 14% average degradation (up to 22%) under the Default

Mitigations, and 23% average degradation (up to 46%) under the Maximum Mitigations.

       371.    Because the Intel CPU Defects can be mitigated, but not completely fixed, on

existing hardware, Blue Peaks will continue to be injured by incurring these additional monitoring

costs as long as the Affected Devices are deployed as part of its IT infrastructure.



PAGE 119 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20      Page 128 of 409




       372.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of Blue

Peaks’ Intel processors, and Blue Peaks did not receive the benefit of its bargain. As detailed in this

Amended Complaint, Blue Peaks’ Affected Devices are worth less than what it paid for them.

Moreover, the Defects in the CPUs have increased Blue Peaks’ costs of its IT operations.

                            MICHAEL NELSON – WASHINGTON

       373.    Plaintiff Michael Nelson is a resident and citizen of the State of Washington. On or

about September 1, 2010, Plaintiff bought a new Windows desktop which featured an Intel Core i5-

650 as the computer’s CPU. Plaintiff bought the desktop from Best Buy in the store. Plaintiff

reviewed and relied on the information about the desktop and Intel processor that was displayed.

Plaintiff purchased, and still owns, this device containing an Intel processor. Plaintiff has heard

and/or read that Intel processors were the world’s fastest processors, had advanced performance,

and were the industry performance leader. Plaintiff expected the processor to function as Intel

advertised and represented. Implicit in Intel’s representations was that its processor would deliver

such performance securely, so that that data would not potentially be exposed to compromise. Any

reasonable consumer would expect that the computing device being purchased would be secure and

free from potential exploits.

       374.    Plaintiff has used, and continues to use, the Intel device for personal use and for his

work as a college professor. Plaintiff multitasks on the computer, frequently running multiple

applications at the same time.      These include browsing the internet, using iTunes, editing

photographs, word processing, creating spreadsheets, communicating with people through Skype

and Zoom, and creating PowerPoint presentations. Plaintiff’s computer receives periodic updates

that include the CPU patches released to date.

PAGE 120 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 129 of 409




       375.    Unknown to Plaintiff, at the time of its purchase, the desktop was equipped with an

Intel processor that contained undisclosed design Defects that made information, which should have

remained secure and inaccessible, accessible to unauthorized parties. While security patches were

implemented to protect against the Defects, after January 2018 when the patches were downloaded,

Plaintiff experienced material performance degradation, including reduced processing speed.

Specifically, Plaintiff has experienced sluggish performance, and freezing of his computer while

browsing the internet, requiring restarting. In addition, as a result of the Defects in Intel’s CPUs

and Intel’s mitigations needed to address the Defects, Plaintiff spent time and effort researching the

Intel CPU Exploits and implementing available mitigations on his Intel device.

       376.    Plaintiff paid for processor performance that he did not receive. Plaintiff’s device is

comparable to test machine Intel Core i5 2520M Sandy Bridge-Windows 10. Responsiveness

testing, detailed in Section J.1., infra, on the test machine confirms that Intel’s mitigations degraded

performance by 25% on average under the Default Mitigations and up to 43%.

       377.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processor and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPU is worth less than what he paid for it.

       378.    Plaintiff purchased a device containing the Intel processor on the reasonable, but

mistaken, belief that the processor would provide the performance promised, would do so securely,

and would retain all of its operating characteristics throughout its useful life. Had disclosures of the

PAGE 121 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 130 of 409




Defects in the CPUs, or that mitigations needed to address the Defects would materially impact the

CPU’s functionality and performance, been displayed in the store, Plaintiff would have seen them

and no doubt have taken them into account in making his purchasing decision. In particular, had

Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to address the Defects

would materially impact the CPUs’ functionality and performance, he would not have bought the

desktop containing the Intel processor or would have paid less for it. Plaintiff would have purchased

a desktop containing an AMD or other competing processor (which are largely immune from the

Intel CPU Exploits) or paid only for a device with a CPU delivering the diminished post-mitigation

performance (not the promised pre-mitigation performance).

                     BARRY WAYNE BROWNING – WEST VIRGINIA

       379.    Plaintiff Barry Wayne Browning is a resident and citizen of the State of West

Virginia. In or about 2010, Plaintiff bought a new Windows laptop which featured an Intel Pentium

T3200 as the computer’s CPU. Plaintiff bought the laptop from Best Buy in the store. In or about

2012, Plaintiff bought a new Windows laptop which featured an Intel Core i5-3210 as the

computer’s CPU. Plaintiff bought the laptop from Sam’s Club in the store. Plaintiff reviewed and

relied on the information about the laptops and Intel processors that were displayed in the stores.

Plaintiff purchased, and still owns, the devices containing the Intel processors. Plaintiff has heard

and/ or read that Intel processors were the world’s fastest processors and had the fastest

performance. Plaintiff expected the processors to function as Intel advertised and represented.

Implicit in Intel’s representations was that its processors would deliver such performance securely,

so that that data would not potentially be exposed to compromise. Any reasonable consumer would

expect that the computing device being purchased would be secure and free from potential exploits.



PAGE 122 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20     Page 131 of 409




       380.    Plaintiff has used, and continues to use, the Intel devices for both personal and

business use, often performing multiple tasks at one time, including monitoring security systems for

his business, web browsing, storing photographs, and email. Plaintiff’s computers receive periodic

updates that include the CPU patches released to date.

       381.    Unknown to Plaintiff, at the time of their purchases, the devices were equipped with

Intel processors that contained undisclosed design Defects that made information, which should

have remained secure and inaccessible, accessible to unauthorized parties. While security patches

were implemented to protect against the Defects, after January 2018 when the patches were

downloaded, Plaintiff experienced material performance degradation, including reduced processing

speed. Specifically, Plaintiff has experienced unexpected freezing and non-responsiveness when

working with applications. In addition, as a result of the Defects in Intel’s CPUs and Intel’s

mitigations needed to address the Defects, Plaintiff spent time and effort researching the Intel CPU

Exploits and implementing available mitigations on his Intel devices. In addition, plaintiff has

purchased an iPad to use when possible, or will use his iPhone to mitigate the problems caused by

the performance issues.

       382.    Plaintiff paid for processor performance that he did not receive. Plaintiff’s Intel

Pentium device is comparable to test machine Intel Core i5 2520M Sandy Bridge – Windows 7.

Responsiveness testing, detailed in Section J.1., infra, on the test machine confirms that Intel’s

mitigations degraded performance by 10% on average under the Default Mitigations and up to 16%.

Plaintiff’s Intel Core i5 device is comparable to test machine Intel Core i5 4670 Haswell – Windows

10. Responsiveness testing, detailed in Section J.1., infra, on the test machine confirms that Intel’s

mitigations degraded performance by 11% on average under the Default Mitigations and up to 21%.



PAGE 123 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 132 of 409




       383.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of

Plaintiff’s Intel processors and Plaintiff did not receive the benefit of the bargain. After disclosure

of the Intel CPU Exploits, it became well known in the market that processor performance of Intel’s

CPUs would be negatively impacted—across the board—as a result of the necessary patches to

secure data from the Intel CPU Exploits due to the undisclosed Defects in the CPUs. Plaintiff’s

Intel CPUs are worth less than what he paid for them.

       384.    Plaintiff purchased devices containing the Intel processors on the reasonable, but

mistaken, belief that the processors would provide the performance promised, would do so securely,

and would retain all of their operating characteristics throughout their useful life. Had disclosures

of the Defects in the Intel CPUs, or that mitigations needed to address the Defects would materially

impact the CPUs’ functionality and performance, been displayed in the stores, Plaintiff would have

seen them, and no doubt have taken them into account in making his purchasing decisions. In

particular, had Plaintiff known about the Defects in Intel’s CPUs or that mitigations needed to

address the Defects would materially impact the CPUs’ functionality and performance, he would

not have bought the devices containing the Intel processors or would have paid less for them.

Plaintiff would have purchased devices containing an AMD or other competing processor (which

are largely immune from the Intel CPU Exploits) or paid only for devices with a CPU delivering the

diminished post-mitigation performance (not the promised pre-mitigation performance).

                               DK SYSTEMS, LLC - WISCONSIN

       385.    Plaintiff DK Systems, LLC (“DK Systems”) is organized under the laws of the state

of Wisconsin and primarily does business there. DK Systems provides information technology

support services, including secure cloud services, to its clients.

PAGE 124 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20      Page 133 of 409




       386.    DK Systems maintains private, sensitive, and confidential information, including

EHR, PHI, ePHI, and other confidential or protected information. With respect to its health care

enterprise clients, DK Systems is required and has agreed to be bound by the same privacy

obligations that apply to its clients, including federal and state laws and regulations, such as HIPAA

and ARRA.

       387.     In making purchases and deciding to deploy devices containing Intel CPUs, DK

Systems relied on Intel’s representations (both direct and indirect) that its CPUs would provide

superior performance, speed, and security and were fit for use in its servers, PCs, and other devices

that store, process or access sensitive, confidential, and personal information and data. DK Systems

paid for processor performance it did not receive.

       388.    DK Systems expected the processors to function as Intel advertised and represented.

Implicit in Intel’s representations was that its processor would deliver such performance securely,

so that that data would not potentially be exposed to compromise. Any reasonable purchaser would

expect that the computing device being purchased would be secure and free from potential exploits.

       389.    Unknown to DK Systems, at the time that it purchased the Affected Devices, those

Devices were equipped with Intel processors that contained undisclosed Defects that made

information, which should have remained secure and inaccessible to unauthorized parties.

       390.    DK Systems purchased the Affected Devices on the reasonable, but mistaken, belief

that the processor would provide the performance promised, would do so securely, and would retain

all of its operating characteristics throughout its useful life. Had disclosures of the Defects in the

CPUs, or that mitigations needed to address the Defects would materially impact the CPU’s

functionality and performance, been displayed in Intel’s advertisements, brochures, bulletins, and

on its webpage, DK Systems would have seen them and no doubt have taken them into account in

PAGE 125 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181         Filed 05/29/20   Page 134 of 409




making its purchasing decisions. In particular, had DK Systems known about the Defects in Intel’s

CPUs or that mitigations needed to address the Defects would materially impact the CPUs’

functionality, security, and performance, it would not have bought the Affected Devices containing

Intel processors or it would have paid less for them.

       391.    As a result of the Defects in Intel’s CPUs and the mitigations needed to address the

Defects and in order to comply with its duty to protect confidential information and documents, DK

Systems spent significant time and effort researching the Intel CPU Exploits and implementing

available mitigations. Additionally, DK Systems has been injured because it incurred and will

continue to incur time and costs because it has been and will continue to be required to, among other

things: implement mitigation and remedial measures, such as patching to address the security

vulnerabilities; monitor and test new patches and firmware updates; remove from service products

with affected processors that cannot be patched; purchase on an accelerated schedule compared to

normal business practices more powerful processors to compensate for decreased performance

resulting from required software remediation patching; transfer data to secure systems from

Affected Devices that cannot be patched; reconfigure its networks to provide increased security

from internet accessibility for those systems containing the most sensitive data; increase monitoring

of the Affected Devices, servers, and firewalls for security threats, attacks and breaches; and

supplement its network and computing security program(s) with additional security monitoring.

       392.    DK Systems also installed patches for its computers and servers to address the

security vulnerabilities and monitored and tested its computer systems to ensure that the patches

were installed properly and did not adversely impact the operation of its computer systems. As part

of the patching process, DK Systems had to spend time to set anti-virus registry keys so that they

would allow remediation patches to be installed. DK Systems also had to engage in multiple rounds

PAGE 126 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 135 of 409




of scanning for patches and installing the patches because not all computers would immediately

detect the patches. DK Systems also patched hypervisors’ firmware, which required scheduled

downtime for its hosted servers and cluster and multiple rounds of firmware and BIOS updates.

       393.    DK Systems’ employees spent over 20 hours completing the tasks described above.

       394.    Based on these direct and indirect representations, DK Systems has purchased, and

continues to use, a large number of products containing defective Intel processors, including servers.

       395.    During the Class Period, DK Systems purchased at least five servers that featured an

Intel processor. By way of example, DK Systems purchased a Windows server that featured an Intel

Xeon E5-2430 as the server’s CPU. DK Systems’ server is comparable to test machine Xeon E3

1680 v3 Haswell - Linux. Testing on server workloads, detailed in Section J.3., infra, on the test

machine confirms that Intel’s mitigations resulted in 14% average degradation (up to 22%) under

the Default Mitigations, and 23% average degradation (up to 46%) under the Maximum Mitigations.

       396.    Because the Intel CPU Defects can be mitigated, but not completely fixed, on

existing hardware, DK Systems will continue to be injured by incurring these additional monitoring

costs as long as the Affected Devices are deployed as part of its IT infrastructure.

       397.    Intel’s unfair, unlawful, and deceptive conduct in designing, manufacturing,

marketing, and selling its processors with the undisclosed Defects has diminished the value of DK

Systems’ Intel processors, and DK Systems did not receive the benefit of its bargain. As detailed in

this Amended Complaint, DK Systems’ Affected Devices are worth less than what it paid for them.

Moreover, the Defects in the CPUs have increased DK Systems’ costs of its IT operations.

                                           DEFENDANT

       398.    Defendant Intel Corporation is a Delaware corporation with its principal place of

business located at 2200 Mission College Blvd., Santa Clara, California. At all relevant times, Intel

PAGE 127 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
       Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 136 of 409




designed, manufactured, distributed, marketed, and sold the defective CPUs throughout the United

States.

                                           CHOICE OF LAW

           399.   The application of California law to this litigation is appropriate given Intel’s

connection to the State of California since the 1970s. As Intel itself states:

           We purchased our first piece of property—a 26-acre pear orchard on the corner of
           Coffin Road and Central Expressway in Santa Clara, California in 1970. Today,
           we have 15,000 employees across the state at three major sites in Santa Clara, San
           Jose, and Folsom, and at research and development sites in Irvine and San Diego.
           Santa Clara is home to Intel’s corporate headquarters and the flagship Intel
           Museum, which showcases five decades of Intel® innovations.11

           400.   Intel boasts that it has “invested in California for five decades, since our founding in

Mountain View in 1968.”12

           401.   But Intel’s connection to California does not end in Santa Clara. It has divisions

throughout the State of California, including in Folsom.

           402.   Intel states that its “Folsom site is a center of excellence for graphics, chipsets and

solid state drives, delivering innovative technology and support for a wide range of devices and

client platforms. With close to 6,000 employees, Intel is Folsom’s largest private sector employer,

and one of the Sacramento region’s top 5 private employers.”13

           403.   Intel’s Santa Clara site, however, is where the fraudulent conduct as described herein

originated. As Intel states, “The Santa Clara site is involved in engineering, design, research and

development, and software engineering, and houses several corporate organizations, including sales


11
   Intel in California, https://www.intel.com/content/www/us/en/corporate-responsibility/intel-in-
california.html (as published Aug, 21, 2018).
12
     Id.
13
     Id.

PAGE 128 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
       Case 3:18-md-02828-SI          Document 181       Filed 05/29/20      Page 137 of 409




and marketing, legal, supply chain, and human resources. With more than 6,500 employees, Intel

is one of the largest employers in Santa Clara.”14

           404.   Intel’s own website even shows that nearly all of its available marketing jobs in the

United States—the very arm of the Company that would have been responsible for the consumer-

facing advertisements, representations, and even omissions—are located in the State of California.15

           405.   The State of California has a substantial interest in ensuring that corporations do not

misrepresent their products, omit security risks concerning those products, and otherwise engage in

business decisions that would harm consumers.

           406.   The application of California law to Intel—a California company that took

substantial actions in the State of California impacting Plaintiffs and the Class members in the State

of California—would be neither unfair nor unlawful; nor would it violate the Due Process Clause

of the Fifth and Fourteenth Amendments to the U.S. Constitution.

                                  SUBSTANTIVE ALLEGATIONS

A.         General Background

           1.     Intel’s 8086 and x86 Instruction Set

           407.   Intel, a portmanteau of the words “integrated” and “electronics,” was founded by

Robert Noyce and Gordon Moore in 1968 for the purpose of designing and manufacturing memory

devices for computers utilizing silicon, a semiconducting material and one of the common elements

found on Earth. In 1971, the Company went public and its shares have been traded on the NASDAQ




14
     Id.
15
   Intel Job Openings for “Marketing” Positions, https://jobs.intel.com/ListJobs/All/Search/
jobtitle/marketing/ (as published Aug. 21, 2018).

PAGE 129 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
       Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 138 of 409




continuously ever since.         That same year, Intel launched the first commercially available

microprocessor, the Intel 4004.

          408.    A microprocessor is an integrated electronic circuit that contains all the functions of

a CPU of a computer. The CPU is the “brains” of the computing device, performing all necessary

computations for each application (e.g., Microsoft Word) and each peripheral (e.g., a printer). Each

program communicates with the processor through instructions, with each instruction representing

a calculation or operation that the CPU must execute on behalf of the requesting application. For

each calculation, the CPU “fetches” the instruction from the computer’s memory, “decodes” it,

“executes” it, and, finally, “writes-back” the result. The time it takes a CPU to process instructions

is measured in “clock cycles.” Each step in the process—fetch, decode, execute, and write-back—

takes at least one clock cycle. The number of clock cycles a CPU completes per second is known

as the “clock rate.” “Clock speed” or “frequency” is a way to measure a CPU’s processing speed

and is usually expressed in megahertz (“MHz”) or gigahertz (“GHz”).

          409.    In 1978, Intel debuted the 8086 microprocessor. The 8086 was a 5 MHz, 16-bit

processor, capable of handling up to 1 megabyte (“MB”) of data.16 For the 8086, Intel designed an

“instruction set,” known as x86, and a “microarchitecture,” known as 8086. The instruction set

serves as an interface between a computer’s software and hardware. The microarchitecture governs

the various parts of the processor and how they work together to implement the instruction set.

          410.    In July 1981, IBM launched its first personal computer (“PC”), powered by Intel’s

8088 microprocessor, a more economical version of the 8086 microprocessor, also based on the x86

instruction set.     Because IBM allowed Original Equipment Manufacturers (“OEMs”; that is



16
     A “bit” is the smallest unit of storage. A “byte” is equal to 8 bits.

PAGE 130 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20   Page 139 of 409




computer manufacturers) to clone its PC design, IBM PCs and clones thereof soon dominated the

market. Each of these computers was powered by a processor that implemented Intel’s x86

instruction set. Today, the majority of all PCs, laptops, workstations, and servers are powered by

processors based on Intel’s x86 instruction set.

       2.      Intel’s 80286 and the Introduction of Protected Mode

       411.    In 1982, Intel released its second-generation processor based on the x86 instruction

set, the 80286. Before the 80286, processors had one operation mode known as “real mode.” When

the computer operated in real mode, applications had unlimited and direct access to all of a

computer’s memory, including information stored in the “kernel.”

       412.    The kernel is the central part of the computer’s operating system (“OS”). Notable

OSs include Microsoft Windows, Linux, and Apple’s MacOS. As demonstrated in the graphic

below, the kernel acts as the intermediary between the CPU, memory, and any applications or

peripherals:


                                           Applications


                                              Kernel


                                   CPU       Memory       Devices


       413.    When a computer is operating in real mode, it is possible for a malfunctioning or

malignant application to access the kernel and overwrite the OS, leading to catastrophic failure of

the computer. Today, such a failure could lead to “kernel panic” or, on a computer running




PAGE 131 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181      Filed 05/29/20         Page 140 of 409




Windows, the feared “Blue Screen of Death,” which is displayed if the OS experiences a fatal system

error.

         414.   In order to minimize OS failures, Intel’s 80286 introduced the concepts of “protected

mode” and “virtual memory.” Protected mode allows the OS to remain in control of the computer

through the kernel. “Virtual memory” allows the computer to segment its physical memory into

separate spaces, including “kernel space,” where the computer runs and stores the critical kernel

code, and “user space,” where the computer runs and stores all of the other code needed to run the

applications and peripherals.

         415.   The relevant importance of the code is determined by utilizing the concept of

“protection rings.” As demonstrated in the graphic below, “Ring 0” includes the most privileged

information, which resides in the kernel, while “Ring 3,” includes the least privileged information,

which is accessible to virtually all applications:


                                                                 Least privileged




                                                                  Most privileged




         416.   Access to these spaces is controlled by a program’s “privilege level.” To protect the

computer’s most privileged information (Ring 0), engineers rely on the “principle of least privilege,”

meaning that every program only has access to the least amount of privileged information it needs

to perform its intended function. Typically, before a CPU fetches instructions or data requested by

PAGE 132 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181     Filed 05/29/20      Page 141 of 409




an application, the computer must first determine whether that program has the requisite privilege

level to access that information. If the application does not have permission to access the requested

instructions or data, an exception occurs within the CPU and the request fails.

       417.    The privilege levels defined in the x86 instruction set are meant to ensure that

programs other than the kernel do not have direct access to a computer’s most privileged information

and that, if access is required, it is controlled by and is initiated through the kernel. This ensures

that no application can access a computer’s Ring 0 information or make changes to the OS without

involving the kernel.

       418.    With the launch of the 80386 processor in October 1985, the functionality of

protected mode and virtual memory was improved, and to this day all modern processors utilize

these functionalities to protect a computer’s most privileged information.17

       419.    With virtual memory, each user process has its own virtual address space, which

creates the illusion that each user has a memory space much larger than the physical, hardware-

backed memory actually available on the machine. In fact, user processes are sharing the limited

physical memory, and portions of each program’s instructions or data may actually be located in

secondary storage (e.g., on disk).




17
  Michael S. Malone, The Intel Trinity: How Robert Noyce, Gordon Moore, and Andy Grove Built
the World’s Most Important Company (2014).

PAGE 133 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181                     Filed 05/29/20   Page 142 of 409




                                    Virtual memory                        Physical
                                     (per process)                        memory


                                                 -----?::
                                      ~   ----   ,,,,,'




                                                 \\\
                                                         :,(·
                                                 .... ''
                                                 .             \\\ RAM

                                                 ............ .. ......




                                                                          Disk

       420.    The virtual address space allows each program to believe it is the only one (aside

from the kernel (OS)) that is running on the machine. This serves as a security function by isolating

processes from each other, and also helps prevent applications from. User applications should not

be able to access each other’s memory, or read or write to kernel memory, without permission. This

allows multiple applications to run simultaneously on personal devices and multiple users to execute

processes on the same machine in the cloud.

       421.    When a processor seeks to access data or instructions from memory, a virtual address

has to be translated into a physical address to determine where the information is located. Page

tables are used to map the virtual to physical addresses, translating the virtual addresses seen by an

application into physical addresses used by the hardware.




PAGE 134 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI               Document 181          Filed 05/29/20        Page 143 of 409




       3.       Intel’s 80486 and the Introduction of Pipelines and On-Die Caches

       422.     Intel introduced the next generation of the x86-based processor, the 80486, in 1989.

The 80846 boasted twice the performance of the 80386, due in part to two key improvements to the

microarchitecture: pipelines and on-die caches.18

       423.     Instruction Pipelining. Earlier iterations of Intel’s x86-based processors utilized

“sequential” processing, working through each step of the first instruction (e.g., fetch, decode,

execute, and write-back) before starting the next instruction. The following diagram reflects the

80386’s sequential processing. In this example, it takes eight clock cycles to complete two

instructions:

                Sequential Processing (386)


                ----------
                 Instr 1

                 lnstr2

                 Instr 3
                           Feldl   Decode Execute   Write
                                                            Feldl   Decode Execute   Write
                                                                                             Feldl


       424.     The 80486 was a “pipelined” processor, meaning that the CPU began processing the

next instruction before it had completed processing the prior instruction. As reflected in the diagram

below, on Clock Cycle 2, the 80486 was able both to decode the instruction fetched during Clock

Cycle 1, and to concurrently fetch the next instruction. With pipelining, the 80486 could complete

six instructions in nine clock cycles, nearly tripling the work completed in the same amount of time:




18
  Michael S. Malone, The Intel Trinity: How Robert Noyce, Gordon Moore, and Andy Grove Built
the World’s Most Important Company (2014).

PAGE 135 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
    Case 3:18-md-02828-SI                      Document 181         Filed 05/29/20         Page 144 of 409




                   Pipelined Processing (486)


                   ----------
                     lnstr 1

                     Instr2

                     Instr 3
                                  Feldl



                                  ____
                                          Decode Execute Write



                                                 Feldl
                                                        .!::::====!===·
                                          feldl Decode Execute Write
                                                                         ;---·
                                                         Decode Execute :!::::Write
                                                                              ====·===·
                     Instr4                              Feldl   Decode Execute Write
                                                                                        •.---
                     lnstrs       ----~~-~---                    Feldl    Decode Execute Write
                     Instr6                                               Feldl   Decode Execute Write


       425.      Memory Hierarchy and On-Die Caches. A computer’s memory system, which

holds instructions and data for the CPU, is a hierarchy of storage devices with different capacities

and access times. When the CPU needs instructions or data to complete a task, it must fetch it from

memory. The following pyramid helps depict the basic memory hierarchy:




                               Direct
                               Access to CPU



                                                                                              Temporary
                                                                                              Storage
                                                                                              Areas




              Indirect Access to CPU


                                                                                                     Permanent
      Operating System                                                                               Storage
      Assisted Memory                                                                                A reas
      Management




PAGE 136 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 145 of 409




       426.    Data in the CPU registers can be operated on immediately during execution by the

CPU.

       427.    A computer’s physical memory space—known as “main memory”—is separated

from the CPU on the computer’s main circuit board or motherboard. Fetching instructions or data

from main memory is highly inefficient because main memory runs at a slower speed than the CPU

(the “performance gap”) and because of the time it takes for information and data to travel between

main memory and the CPU on the motherboard (“latency”).

       428.    In order to lessen the performance gap and the issue of latency, modern

microarchitecture designs rely on caches. A “cache” is a location between main memory and the

CPU that can be used to temporarily store information and data for the use of the CPU. Caches

typically operate at the same or similar speed as the CPU, shrinking the performance gap. Caches

also are located in closer proximity to the CPU, addressing the latency problem. As a result, when

a processor needs to fetch instructions or data, it can first check to see if the necessary information

has been stored in the cache. If the information is in the cache (a “cache hit”), the CPU avoids the

delay and associated performance penalty associated with fetching the information from main

memory. If the information is not in the cache (a “cache miss”), the CPU fetches it from main

memory.19

       429.    Because caches help minimize delays associated with fetching information from

main memory, a processor with at least one cache typically is faster than a processor without any

caches. While prior generations of Intel’s x86-based processors included a first level or “L1” cache




19
  Worse yet, if not present in main memory, the data or instructions must be fetched from storage,
e.g., disk, which is even slower.

PAGE 137 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181       Filed 05/29/20      Page 146 of 409




between main memory (referred to as “DRAM” in the diagram below) and the CPU on the

motherboard, the 80486 brought the L1 cache onto the same “die” (or piece of silicon) as the CPU

and added a separate second level or “L2” cache to the motherboard:


                               CPU                      CPU


                                         Cache                      L2


                             Chipset -     DRAM     ~    ;pset   ,- DRAM




                                     386                      486
                              No on-die cache.      Level 1 cache on-die.
                               Level 1 cache           Level 2 cache
                              on motherboard          on motherboard

       430.    By placing the L1 cache directly on the CPU die, the 80486 further decreased the

time needed to fetch instructions and data, improving latency. By adding a second cache (L2), the

increased overall cache capacity made it more likely the CPU would find the information it needed

in one of the caches, without having to resort to fetching it from main memory.

       431.    Despite the 80486’s clear performance advantage, however, Intel struggled to

convince OEMs to launch PCs powered by the 80486 or to convince end-users that they needed one.

       432.    To make matters worse, at the end of 1990, Intel’s largest competitor, AMD launched

a clone of Intel’s 80386 microprocessor, the AM386, which was faster and cheaper than Intel’s

80386. Notably, this was not the first time that AMD had launched a faster clone of an Intel

processor. With the 80286, IBM required Intel to use AMD as a second supply source, effectively

forcing Intel to give to its competitor a license to the 80286 code. This was not a good development



PAGE 138 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 147 of 409




for Intel: AMD’s 80286 clone, the AM286, could run as fast as 25 MHz, while Intel’s 80286

processors clocked between 6 MHz and 12 MHz.20 As a result, when Intel subsequently launched

the 80386, the Company refused to grant AMD a license.

       433.    In response to the success (and speed) of the AM386, Intel sued AMD and launched

a $250 million multi-media “Intel Inside”-based campaign to push the end-users to demand from

the OEMs PCs powered by Intel’s new 80486 microprocessor. Intel had started its “Intel Inside”

campaign in 1989 by asking PC makers, including IBM, to place “Intel Inside” stickers on the

computers themselves to generate brand-loyalty among the end-users.21 The goal of the campaign

was to cultivate in consumers the belief as to the reliability and superior performance of Intel-

branded processors and to ensure that they could differentiate between an Intel processor and a clone

made by one of its competitors. As Intel’s former CEO, Andrew Grove described it, “Intel Inside”

drove home the point “that the identity and class of the computer were determined more than

anything else by the microprocessor within.”22

       434.    The campaign worked. Not only did customer pressure lead to OEMs announcing

new PCs powered by Intel’s 80486, but many of the manufacturers agreed to use the “Intel Inside”

branding in their own marketing efforts. By 1997, 1,500 OEMs were incorporating the “Intel




20
  Michael S. Malone, The Intel Trinity: How Robert Noyce, Gordon Moore, and Andy Grove Built
the World’s Most Important Company (2014).
21
  Intel Launches a Huge Advertising Campaign: *Technology: The $250-million blitz is aimed at
cutting down the competition and selling its next-generation 486 microprocessors, Los Angeles
Times (Nov. 2, 1991), http://articles.latimes.com/1991-11-02/business/fi-797_1_advertising-
campaign.
22
  Andrew S. Grove, Only the Paranoid Survive: How to Exploit the Crisis Points That Challenge
Every Company (1988).

PAGE 139 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI               Document 181                 Filed 05/29/20          Page 148 of 409




Inside” theme into their marketing efforts.23 By 2000, Intel was the second-best-known industrial

brand (after Coca-Cola) in the world.24

       4.      Intel’s P5 Microarchitecture

       435.    In 1993, Intel introduced its fifth-generation microarchitecture based on the x86

instruction set, known as P5. Intel launched the “Pentium”-branded processors based on P5.

       436.    The P5-based processors were significantly faster due to their superscalar design.

Whereas pipelining allowed a CPU to process different aspects of multiple instructions at the same

time, a superscalar design allowed the CPU to fetch two instructions at the same time, decode two

instructions at the same time, and so forth. A pipelined superscalar design, such as the P5-based

Pentium processor, allowed the processor to decode Instructions 1 and 2, while fetching Instructions

3 and 4:


                  Superscalar Issue (Pentium)


                  ----------
                   Instr,

                    Instr2

                   Instr3
                              feldl
                              feldl
                                      Decode

                                      Decode

                                      feldl
                                                        Execute
                                                         wait
                                               Decode Execute     Write
                                                                          Write
                                                                          Execute Write


                    Instr 4           feldl    Decode              wait            Execute Write
                   lnstr 5                     feldl    Decode Execute    Write
                    Instr6                     feldl    Decode Execute    Write
                    lnstr 7                              feldl    Decode Execute   Write
                    Instr8                               feldl    Decode Execute   Write




23
   Intel Corp., AdAge Encyclopedia (Sept. 15, 2013), http://adage.com/article/adage-
encyclopedia/intel-corp/98721/.
24
  Michael S. Malone, The Intel Trinity: How Robert Noyce, Gordon Moore, and Andy Grove Built
the World’s Most Important Company (2014).

PAGE 140 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
           Case 3:18-md-02828-SI       Document 181        Filed 05/29/20      Page 149 of 409




            437.   As compared to a sequential processor (e.g., the 80386 at two instructions in eight

clock cycles), and a pipelined processor (e.g., the 80486 at six instructions in nine clock cycles), a

superscalar pipelined processor could complete eight instructions in eight clock cycles.

            438.   Intel used its “Intel Inside” campaign to make “Pentium” a household name. The

success of the campaign, however, became a curse once Intel discovered, in the summer of 1994,

that Pentium had a design flaw. Intel initially decided not to publicly disclose the defect because it

believed very few customers would be impacted. The flaw, though, was later uncovered by a North

Carolina professor in October 1994, ultimately leading to intense media scrutiny. The Wall Street

Journal’s principal technology columnist, Walter Mossberg, described the scandal as worse than

Watergate. IBM, in turn, suspended shipment of all Pentium-powered PCs on December 12, 1994,

because its independent research confirmed the flaw was more serious than Intel had represented.25

            439.   At first, Intel resisted public pressure to conduct a full recall, continuing to sell the

flawed Pentium and agreeing only to issue replacements if consumers could demonstrate that they

were likely to encounter the flaw. On December 19, 1994, however, just one week after IBM

suspended shipments of Pentium-powered PCs, Intel finally agreed to a full recall. On January 17,

1995, Intel announced that it would spend $475 million to replace the flawed processors and that,

going forward, that it would immediately disclose any and all defects in its future microprocessors.26

            5.     Intel’s P6 and the Introduction of Dynamic Execution

            440.   Intel introduced its P6 architecture in November 1995. Makers of large computers,

servers, and workstations quickly embraced the P6-based Pentium Pro processors.27 In 1997, Intel


25
     Id.
26
     Id.
27
     Id.

PAGE 141 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20    Page 150 of 409




also successfully launched the Pentium II processor, a more consumer-oriented processor based on

the P6 architecture.

        441.     In a number of ways, the P6 microarchitecture represented a break from Intel’s prior

x86-based designs. As explained by Intel on its launch, the P6 “microarchitecture was tuned to what

was proven performance,” “[o]ptimizing CPI [clock per instruction] and [f]requency” to achieve a

“50% frequency gain,” and, ultimately, a “37% performance gain.”                  In designing the

P6 microarchitecture, Intel determined that “Dynamic Execution,” which included the concepts of

“out-of-order execution,” “speculative execution,” and “branch prediction” was “required for higher

performance.”28

        442.     Out-of-Order Execution. Every application or program has a set of instructions

that it wants the CPU to execute in order (“program order”). These instructions require the CPU to,

for example, engage in arithmetic or logical functions.

        443.     Instructions can be “data dependent,” meaning that the instruction needs the data

produced by a preceding instruction in order to execute. For example, suppose the CPU needs to

add four numbers together: 1, 32, 75, and 89. Instruction 1 can add the first two numbers (1+32=33)

and Instruction 2 can add the second two numbers (75+89=164). Instruction 3, however, is a data

dependent instruction because the CPU needs the results of Instruction 1 (33) and Instruction 2 (164)

to execute it.

        444.     Instructions also can be “conditional” expressed as, “if X, then Y.” For instance,

Microsoft Word has an autocorrect feature that determines whether a word is spelled correctly after




28
   David Papworth, Optimizing the P6 Pipeline, Presentation at 1995 Hot Chips Conference,
https://www.hotchips.org/wp-content/uploads/hc_archives/hc07/2_Mon/HC7.S2/HC7.2.1.pdf.

PAGE 142 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI                 Document 181           Filed 05/29/20            Page 151 of 409




it is typed. If the word is spelled incorrectly, the program fixes it. In that scenario, the conditional

instruction is, “If a word is misspelled (X), then fix it (Y).” With Word’s autocorrect feature, there

are two possibilities or “branches”—there is a misspelling that needs to be fixed, or there is no

misspelling and the CPU can move on to another instruction. A conditional instruction has to be

resolved before the CPU can determine the next step or branch to take. For this reason, such

conditional instructions are sometimes called “branch instructions.”

       445.    Data dependent and conditional instructions (among others) can take a number of

clock cycles to execute, leading the CPU to “stall” while it waits for the necessary data or branch it

should follow to execute the next instruction. The diagram below shows “in-order” execution in an

80486 pipelined processor where the CPU is stalled with respect to Instructions 2-6. When

Instruction 1 takes six clock cycles, only three instructions are complete at the end of eight clock

cycles, as compared to five instructions after eight clock cycles where there is no CPU stall.


              In-Order Pipeline (486)


              ----------
                lnstr 1

                Instr2

                lnstr3
                          feldl   Decode

                                  feldl     Decode

                                            feldl
                                                     Execute



                                                      Decode        wait
                                                                         Write
                                                     =====l~-""';;;;;;=;;;;;;;;;;;·
                                                           wait         Execute    Write
                                                                                  Execute    Write
                lnstr4                                feldl    Decode        wait           Execute    Write
                lnstr5                                         feldl    Decode         Walt           Execute
                lnstr6                                                   feldl    Decode         wait


       446.    Out-of-order execution (“OoOE”) addresses this problem. Instead of executing each

instruction in “program order,” the CPU executes instructions based on “dataflow order,” or, in other

words, the CPU executes instructions based on an order determined by what data is available to it

at any given time. Dataflow order is akin to what students are taught to do with standardized tests—

PAGE 143 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181             Filed 05/29/20         Page 152 of 409




complete questions for which the answer is known first, before going back to those questions for

which the answer is not immediately clear.

       447.     The following diagram shows OoOE in the P6 microarchitecture. In Steps 1 and 2,

the instructions are fetched, decoded, and moved to the Reservation Station. In Step 3, the

Reservation Station sends instructions in dataflow order to the Execution Units. During Step 4, the

Execution Units execute the instructions and send the results to the Reorder Buffer. Information

necessary to execute these instructions is held in the processor’s cache. The Reorder Buffer puts

the instructions back into “program order” (Step 5) and sends them to be retired in order (Step 6).

                                 Out-of 0rder Execution in P6 Microarchitecture
                                       4




               STEP1
          Instruction Fetch
                Unit




         Instruction Decoder
                 Unit
               STEP2
                                                                      STEP 5               STEP 6
                                                                  Reorder Buffer       In-Order Retire



       448.     With OoOE, P6-based processors can overcome the CPU stall generated by

Instruction 1 in the image below and execute five instructions in eight clock cycles, eliminating the

performance penalty and speeding up the processor.




PAGE 144 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI            Document 181              Filed 05/29/20             Page 153 of 409




                 Out-of-Order Execution (Pentium II)


                ----------
                  Instr 1

                  lnstr 2

                  Instr 3
                            Feldl Decode
                                   Feldl Decode
                                           Feldl
                                                   Execute
                                                        wait
                                                                       Write
                                                   -.====;;;;;;; : : = = ; = = ;·
                                                                      Execute
                                                    Decode Execute Write
                                                                                 Write


                  lnstr4                            Feldl    Decode    wait     Execute   Write
                  lnstr 5                                    Feldl    Decode Execute Write
                                                                                                  !;:::::=====;
                  lnstr6                                               Feldl    Decode Execute Write


       449.    Ultimately, Intel concluded that OoOE was helpful because it “allowed higher clock

frequency without CPI [average clock cycles per instruction] degradation” and “provid[ed] more

performance per square mil of datapath.”29

       450.    Branch Prediction and Speculative Execution.                               While OoOE improves the

performance of a processor by mitigating CPU stalls generated by data dependent instructions, only

branch prediction and speculative execution ameliorate the performance impact of conditional

instructions on the CPU. When the CPU fetches and decodes a conditional instruction, the processor

predicts the “branch” based on prior results and then speculatively executes instructions down that

branch until the conditional instruction is executed and the branch is resolved.

       451.    The following diagram demonstrates branch prediction and speculative execution in

the P6 microarchitecture. If a conditional instruction is fetched and decoded (Steps 1 and 2), then

the Branch Prediction Unit (Step 3) is queried, with the resulting guess going to the Instruction Fetch

Unit in Step 4. From there, the processor decodes and speculatively executes the instructions down




29
   David Papworth, Optimizing the P6 Pipeline, Presentation at 1995 Hot Chips Conference,
https://www.hotchips.org/wp-content/uploads/hc_archives/hc07/2_Mon/HC7.S2/HC7.2.1.pdf.

PAGE 145 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
       Case 3:18-md-02828-SI               Document 181               Filed 05/29/20               Page 154 of 409




the predicted branch (Steps 5-7). Meanwhile, the information for these speculatively executed

instructions is stored in the processor’s caches.

                             Speculative Execution and Branch Prediction in P6 Microarchitecture
                           STEP 1 &4                                  STEP 7
                       Instruction Fetch
                             Unit




     ~---~-----+ Instruction Dec.oder
                             Unit
                          STEP 2 &5              STEP6
                                                                                         STEPS                 STEP9
                                                                                      Reorder Buffer       In-Order Retire




          452.    When the CPU eventually executes the conditional instruction, the processor checks

whether its prediction was correct. If the Branch Prediction Unit has guessed correctly, the

processor has performed useful work and the results are written to memory (Step 9, above). If the

CPU has guessed incorrectly—a “mispredicted branch”—the processor “flushes” its pipeline of the

impact of the speculatively executed instructions and proceeds to execute the instructions from the

correct path. Critically, and as further explained in Section B, according to Intel’s microarchitecture

design, the CPU does not flush its cache after a mispredicted branch and so the information

associated with the speculative execution down the incorrect branch remains in the processor.

          453.    Research shows that Intel’s P6 architecture did not permit unauthorized access by

programs to protected memory. In other words, the P6 did not implement the Unauthorized Access

Defect to allow instructions to access the read value (and instead returned a random number similar

to AMD’s CPUs).30



30
   See H. Wong, The Microarchitecture Behind Meltdown, StuffedCow.net (May 18, 2018),
http://blog.stuffedcow.net/2018/05/MELTDOWN-MICROARCHITECTURE/

PAGE 146 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 155 of 409




       6.      The Netburst Microarchitecture Disaster

       454.    The speed at which a CPU performs is a material attribute for consumers purchasing

a desktop, laptop, workstation, or server powered by an Intel processor. Without sufficient

processing speed, a CPU will be unable to effectively and efficiently run the device’s OS and

applications, or to utilize connected hardware and peripherals. As a result of Intel’s various direct-

to-consumer marketing campaigns, including “Intel Inside,” consumers look to and rely upon the

processor’s advertised clock speed to measure a CPU’s performance. Intel’s focus on clock speed

in its marketing led to the “Megahertz Wars,” followed by the “Gigahertz Wars,” during which Intel

and its main competitor, AMD, battled to see which company could achieve the fastest clock speed.

       455.    After successfully cloning the 80286, 80386, and 80486, AMD launched its own

x86-based microarchitecture design, K5, in 1995. Like Intel’s P6, AMD’s microarchitecture designs

relied upon OoOE, speculative execution, and branch prediction to achieve performance increases

over earlier generations of processors. In July 1999, AMD took the “speed crown” from Intel with

the launch of its K7-based Athlon-branded processors.31 Thereafter, the title of the fastest processor

changed hands several times.

       456.    Then in March 2000, AMD successfully launched the first processor that could reach

1 GHz. Desperate to also reach the coveted goal of 1 GHz, Intel resorted to introducing the 1 GHz

P6-based Pentium III processor just two days later, well before the Company was ready to ship these

processors, as well as the previously announced 850, 866, and 933 MHz P6-based Pentium III




31
  Anand L. Shimpi, Intel’s 1.13GHz CPU Recalled_Is Intel resorting to desperate measures?,
AnandTech (Aug. 29, 2000), https://www.anandtech.com/show/613/2

PAGE 147 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
       Case 3:18-md-02828-SI         Document 181      Filed 05/29/20     Page 156 of 409




processors to consumers. Intel quickly followed this much-derided “paper launch” by announcing

a 1.13 GHz Pentium III processor in July 2000.32

           457.   Problems, however, with the 1.13 GHz Pentium III on the test bench led tech

reviewers to publicly conclude that Intel had serious production issues with its 1.13 GHz CPU. After

a third outlet, AnandTech, came forward, confirming these reports, Intel recalled the 1.13 GHz

Pentium III in August 2000, approximately one week after the first shipments of these processors

had reached customers.

           458.   Hoping to outrun the negative press that it had generated over the last year, Intel

announced its newest microarchitecture, Netburst and Netburst-based Pentium 4 processors in

November 2000. According to Intel, Netburst-based CPUs “feature[d] significantly higher clock

rates and world-class performance.”

           459.   Although the original Pentium 4 processors clocked at just over 1 GHz, Intel

designed the Netburst microarchitecture with room to allow successive processors to reach clock

speeds of up to 10 GHz. To reach these speeds, Netburst included an improved cache subsystem,

featuring larger, faster caches, a deeply pipelined design (doubling the number of pipeline stages),

and “Hyper-Threading” technology, to ensure that the CPU was effectively and efficiently taking

advantage of all available resources to achieve increased frequency and performance benchmarks.

           460.   Intel designed the first Netburst-based processors, Pentium 4s code-named

“Willamette,” to reach clock speeds of 1.5 GHz. The Willamette processors, though, could not

outscore the P6-based Pentium IIIs or AMD’s Athlon processors in commercially available

benchmark testing. In a lawsuit filed in 2002 in California state court, styled Skold v. Intel Corp.,



32
     Id.

PAGE 148 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 157 of 409




No. 1-05-CV-039231 (“Skold”), consumers who ultimately purchased computers powered by the

Willamette processors alleged that the “Pentium 4’s scores were so bad that Intel [internally]

deemed it ‘not competitive’ with AMD’s Athlon processor or . . . [the] Pentium III processor, noting

that most benchmark tests showed a ‘negative or zero performance gain.’”

       461.    According to the plaintiffs in Skold, the Willamette processors performed poorly due

to “design flaws” in the Netburst architecture, which “Intel admitted . . . were so serious and so

pervasive that they would significantly impair any computer’s performance by dramatically slowing

its ability to process the computer’s instructions.” These flaws were the result of “a ‘complete

failure’ of the design process,” requiring “a dramatic change in [Intel’s] engineering” process and a

redesign that would prevent Intel from releasing a new processor for another two years.

       462.    With AMD already taking market share, Intel could not wait until 2002 to launch a

competitive processor.    Through its “Intel Inside” campaign, the Company had conditioned

consumers to look to computers containing Intel processors for superior performance and reliability.

By focusing on processing speed and commercial benchmarking, Intel likewise had conditioned the

market to focus on clock speed to measure a processor’s performance and determine which

computer to purchase. Moreover, critically, Intel priced its processors based on the market’s

perception of their performance. In fact, Intel was able to garner a premium for its processors

throughout the 1990s.

       463.    If, however, Intel released the Willamette processors, the public would soon learn

what the Company already had discovered internally: the Pentium 4 was an overpriced dud. As

reported in Skold, “Intel solved its problem by making it appear as if the [Willamette processor]

outscored the Pentium III and AMD Athlon processors” (emphasis in original) by inflating its

performance scores after it publicly launched the processor. This strategy included surreptitiously

PAGE 149 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 158 of 409




developing a new, purportedly independent benchmark and altering another purportedly

independent benchmark to fool consumers into thinking that Intel’s Willamette processor

outperformed the Pentium III and AMD processors. Intel also disabled features on the Pentium III,

hobbling its performance so that the Willamette processors would appear faster by comparison.

OEMs like HP were incentivized to help Intel with its deception in order to sell more computers.

       464.    Ultimately, Intel settled the Skold lawsuit in 2014, agreeing to pay a 49-state class of

consumers who had purchased a computer powered by a Willamette processor $15 per device.

       7.      Intel’s Core Microarchitecture

       465.    After the Willamette debacle, Intel tried several times (without success) to release a

number of processors based on the Netburst microarchitecture in response to AMD’s successful

products, including dual-core Athlon and Opteron processors. In a last-ditch attempt to make

Netburst work, Intel designed, tested, and launched (in just nine months) “Smithfield,” a dual-core,

high-end Netburst-based processor. By August 2005, as reported by PCWorld, Intel publicly

admitted that it’s “first dual-core [processor] was a hastily concocted design that was rushed out the

door in hopes of beating rival … [AMD] to the punch.”33

       466.    The failed Smithfield launch made it clear that Intel had hit a wall. Where Intel was

once able to announce materially increased clock speeds with each new processor, now it was lucky

if it could eke out a single-digit percentage increase. Intel’s designs could not handle the heat

generated by higher clock speeds (the “thermal wall”) or support the power necessary to materially

increase clock speeds with each new processor (the “power wall”). The last Netburst-based

processor, Prescott, never clocked higher than 3.8 GHz. As a result, Intel scrapped Netburst and


33
   Tom Krazit, First Dual-Core Pentium 4 a Rush Job, Intel Says, PC World (Aug. 17, 2005),
https://www.pcworld.com/article/122236/article.html.

PAGE 150 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181         Filed 05/29/20      Page 159 of 409




designed its next microarchitecture, known as “Core,” to achieve higher performance through more

efficient design.

        467.    Released in 2006, Core rejected Netburst’s reliance on a deeply pipelined, single-

core processor, in favor of dual- or multi-core processors with cache subsystems. Work on Core

started in 2001, after Intel had lost the speed crown to AMD and the initial failure of Netburst in the

Willamette Pentium 4 processors.34 Intel went back to its P6 microarchitecture design, and enlisted

a team of engineers, who had designed the first microarchitecture for mobile computers (e.g.,

laptops), Pentium M, based on P6.35

        468.    Core-based processors relied on techniques, including OoOE, speculative execution,

and branch prediction, to address stalls, misses, mispredictions, and other taxes on a processor’s

overall performance. On its release, Intel heralded Core as “a new foundation for Intel architecture-

based desktop, mobile, and mainstream server multi-core processors,” explaining that it had been

“[d]esigned for efficiency and optimized performance across a range of market segments and power

envelopes.”

        469.    With Core, Intel expanded its use of Dynamic Execution (OoOE, speculative

execution, and branch prediction) to enable delivery of more instructions per clock cycle. Intel

designed each “core” or independent processing unit within the processor, often called a “processing

element” or a “core,” such that it could fetch, dispatch, execute, and retire up to four full instructions




34
  Glenn Hinton, Key Nehalem Choices, Intel Fellow Nehalem Lead Architect Presentation (Feb 17,
2010), https://www.slideshare.net/parallellabs/10intelnehalemdesignslides.
35
  Fedy Abi-Chahla, Intel Core i7 (Nehalem): Architecture by AMD?, Tom’s Hardware, (Oct. 14,
2008), https://www.tomshardware.com/reviews/Intel-i7-nehalem-cpu,2041.html.

PAGE 151 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
       Case 3:18-md-02828-SI        Document 181      Filed 05/29/20     Page 160 of 409




simultaneously. Intel increased the instruction buffers (similar to the Reservation Station in the P6

design) for greater execution flexibility.

         470.    Intel also attempted to enhance the Branch Prediction Unit. According to Intel,

“branch prediction” is among the processors’ functions that have “the greatest leverage for

improving overall performance” because of the penalty associated with recovering from an

incorrectly predicted branch. As Intel explained, “more efficient branch prediction gives better

efficiency with no other changes to the machine.”36

         471.    Additionally, Core featured a redesigned memory and cache subsystems. With

“Smart Memory Access,” Intel purported to improve the processor’s performance by more

effectively utilizing the current system of buffers and cores to hide latencies created by accessing

main memory. Intel also imbued each execution core with the ability to speculatively load data for

instructions prior to execution. With “Advanced Smart Cache,” Intel created a large shared L2

cache accessible by both cores on a chip.

         472.    Intel’s renewed reliance on Dynamic Execution, including branch prediction, and

efficient memory and cache access led to reports of increased performance in processors based on

the Core architecture. Core-based desktop and server processors boasted 40% and 80% increased

performance, respectively, over similar processors based on Netburst.37         Furthermore, these

performance increases came at decreased clock speeds—the 2.66 GHz Core Duo 2 achieved 40%




36
   The Next Generation of Intel Core Microarchitecture, Intel Technology Journal, Volume 14, Issue
3 (2010) https://www.intel.com/content/dam/www/public/us/en/documents/research/2010-vol14-
iss-3-intel-technology-journal.pdf (emphasis in original). All quotes unless otherwise specified are
from this source.
37
     2006 Intel Annual Meeting Slides.

PAGE 152 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
        Case 3:18-md-02828-SI       Document 181      Filed 05/29/20     Page 161 of 409




greater performance over a 3.6 GHz Netburst-based Pentium D processor.38 With Core, Intel

stabilized its market share39 and won back the performance crown40.

          473.   Unbeknown to Plaintiffs and members of the Class, however, research revealed that,

unlike Intel’s P6 architecture, Intel’s Core architecture permitted unauthorized access by programs

to protected memory.        In other words, the Core architecture purposely implemented the

Unauthorized Access Defect to allow instructions to access the read value (instead of returning a

random number similar to Intel’s P6 and AMD’s CPUs).41 Intel accomplished this in secret in order

achieve superior performance over AMD’s processors. Indeed, the Defects were consciously

designed and implemented by Intel as undisclosed performance features.

          8.     “Tick/Tock” and the Nehalem Architecture

          474.   Beginning with Core, Intel made “[p]erformance . . . an integral part of production

definition and success.” To that end, “Intel set[] very aggressive performance targets to deliver

products with compelling performance to the end user.”42 Intel also “employ[ed] significant time

and effort to ensure that the processor performance me[t] expectations at every stage of the product




38
   Jack Dowek, Inside Intel Core Microarchitecture, Intel, https://www.hotchips.org/wp-
content/uploads/hc_archives/hc18/3_Tues/HC18.S9/HC18.S9T4.pdf (last visited May 5, 2020).
39
     2006 Intel Annual Meeting Slides.
40 40
    Fedy Abi-Chahla, Intel Core i7 (Nehalem): Architecture by AMD?, Tom’s Hardware (Oct. 14,
2008), https://www.tomshardware.com/reviews/Intel-i7-nehalem-cpu,2041.html.
41
   See H. Wong, The Microarchitecture Behind Meltdown, Stuffedcow.net (May 18, 2018),
http://blog.stuffedcow.net/2018/05/MELTDOWN-MICROARCHITECTURE/.
42
   The Original 45-nm Intel Core 2 Processor Performance, Intel Technology Journal, Volume 12,
Issue                          3                         (Oct.                          2008),
https://www.intel.com/content/dam/www/public/us/en/documents/research/2008-vol12-iss-3-intel-
technology-journal.pdf.

PAGE 153 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20      Page 162 of 409




development cycle from concept to silicon arrival to product launch. All design decisions [we]re

weighed against performance impact.”

       475.    With the introduction of Core in 2006, Intel announced “an ambitious plan to return

to evolving its processor architectures at a rapid pace, as [it] had done in the mid-1990s” known as

“Tick-Tock.”43 Each “Tick” represented Intel’s effort to optimize the current microarchitecture

design for a new manufacturing process or, in other words, shrinking the processor to fit on a smaller

piece of silicon. The first “Tick” after Core was the Penryn microarchitecture, which optimized

Core for the 45-nanometer (nm) manufacturing process. Each “Tock” represented Intel’s effort to

redesign its microarchitecture. Under this product cycle, Intel utilized parallel design teams and

committed to releasing either a Tick or a Tock each year.

       476.    The “starting point” for the first Tock following Core—known as Nehalem—was the

previous Tick, the Penryn microarchitecture.44 As Intel reported, with Penryn-based processors,

“Intel delivered a product with record-breaking performance on a wide range of client and server

applications” by implementing “[f]requency improvements,” “a larger L2 cache,” and other

“microarchitectural enhancements.”45 With the Nehalem microarchitecture design Intel sought “a

greater utilization of the possible peak performance” of the processor.




43
   Fedy Abi-Chahla, Intel Core i7 (Nehalem): Architecture by AMD?, Tom’s Hardware (Oct. 14,
2008), https://www.tomshardware.com/reviews/Intel-i7-nehalem-cpu,2041.html.
44
   “The Next Generation of Intel Core Microarchitecture,” Intel Technology Journal, Volume 14,
Issue 3 (2010). All quotes unless otherwise specified are from this source.
45
  The Original 45-nm Intel Core 2 Processor Performance,” Intel Technology Journal, Volume 12,
Issue                          3                             (Oct.                            2008),
https://www.intel.com/content/dam/www/public/us/en/documents/research/2008-vol12-iss-3-intel-
technology-journal.pdf. All quotes in this section unless otherwise specified are from this source.

PAGE 154 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
        Case 3:18-md-02828-SI      Document 181       Filed 05/29/20     Page 163 of 409




          477.   Work had begun on Nehalem in 2003. While most of the microarchitecture decisions

were made in 2004, the major engineering work was done between 2005-07.46 Because Intel was

forced to get Core out the door quickly to stop the fallout from the Netburst fiasco, Core was not

fully optimized for all types of processor use cases.47 Whereas Core supported up to two cores,

Nehalem was designed to effectively and efficiently support multiple cores and for use in laptops,

desktops, and servers alike.48 Or, as Intel told shareholders at its 2006 Annual Meeting, “One Micro-

Architecture for all High Volume Segments.”

          478.   To accomplish this, and eliminate a perceived “performance bottleneck,” Intel

implemented branch prediction in Nehalem’s OoOE engine that sought to feed the engine “code and

data at an unprecedented rate.” As Ars Technica explained, “to imagine that the [Penryn-based

processor’s] thirsty execution engine has been separated from the pools of code and data that lay in

main memory by relatively thin pipes (the frontside-bus and cache hierarchy)” by “replacing the

plumbing with very wide pipes and beefing up the pump in order to take full advantage of all this

new capacity,” Nehalem’s design allows the processor to “get much closer to reaching its full

potential.”49 Intel also enlarged the “out-of-order” window (e.g., where instructions are executed in

dataflow order) by 33% and increased the size of the load, store, and reorder buffers in order to

make room for more instructions form predicted branches.


46
  Glenn Hinton, Key Nehalem Choices, Intel Fellow Nehalem Lead Architect Presentation (Feb 17,
2010), https://www.slideshare.net/parallellabs/10intelnehalemdesignslides.
47 47
    Fedy Abi-Chahla, Intel Core i7 (Nehalem): Architecture by AMD?, Tom’s Hardware (Oct. 14,
2008), https://www.tomshardware.com/reviews/Intel-i7-nehalem-cpu,2041.html.
48
   Glenn Hinton, Key Nehalem Choices, Glenn Hinton Intel Fellow Nehalem Lead Architect
Presentation (Feb 17, 2010), https://www.slideshare.net/parallellabs/10intelnehalemdesignslides.
49
   Jon Stokes, What you need to know about Intel’s Nehalem CPU, ArsTechnica (Apr. 9, 2008),
https://arstechnica.com/gadgets/2008/04/what-you-need-to-know-about-nehalem/2/.

PAGE 155 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20      Page 164 of 409




       479.    Intel also attempted to “deliver a per core performance increase” in Nehalem-based

processors. To that end, Intel added a Level 3 or L3 cache that was shared between all of the

processors’ cores. In prior iterations of Intel’s architecture, customers had “to choose between high-

performance when all cores [were] active or high performance when only some cores [were] being

used.” “Having such a shared cache allow[ed] the entire cache to be used by any subset of the cores,

in line with [Intel’s] goal of not penalizing applications that cannot take advantage of all cores.”

       480.    In addition to addressing per-core performance, Intel designed Nehalem to address

the Company’s shortcomings in the server space.          For instance, Intel re-introduced “Hyper-

Threading” technology in processors. A form of simultaneous multithreading technology, Intel’s

Hyper-Threading Technology (or HT) allows a CPU to duplicate certain of its resources virtually in

order to increase the number of independent instructions in its pipeline. In the server space, HT

allows a number of virtual machines to operate seamlessly (and separately) on the same physical

server. Accordingly, Intel designed the Nehalem architecture to “further increase the utilization of

the [architecture] design” and “to improve the throughput of the core for multi-threaded software

environments.”

       481.    Following the major advances of Core and the Nehalem architectures, Intel continued

releasing either a Tick or Tock every 12-18 months until 2016 as follows:




PAGE 156 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI                Document 181        Filed 05/29/20             Page 165 of 409




              Intel's Tick Tock Development Model
     Intel" r,llCl'oarcMech..-e   lnte4'9 Maoarchil'3ciure   1r.1e1• Mcroarcllttecture
      Coden.:irne NeMlem          Coden3rne $3ncty, 8ndge     CodM:irno H3s-Aoell




         482.        With each Tock, Intel sought to enhance its Dynamic Execution (OoOE, speculative

execution, and branch prediction) and cache subsystem in pursuit of increased performance of each

successive processor. With each Tick, Intel implemented a new manufacturing process known as a

process or die shrink. During a process shrink (e.g., moving from 45 nm to 32 nm), the CPU, and

in particular, its transistors, are scaled down to fit on a smaller piece of silicon.

         483.        A process shrink can make a CPU both more powerful and efficient. Smaller

transistors mean that more transistors can be packed onto the die, increasing the available power.

Less space between the transistors means that information can flow more efficiently, increasing the

performance. At the same time, however, the higher number and concentration of transistors also

generates more heat. As a result, when it optimized its “Tick” microarchitecture for a new

manufacturing process, Intel relied upon shared resources (e.g., shared L3 caches) in an attempt to

balance power, efficiency, and thermal output in its processors, including, in particular, its multi-

core processors.



PAGE 157 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20      Page 166 of 409




       484.    In 2016, Intel retired “Tick/Tock” in favor of a new product cycle known as Process-

Architecture-Optimization. Under the new product cycle, Sky Lake (formerly a Tock) is now an

“Architecture” improvement, with the follow-on microarchitectures, Kaby Lake (2017) and Coffee

Lake (2018), considered “Optimizations” of Sky Lake.

       9.      Intel’s Claimed Focus on Security with Core Tick/Tocks

       485.    Intel understood and appreciated that “protecting the confidentiality of secret or

sensitive information is a major concern for users of computer systems.”50

       486.    Computer processors are supposed to carry out program instructions in a way that is

secure – preventing access to confidential information as they run through the system. Data security

is supposed to protect against access to and misuse of personal information, customer’s information,

business intel and much more.

       487.    Plaintiffs and absent Class members expected Intel to take adequate security

measures and relied on Intel processors to protect and safeguard sensitive and confidential

information. Indeed, public and private entities entrusted with sensitive third-party data have legal

obligations and duties to protect that data from unauthorized access. Such entities as those named

as Plaintiffs herein have been and continue to be required to engage in costly mitigation techniques

to secure their IT infrastructures because of their statutory and non-statutory duties.

       488.    In particular, healthcare-oriented organizations are subject to obligations under the

Health Insurance Portability and Accountability Act (“HIPAA”), the American Recovery and

Reinvestment Act (“ARRA”), and attendant regulations and other bodies of law.                HIPAA

establishes a national standard that requires health care providers and their business associates to


50
   Z. Wang & R. Lee, New Cache Designs for Thwarting Software Cache-based side channel
attacks, ISCA (2007) at p.1, https://dl.acm.org/doi/pdf/10.1145/1250662.1250723.

PAGE 158 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 167 of 409




develop and follow procedures ensuring the confidentiality and security of protected health

information (“PHI”), including electronic PHI (“ePHI”), when it is stored, transferred, received,

handled, or shared. Healthcare providers are subject to substantial fines by the Office of Civil Rights

(“OCR”) of the United States Department of Health and Human Services (“HHS”) for violations of

HIPAA.51 ARRA requires healthcare providers to make “meaningful use” of electronic health

records to engage patients and family and to maintain privacy and security of patient health

information.

       489.     Public and private entities also have various other statutory and non-statutory legal

obligations and duties to protect and safeguard third party data and information. For example, the

Gramm-Leach-Bliley Act (“GLB Act”) requires financial institutions – including companies that

offer consumers financial products or services (like loans, financial or investment advice, or

insurance) – to protect a consumer’s non-public personal information (“NPI”). Among other things,

the GLB Act requires that financial institutions ensure the security and confidentiality of customer’s

NPI, protect against any anticipated threats or hazards to the security or integrity of customer’s NPI,

and protect against unauthorized access to or use of customer NPI that could result in substantial

harm or inconvenience to any customer.

       490.    Public and private entities routinely use Intel CPUs in their servers, PCs, and other

devices that are deployed as part of their IT infrastructure to generate, analyze, and store electronic

health records (“EHR”), PHI, ePHI and other confidential or protected information. Healthcare



51
   See, e.g., Technical Report on Widespread Processor Vulnerabilities HHS Severity Level 2:
Medium, HCCIC (Jan. 12, 2018),
https://content.govdelivery.com/attachments/USDHSCIKR/2018/01/17/file_attachments/944452/
HCCIC-2018-001a-SpectreMeltdown.pdf (last visited May 29, 2020).


PAGE 159 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181      Filed 05/29/20     Page 168 of 409




providers also utilize medical devices manufactured by third parties that include Intel CPUs and that

gather, analyze, store, and disseminate EHR, PHI, and ePHI. Many healthcare providers also

contract with third party cloud-based entities that maintain servers with Intel CPUs that store and

disseminate patients’ EHR, PHI, ePHI, and other confidential or protected information.

       491.    Intel clearly understood the importance of security to entities that are subject to

HIPAA and other patient privacy laws. Intel’s website, for instance, states: “Protection of personal

health information is a critical priority. Intel®-based technologies can support the need for

compliance with local regulation of health care information such as the HIPAA privacy and security

rule.” That same web page warned that “[t]he financial impact from security breaches in the United

States averaged more than USD 5.2 million per event in 2011.”

       492.    Beginning with Westmere, the “Tick” following Nehalem, and continuing with each

successive Tick/Tock, Intel touted the security of its processors through its vPro offering, often with

the tagline, “Secure to the Core.”

       493.    Launched in 2007, vPro included Intel’s Active Management Technology (“AMT”)

and a suite of security technologies for commercial uses of Intel processors including, among others,

Intel Trusted Execution Technology (“TXT”) and Intel Data Protection Technology (e.g., Intel

Advanced Encryption Standards—New Instructions (“AES-NI”)). In particular, in Service Security

and Compliance in the Cloud, Intel Technical Journal, Volume 16, Issue 4, 2012 (“ITJ”), Intel

recognized that “[s]ecurity is a key barrier to the broader adoption of cloud computing” (id. at 35),

and that a fundamental security challenge facing cloud computing is the ability of an unauthorized




PAGE 160 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
           Case 3:18-md-02828-SI      Document 181       Filed 05/29/20     Page 169 of 409




user to launch a side-channel exploit to extract information from VMs running on the same system.52

Intel described TXT as embedded hardware technology in its vPro chips to secure against such risks.

            494.   TXT is a “hardware-based” technology intended “to protect sensitive information

from software-based attacks.”         To that end, TXT purportedly provided “[h]ardware-assisted

methods that remove residual data at an improper [measured launch environment] shutdown,

protecting data from memory-snooping software and reset attacks.”53 According to Intel, TXT

“addresse[d] the increasing and evolving security threats across physical and virtual infrastructures”

and was one of the “building blocks” through which Intel was “setting an industry benchmark for

secure processing in data centers.”54

            495.   Intel also intended TXT to allow for “[p]rotected execution,” whereby an application

can “run in [an] isolated environment so that no unauthorized software on the platform can observe

or tamper with the operational information.”55 Based on these features, Intel described TXT as a

key ingredient for building trusted platforms that allow IT administrators the ability to control

virtualized or cloud-based machines able to withstand attacks, including (according to Intel)

firmware, rootkit, and side-channel exploits.


52
  In connection with its statements, Intel cited to “Ristenpart, T., Tromer, E., et al., Hey, You, Get
Off of My Cloud: Exploring Information Leakage in Third-Party Compute Clouds” CCS’09,
Chicago, Illinois, in which the authors warn of the risks of side channel attacks in a VM
environment. The authors further noted that these side channel attacks exploit time-shared caches
“which appear to be particularly conducive to attacks.” Id., ¶ 8.5.
53
          Intel       Trusted        Execution          Technology        White        Paper,
https://www.intel.com/content/www/us/en/architecture-and-technology/trusted-execution-
technology/trusted-execution-technology-security-paper.html.
54
     Id.
55
  Service Security and Compliance in the Cloud, Intel Technology Journal, Vol. 16, Issue 4 (2012),
https://www.intel.com/content/dam/www/public/us/en/documents/research/2012-vol16-iss-2-intel-
technology-journal.pdf.

PAGE 161 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20      Page 170 of 409




       496.    AES-NI refers to new instructions that Intel developed to provide “hardware

support” for the Advanced Encryption Standard. Adopted by the U.S. Government in 2001, AES

relies on cryptography to ensure the confidentiality of communications through an insecure or

public/shared channel. Cryptographic functions, though, are traditionally seen as too complex and

“computationally costly” to execute efficiently. As Intel explained in a 2010 white paper, “[i]t is

expected that when encryption is turned on, performance will degrade.”56 Intel touted AES-NI’s

ability “to protect data” stored on hardware resources (e.g., processors) shared by several virtual

machines in a data center from unauthorized access, use, or alteration through encryption, while

removing “the main objection to using encryption to protect data: the performance penalty.” In

particular, Intel asserted that AES-NI “help[ed] prevent software side-channel attacks.”57

       497.    In launching “Haswell” in 2014, the fourth generation of the Core microarchitecture,

Intel touted vPro’s ability to “protect the OS kernel” from incursions. Intel maintained that its CPUs

contained “intelligent security [that] senses when threats are near…. [and] automatically guard[s]

your company’s data from viruses and malicious attacks with the hardware-assisted technology[.]”

       498.    What Intel failed to disclose, however, was that the privileged information typically

stored within the OS kernel (or other information sufficient to identify the privileged information)

was not secure and could be leaked through side-channel exploits on the unsecured caches within

Intel’s processors.




56
   Leslie Xu, Securing the Enterprise with Intel AES-NI, Intel White Paper (Sept. 2010) at p. 9,
https://www.intel.com/content/dam/doc/white-paper/enterprise-security-aes-ni-white-paper.pdf
57
   Leslie Xu, “Securing the Enterprise with Intel AES-NI” Intel White Paper (Sept. 2010) at p. 5,
https://www.intel.com/content/dam/doc/white-paper/enterprise-security-aes-ni-white-paper.pdf.

PAGE 162 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI                  Document 181   Filed 05/29/20   Page 171 of 409




       499.    Intel represented to consumers that its CPUs were “secure to the core.” It fully

appreciated and recognized that many information security standards and regulations require “the

protection of sensitive data” and asserted that Intel’s processors “stand out” by “extending protection

outside the operating system and into the hardware layer.”58 For example, Intel touted its hardware-

based security to protect against malicious attacks:




           How protected is your business
           from targe~ed attacks?


           la d-l·l':Ui+ii


       500.    According to Intel, “[i]f you own a business, you’re at risk…. Virus protection and

other software solutions—though useful and necessary—only get you so far …. So what can you

do to stay safe? Don’t rely on software alone. You need your hardware to do the heavy lifting.”59



58
     Intel Product Brief, Building A Secure Digital Learning Environment, Intel
https://www.intel.com/content/dam/www/public/us/en/documents/brochures/authenticate-product-
brief-english.pdf (last visited May 5, 2020).
59
   Could Your Old PCs Be Putting Your Business at Risk?, Intel IT Peer Network (Feb. 16, 2016),
https://itpeernetwork.intel.com/could-your-old-pcs-be-putting-your-business-at-risk/#gs.60gfpu.

PAGE 163 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
       Case 3:18-md-02828-SI      Document 181       Filed 05/29/20    Page 172 of 409




Intel assured consumers that “Intel Core processors ha[d] hardware-enhanced security features that

allow hardware and software to work together, protecting your business from malware and securing

the important, private data and content you create and share:60




60
     Id. (emphasis added).

PAGE 164 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
  Case 3:18-md-02828-SI   Document 181   Filed 05/29/20    Page 173 of 409




                                                    ... ......-·~
                                                    ~-
                                                    MnlaG lllfnll!IMT!nU
                                                          ~~



                                                    ..-....-..........,_
                                                    .,..,..,__....,_,.,.,.




PAGE 165 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20      Page 174 of 409




       501.    With the launch of “Skylake” in 2015, the sixth generation of the Core

microarchitecture, Intel touted the CPUs’ “cutting-edge security,”61 claiming “[t]he Skylake

architecture has been designed to enable better security”62 not just for enterprise consumers through

the vPro platform63 but all consumers “at home.” Intel asserted consumers were “safe and secure at

home” “knowing all of [their] pictures, videos, and personal files [were] securely stores at home.”

The “6th gen Intel Core processors with hardware-based security features help keep your system and

data free from malware, hacking, viruses, and prying eyes.”64

       502.    Similarly, prior to January 2018, Intel recognized that cyber-attacks were “moving

down the computing stack, traversing from software to hardware, threatening devices in homes,

cars, businesses, networks and cloud,” making it such that “[t]he legacy model of software

protecting software can’t keep up with advancing threats against digital security, safety and

privacy.” To address this known threat, Intel designed “hardware-enabled security capabilities”


61
  Top Reasons to Modernize Your Agency with the 6th Gen Intel Core vPro Processor Family, Intel,
https://www.intel.com/content/dam/www/public/us/en/documents/sales-briefs/modernize-with-
6th-gen-core-vpro-brief.pdf (last visited May 5, 2020).
62
  Intel Sets New Standard for Computing with 6th Gen Intel Core Processor Family and Intel Xeon
Processors for Mobile Workstations – Intel’s Best Processors Ever, Intel News Fact Sheet,
http://download.intel.com/newsroom/kits/core/6thgen/pdfs/6th_Gen_Intel_Core-Intel_Xeon_
Factsheet.pdf (last visited May 5, 2020).
63
  Intel News Fact Sheet, Intel Sets New Standard for Computing with 6th Gen Intel Core Processor
Family and Intel Xeon Processors for Mobile Workstations – Intel’s Best Processors Ever, Intel
http://download.intel.com/newsroom/kits/core/6thgen/pdfs/6th_Gen_Intel_Core-
Intel_Xeon_Factsheet.pdf (last visited May 15, 2020),
64
         Safe      and       Sound       at       Home          with      Desktop       PCs,      Intel
https://www.intel.com/content/www/us/en/desktops/desktop-storylines-security-infographic.html
(last visited Aug. 24, 2018) Note: since the filing of Plaintiffs’ Consolidated Class Action Allegation
Complaint, Intel has removed this advertisement infographic from its website. Archived versions
are                        available                          at                      web.archive.org,
http://web.archive.org/web/20170423053311/http://www.intel.com/content/www/us/en/desktops/d
esktop-storylines-security-infographic.html.

PAGE 166 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
       Case 3:18-md-02828-SI        Document 181        Filed 05/29/20     Page 175 of 409




directly into its processor, thereby allowing the CPU to protect the computing ecosystem “against

evolving and modern threats.”65 Ultimately, although Intel touted its “leading edge security,” its

decision to sacrifice security in its implementation of speculative execution led Intel’s CPUs to be

uniquely exposed to several major categories of exploits—Meltdown, Foreshadow, Fallout, RIDL,

ZombieLoad, SwapGS, LazyFP, Vector Register Sampling, CacheOut, L1D Snoop Sampling, and

likely numerous yet-to-be-disclosed exploits.

B.        Intel’s Processors Are Defective

          1.     Security Vulnerabilities Created by Intel’s Use of Speculative Execution and
                 an Unsecured Cache Subsystem Lead to Confidentiality Security Breaches

          503.   Ensuring the “confidentiality” of secret, sensitive, or private information by

preventing its disclosure to an unauthorized entity is one of the most basic security properties, and

an obligation Intel and its competitors in the industry acknowledged and accepted when designing

new CPUs to release in the market.

          504.   Hardware plays a central role in security. “Fundamental to almost any security

question is the idea of a secret. Whether a secret is cryptographic key, or merely a hidden certificate,

a secure processor must be able to generate, protect, and share that secret with the outside world.”66

          505.   One way to protect the confidentiality of sensitive information is by controlling

access to the information such that only authorized users can read or modify it.67 Since 1985, Intel


65
   Hardware – Enabled Security Powered by Intel Technology, Strengthening Security Protection,
WaybackMachine                         (Apr.                      7,                   2017),
https://web.archive.org/web/20170407073442/https://www.intel.com/content/www/us/en/
security/hardware/hardware-security-overview.html (last visited May 5, 2020).
66
  G. E. Suh, et al., Design & Implementation of the AEGIS Single-Chip Secure Processor Using
Physical Random Functions (2005), p. 1, http://csg.csail.mit.edu/pubs/memos/Memo-483/Memo-
483.pdf.
67
     Ruby B. Lee, Security Basics for Computer Architects (2013).

PAGE 167 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
       Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 176 of 409




microarchitecture designs have relied upon protected mode and virtual memory to ensure that

sensitive information is protected from unauthorized access.

           506.   A “security attack” or exploit is a specific action that can cause a “security breach”

or an event that violates a basic security property. It is characterized by a detailed description of the

vulnerability exploited, the path of attack, and the subject of the exploit. Critically, exploits that

breach confidentiality are hard to recover from because once the information is disclosed, it is

already too late.68 A “security vulnerability” is a weakness in the system that can be exploited in a

security attack.69

           507.   Unbeknown to Plaintiffs and members of the Class, Intel intentionally sacrificed

security, defied well-settled architecture design principles, and permitted unauthorized program

instructions to access protected memory—all to achieve increased speed. Specifically, and as

explained herein, Intel’s implementation of Dynamic Execution created security vulnerabilities

within its CPUs, rendering them defective. For example, Intel undermined the security of its

processors by implementing OoOE and speculative execution in a way that (i) created windows of

time during which an unauthorized user could have the processor make unnecessary or unauthorized

memory accesses to copies of sensitive or privileged information (i.e., Unauthorized Access) and

(ii) allowed that information (or critical data about the location or contours of that information) to

remain in the CPUs’ caches after the mistaken or unauthorized access (e.g., an exception) was

discovered (i.e., Incomplete Undo).




68
     Id.
69
     Id.

PAGE 168 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI            Document 181       Filed 05/29/20     Page 177 of 409




        508.       Intel likewise undermined the security of its processors by implementing a shared

cache design that did not (i) include any mechanism to ensure that sensitive or privileged

information (or data concerning that information) was flushed once the processor determined it had

unnecessarily or improperly accessed memory, or (ii) provide any protection against side channel

exploits that use the cache to siphon out data that remains in the cache after a processor completes

its tasks.

        509.       As explained below, Intel knew that its processors, and in particular, the CPUs’ cache

subsystems, were vulnerable to side-channel exploits, and that side-channel exploits could be used

to “leak” confidential information that was exposed as a result of Intel’s implementation of OoOE

and speculative execution in its CPUs.

        2.         Intel Knew That Its Architecture Was Susceptible to Side-Channel Exploits

        510.       Leaking information through covert or side-channels is one type of security exploit

that can lead to a confidentiality security breach. In a side-channel exploit, an unauthorized actor

exploits a security vulnerability to access or monitor information about the implementation of a

computer system for the purpose of learning about or accessing otherwise privileged information.

In this way, private information is deduced from observing the side-effects of operations. Such

exploits need not depend on software bugs. Instead, as described here, they can exploit hardware

vulnerabilities.

        511.       In a “timing” side-channel exploit, an unauthorized actor exploits a security

vulnerability with the express purpose of obtaining information about how long it takes the computer

to complete a task, in order to infer something about otherwise privileged information. If someone

can determine how long it takes a CPU to fetch instructions or data it needs to complete its



PAGE 169 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 178 of 409




operations, he can infer where the information is located within the system, and, ultimately, the

substance of the information.

       512.    In particular, it takes less time to access data that resides in a processor’s cache

subsystem than data that must be retrieved from main memory. By measuring the amount of time

it takes for a processor to fetch instructions or data, an unauthorized user can learn whether the

requested information is in the cache or in main memory. If certain data is stored within the cache

subsystem or “cached,” an unauthorized user then knows that it has been accessed recently. Once

an unauthorized user has access to these measurable differences in the amount of time it takes to

access different kinds of information, he can discern the underlying information.

       513.    Consider the following analogy. An individual (e.g., the unauthorized user) goes to

a library (e.g., the computer) to read a book (e.g., data) from a special collection the individual does

not have permission to access (e.g., kernel memory). The individual asks the librarian to retrieve

“Special Book #1 and the Sue Grafton novel that corresponds to the first letter of page 1 of Special

Book #1,” (e.g., a program instruction). The librarian retrieves (e.g., fetches) Special Book #1 from

the special collection and determines (e.g., decodes) that the first letter on page 1 of that book is

“C,” requiring the librarian to also retrieve “C is for Corpse,” by Sue Grafton. The librarian returns

to the front desk with Special Book #1 and “C is for Corpse” by Sue Grafton. Before the librarian

shows the individual the requested books, she checks his library card. If the librarian determines

that the individual does not have permission to access books in the special collection, she will put

the books on a cart to be re-shelved (e.g., the cache) without showing them to the individual.

       514.    Knowing that the Sue Grafton book with the title corresponding to the first letter on

the first page of Special Book #1—the book the individual wants to read but does not have

permission to access—is now on the cart, the individual begins methodically requesting Sue Grafton

PAGE 170 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181         Filed 05/29/20      Page 179 of 409




books, starting with “A is for Alibi.” If the librarian responds to this request with “please wait while

I go and retrieve that book,” the individual knows that book is not on the re-shelving cart and the

first letter on the first page of Special Book #1 is not A.

        515.    When the individual requests “C is for Corpse,” however, the fact that the librarian

is able to quickly retrieve it from the re-shelving cart reveals to the individual that the first letter on

page 1 of the Special Book #1 is “C.” If it takes nanoseconds to complete these tasks (as it would

within a CPU), the individual could determine fairly quickly the contents of Special Book #1 without

ever actually seeing the book itself. In the same way, a timing side-channel exploit on a CPU cache

allows an unauthorized actor to gather enough data about where sensitive or privileged information

is located within the computer to deduce the precise contours of that sensitive or privileged

information.

        516.    Although unknown to the consuming public, the susceptibility of Intel’s cache design

to side-channel exploits was described by researchers and academics in highly technical research

papers concerning early iterations of its processors. In fact, discussions of the fundamental problems

that underlie the vulnerabilities appear in computer science literature from the early- to mid-1990s.

For example, Olin Sibert et al., The Intel 80x86 Processor Architecture: Pitfalls for Secure Systems

(1995), identified exploitable weaknesses in Intel’s microarchitecture and explained that caches may

be used as covert timing channels to leak sensitive information. Id., § 3.10 (citing Wray, An Analysis

of Covert Timing Channels (1991)). The authors of the article emphasized that the imbalance in

scrutiny of hardware security had already become “untenable” and “increasingly difficult to justify.”




PAGE 171 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
       Case 3:18-md-02828-SI        Document 181       Filed 05/29/20     Page 180 of 409




Id., §§ 1, 2.70 Intel’s design response and associated micro-architectural changes to address these

and other expressed security concerns have been largely confidential.

          517.   In a 2010 white paper entitled, Securing the Enterprise with Intel AES-NI (Sept.

2010), Intel described an on-going problem with AES cryptographic keys, noting that “in multiple

processing environments . . . a piece of malicious code running on the platform could seed the cache,

run cryptographic operations, then time specially crafted memory accesses to identify changes in

the cache. From these changes, the unauthorized user could determine portions of the cryptographic

key value”71 which can then be used to defeat AES encryption. To solve this problem, Intel launched

AES-NI, see supra at paragraphs 493 and 496, which protected AES cryptographic keys from side-

channel exploits by ensuring that this information was never stored in the CPU’s caches. Despite

knowing that the root cause of the side-channel exploit against AES was an unauthorized user’s

ability to “seed the cache” and “identify changes in the cache,” Intel did not secure the cache

subsystem from side-channel exploits. Though Intel implemented AES-NI to help avert cache

timing side-channel exploits against AES by eliminating the use of cache for AES calculations, it

did nothing to address Intel’s fundamental defective design choices.

          518.   The vulnerability created by Intel’s decision to leave the cache subsystem unsecured

is exacerbated when the cache is shared among the CPU’s threads and cores. For over a decade,



70
     See also Paul C. Kocher, Timing attacks on implementations of Diffie-Hellman, RSA, DSS, and
      other systems. Advances in Cryptology—CRYPTO, Vol. 1109 Lecture Notes in Computer
      Science, 104-113 (1996) (a seminal work on timing attacks, which noted the potential to exploit
      timing measurements from vulnerable systems to find entire secret keys, and specifically
      referenced RAM cache hits as a source of such exploitable timing differentials),
      https://www.paulkocher.com/doc/TimingAttacks.pdf.
71
   Leslie Xu, Securing the Enterprise with Intel AES-NI, Intel White Paper (Sept. 2010), at p. 5-6,
https://www.intel.com/content/dam/doc/white-paper/enterprise-security-aes-ni-white-paper.pdf.

PAGE 172 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20      Page 181 of 409




Intel knew, or reasonably should have known, that unauthorized users could exploit a CPU resource

(such as a cache or buffer) that is shared by two processes running simultaneously on the CPU. In

effect, one process may “spy” on the other by examining changes made to that shared resource by

the other process.

       519.    Computer security researcher Colin Percival demonstrated one exploit of this kind in

late 2004. Percival showed that on Intel CPUs with a “Hyper-Threading” design, where multiple

threads (i.e., processes) are scheduled to run simultaneously on the same processor, the use of shared

memory caches allowed an unauthorized process to make deductions about the other program’s

behavior and steal information, in this case, cryptographic keys. Percival described having caches

shared between threads as a vastly dangerous avenue of attack. He notified Intel of this problem in

early 2005, prior to presenting his paper describing the exploit, Cache Missing for Fun and Profit

(2005).72 At approximately the same time, another group of researchers published a work that

similarly showed exploitation of the shared cache through two techniques.73

       520.    The exploit Percival detailed is one variation of the same basic theme—an

unauthorized actor exploiting the changes a process causes to the micro-architectural state of a CPU



72
   See Colin Percival Daemonic Dispatches Blog, Some thoughts on Spectre and Meltdown,
Daemonlogy.net, http://www.daemonology.net/blog/2018-01-17-some-thoughts-on-spectre-and-
meltdown.html (last visited May 5, 2020); see also Colin Percival, Hyper-Threading Considered
Harmful, Daemonlogy.net, http://www.daemonology.net/hyperthreading-considered-harmful/ (last
visited May 5, 2020).
73
   In Osvik, et al., Cache Attacks and Countermeasures: the Case of AES (2005), the group
explained that unauthorized users could mount a powerful attack by determining which cache sets
had been accessed by a victim program. First, in an attack known as Evict + Time, and unauthorized
user measures how execution time is influenced by evicting a chosen cache set to see whether a
particular cache set was used by a victim. Second, in a Prime + Probe attack, the unauthorized user
can get better accuracy by measuring cache access times directly rather than indirectly through
execution time. https://www.cs.tau.ac.il/~tromer/papers/cache.pdf.

PAGE 173 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181        Filed 05/29/20      Page 182 of 409




(in particular, a shared memory cache) in order to acquire another’s information. In fact, any time

a resource is shared, there is a possibility information can leak. For example, if one CPU core asks

whether certain data is present in the L3 cache, the answer, a binary yes or no, provides some useful

information about the current work the CPU is engaged in. If an unauthorized actor can access that

information and analyze it, it could lead the actor directly to secret or privileged information thought

to be protected in other parts of the computer.

        521.    In a 2006 paper, Covert and Side Channels Due to Processor Architecture, Dr. Ruby

Lee and Zhenghong Wang, examining a different Intel processor family, presciently highlighted a

new “speculation-based covert channel,” arising from the fact that when Intel allows a load

instruction to execute speculatively in the IA-64, although a bit is set in the register if the speculative

load instruction would cause an exception, the exception is not handled right away. Instead,

“[c]ontrol speculation allows deferral of the exception,” including exceptions such as access

violations, thereby opening the door for unauthorized users to leak information via a side-channel

exploit. Id., § 3.4.

        522.    Dr. Lee has emphasized that software-based solutions still left the “crown jewels of

primary key material” susceptible to attack and that “[a]ll current processors with caches are

vulnerable—from embedded devices to cloud servers.”74 In a paper published in 2007, in which

Lee and Wang discuss thwarting side-channel exploits at the root, the authors cautioned that

“[c]ache-based side channel attacks can be very dangerous” and “very effective.”75


74
    R. Lee, University Research in Hardware Security, Hotchips.org (Aug. 10, 2014),
https://www.hotchips.org/wp-content/uploads/hc_archives/hc26/HC26-10-tutorial-epub/HC26.10-
tutorial1-HW-Security-epub/HC26.10.155-6_Lee_UniversityResearch_go.pdf.
75
  Wang et al., New cache Designs for Thwarting Software Cache-based Side Channel Attacks § 7
(2007).

PAGE 174 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 183 of 409




       523.    At approximately the same time that Dr. Lee’s paper was published, an analogous

side-channel exploit that exploited speculative execution and a shared CPU resource called the

Branch Target Buffer (or “BTB”), used in branch prediction, was described. See Acıiçmez et al.,

Predicting Secret Keys via Branch Prediction (2006). Using the described exploit, an unauthorized

actor could determine private cryptographic keys used in the target user’s computer.

       524.    Later, in 2013, Yuval Yoram demonstrated a cache-based side-channel exploit that

showed that the unauthorized user and victim process need not share the execution core. See Yoram

et al., Flush+Reload: A High Resolution, Low Noise, L3 Cache Side-Channel Attack (2013). In this

cross-core attack, as long as the processes had shared use of the cache, the unauthorized user could

identify the target’s access to specific memory.76 The crux of the exploit is a weakness in Intel’s

X86 architecture; specifically, the lack of permission checks before permitting use of an instruction

that allows an unauthorized user to evict specific memory lines from cache. As the researchers

observed, “Not restricting the use of the instruction is a security weakness of the Intel

implementation of the X86 architecture,” which “requires a hardware fix.”77 The authors cautioned

that “[g]iven the strength of the attack, . . . the memory saved by sharing pages in a virtualized

environment does not justify the breach in the isolation between guests.”




76
   This could be accomplished through a “Flush + Reload” technique in which (1) the unauthorized
user flushes a memory line from the cache, then (2) waits to give the victim an opportunity to access
the memory line, and then (3) the unauthorized user reloads the memory line, which will be quick
if the victim did in fact access the line (since it is now back in cache) or will be significantly longer
if the victim did not access the line, which then needs to be brought in from main memory.
https://eprint.iacr.org/2013/448.pdf.
77
   The authors note that ARM architecture also includes an instruction to evict cache lines but that
it can only be used when the processor is in an elevated privilege mode.
https://eprint.iacr.org/2013/448.pdf.

PAGE 175 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181      Filed 05/29/20     Page 184 of 409




        525.    That same year, researchers described a side-channel exploit for deducing

information about privileged address space layout which can be used to defeat a common memory

management security technique called kernel address-space-layout randomization (“KASLR”).78

Those exploits against Intel x86-based processors (specifically, Intel i7-870, Intel i7-950, and Intel

i7-2600) are enabled because “hardware (such as caches and physical memory) are shared between

privileged and non-privileged code” and “the nature of the cache facilities still enables an

unauthorized user to indirectly measure certain side-effects.” Hund at 195 (emphasis in original).

        526.    By 2015, Intel knew, or reasonably should have known, that an unauthorized user

could mount a cache side-channel without the need to install code on a victim’s machine. In Oren,

et al., The Spy in the Sandbox: Practical cache Attacks in JavaScript and their Implication (2015),

the authors described a cache side-channel exploit that ran entirely in a web browser. Thus, “the

victim needs only to browse to an untrusted webpage that contains attacker-controlled content” to

facilitate an attack. Id. at Abstract.79

        527.    Thus, research papers describe cache side-channel exploits that exploit Intel’s

decision to lessen the security of its CPUs—while seeking additional performance to further

marketing claims—and thus gain access to kernel memory and other privileged information.

        528.    The types of highly technical/academic research papers that reported on side-channel

exploits, however, are not commonly viewed by the general public buying Intel’s CPUs and




78
  See Hund et al., Practical Timing Side Channel Attacks Against Kernel Space ASLR (2013)
(“Hund”), https://www.ieee-security.org/TC/SP2013/papers/4977a191.pdf.
79
  Using their Javascript-based cache side channel attack, the authors were able to map more that
50% of a victim’s cache in as little as one minute and gain access to the victim’s mouse movements
and network activity (i.e., websites visited).

PAGE 176 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
       Case 3:18-md-02828-SI        Document 181        Filed 05/29/20     Page 185 of 409




products containing them, given the sophisticated and specialized nature of the papers. Rather, these

types of research papers are often aimed at industry insiders, such as Intel, and academics.

          529.   Moreover, while Intel hid from Plaintiffs and members of the Class that these

vulnerabilities pose a severe security threat, in various patent filings Intel acknowledged the security

risks caused by cache side-channel timing exploits. Intel was aware that its hardware design could

be used to leak privileged information, and even claimed knowledge and awareness of means to

modify its chip designs to prevent such exploits. See Mitigating Branch Prediction and Other

Timing Based Side Channel Attacks, U.S. Patent No. 8,869,294 B2 (filed Dec. 5, 2007) (the “'294

patent”) (“New mitigations to side channel attacks are needed to deter attempts to subvert the

security of a computer system.”) col. 1, lines 45-46; Protecting Private Data From Cache Attacks,

U.S. Patent No. 8,516,201 (Dec. 5, 2007) (the “'201 patent”) (“Cache-based side channel attacks

have recently become a concern for applications that perform cryptographic operations . . . . Side

channel attacks are also possible when two applications share the same cache.”) col. 1, line 63-col.

2, line 5; Protected Cache Architecture and Secure Programming Paradigm to Protect Applications,

U.S. Patent No. 8,341,356 B2 (filed May 3, 2011)80 (the “'356 patent”) (proposed invention “to

prevent a so-called side channel attack in which an attacker program and a victim program . . . both

use the same physical cache.”) col. 2, lines 5-8; Obscuring Memory Access Patterns in Conjunction

with Deadlock Detection or Avoidance, U.S. Patent No. 8,407,425 B2 (filed Dec. 28, 2007) (the

“'425 Patent”) (“side-channel attacks exploit aspects of multi-threading environments where two

concurrent threads share computing resources” and “[o]ther exploits that use this type of information

leakage may be readily envisioned”) col. 1, lines 18-26.



80
     The provisional application No. 60/873,051 was filed Dec. 5, 2006.

PAGE 177 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 186 of 409




       530.    As such, Intel’s CPUs are materially defective—and Intel knew it. When Intel’s

processors engaged in speculative execution, the processors rendered information that should have

remained secure and inaccessible to unauthorized use, accessible in the processors’ unsecured cache

subsystem. In so doing, Intel’s processors created a vast security vulnerability that could be

accessed through a number of different exploits.

       531.    Incredibly, despite its knowledge of the risk of side channel attack and its flawed

processor design, Intel concealed that it had implemented the Unauthorized Access Defect and failed

to redesign to make its CPUs safer or revert to the security it had implemented in the P6 architecture

but subsequently removed to achieve increased performance. As ordinary consumers, Plaintiffs and

members of the Class did not know (and had no way of learning) that Intel had permitted

unauthorized access to protected data—which was directly contrary to the message about the

security of its hardware security that Intel touted.

       3.      Intel Knew That Permitting Unprotected Memory Access During Speculative
               Execution Could Be Exploited

       532.    Intel’s implementation of speculative execution in its processors created a window

of time during which an unauthorized user could make unnecessary or unauthorized requests to

access memory for information. As alleged and explained above, when a processor engages in

speculative execution it fetches information it needs to execute instructions out of program order,

allowing the CPU to avoid performance penalties when it encounters data dependent or conditional

instructions. These requests could be legitimate, e.g., the application requests access to information

that is not itself privileged, but unnecessary (i.e., the information ultimately will not be utilized by

the processor). These requests also could be illegitimate—e.g., the application requesting access to

privileged information is not authorized to do so. Irrespective of the necessity or legitimacy of the


PAGE 178 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 187 of 409




request to access memory, the information fetched from memory was stored in the CPU’s caches

and buffers (a type of cache that assists the processor in transporting information from one process

to another) until it was needed.

       533.    Intel designed its processors to avoid taking any action to address unauthorized

(e.g., exceptions) or unnecessary (e.g., mistakes) memory requests until such time as the processor

was ready to retire the instructions in program order. This allowed the CPU to defer action on any

mistakes or exceptions encountered during out-of-order or speculative execution until the end of the

process to enhance the processor’s performance. Intel’s decision to defer these actions, however,

allowed, without permission, sensitive or privileged information (or data about that information) to

be transferred to and maintained in the CPU’s caches or buffers.

       534.    Intel’s implementation of out-of-order or speculative execution created a window

that remained open until the instruction necessitating out-of-order or speculative execution in the

first instance was complete—e.g., in the case of a conditional instruction (if X, then Y), when the

CPU determines the correct branch direction and target. It was only after the window closed that

Intel’s processors addressed any mistakes (e.g., a mis-predicted branch where the memory access

was legitimate but unnecessary) or exceptions (e.g., an application accessing data with insufficient

privileges) that occurred while the CPU was engaged in out-of-order or speculative execution, and

then flushed its pipelines of any impact from the related instructions.

       535.    The information fetched for instructions executed out-of-order or speculatively,

however, remained behind in the CPU’s caches and buffers. In other words, while its processors

should have rolled back any impacts of executing unnecessary or improper instructions on the

computer, Intel allowed the raw materials the CPU fetched to execute these instructions to remain

in the processors’ caches or buffers, and thus vulnerable to unauthorized access.

PAGE 179 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 188 of 409




       536.    Intel relied on speculative execution to increase the performance of its processors

even though it knew that, as Dr. Lee and her co-author, Wang, explicitly warned as early as 2006,

the deferral of exceptions “can be exploited to facilitate information leakage.”81 Six years later,

Wang again warned of the risks of speculation-based side-channel attacks in his doctoral thesis,

Information Leakage Due to Cache and Processor Architectures (Nov. 2012), on which Dr. Lee

was the advisor, stating, “[w]e wish to emphasize the severity of this channel before real damage is

done.” Id. at 81.

       537.    Intel likewise knew through at least two other instances that the Company’s decision

to permit unchecked memory accesses in its processors presented a serious security vulnerability,

exploitable by unauthorized users siphoning information out of the processor cache through a side-

channel attack—the “Prefetch Side Channel Attack” and the “TSX Side Channel Attack.”

       538.    Prefetch Side-Channel Attack. Intel’s processors include a function known as

“prefetch,” with which a software program can direct the CPU to fetch data before it is needed.

According to Intel, the prefetch instruction “can hide the latency of data access in performance-

critical sections of application code by allowing data to be fetched in advance of actual usage.”

Because prefetch “merely provides a hint to the hardware,” its usage “generally does not generate

exceptions or faults” in the CPU. As explained in Prefetch Side-Channel Attacks: Bypassing SMAP

and Kernel ASLR (2016), though, “[p]refetch instructions on Intel CPUs ignore privilege levels and

access permissions” making it possible for any unauthorized user to use prefetch to access

“inaccessible kernel memory” and then execute a cache-based timing side-channel exploit to access




81
    Wang, et al., Covert and Side Channels due to Processor Architecture (2006),
http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.190.1003&rep=rep1&type=pdf.

PAGE 180 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20      Page 189 of 409




the data put in the cache by the prefetch function. Id. § 3.2. The authors of Prefetch Side-Channel

Attacks noted that Intel reference manuals from 2014 (and, indeed, by as early as 2012) reflect that

the “prefetch” command could be used to access illegal or unprivileged memory space without

generating any exceptions.

       539.    TSX Side-Channel Attack. In 2016, researchers revealed a timing side-channel

exploit that exploited an Intel hardware feature called Transactional Synchronization Extension

(TSX). As researchers explained:

       One surprising behavior of TSX, which is essentially the root cause of this security
       loophole, is that it aborts a transaction without notifying the underlying kernel even
       when the transaction fails due to a critical error, such as a page fault or an access
       violation, which traditionally requires kernel intervention.

Jang et al., Breaking Kernel Address Space Layout Randomization with Intel TSX (Oct. 2016)

(“Jang”) at 380.

       540.    In other words, with TSX, the processor allowed a thread to perform a sequence of

operations inside a transaction and if an exception due to unprivileged access occurs, the OS will

not be notified. Instead, the exception will be suppressed, meaning, as stated in Intel’s September

2016 manual, transactional execution would abort and it will be as though the exception or fault had

never occurred. See https://www.intel.com/content/dam/www/public/us/en/documents/manuals/64-

ia-32-architectures-software-developers-manual.pdf. The authors noted that because TSX

suppresses exceptions, such as an access violation that is caused by accessing kernel space from a

user process, TSX “exposes a clear, stable timing channel.” Jang at 382. Jang went on to describe

a side-channel attack exploiting the suppression of exceptions by TSX that can “extract the

executable and non-executable bit of every kernel page and defeats KASLR (“Kernel Address Space

Layout Randomization”). Id. Thus, the TSX side-channel exploit, like the Prefetch Side-Channel


PAGE 181 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181         Filed 05/29/20      Page 190 of 409




Attack, is another instance in which Intel’s suppression of exceptions was exploited by a timing

side-channel exploit to gain access to kernel information.

        541.    Intel knew, or should have known, that just as its suppression of exceptions under

Prefetch and TSX could be exploited by a timing side-channel exploit, the decision to defer taking

action on memory access violations under speculative execution could also be exploited by side-

channel exploits. This is precisely what occurred in Meltdown, Foreshadow, and Spectre.

        4.      “Meltdown”

        542.    In July 2017, researchers identified “Meltdown” or “Rogue data cache load” (CVE-

2017-5754), also known as “Variant 3,” and informed Intel of this particular type of side-channel

exploit. The exploit was nicknamed “Meltdown” by researchers due to its ability to effectively

dissolve the informational barrier that protects privileged data, allowing an unauthorized user to

read sensitive information like passwords, login keys, and encryption keys. 82

        543.    Meltdown takes advantage of both the Unauthorized Access and Incomplete Undo

Defects inherent in Intel’s CPUs.

        544.    Specifically, speculative execution fetches data before enforcing a privilege check to

confirm that the user is authorized to read such data. Intel designed its CPUs to forgo this critical

privilege check so that its chips could run faster. If it turns out that the user attempting to access the

data possesses the appropriate privilege level, allowing access to the data “speculatively” (i.e.,

without first checking and enforcing access permissions) saves time. On the other hand, if the user


82
  See Alert (TA18-004A) Meltdown and Spectre Side-Channel Vulnerability Guidance, DHS (Jan.
4, 2018, last revised May 1, 2018), https://www.us-cert.gov/ncas/alerts/TA18-004A (last visited
May 29, 2020); June 2018 OCR Cybersecurity Newsletter – Guidance on Software Vulnerabilities
and Patching, HHS (June 2018), (https://www.hhs.gov/sites/default/files/cybersecurity-newsletter-
june-2018-software-patches.pdf (last visited May 29, 2020).


PAGE 182 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181        Filed 05/29/20    Page 191 of 409




lacks the appropriate privilege level, an error or “exception” occurs and the user should be denied

access to the privileged data. Intel’s defective CPUs, however, defer enforcement of the exception

thereby creating a window of time where an unauthorized actor can gain unauthorized access to

privileged information (or secrets) present in the operating system’s “kernel” memory, which is the

most protected memory on a computer.

       545.    By engineering a system that permits access to privileged information/secrets in a

manner that allows a user to win a “race condition” between the instruction execution and the

delayed enforcement of a privilege check, the unauthorized user gains a window of time to deploy

a side-channel exploit to infer the privileged information/secrets from data contained in the cache.

This is Meltdown in a nutshell.

                    Generalization of a Meltdown attack
                                          2. CPU prefetches
                                              data from Kernel
              1 . Unprivileged user           memory
                  crafts a prefetch
                  request that requires
                  kernel data




                                          ComputerHope com
                                                                 3. Memory contents
                                                                   require privilege, so
                       4. Unprivileged user        •,
                                                                   CPU nulls out the
                          measures difference in        ' J;.
                                                                   prefetched data, and
                          processing timing,
                                                                   cancels data delivery
                          deducing important
                                                                   to unprivileged
                          information about the
                                                                   process
                          prefetched data, which
                          enables subsequent
                          attacks
              https://www.computerhope.com/jargon/m/meltdown-and-spectre.htm.



PAGE 183 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181      Filed 05/29/20       Page 192 of 409




       546.    The first step in a Meltdown exploit is to run instructions that attempt to load the

cache with an address that the unauthorized user has rights to and that depends on secret data, which

ordinarily triggers an exception:

                 , ; rcx = kernel address
                 1 ; rbx = probe array
                 3 retr y:
                 • mov a l, byte [r cx]
                 s s hl rax, Oxc
                 6 jz retry
                 1 mov r bx, qword [r bx + r ax]

                             https://meltdownattack.com/meltdown.pdf.

       547.    Because of speculative execution, the subsequent instructions to move the

inaccessible address are executed speculatively and out of order, before the exception is handled,

thereby loading the secret value into the cache without enforcing the privilege check on the user:


                                                     < instr. >
                                                     < instr. >
                                                                     "I=
                                                                     8"
                                                                     X
                           EXCEPTION
                            HANDLER                  <instr. >       "'
                            < instr . >             I E..ception I
                            < instr . >              < i nstr .>     0
                                                                     1:= ~ ~
                           I Ter minate I            < i nstr .>     ~:,,:0¢
                                                                         ~~
                                                     < i nstr .>     w

                             https://meltdownattack.com/meltdown.pdf.

       548.    In order to ensure that all of the necessary instructions to complete the exploit are

speculatively executed before the exception is triggered, a Meltdown exploit may exploit “exception

handling” or “exception suppression” techniques that prevent the OS from terminating the program

as soon as the exception is triggered. Once the exception is handled, the program is terminated, but

the secret data remains in the cache and is not flushed.


PAGE 184 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 193 of 409




       549.    Finally, a Meltdown exploit uses a side-channel exploit, such as “Flush+Reload,” to

repeatedly probe the contents of the cache by flushing and reloading its contents while monitoring

small differences in the time it takes to access the loaded cache block. Through this process, an

unauthorized user can determine where in the cache the privileged memory was stored and deduce

the contents of that memory. For example, assuming the secret data is the value “15,” the

unauthorized user will probe cache blocks 1-15. If the timing differences in flushing and reloading

the cache indicate that block 15 is present, the unauthorized user can infer that the secret data is 15.

       550.    By repeating these steps, an unauthorized user can read not only “kernel” memory,

but because all major operating systems also typically map the entire physical memory into the

kernel address space, an unauthorized user can also read the entire physical memory of the target

machine.83 The result is that a bad actor can entirely bypass the privilege-mode isolation on a

machine to access its most sensitive and confidential information, like secret passwords, without

detection.

       551.    Meltdown is extremely similar to the Prefetch Side-Channel Attack. For instance,

both the Meltdown and Prefetch Side-Channel Attack “melt down” the boundary between user space

and kernel space and exploit Intel’s failure to enforce privilege checks and access permissions prior

to granting access to kernel memory. Additionally, the team that discovered Meltdown used the




83
   Kernel memory addresses are mapped in the user process’s virtual address space and
corresponding page table (along with the user’s own virtual memory addresses). This is done so
that when a switch into kernel mode is required, e.g., because of either a system call (i.e., asking OS
to do something) or an interrupt happens, the switch to kernel mode can be done quickly since the
kernel addresses are already mapped in the page table for the user’s address space. Kernel memory
address ranges are marked as non-accessible so that the user program itself cannot read or write to
those spaces of kernel memory. Unfortunately, as Meltdown demonstrates, Intel CPUs speculate
past those protections, making that data obtainable by unauthorized actors.

PAGE 185 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 194 of 409




exception suppression “feature” of TSX to carry out their Meltdown exploit. See Lipp et al.,

Meltdown: Reading Kernel Memory from User Space, at p. 6.

       552.    Significantly, because of differences in AMD’s (and other competitors’) architecture

and implementation of speculative execution, their CPUs are not vulnerable to Meltdown side-

channel exploits. This is an issue exclusive to Intel’s CPUs and stems from Intel’s misplaced design

decisions.

       553.    In order to mitigate Meltdown, Intel recommended that operating system developers

implement Kernel Page Table Isolation (“KPTI”), which separates kernel and process page tables

into two. As Intel knows, this separation has the effect of increasing the time it takes for instructions

to be processed because the Translation Lookaside Buffer (“TLB”) is flushed each time the OS

kernel is involved and when control is transferred back to the user process. Thus, whereas a process

may take eight CPU cycles to complete prior to Intel’s recommended KPTI mitigation for

Meltdown, that same process would take 26 times that amount of time to complete the same process

with Intel’s KPTI mitigation.

       5.      “Foreshadow” or “L1 Terminal Fault”

       554.    In January 2018, a group of researchers discovered another exploit that takes

advantage of both the Unauthorized Access and Incomplete Undo Defects inherent in Intel’s CPUs

as a result of Intel’s flawed Intel’s implementation of speculative execution. After the first variant

(which targeted Intel’s SGX technology) was identified, Intel’s subsequent investigation uncovered

two closely related exploit variants. The first variant has been dubbed “Foreshadow,” and the latter

two variants have been dubbed “Foreshadow-NG” (for “Next Generation”) by researchers; Intel

refers to the exploits collectively as L1 Terminal Fault (or “L1TF”).             Like Meltdown, the

Foreshadow exploits are based on the fact that Intel CPUs execute speculatively and defer

PAGE 186 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20      Page 195 of 409




permission checks thereby creating a window of time during which an unauthorized process can

steal sensitive information.

       555.    Relevant Computer Architecture Background. The L1 (level 1) data cache is a

memory resource shared between all software running on the same core. Therefore, the ability to

speculatively access data left in the L1 cache can have serious security consequences. Even worse,

modern Intel processors with Hyper-Threading also share the L1 cache between sibling cores. As

alleged more fully below, disabling Hyper-Threading is one necessary mitigation for government

and commercial enterprise servers and cloud services using Intel CPUs.

       556.    Generally, and as discussed previously, to achieve a secure computer system, each

process has its own separate virtual address space. When a process accesses a memory location in

its virtual address space, the hardware translates the address into the corresponding physical address.

One process should not be able to access another process’s physical address space (unless the two

processes are explicitly sharing data, e.g., to communicate with one another). The operating system

keeps track of data access permissions by mapping virtual to physical addresses through page tables.

The page tables are used to translate each process’s virtual addresses to the physical addresses

corresponding to its memory locations.

       557.    During a page table check or “walk,” the CPU will perform the translation and will

also check whether the page is actually “present” in main memory. Non-present entries can exist

when a virtual page that has not been used recently is “swapped” or moved out to disk and the

corresponding page table entry is then marked to show that process’s page is not present. When

access to that absent memory location is requested, a page fault (a type of exception) will occur,

which will cause the address translation process to terminate, and the missing data must be located

on disk and pulled back into physical memory.

PAGE 187 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI             Document 181   Filed 05/29/20     Page 196 of 409




       558.    But to speed performance, Intel CPUs continue to speculate forward and allow

instructions to execute despite the page fault. Specifically, Intel CPUs are designed so that if the

address translation process is prematurely terminated through a page fault, the L1 cache lookup is

still performed based on the physical address pointed to in the page table (which is no longer the

physical memory of the requesting process). This enables speculative instructions, that do not

otherwise have the requisite permissions, to gain unauthorized access to data stored in the cache.

The Foreshadow exploits are also referred to as “L1 terminal fault” because they cause the

translation process to prematurely terminate through a page fault, while, dangerously, data is still

being passed from the L1 cache to subsequent instructions.

       559.    Finally, as with Meltdown, unauthorized users can use the “Flush+Reload” technique

to establish the secret information.

       560.    Foreshadow-OS (CVE-2018-3620).             This variant allows an unprivileged

application to access kernel memory. An unauthorized application can simply wait for the OS to

clear the “present” bit in a page table entry (which happens when a memory page that has not been

used recently is swapped out of memory to disk). The unauthorized actor then inputs a virtual

address, which must be translated through the page table. Since the bit is marked not present in the

page table, the translation process is terminated. Because of Intel’s implementation of speculative

execution, the unauthorized actor can then use speculative instructions to read any cached contents

pointed to by the physical address from the page table entry.

       561.    Foreshadow-VMM (CVE-2018-3646).             In a “virtualized” environment, where

multiple guest operating systems run on the same machine, (e.g. cloud computing), the mapping and

translation process is slightly modified. The Foreshadow-VMM variant allows an unauthorized



PAGE 188 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 197 of 409




guest virtual machine to access memory belonging to other guest virtual machines and the

hypervisor (which is the software that manages the virtualized environment).

       562.    In a virtualized environment, two translations may occur by using “extended” page

tables. First, the guest machine’s virtual address is translated to a guest “physical” address through

its guest page table. Second, the guest “physical” address is translated to the underlying machine’s

host-physical address using the host page table.

       563.    An unauthorized guest has control over the guest page table and therefore can directly

clear the “present” bit in that page table. That triggers the page fault, which terminates the

translation process, eliminating the host address translation step.          Due to Intel’s flawed

implementation of speculative execution, it is the guest “physical” address that is passed to the L1

data cache. Notably, because in this variant the guest has control over the guest page table and thus

controls the “physical” address, the unauthorized guest can speculatively read any cached memory,

including secret data belonging to other virtual machines or the hypervisor itself.84

       564.    Foreshadow-SGX (CVE-2018-3615). Intel’s Software Guard eXtensions (“SGX”),

introduced in 2013, allow users to allocate private regions of memory called “enclaves,” which are

intended to allow secure execution on an adversary-controlled machine. With SGX, an additional

level of checks is supposed to be performed after the address translation process is completed in

order to enforce strict access control for enclaves. In the SGX variant, unauthorized users can

exploit the L1TF behavior described above to terminate the address translation process so that any




84
   Whereas the Meltdown attack described above was limited to reading privileged supervisor data
mapped within an unauthorized user’s virtual address space, the Foreshadow-type attacks directly
expose cached physical memory contents to unauthorized actors from locations that are not mapped
in the unauthorized user’s physical address space.

PAGE 189 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI            Document 181    Filed 05/29/20     Page 198 of 409




cached enclave secrets are passed to speculative instructions before SGX protections are enforced.

Additionally, as with Meltdown, unauthorized users can leverage the TSX exception suppression

“feature” to carry out the exploit.

       565.    Ironically, although Intel stated that SGX was “designed to increase the security of

application code and data,” see https://software.intel.com/en-us/sgx, SGX is itself vulnerable to the

Foreshadow side-channel exploits. See https://arxiv.org/pdf/1709.09917.pdf.

       566.    As with Meltdown, AMD’s and other competitors’ CPUs are not vulnerable to

Foreshadow side-channel exploits. Foreshadow is exclusively an Intel CPU problem and the result

of Intel’s flawed implementation of speculative execution.

       567.    In order to prevent Foreshadow exploits on Intel’s defective CPUs, Intel must

redesign its CPU hardware to eliminate the Defects. Short of that, mitigating Foreshadow requires:

(a) OS modification of page table entry of not present pages to refer to invalid addresses, and (b)

Intel’s removal of microcode from the L1 data cache during privilege transitions. These mitigations

increase L1 data cache misses, slowing the processor down.

       568.    In addition, for commercial and government enterprise servers and cloud services

(e.g., Amazon Web Services, also known as “AWS”) using Intel’s processors, Foreshadow

mitigations require the complete disabling of Hyper-Threading. Without Hyper-Threading, CPU

cores are no longer shared between processes which results in a substantial degradation of

performance.

       6.      SwapGS

       569.    In 2018, researchers revealed SwapGS (CVE-2019-1125). Researchers first alerted

Intel to this exploit on August 7, 2018. Intel initially responded that it was already aware of the

SwapGS exploit but did not intend to do anything to address it in affected CPUs. The researchers

PAGE 190 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181         Filed 05/29/20     Page 199 of 409




who had discovered SwapGS continued to insist that the SwapGS exploit was problematic and, on

March 29, 2019, provided an additional concern – a SwapGS exploit could be used to leak kernel

memory. The existence of the SwapGS exploit was not disclosed publicly until August 6, 2019 –

nearly a year from the date Intel was first made aware of its existence.

       570.     Relevant Computer Architecture Background. Intel processors have special

instructions to allow a program fast access to data structures that support concurrent execution

within the CPU and switching between tasks executing on the CPU. One of these instructions,

SwapGS, from which the exploit derives its name, facilitates the fast switching between kernel mode

and user mode. Depending on the particular special instruction utilized by the unauthorized user, a

SwapGS exploit can leak data from the FS or GS registers. A “register” is a quickly accessible

memory location within a CPU, consisting of a small amount of fast storage.

       571.    Utilizing the SwapGS exploit, an unauthorized user can take advantage of the Intel-

designed speculative execution process to allow an unauthorized process to leak stale data from

another process maintained in the FS or GS registers. Specifically, the unauthorized user starts by

launching a “speculative segment write,” by writing data to either the FS or GS register in the wrong

format. The incorrect format will cause the unauthorized user program to be aborted triggering a

fault. Due to Intel’s defective design (Unauthorized Access), however, this will create a window in

time during which the unauthorized user may read data maintained the FS or GS registers to which

the unauthorized user otherwise would not have permission to access. These unauthorized accesses

can be exploited in a manner similar to the Meltdown and Foreshadow exploits. Because, however,

the patches for Meltdown and Foreshadow do not fix the root cause for generating the fault or assist

(Unauthorized Access), the patches for Meltdown and Foreshadow do not affect an unauthorized

user’s ability to launch this kind of SwapGS exploit.

PAGE 191 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 200 of 409




       572.     Because the SwapGS exploit leaks data stored in general use registers, the data stored

there could be virtually anything stored in the CPU or memory, including kernel memory. This data

can then be leaked from the CPU (Incomplete Undo) through a flush+reload attack.

       573.     There also is a version of the SwapGS exploit that involves the use of branch

prediction to leak information from the kernel space. This form of the SwapGS exploit is similar to

certain Spectre variants that exploit intentional branch (mis) prediction to trick the kernel into

leaking data.    Despite these similarities, however, the patches for Spectre do not stop an

unauthorized user from launching this kind of SwapGS exploit.

       574.     It is reported that only Intel-designed CPUs are susceptible to a SwapGS exploit.

       7.       MDS Exploits

       575.     In 2018, researchers revealed a new series of exploits, dubbed by Intel as

microarchitectural data sampling or MDS exploits. MDS exploits “leak arbitrary data across address

spaces and privilege boundaries (e.g., process, kernel, SGX, and even CPU-internal operations),”

each of which exploits Intel’s proprietary implementation of speculative execution.85 These exploits

are “powerful.”      Researchers alerted Intel to key aspects of what became known as

Microarchitectural Data Sampling Uncacheable Memory (“MDSUM”) (CVE-2019-11091), as early

as March 28, 2018.86

       576.     Subsequent discoveries both within Intel and by independent researchers led to the

identification of multiple MDS exploits, including Microarchitectural Fill Buffer Data Sampling



85
  Stephan van Schaik et al., RIDL: Rogue In-Flight Data Load, at 1 (2019, updated Jan. 27, 2020),
https://mdsattacks.com/files/ridl.pdf.
86
   Michael Schwarz et al., ZombieLoad: Cross-Privilege-Boundary Data Sampling (2019),
https://ZombieLoadattack.com/ZombieLoad.pdf.

PAGE 192 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
        Case 3:18-md-02828-SI       Document 181        Filed 05/29/20     Page 201 of 409




(“MFBDS”) (CVE-2018-12130), Microarchitectural Load Port Data Sampling (“MLPDS’) (CVE-

2018-12127), and Microarchitectural Store Buffer Data Sampling (“MSBDS”) (CVE-2018-12126)

in June 2018,87 Transactional Synchronization Extensions Asynchronous Abort (“TAA”) (CVE-

2019-11135) in September 2018,88 L1D Eviction Sampling (“L1DES”) (CVE-2020-0549) in April

2019,89 and Vector Register Sampling (“VRS”) (CVE-2020-0548) in October 2019.90

           577.   Researchers consider the implications of MDS exploits “worrisome” because, among

other things, these exploits “bypass[] all existing ‘spot’ mitigations [i.e., patches] in software . . .

and hardware . . . and cannot easily be mitigated even by more heavyweight defenses.”91 Indeed,

MDS exploits likely ensure that “spot” mitigations, such as those employed by Intel and software

companies, are not “sustainab[le]” as new forms are revealed, and that more “fundamental

mitigations are needed to contain ever-emerging speculative execution attacks.”92

           578.   As in the case of the discovery of Meltdown, Foreshadow, and Spectre, though, Intel

again embargoed information, which prevented disclosure about these attacks for significant periods

of time. Consequently, the MDS exploits were disclosed on May 15, 2019 (MDSUM, MFBDS,

MLPDS, and MSBDS), November 12, 2019 (TAA), and January 27, 2020 (L1DES and VRS).


87
   Intel registered each of these exploits with the CVE database on June 11, 2018. However, this
date “[t]his date does not indicate when the vulnerability was discovered, shared with the affected
vendor,        publicly       disclosed,      or      updated       in      CVE.”               See
https://cve.mitre.org/about/faqs.html#date_entry_created_in_cve_entry (last accessed April 26,
2020).
88
     Researchers reported the TAA exploit to Intel on September 29, 2018.
89
     Researchers reported L1DES exploit to Intel on April 24, 2019.
90
     Researchers reported VRS exploit to Intel on October 1, 2019.
91
  Stephan van Schaik, et al., RIDL: Rogue In-Flight                           Data    Load,     at    1,
https://mdsattacks.com/files/ridl.pdf (last visited Apr. 6, 2020).
92
     Id. at 1.

PAGE 193 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI            Document 181    Filed 05/29/20      Page 202 of 409




Researchers were not allowed to disclose TAA until November 12, 2019, despite Intel having been

provided proof of TAA in September 2018.

        579.    The MDS exploits have a variety of nicknames generated by the researchers who

have publicly reported them:         RIDL (Rogue Inflight Data Load), ZombieLoad, Fallout, and

CacheOut. The team that publicly reported and named RIDL reports that all of the MDS exploits,

including ZombieLoad, Fallout, and CacheOut, are variants of RIDL. These researchers named

these exploits “RIDL” because the source of the leakage of in-flight data was, at first, a mystery or

riddle, and to acknowledge that the RIDL exploits follow Meltdown, which Intel formally named

RCDL or rogue data cached load.

        580.    The team that discovered ZombieLoad attaches that moniker to the following MDS

exploits (each of which also are claimed variants of RIDL): MFBDS (CVE-2018-12130), TAA

(CVE-2019-11135), and LIDES (CVE-2020-0549).              ZombieLoad refers to the speculatively

executed loads that are a hallmark of these exploits, which resurrect decarded in-flight data, and the

fact that the exploit is difficult to “kill.”

        581.    The researchers that identified MSBDS (CVE-2018-12126) dubbed it “Fallout”

because this exploit is the direct consequence of the Meltdown exploit and fallouts are typically the

results of meltdowns. Moreover, like the Meltdown exploit, Fallout requires “software fixes with

potentially significant performance overheads are still necessary to ensure proper isolation between

the kernel and user space.”93




93
    Claudio Canella et al., Fallout: Leaking Data on Meltdown-resistant CPUs, at 1,
https://mdsattacks.com/files/fallout.pdf (last visited Apr. 6, 2020).

PAGE 194 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20      Page 203 of 409




       582.    The researchers that identified LIDES (CVE-2020-0549) dubbed it “CacheOut”

because “cache” is a homophone for “cash” and the exploit allows the unauthorized user to force

data out of the caches into a buffer and subsequently leak it.

       583.    Relevant     Computer      Architecture     Background.      While     the   Meltdown,

Foreshadow, and Spectre exploits leak data stored in the CPU’s caches, MDS exploits leak in-flight

data. CPUs perform instructions as a series of steps. An instruction is said to have “committed”

once all steps have been completed. While a CPU is processing an instruction, the data utilized by

that instruction is “in-flight.” Because CPU caches can perform only a few of the steps necessary

to complete instructions each clock cycle, the CPU relies on a variety of “buffers” and “ports” within

the CPU, including “line fill buffers,” “load ports,” and “store buffers” to temporarily hold in-flight

data until the instruction that requires it has either been completed or cancelled.

       584.    The MDS exploits described below read unsecured “in-flight” data, as opposed to

data stored in memory locations, and thus differ from Meltdown, Spectre, and Foreshadow. Further,

because Intel has failed to fix the underlying undisclosed Defects (the root cause of the Intel CPU

Exploits), none of the mitigations to combat the Meltdown, Spectre, and Foreshadow exploits

prevent MDS exploits. In contrast, processors designed by Intel’s competitors, including those

designed by AMD, are immune to an MDS exploit, further confirming Intel’s defective design

choices.

       585.    MFBDS (CVE-2018-12130). Intel’s CPU design allows an unauthorized user to

deploy the MFBDS exploit to leak data stored within the line fill buffers by inducing speculative

execution. Specifically, Intel’s design allows the line fill buffers to hold on to in-flight data even

after they have been copied to their destination (e.g., the Level 1 cache). The stale in-flight data in

the line fill buffers can be read by speculatively executed loads under conditions generated by an

PAGE 195 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181        Filed 05/29/20      Page 204 of 409




unauthorized user. Intel’s CPU design also allows data retrieved by one program to be read by

another program from the line fill buffers without authorization.

        586.    In an MFBDS exploit, an unauthorized user first triggers a condition that causes

repeated speculative execution within the CPU by generating exceptional events, including “faults”

and assists.” Because Intel’s CPU design does not require any checks to determine whether a

program has permission to access data in the event of a fault or an assist (Unauthorized Access), in-

flight data temporarily stored within the line fill buffer can be “read” by the unauthorized user.

Normally, programs need to have authorization to access data that is not theirs. By exploiting this

vulnerability in Intel processors, unauthorized users can gain access to any data that is present in the

line fill buffers, including data used by programs that they normally would not have access to. This

data can include critical information such as passwords, cryptographic keys used for disk encryption

or logins, browser history, browser authentication cookies, or other information that can aid or

enhance other attack methods.

        587.    Once the in-flight data temporarily stored within the line fill buffer has been read by

the unauthorized user, it can be leaked from the CPU utilizing a covert communication channel

using the CPU’s unsecured cache (Incomplete Undo) to leak the in-flight data, the most popular of

which is the flush+reload method.

        588.    Because leaking in-flight data can quickly result in the extraction of voluminous

data/information, the MFBDS exploit also employs a filtering technique to intelligently sample the

in-flight data. This filtering technique allows the unauthorized user to look for a particular data

sequence of interest, e.g., a user password that is stored in a file and leak that data.

        589.    According to AMD, the MFBDS exploit is not successful against its CPUs because

AMD designed its processors to ensure that the translation lookaside buffer (or TLB) always checks

PAGE 196 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181       Filed 05/29/20      Page 205 of 409




the permissions of speculatively executed loads to determine whether these loads should be given

access to data in the fill buffer. Intel, however, sacrificed security and proper microarchitecture

design by failing to enforce permission checks prior to speculative execution, and by failing to clear

the line fill buffer once the data temporarily held within has been written to the data cache.

       590.       MSBDS (CVE-2018-12126). Intel’s CPU design allows an unauthorized user to

deploy the MSBDS exploit to leak data stored within the “store buffers” by inducing speculative

execution. Store buffers temporarily hold values before they are written to memory. A function of

a store buffer is to “forward” data to memory locations when appropriate, i.e., when the requesting

application has authorization to read the data maintained in the store buffer. Intel’s CPU design

allows the store buffers to forward data held therein without fully checking if the requesting

application has the authorization to read that data (Unauthorized Access). This issue is compounded

when the CPU is operated in hyperthreaded mode. In that instance, stale data from one thread

maintained in the store buffers can be accessed by another thread that does not have permission to

read that data.

       591.       The MSBDS exploit can be used against Intel-designed store buffers as described in

¶¶586-87 above. Effectively, the unauthorized user forces the CPU to engage in speculative

execution leading to store-to-loading leakage. Because the Intel-designed CPU does not check the

permissions of an application to access data within the store buffer once an assist or fault is generated

(Unauthorized Access), an unauthorized user can access this data and then utilize a flush+reload

exploit to leak out that information through the CPU’s L1 cache (Incomplete Undo). With the

MSBDS exploit, an unauthorized user can gain any information that is left over in the store buffers.

Given that all data that is used for the “write” processing step goes through the store buffers of a



PAGE 197 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20     Page 206 of 409




CPU, this essentially means that an unauthorized user can access any value written by a victim

thread, including keys, secrets, passwords, and cookies.

        592.    The fact that an unauthorized user can access stale—but highly private and

valuable—data left in the store buffers with MSBDS “has profound consequences for defenses, as

merely draining outside stores by serializing the instruction stream . . . does not suffice to fully

mitigate store buffer leakage.”94

        593.    The MSBDS exploit does not work on AMD processors because AMD designed its

processors to prevent an unauthorized application from reading data maintained in the store buffers

when there is an assist or fault. In search of speed and marketing claims, Intel, however, deferred

privilege checks when faced with an assist or fault, and further failed to clear out the store buffers

of stale information.       Implementing such steps—important elements of sound and secure

microarchitecture design—would have jeopardized the performance claims that Intel chose to

prioritize over security.

        594.    MLPDS (CVE-2018-12127). Intel’s CPU design allows an unauthorized user to

deploy the MLPDS exploit to leak data stored within the buffers in the “load ports” by inducing

speculative execution. Load ports are a set of wires that carry information across different blocks

of the CPU. In a CPU, a load port holds results of “reads” from the data cache and the buffers in the

load ports hold cache lines that are spilled from the L1 data cache.

        595.    Intel’s load ports design allows the data maintained in these ports to be forwarded to

speculatively executed instruction when there is a fault or an assist without first checking whether

that instruction has permission to access the data within the load port (Unauthorized Access).


94
    Claudio Canella et al., Fallout: Leaking Data on Meltdown-resistant CPUs, at 1,
https://mdsattacks.com/files/fallout.pdf (last visited Apr. 6, 2020).

PAGE 198 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20      Page 207 of 409




Specifically, the MLPDS exploit can be used against Intel-designed load ports as described in

¶¶586-87 above. Effectively, the unauthorized user forces the CPU to engage in speculative

execution leading to faults or assists. Because the Intel-designed CPU does not check the

permissions of an application to access data within the load port once the fault or assist is generated

(Unauthorized Access), an unauthorized user can access this data and then utilize a flush+reload

attack to leak out that information through the CPU’s L1 cache (Incomplete Undo). With the

MLPDS exploit, an unauthorized user can gain any information that is left over in the load ports.

Notably, the MLPDS exploit does not work on AMD processors.

       596.    Through the use of sound and secure microarchitecture design, Intel could have

prevented MLPDS exploits—i.e., by clearing the buffers in the load ports after they have been used

or tagging the information held within the load buffers with ownership information that prevents

data in the load port from being speculatively accessed across programs.

       597.    MDSUM (CVE-2019-11091). Intel’s CPU design allows an unauthorized user to

deploy the MDSUM exploit to leak data, specifically, uncacheable data, stored within the “write

buffers” by inducing speculative execution. Uncacheable data is any data that a programmer

determines can be stored only in main memory, requiring it to bypass all caches when utilized by a

CPU. Typically, data that is not frequently used by the program is deemed uncacheable and is not

stored in cache to ensure that there is more space in the CPU’s caches for data that is frequently

utilized. Uncacheable data is maintained in temporary buffers until it can be written to memory.

       598.    The MDSUM exploit can be used against Intel-designed temporary buffers as

described in in ¶¶586-87 above to access uncacheable data stored therein. Specifically, because the

Intel-designed CPU does not check the permissions of an application to access uncacheable data

within the temporary buffers once the fault or assist is generated (Unauthorized Access), an

PAGE 199 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20      Page 208 of 409




unauthorized user can access this data and then utilize a flush+reload attack to leak out that

information through the CPU’s L1 cache (Incomplete Undo). Notably, the MDSUM exploit does

not work on AMD processors.

       599.    TAA (CVE-2019-11135). The TAA exploit takes advantage of one of Intel’s

proprietary TSX hardware feature to efficiently mount an MDS exploit even on allegedly non-

vulnerable Intel CPUs (e.g., CPUs with hardware mitigations meant to address MDS exploits).

According to Intel, “[t]he [TAA] vulnerability affects the same microarchitectural structures as [the]

MDS [exploits] but uses a different mechanism for the exploit.”95

       600.    TSX refers to an Intel-specific set of instructions for its CPUs which, when

implemented, are meant to improve the performance of parallel programs on the same CPU.

Specifically, TSX are transactional memory instructions that allow a programmer to group together

a set of instructions to execute in an all or nothing manner when programming an application. If

there is an interruption while this set of instructions is executing, the transaction (i.e., the set of

instructions set to execute together), is aborted and retried at a later time. This abort-and-retry

mechanism is automatically performed by the hardware due to TSX and is unique to Intel CPUs.

       601.    Intel’s TSX allows an unauthorized user to exploit both the Unauthorized Access and

Incomplete Undo Defects to read secret “in-flight” data by using an “abort and retry” mechanism to

create a window of time during which data can be read from many intermediate CPU buffers,

including the line fill buffer. Specifically, an unauthorized person creates a transaction, which is

then intentionally aborted by flushing the cache to a particular memory address (i.e., a Flush +



95
    Side Channel Vulnerabilities: Microarchitectural Data Sampling and Transactional
Asynchronous     Abort,      Intel,   https://www.intel.com/content/www/us/en/architecture-and-
technology/mds.html (last visited Apr. 28, 2020).

PAGE 200 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181         Filed 05/29/20      Page 209 of 409




Reload side-channel attack). The flushed instruction from the cache then allocates space in the line

fill buffer, allowing the transaction to speculatively access the data in the fill buffer. Put simply, the

TAA exploit allows old (yet still private) data from the line fill buffer containing sensitive

information to be read by the unauthorized transaction.

        602.    As with other MDS exploits, the TAA exploit allows an unauthorized user to exploit

Intel’s CPU defective design choices to gain access to virtually any data present in the line fill

buffers of the CPU, including data used by programs the unauthorized person would ordinarily have

no access to and, most critically, data such as passwords, cryptographic keys used for disk

encryption and logins, browser history, and browser authentication cookies. To be sure, one

researcher took just 30 seconds to use TAA to trick a target machine into revealing a hash of an

administrator’s password.96

        603.    Indeed, in order to protect Intel’s CPUs from the TAA exploit, it is recommended

that two of the important components and marketing features of Intel’s CPUs – Hyper-Threading

(SMT) and TSX – be completely disabled, which are used to, among other things, speed up

execution of multi-threaded software and make parallel programming easier. Critically, the TAA

exploit does not impact AMD processors because AMD processors do not have TSX instructions

implemented in them.

        604.    VRS (CVE-2020-0548). Intel’s CPU design allows an unauthorized user to deploy

the VRS exploit to leak in-flight data stored within the CPU’s vector registers after certain

operations are completed. Like buffers and ports, registers are data holding locations within the

CPU that maintain in-flight data, specifically operands used for operations or results of the


96
 Andy Greenberg, Intel Failed to Fix a Hackable Chip Flaw Despite a Year of Warnings, WIRED
(Nov. 12, 2019), https://www.wired.com/story/intel-mds-attack-taa/

PAGE 201 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20      Page 210 of 409




operations. Vector instructions, i.e., program instructions that require the CPU to employ the vector

registers to complete an operation, are used to speed up rendering graphics, to efficiently process

strings of text, or to efficiently perform complicated cryptographic operations.

       605.    The VRS exploit allows an unauthorized user to gain access to sensitive information

in a CPU’s registers by executing speculative code that moves data in the vector register into the

CPU’s memory. While “in-flight,” from the vector register to the CPU’s memory, the data is

maintained in the store buffer. The VRS exploit then removes the data from the store buffer using

TSX instructions. This exploit can then be used against Intel designed store buffers as described in

¶¶586-87. Notably, the VRS exploit has been reported in Intel CPUs with microcode patches to

address the Fallout exploit, demonstrating that those mitigations were insufficient to address the

undisclosed Defects in Intel’s CPU design.

       606.    L1DES (CVE-2020-0549). Intel’s CPU design allows unauthorized users to utilize

the L1DES exploit to push data within the L1 data cache into one of the CPU buffers and leak that

data through the use of speculative execution. Specifically, the L1DES exploit takes advantage of

TSX instructions—proprietary Intel instructions—to position cached data into a buffer and leak it

through an MDS exploit, as described above in ¶¶586-87.

       607.    The L1DES exploit demonstrated that Intel’s mitigation plan for other MDS exploits

was incomplete because, even with those mitigations, researchers were able to force a victim’s

sensitive data out of the L1 data cache into the microarchitectural buffers after the operating system

clears them, which could then be leaked to obtain the victim’s data utilizing the L1DES exploit. In

order to mitigate the L1DES exploit, it is necessary both to overwrite the buffers and to flush the L1

data cache in the CPU before switching across security domains (or in many cases, between the

operating system and a virtual machine), which materially degrades CPU performance. Because

PAGE 202 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI        Document 181       Filed 05/29/20     Page 211 of 409




L1DES exploits Intel’s defective CPU design, as well as its proprietary TSX instruction set, L1DES

does not impact AMD CPUs. Notably, this exploit has been reported in Intel processors with

microcode patches meant to fix the original RIDL and ZombieLoad variants, demonstrating that

those mitigations were insufficient to address Intel’s defective CPU design.

       608.    Snoop Assisted L1D Sampling (CVE-2020-0550). Intel’s CPU design allows an

unauthorized user to deploy the Snoop Assisted L1D Sampling to push data from Intel’s L1 data

cache into a buffer via a TSX instruction which, as designed by Intel, is vulnerable to an MDS

exploit.

       609.    Bus “snooping” or “monitoring” refers to a “cache-coherence mechanism” used by

the CPU to ensure the “coherence” of information stored in a variety of caches, particularly when a

CPU is used for multi-threaded, parallel applications. Having multiple copies of shared information

within the CPUs caches improves the overall performance of the processor; this information,

however, must be the same in each cache. To ensure this “coherence,” caches are accessed via a

microarchitectural element that is shared among the systems—a “bus connection”—which is then

monitored by cache controllers to ensure that the consistency of the copied data across the CPU’s

caches. For instance, if a transaction modifies the memory location used by one of these copies, the

bus will share that information with each cache so that the copied data is updated, and coherence is

maintained.

       610.    With a Snoop-assisted L1D sampling exploit, an unauthorized user utilizes a version

of the TAA exploit to push data from the L1 data cache into the CPU buffers where it is then

vulnerable to an MDS exploit as described in ¶¶586-87 above. Importantly, Intel has advised OS

developers that “Snoop-assisted L1D sampling could be mitigated by flushing the L1D cache before

executing potentially unauthorized applications, which would require changes to the OS scheduler

PAGE 203 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 212 of 409




when Hyper-Threading is enabled and could impact the performance of system transitions.”97 AMD

processors are not impacted by Snoop-assisted L1D.

          611.   Load Value Injection (CVE-2020-0551). The LVI exploit utilizes in-flight data

obtained during an MDS exploit to trick an Intel-designed CPU to turn on itself and leak its

privileged data during a fault or assist generated by speculatively executed instructions

(Unauthorized Access and Incomplete Undo)

          612.   There are at least two variants of the Load Value Injection exploit: LVI Stale Data

and LVI Zero Data. LVI Stale Data takes advantage of stale in-flight data within the buffers and

LVI Zero Data takes advantage of the mitigation for Meltdown and Foreshadow that inserts a 0

value when there is a fault or assist during speculative execution. In other words, a mitigation for

certain aspects of the Unauthorized Access Defect has exposed Intel-designed CPUs to LVI exploits,

demonstrating that these mitigations were insufficient to fix the undisclosed Defects in Intel’s CPU

design.

          8.     “Spectre”

          613.   Beginning in April 2017, researchers discovered the first in a series of related

security exploits or exploits known as Spectre. Spectre gets its name from “speculative execution.”

Intel was aware of the first two Spectre variants by June 1, 2017, but the public did not become

aware of Spectre or the security vulnerability that it exploited until January 3, 2018.

          614.   Generally speaking, a Spectre exploit takes advantage of the security vulnerabilities

created by Intel’s reliance upon speculative execution and, in particular, the branch prediction unit,



97
      Snoop-assisted     L1    Data     Sampling    /    CVE-2020-0550     /   INTEL-SA-00330
https://software.intel.com/security-software-guidance/software-guidance/snoop-assisted-l1-data-
sampling (last visited Apr. 28, 2020).

PAGE 204 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 213 of 409




and an unsecured cache subsystem to achieve increased performance. Spectre allows unauthorized

users to gain access to memory locations but only within the same process (e.g., another tab in a

web browser). But unlike Meltdown and Foreshadow, the Spectre exploit uses Intel CPUs’ branch

predictor to enable the unauthorized access.

       615.    Spectre trains the branch predictor to make a wrong prediction. Critically, it is

difficult to detect the execution of a Spectre exploit, in part because the CPU does not recognize

that its “mis-speculation” was, in fact, coerced, and cache-timing side-channel exploits generally

leave no readily discernible trail to indicate that the caches have been improperly accessed. Thus,

the unauthorized user can compromise Intel’s CPU and obtain sensitive information without leaving

any “fingerprints” behind.

       616.    Each Spectre exploit involves several steps. First, the unauthorized user uses a “leak

gadget” to coerce the CPU to speculatively execute instructions that are not a normal part of the

processor’s operation. Second, unaware that it is under attack, Intel’s CPU fetches and stores within

its caches the data needed to execute the coerced instructions. Third, still unaware that it is under

attack, Intel’s CPU determines that it has “mis-speculated,” or speculatively executed incorrect

instructions, and proceeds to flush its pipelines—but not its caches—of the effects of the incorrect

instructions. Finally, the unauthorized user uses a “transmit gadget” to execute an exploit on Intel

CPU’s caches and surreptitiously transmit the information that remains after the processor’s mis-

speculation. By July 10, 2018, researchers had identified six Spectre variant exploits as follows:




PAGE 205 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI       Document 181       Filed 05/29/20     Page 214 of 409




                                  Date 1st     Date 1st
        Name of Variant                                          Key Attributes of Variant
                                 Identified   Reported
 Variant 1, Bounds Check                                  Exploits the speculative operations that
 Bypass (CVE-2017-5753)                                   occur when CPUs execute certain
                                                          conditional branch instruction—e.g.,
                                 June 2017    1/3/2018
                                                          whether an input is “in bounds”—to
                                                          engage in otherwise unauthorized or
                                                          unnecessary memory accesses.
 Variant 1.1, Bounds Check                                Exploits speculative stores and how the
 Bypass on Loads (CVE-2018-                               CPU addresses speculative buffer
 3693)                                                    overflows to bypass mitigations
                                              7/10/2018   implemented for earlier Spectre variants.
                                                          This variant uses a form of “stack
                                                          smashing,” a common method of
                                                          capitalizing on a buffer overflow.
 Variant 1.2, Read-only                                   Exploits speculative stores and how the
 Protection Bypass                                        CPU addresses speculative buffer
                                                          overflows where the processor doesn’t
                                              7/10/2018
                                                          enforce read/write protections to bypass
                                                          mitigations implemented for earlier
                                                          Spectre variants.
 Variant 2, Branch Target                                 Exploits the part of the CPU that directs
 Injection (CVE-2017-5715)                                what operations need to be speculatively
                                 June 2017    1/3/2018    executed (the “indirect branch
                                                          predictor”) to allow unauthorized code
                                                          to be speculatively executed.
 Variant 3a, Rogue System                                 Exploits the “read system register”
 Register Read (CVE-2018-                                 function to allow an unauthorized user
 3640)                                        5/23/2018   to improperly access information about
                                                          the state of the CPU’s system register
                                                          (similar to a cache).
 Variant 4, Speculative Store                             Exploits the CPU’s ability to
                                              5/23/2018
 Bypass (CVE-2018-3639)                                   speculatively load data into its caches.



       617.    On July 23, 2018, a team of security experts from the University of California,

Riverside disclosed a new Spectre exploit, SpectreRSB.98 In a SpectreRSB exploit, an unauthorized



98
   E.M. Koruyeh, et al.¸Spectre Returns! Speculation Attacks using the Return Stack Buffer
https://arxiv.org/pdf/1807.07940.pdf (last visited May 10, 2020).

PAGE 206 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20      Page 215 of 409




user exploits a different component of Intel’s CPU microarchitecture utilized in speculative

execution—the return stack buffer or RSB. The purpose of an RSB in a processor employing

speculative execution is to predict where Intel’s CPU should go to, or the “return address,” once its

current operation is complete. Like the other variants of Spectre, SpectreRSB involves utilizing a

“leak gadget” to “poison” the RSB, which has the effect of either mis-training or “polluting” the

branch prediction unit so as to force it to speculatively execute certain instructions.

C.     Intel Was Aware of Numerous Methods That Would Have Mitigated Side-Channel
       Exploits

       618.    Intel at all times treated (and continues to treat) its CPU design files as highly

confidential trade secrets and does not disclose such information to consumers. Plaintiffs and

members of the Class did not have access to Intel’s proprietary chip and microarchitecture designs,

and thus could not reasonably discover the Defects on their own.

       619.    At all relevant times, Intel has had exclusive knowledge concerning its defective

hardware design that deferred privilege checks and permitted unauthorized memory access, thus

compromising security.

       620.    But, as many of its patent filings show, Intel was fully aware of the vulnerability of

its architecture to side-channel exploits and the steps it could have taken to plug the security holes

in its leaky microarchitecture and architecture design. In addition, Intel was aware of many research

papers that proposed various solutions to issues with speculative execution generally, but it did

nothing.

       621.    As previously discussed, Intel had previously implemented safeguards in its P6

architecture that would have largely protected against the Intel CPU Exploits. That is why AMD’s

CPUs are reported to be immune from all of the aforementioned exploits, except for Spectre. Unlike


PAGE 207 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 216 of 409




Intel, AMD did not remove well-accepted security. Thus, to fix the Unauthorized Access Defect,

Intel would need to disable hardware that allows transient instructions to receive unauthorized data

(e.g., return a dummy value such as 0 or a random number)—which is what AMD CPUs do and

what Intel’s earlier P6 architecture did.

       622.    Intel knew that its CPUs left data insecure and thus vulnerable to exploit. It failed to

disclose that, in designing its CPUs, it had sacrificed security for speed and specifically chose to

allow unauthorized access to users’ privileged data—all in an effort to secure a performance

advantage over AMD and other competitors.

       623.    As previously discussed, side-channel exploits, such as the Intel CPU Exploits,

require fine-grain time measurements to time cache accesses to leak information. Intel includes in

the x86 Instruction Set a Read Time-Stamp Counter instruction (or RDTSC), which provides high

resolution CPU timing information. RDTSC is the instruction used to collect timing information in

virtually all cache side-channel exploits.

       624.    In the ‘294 patent, Intel recognized the role that RDTSC played in cache side-channel

exploits. In particular, Intel acknowledged that “[d]isabling counters almost guarantees that timing-

based attacks cannot be executed by Ring 3 [user privilege level] spies.” Id. at col. 3, l. 14-15. Intel

then proposed limiting access to the RDTSC instruction based on privilege, “leaving it to the OS

[operating system] to determine which applications have the privilege to read timestamp and

performance counters.” Id. at col. 4, l. 19-20.

       625.    Furthermore, in 2012, Intel was presented with a solution that further restricted

access to the fine-grain timekeeping needed to carry out timing side-channel exploits. In Martin et

al., Timewarp: Rethinking Timekeeping and Performance Monitoring Mechanisms to Mitigate Side-

Channel Attacks (2012), the authors provided a comprehensive solution that would “limit the fidelity

PAGE 208 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
        Case 3:18-md-02828-SI       Document 181        Filed 05/29/20     Page 217 of 409




of fine grain timekeeping and performance counters, making it difficult for an unauthorized user to

distinguish between different microarchitectural events, thus thwarting attacks.” Id. at Abstract.

          626.   Intel has proposed other protections to prevent cache side-channel exploits. In the

‘356 patent, Intel described a scenario that again foreshadows the exploits at issue here and noted

that to thwart such an exploit, one could prevent repeated evictions from the cache of the victim’s

data, which is a critical step used in cache side-channel exploits.99 Intel went on to propose a

protected cache design in which a cache controller handles access to, and eviction of, given cache

line data based on protection data stored in the cache that controls access to the corresponding cache

line.

          627.   Another mitigation that Intel was aware of from at least 2010100 are the cache designs

presented by Dr. Lee in Lee et al., New cache Designs for Thwarting Software Cache-based Side

Channel Attacks (2007). Dr. Lee proposed a cache design that “can defend against cache-based side

channel attacks . . . with very little performance degradation and hardware cost.” Her cache design

incorporates a cache partition mechanism, called PLcache, that creates “a flexible ‘private

partition’” so that “cache lines cannot be evicted by other cache accesses not belonging to this

private partition.” Id. at 4.1. Dr. Lee also a described a cache design, called RPcache, which



99
  In the described attack, two threads use the same cache such that “when the attacker program is
swapped into the processor state in place of the victim program, the data of the victim program in
the cache is evicted and vice-versa. [W]hen the attacker program is being swapped in again, it can
identify which parts of its own data was evicted by observing the latency of its read operations. By
repeating that process, the attacker can infer information about the access patterns of the victim and
expose a private key associated with the victim program, thus enabling the attacker program to
access the private data of the victim.” ‘356 patent at col.2, l.9-19.
100
   Intel participated in the Hot Chips 26 conference where Dr. Lee presented her cache design. See
Hot Chips: A Symposium on High Performance Chips (Aug. 10-12, 2014)
https://www.hotchips.org/archives/2010s/hc26/ (last visited May 5, 2020).

PAGE 209 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 218 of 409




employs dynamic random mapping to deny an unauthorized user information about where potential

victim code exists in the cache. Id. at 4.2. 101

        628.    In sum, Intel was fully aware that its leaky cache design posed a substantial security

risk from increasingly effective side-channel exploits. Though Intel was aware of techniques or

designs that could mitigate or thwart variants of such exploits. Intel failed to do so.

        629.    It was only after Meltdown and Spectre were disclosed, and it had a proverbial “gun

to its head,” that Intel acquiesced to prospectively change its hardware design to deal with

vulnerabilities inherent to its defective design.

        630.    Even then, however, Intel failed to fix the underlying Defects in its CPU design that

allowed the authorized memory access, and as a result numerous additional exploits were disclosed

on an ongoing basis for over two years since, with the most recent one found in March 2020.

D.      The Intel CPU Exploits Are Both Weaponized And Untraceable.

        631.    The Intel CPU Exploits are not merely theoretical threats. They are real-world

threats that are weaponized “in the wild.”

        632.    As of January 30, 2018, Fortinet, a prominent manufacturer of enterprise network

hardware, reported that it had found dozens of malware samples that have started taking advantage

of the proof-of-concept codes for Meltdown and Spectre. In the span of two weeks after the

vulnerabilities were disclosed, security research teams found 119 malware samples associated with




101
    Dr. Lee has received a patent, Cache Memory Having Enhanced Performance And Security
Features, U.S. 8,549,208, issued Oct. 1, 2013 and published Jul 15, 2010, that describes her secure
cache design. She also filed a patent application, Systems and Methods for Random Fill Caching
and Prefetching for Secure Cache Memories, Pub. No. U.S. 2016/0170889 A1 (filed Dec. 14, 2015),
that proposes additional security enhancements.

PAGE 210 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI       Document 181       Filed 05/29/20    Page 219 of 409




Meltdown and Spectre. After analyzing the samples, Fortinet discovered they were all based on the

previously released proof of concept.102

        633.   As of February 1, 2018, the number had grown to 139 malware samples.103

        634.   Alex Ionescu, a security architect and consultant expert in kernel development,

security training, and reverse engineering at CrowdStrike, Inc., confirmed in a tweet that he had

“weaponized” Meltdown.104

        635.   Even Intel admitted that the Intel CPU Exploits can “be maliciously exploited in the

wild by highly sophisticated cyber-criminals.”105

        636.   The Intel CPU Exploits “leave[] no trace that would make in-the-wild attacks

detectable.”106 The well-known cybersecurity company McAfee advised that the Intel CPU Exploits




102
    See Meltdown/Spectre Update, Fortinet (Jan. 30, 2018), https://www.fortinet.com/blog/threat-
research/the-exponential-growth-of-detected-malware-targeted-at-meltdown-and-spectre.html ; see
also Lucian Armasu, Hundreds of Meltdown, Spectre Malware Samples Found in the Wild, Toms
Hardware (Feb. 1, 2018) https://www.tomshardware.com/news/meltdown-spectre-malware-found-
fortinet,36439.html .
103
    See Andy Patrizio, Researchers find malware samples that exploit Meltdown and Spectre,
NetworkWorld.com (Feb. 8, 2018), https://www.networkworld.com/article/3253898/researchers-
find-malware-samples-that-exploit-meltdown-and-spectre.html .
104
          See      @aionescu,        Twitter    (Jan.      10,       2018,      8:59         PM),
https://twitter.com/aionescu/status/951272403853717504 (last visited May 5, 2020).
105
   Maxwell Cooter, We’ve secured our CPU silicon, and ready to secure your business, says post-
Meltdown          Intel”,        The          Register          (Sept.      12,         2019),
https://www.theregister.co.uk/2019/09/12/securing_the_silicon/.
106
   Andy Greenberg, Intel is Patching the Patch for the Patch for Its ‘ZombieLoad’ Flaw, Wired
(Jan.   27,  2020),     https://www.wired.com/story/intel-ZombieLoad-third-patch-speculative-
execution/.

PAGE 211 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 220 of 409




“are exceptionally hard to detect as they do not leave forensic trace or halt program execution. This

makes post-infection investigations and attack attribution much more complex.”107

E.     The Intel CPU Exploits Are An Intel Problem; Not An Industry-Wide Problem.

       637.    Only Intel implemented the flawed CPU microarchitecture and architecture,

including both Defects (Unauthorized Access and Incomplete Undo).

       638.    AMD does not appear to be vulnerable to the vast majority of Intel CPU Exploits.

As noted, the Intel CPUs at issue are subject to numerous Intel CPU Exploits and related variants

(see chart at Paragraph 653 below); whereas the CPUs manufactured by Intel’s principal competitor,

AMD, are at risk of only Spectre.

       639.    In the face of this reality, Intel has continued to mischaracterize the exploits as an

industry-wide problem. For example, in response to story by Computer Business Review, which

reported that the Intel CPU Exploit SWAPGS bypasses all known mitigation mechanisms

implemented in the wake of the disclosure of Meltdown and Spectre, “Intel’s US PR agency told

Computer Business Review in an email that this is ‘not an Intel-specific issue. We would appreciate

if you could update your article to note that this is an industry-wide issue that affects both Intel and

AMD.’”

       640.    In response to Intel’s email, Computer Business Review contacted AMD. “AMD

reject[ed] that claim, saying ‘based on external and internal analysis, AMD believes it is not

vulnerable to the SWAPGS variant exploits because AMD products are designed not to speculate

on the new GS value following a speculative SWAPGS. For the exploit that is not a SWAPGS



107
    See Decyphering the Noise Around ‘Meltdown’ and ‘Spectre’, McAfee Advanced Threat
Research     (Jan.    4,    2018),    https://securingtomorrow.mcafee.com/other-blogs/mcafee-
labs/decyphering-the-noise-around-meltdown-and-spectre/.

PAGE 212 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI        Document 181        Filed 05/29/20     Page 221 of 409




variant, the mitigation is to implement our existing recommendations for Spectre variant 1.’ (i.e., no

new mitigations have been required.).”

       641.    In short, in side by side safety analyses between Intel and AMD processors, industry

experts have concluded that AMD’s CPUs are safer and more secure than Intel’s CPUs. It is

reported that, consistent with sound CPU microarchitecture and architecture design principles,

AMD—unlike Intel—designed its CPUs with security in mind.108

       642.    As a result, AMD has been “outselling Intel in the desktop category with its third-

generation Ryzen processors. Intel is stumbling, rushing out new processors, slashing prices by as

much as half, and struggling to work out how to compete against AMD[.]’”109

       643.    Indeed, it has been reported that numerous OEM and cloud providers have

transitioned from systems employing Intel processors to those powered by AMD processors.

Following Google’s Project Zero security team’s disclosures concerning the Meltdown and Spectre

CPU exploits, Google has reportedly grown increasingly dissatisfied with Intel’s processors.110




108
   Lucian Armasu, Intel vs AMD Processor Security: Who Makes the Safest CPUs?, Tom’s
Hardware (Nov. 4, 2019), https://www.tomshardware.com/features/intel-amd-most-secure-
processors.
109
   Rich Edmonds and Richard Devine, Intel spent much of this decade all alone churning out mino
CPU upgrades, but we take a look at how AMD managed to claw its way back onto the field,
Windows Central (Dec. 23, 2019), https://www.windowscentral.com/decade-in-review-amd-ryzen-
intel-2010s; see also https://www.techspot.com/news/80614-report-intel-cut-desktop-cpu-prices-
10-15.html
110
   Lucian Armasu, AMD’s Epyc Potential Win: Google May Ditch Intel, Tom’s Hardware (July 30,
2019),              https://www.tomshardware.com/news/google-switch-intel-server-cpus-amd-
epyc,40045.html.

PAGE 213 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 222 of 409




Google confirmed the rumors and announced it was moving to systems powered by AMD

processors for internal workloads as well as for Google Cloud customers.111

           644.   At the same time, Twitter confirmed it was moving to AMD-powered computing

systems for its data centers as well.112

           645.   Backblaze has also stated it may move to AMD-powered systems.113 This news

comes after Backblaze openly said that Meltdown and Spectre were causing them to consider

alternatives to Intel-powered systems.114

           646.   The switch to AMD CPUs is not limited to cloud services. Among others, Microsoft

announced plans to use AMD processors instead of Intel processors for its upcoming Surface laptop

line.115

           647.   In addition to placing its financial interests ahead of the best interests of its

customers, Intel placed its interests ahead of national security. Notably, although it notified a group



111
   Bart Sano and Brad Calder, AMD EPYC processors come to Google- and to Google Cloud
Google Cloud (Aug. 7, 2019), https://cloud.google.com/blog/products/compute/amd-epyc-
processors-come-to-google-and-to-google-cloud.
112
   Ari Levy, AMD shares surge 16% after Google and Twitter say they’re using the chipmaker’s
new processor, CNBC (Aug. 8, 2019), https://www.cnbc.com/2019/08/08/amd-shares-surge-
14percent-after-google-and-twitter-sign-on-with-epyc-chips.html; Tom Warren, Inside Microsoft’s
New Custom Surface Processors with AMD and Qualcomm, The Verge (Oct. 2, 2019),
https://www.theverge.com/2019/10/2/20888999/microsoft-surface-pro-x-laptop-3-custom-
processor-qualcomm-amd.
113
    Andy Klein, Petabytes on a Budget: 10 Years and Counting, Backblaze (Sept. 24, 2019),
https://www.backblaze.com/blog/petabytes-on-a-budget-10-years-and-counting/.
114
   Cloud companies consider Intel rivals after the discovery of microchip security flaws, CNBC
(Jan. 10, 2018), https://www.cnbc.com/2018/01/10/cloud-companies-consider-intel-rivals-after-
security-flaws-found.html.
115
   Matt Hanson, Microsoft could ditch Intel for AMD with its Surface Laptop 3, TechRadar (Sept.
16, 2019), https://www.techradar.com/news/microsoft-could-ditch-intel-for-amd-with-its-surface-
laptop-3.

PAGE 214 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 223 of 409




of international private technology firms—including some in China—Intel did not disclose the

Meltdown and Spectre exploits to customers in the U.S. government, such as the National Security

Agency or the Department of Homeland Security. Both of these agencies learned of the Meltdown

and Spectre exploits the same way that the consuming public did—through news reports on or after

January 3, 2018. As a result, the federal government could not assess the national security

implications of the hardware exploits or take steps to defend federal computer systems against them

during the months that researchers and private companies grappled with the crisis behind the scenes.

       648.    By not informing the U.S. government about the hardware exploits, Intel gave

international interests an unimpeded advantage at improperly accessing U.S. systems. “It’s really

troubling and concerning that many if not all computers used by the government contain a processor

vulnerability that could allow hostile nations to steal key data sets and information,” New Hampshire

Senator Maggie Hassan said during Congressional hearings. It is even more troubling that Intel

knew about these exploits for nearly a year without notifying the federal government.

F.     Intel’s Interim Patches Have Impacted The Performance Of The CPUs And Still
       Leave The CPUs Vulnerable To Exploit

       649.    Plaintiffs and absent Class members have been harmed, injured, and damaged by,

inter alia, Intel’s acts, omissions, and practices in connection with its inherently and materially

defective CPUs, which allow unauthorized users to steal confidential, valuable, and sensitive data.

Furthermore, Intel’s mitigation efforts to date have slashed the promised CPU performance and also

failed to eliminate the ongoing security vulnerabilities of its CPUs. Having disregarded security

considerations for years in connection with its design and development of Intel’s CPUs (as described

above), Intel has so fully integrated the Defects into its CPU-design that the only way to eliminate

the security vulnerabilities is for Intel to redesign the defective portions of its CPUs.


PAGE 215 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181        Filed 05/29/20      Page 224 of 409




        650.    Despite its knowledge of the Defects, Intel has been unable or unwilling to repair the

Defects without substantial performance degradation, or offer Plaintiffs and Class members a non-

defective Intel CPU or reimbursement for the cost of such defective CPUs and the consequential

damages arising from the purchase and use of the defective CPUs.

        651.    Intel rushed initial fixes out, which resulted in many adverse consequences.

Operating system patches were released, but these caused unacceptable data corruption and loss,

and were quickly withdrawn. CPU microcode updates were released, but this resulted in disabled

servers (causing many customers to steer clear of these risky updates). Intel, meanwhile, promised

that future CPUs without the Defects would be “available soon”—which, of course, did nothing to

address the millions and millions of vulnerable devices already in the market and in use.

        652.    Worse still, the available patches not only dramatically degrade the CPUs’

performance, they do not even fix the Defects.

        653.    Indeed, the existing mitigations leave the door wide open for further exploits that

take advantage of the same core Defects involving Intel’s speculative execution, processor-caching

and memory usage. Because the mitigations fail to address the underlying Defects and are only

limited to the specifics of a particular exploit, further exploit variations that exploit the Defects will

continue to emerge. In fact, since the Meltdown and Spectre exploits were publicly disclosed in

January 2018, almost two-dozen new exploit variations have been identified, including the

following:


             INTEL CPU EXPLOIT               CVE                     ALIASES


             Foreshadow                   2018-3615      L1 Terminal Fault-SGX



PAGE 216 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
  Case 3:18-md-02828-SI   Document 181      Filed 05/29/20   Page 225 of 409




        INTEL CPU EXPLOIT         CVE                  ALIASES


       Foreshadow-NG           2018-3620    L1 Terminal Fault-OS/ SMM


       Foreshadow-NG           2018-3646    L1 Terminal Fault-VMM


                                            Store Buffer Data Sampling
       Fallout                 2018-2126
                                            Microarchitectural Data Sampling


                                            Load Port Data Sampling
       RIDL/ZombieLoad         2018-2127
                                            Microarchitectural Data Sampling


                                            Fill Buffer Data Sampling
       RIDL/ZombieLoad         2018-2130
                                            Microarchitectural Data Sampling


       SwapGS                  2019-1125


                                            Data Sampling Uncacheable
                                            Memory
       RIDL/ZombieLoad         2019-1091
                                            Microarchitectural Data Sampling


                                            Transactional Synchronization
                                            Extensions Asynchronous Abort
       RIDL/ZombieLoad         2019-1135
                                            Microarchitectural Data Sampling


       Vector Register Sampling 2020-0548




PAGE 217 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181     Filed 05/29/20      Page 226 of 409




           INTEL CPU EXPLOIT               CVE                     ALIASES


           CacheOut                     2020-0549     L1D Eviction Sampling


           Snoop-assisted         L1D
                                        2020-0550
           Sampling


           Load Value Injection         2020-0551



       654.    Despite the continuous discovery of security vulnerabilities and the impact that

corresponding mitigations have on performance, Intel continues to advertise and tout its processors’

performance without regard to how future patches could affect processor performance and, thus, the

central functionality of its CPUs.

       655.    The only way for Intel to put an end to this vicious security attack/mitigation patch

cycle is for it to redesign its CPU microarchitecture and eliminate the Defects, and otherwise

safeguard processor-caching and memory usage from side-channel attacks. Until then, Plaintiffs

and absent Class members are left with the unappealing choice of spending money on a whole new

computer that uses a rival CPU that does not contain the Defects, or continuing to use their Intel

CPU-based computer which exposes them to substantial security risk and/or significant performance

degradation (by as much as 40 percent) if the necessary mitigation patches are applied.

G.     Intel’s Failed Mitigation Attempts Have Resulted in Significant Negative
       Consequences

       656.    Even after the date that Intel claims it first learned of Meltdown and Spectre, it

intentionally delayed disclosing the vulnerability for months, thereby increasing the exposure, risks,



PAGE 218 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI        Document 181       Filed 05/29/20     Page 227 of 409




and injury to Plaintiffs and Class members. Yet, even with such substantial lead-time, Intel was

very slow to provide patches. The mitigations came nearly two months after the CPU vulnerabilities

were first exposed publicly and nearly nine months after they were first reported to Intel.

        657.   Then, when it finally did deploy patches, albeit months too late, Intel’s patches

caused systems to reboot unexpectedly and led to data loss and corruption. Intel even advised

consumers not to download its patches until better versions were deployed. Intel EVP Neil Shenoy

stated that “[w]e recommend that OEMs, cloud service providers, system manufacturers, software

vendors, and end users stop deployment of current versions on specific platforms as they may

introduce higher than expected reboots and other unpredictable system behavior.”116 Intel then

buried a warning in its latest financial results that its buggy firmware updates could lead to “data

loss or corruption.”117

        658.   Moreover, while it attempted to patch the exploits caused by its Defects in certain

CPUs, Intel chose to ignore numerous systems affected by the Defects and leave them vulnerable to

exploit.   CPU families that Intel will not patch include Bloomfield, Clarksfield, Gulftown,

Harpertown Xeon C0, Harpertown Xeon E0, Jasper Forest, Penryn/QC, SoFIA 3GR, Wolfdale C0

and M0, Wolfdale E0 and R0, Wolfdale Xeon X0, Wolfdale Xeon E0, Yorkfield, and Yorkfield

Xeon.118


116
   Joe Osborne, Don’t download Intel’s latest Spectre and Meltdown patch, Intel Warns, TechRadar
(Jan. 22, 2018), https://www.techradar.com/news/dont-download-intels-latest-spectre-and-
meltdown-patch-intel-warns.
117
   Tom Warren, Microsoft issues emergency Windows update to disable Intel’s buggy Spectre fixes,
The Verge (Jan. 29, 2018), https://www.theverge.com/2018/1/29/16944326/microsoft-spectre-
processor-bug-emergency-windows-update-reboot-fix
118
   Liam Tung, Intel: We now won’t ever patch Spectre variant 2 flaw in these chips, ZDNet.com
(Apr. 4, 2018), https://www.zdnet.com/article/intel-we-now-wont-ever-patch-spectre-variant-2-
flaw-in-these-chips/.

PAGE 219 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI          Document 181     Filed 05/29/20     Page 228 of 409




H.     Intel’s Interim Patches Have Come at a Significant Cost to the CPUs’ Processing
       Speed and Performance

       659.     The Intel CPU Exploits, including the Meltdown, Foreshadow, RIDL, ZombieLoad,

Fallout,   L1     Data    Eviction     Sampling,    Vector    Register    Sampling, L1D       Snoop

Sampling, Transactional Asynchronous Abort, Load Value Injection, and Spectre, which exploit

the Defects in Intel’s CPUs, are not just extraordinary issues of security, but also performance.

Intel’s mitigations cause substantial performance degradation, with some researchers, including

those at Apple, claiming in excess of 40% loss in performance.119

       660.     The purported fixes carry performance costs, in part because the cache side-channel

techniques exploit Intel’s implementation of speculative execution, which as described above is a

physical feature built into the Intel CPUs to speed up operations. Thus, safeguarding against attacks

compromises marketed features and diminishes the speed and performance on which Intel

distinguished its CPUs.

       661.     For example, to mitigate the Meltdown exploit, Intel recommends disabling key

performance functionality through changes to operating system kernel code, including increased

isolation of kernel memory from user-mode processes. This mitigation is often referred to as kernel

page-table isolation (“KPTI,” which is also referred to as KAISER). The protection is based on

complete separation of kernel and user page tables. As a result, kernel and user programs exist in

separate address spaces, effectively mitigating Meltdown, but not the other side-channel exploits.

KPTI effectively mitigates Meltdown because user applications no longer can perform speculative




119
  How to enable full mitigation for Microarchitectural Data Sampling (MDS) vulnerabilities,
Apple Support (June 7, 2019), https://support.apple.com/en-gb/HT210108.

PAGE 220 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181      Filed 05/29/20         Page 229 of 409




memory accesses to kernel address space because the kernel is completely unmapped, as depicted

below:


                                   Kernel page-table isolation


                           Kernel space        Kernel space

                                                              Kernel space




                            User space          User space     User space




                             User mode          Kernel mode    User mode
                            Kernel mode



         662.   KPTI protection, though, comes at a substantial performance cost. The performance

impact (often referred to as “overhead”) of the KPTI patches alone was measured by Dave Hansen,

a Linux kernel developer who works at Intel, to be anywhere from 5% to 30%, even with the PCID

optimization120; for database engine PostgreSQL the impact on read-only tests on an Intel Skylake

processor was 7% to 17% (or 16% to 23% without PCID),121 while a full benchmark lost 13% to

19% (Coffee Lake vs. Broadwell-E).122




120
   Communication from Dave Hansen, Patch 00/30 v.3 KAISER: unmap most of the kernel from
userspace page tables, LWN.net (Nov. 10, 2017), https://lwn.net/Articles/738997/.
121
    Communication from Andrews Freund, headsup: Fix for intel hardware bug will lead to
performance regressions, PostgreSQL (Jan. 1, 2018), https://www.postgresql.org/message-
id/20180102222354.qikjmf7dvnjgbkxe%40alap3.anarazel.de.
122
    Michael Larabel, Initial Benchmarks Of The Performance Impact Resulting From Linux’s x86
Security           Changes,             Phoronix          (Jan.           2,          2018),
https://www.phoronix.com/scan.php?page=article&item=linux-415-x86pti&num=2.

PAGE 221 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI        Document 181        Filed 05/29/20     Page 230 of 409




        663.    KPTI patches, however, do not protect from any variation of the Foreshadow and

Spectre exploits or when Meltdown is performed within the same address space, for example in the

case of software modules protected with software fault isolation techniques.

        664.    To mitigate the Foreshadow exploits, Intel recommends implementing microcode

and operating system updates and hypervisor changes (for cloud guests). Foreshadow mitigations

enable a new feature called the ESXi Side-Channel-Aware Scheduler, also referred to as the ESXi

SCA Scheduler. This scheduler will schedule the hypervisor and VMs on only one logical processor

of an Intel Hyper-Threading-enabled core. This means the ESXi Side-Channel-Aware Scheduler

will not make use of all the Hyper-Threading cores presented.

        665.    Like the KPTI patches, the Foreshadow mitigation techniques have a significant

adverse impact on performance.         For example, the performance impact observed in test

environments for enterprise class workloads after implementing Foreshadow patches and enabling

the ESXi Side-Channel-Aware Scheduler was as high as 32%.123

 Application Workload / Guest OS            Performance Degradation After Enabling
                                            Foreshadow Mitigations
 Database OLTP / Windows                    32%
 Database OLTP / Linux (with vSAN)          32%
 Mixed Workload / Linux                     25%
 Java / Linux                               22%
 VDI / Windows                              30%

        666.    Incredibly, aware that the performance impacts of mitigating this severe vulnerability

created by its own flawed microarchitecture design decisions would be substantial for many



123
   VMware Performance Impact Statement for ‘L1 Terminal Fault-VNM’ (L1tf-VMM) mitigations:
CVE-2018-3646 (55767), VMWare Knowledge Base (last updated Apr. 18, 2020),
https://kb.vmware.com/s/article/55767#q=performance.

PAGE 222 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI        Document 181      Filed 05/29/20    Page 231 of 409




consumers, Intel attempted to impose a licensing restriction in order to prevent owners of its CPUs

from using benchmark software to assess the extent of the performance overhead associated with

patching their CPUs to prevent a Foreshadow exploit.124

        667.   To mitigate the MDS exploits (including MDSUM, MFBDS, MLPDS, MSBDS,

TAA, L1DES and VRS exploits), Intel recommends fixes to operating systems, virtualization

mechanisms, web browsers, and microcode patches that flush intermediate processor buffers when

switching to a lower privileged level.

        668.   Intel has also recommended that users disable Hyper-Threading or employ a group

scheduler. Intel describes Hyper-Threading as a technique for improving processor efficiency:

“Simultaneous multithreading (SMT) is a technique for improving the overall efficiency of

superscalar CPUs with hardware multithreading. SMT permits multiple independent threads of

execution to better utilize the resources provided by modern processor architectures. Intel® Hyper-

Threading technology (Intel® HT) is Intel’s implementation of SMT.” Intel has claimed that Hyper-

Threading results in performance improvements of close to 30%.125

        669.   To mitigate TAA exploits, Intel recommends disabling transactional memory

extensions, or applying all the mitigations used to mitigate RIDL, ZombieLoad, Fallout, and Vector

Register Sampling exploits.     Disabling transactional memory exploits, though, can result in

significant performance degradation for workloads that use transactional memory, especially when

Hyper-Threading is disabled. It is well known that transactional memory makes it simpler for

programmers to write high performance parallel code. A paper published by Intel researchers


124
      Software License for Intel Memory Latency Checker (Intel MCL), Intel
https://software.intel.com/en-us/protected-download/739797/493768 (last visited May 5, 2020).



PAGE 223 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI        Document 181        Filed 05/29/20     Page 232 of 409




indicated that “on a set of real-world, high performance computing workloads, Intel TSX provides

1.41x average speedup over lock- and atomics-based implementations… [and] 1.31x bandwidth

improvement on a set of network intensive applications.”126

        670.   The mitigations to protect against the MDS exploits result in an adverse impact of

8% to 10% in performance without disabling Hyper-Threading.127 Apple, though, has warned that

its own tests have shown as much as a 40% reduction in performance when its Mac computers

handle certain computing-intensive workloads.128

        671.   Despite Intel’s mitigations (and their resulting impact on CPU performance), L1D

Eviction Sampling/CacheOut, was reported in processors that had Intel’s microcode patches to

protect against RIDL/ZombieLoad exploits. According to RedHat (IBM), Intel’s fix did not

properly clear the fill buffers during its mitigation (they left out some “corner cases”), and the

CacheOut exploit exposed this issue. This is another instance of how Intel’s piecemeal approach to

mitigation and failure to fix the underlying Defects leaves the door open for more exploits.129

        672.   Similarly, Vector Register Sampling was reported in processors that had Intel’s

microcode patches to protect against the Fallout exploit. According to RedHat (IBM), Intel’s fix

did not take into account the fact that program instructions can complete after Intel’s patches cleared



126
  R. M. Yoo, et al. Performance Evaluation of Intel Transactional Synchronization Extensions for
High-Performance Computing, (2013), http://pages.cs.wisc.edu/~rajwar/papers/SC13_TSX.pdf.
127
   Michael Larabel, Benchmarking AMD FX vs. Intel Sandy/Ivy Bridge CPUs Following Spectre,
Meltdown,       L1TF,        ZombieLoad,        Phoronix       (May      24,       2019),
https://www.phoronix.com/scan.php?page=article&item=sandy-fx-ZombieLoad&num=1.
128
    Intel ZombieLoad bug fix to slow data centre computers, BBCNews (May 15, 2019),
https://www.bbc.com/news/technology-48278400.
129
   CVE-2020-0549, Red Hat (Jan. 27, 2020), https://access.redhat.com/security/cve/cve-2020-
0549.

PAGE 224 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181      Filed 05/29/20     Page 233 of 409




out the buffers. Moreover, Intel has yet to release a microcode patch or other mitigation to protect

against Vector Register Sampling.

        673.   To mitigate a class of vulnerabilities known as Snoop Assisted L1 Sampling, Intel

recommends flushing the L1 Data cache before executing potentially unauthorized applications.

        674.   Mitigations against the Load Value Injection exploit are particularly catastrophic for

Intel SGX. Essentially, any instruction that involves memory while in SGX mode will need to be

executed non-speculatively. Depending on the execution properties of the Intel SGX enclave

workload (for example, CPU-bound vs. I/O-bound, cache locality, etc.), the performance impact of

mitigation will vary depending on workload but can be significant.

        675.   Notably, one of the features that enables SGX exploits using Load Value Injection is

Intel’s fix against the Meltdown exploit in hardware (in processors after the Whiskey Lake

generation). These processors produce a value 0x00 for a load that “faults” (instead of returning the

value in the cache as is the case in processors without the hardware mitigations). The value 0x00

can be considered a valid memory address in SGX mode, and an unauthorized user can map arbitrary

pages at this address to leak information through loads that depend on the faulting load.

        676.   The Load Value Injection mitigation techniques have a significant adverse impact on

performance. For example, the performance impact observed in test environments on Intel’s Kaby

Lake processors resulting in adverse performance impact of 22%.130 Mitigations proposed by a




130
  Michael Larabel, The Brutal Performance Impact for Mitigating the LVI Vulnerability, Phoronix
(Mar. 12, 2020), https://www.phoronix.com/scan.php?page=article&item=lvi-attack-perf&num=1.

PAGE 225 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI       Document 181        Filed 05/29/20    Page 234 of 409




Google engineer to protect against the Load Value Injection exploit and other side-channel exploits

saw just 7% the original performance in one of her tests.131

        677.   To mitigate the Spectre exploits, Intel also recommends implementing separate

microcode updates and retpoline compiler changes.

        678.   In total, there are at least seven layers of performance overhead related to Intel’s

mitigations for the Defects. They include:

              Guest kernel KPTI patches

              Intel microcode updates

              Cloud provider hypervisor changes (for cloud guests)

              Retpoline compiler changes

              Software to flush the L1 data cache

              Compiler de-optimization for SGX code

              Disabling Hyper-Threading

        679.   Intel’s mitigations affect real-world application benchmarks and cause a massive

drain on CPU performance.132       Exactly how much the system is impacted depends on the

characteristics of the application being tested. As Brendan Gregg, a senior performance architect at

Netflix, explained, applications with higher system call (or syscall) rates, such as proxies and



131
   [x86][seses] Introduce SESES pass for LVI, Phabricator, https://reviews.llvm.org/D75939 (as
published Mar. 10, 2020) (last visited May 28, 2020); see also Michael Larabel, Google Engineer
Shows ‘SESES’ for Mitigating LVI + Side-Channel Attacks – Cod Runs ~ 7% Original Speed,
Phoronix (Mar. 21, 2020), https://www.phoronix.com/scan.php?page=news_item&px=LLVM-
SESES-Mitigating-LVI-More.
132
   Brendan Gregg, KPTI/KAISER Meltdown Initial Performance Regressions, Brendan Gregg’s
Blog (Feb. 9, 2018), http://www.brendangregg.com/blog/2018-02-09/kpti-kaiser-meltdown-
performance.html.

PAGE 226 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 235 of 409




databases that do lots of I/O (input/output), will suffer the largest losses. The impact also rises with

higher context switch and page fault rates.133 The severity of the impact will also depend on the

CPU overcommit ratio on a given host and the host utilization.134

        680.   Nevertheless, performance testing has confirmed that all Plaintiffs and members of

the Class suffer material performance regressions as a direct consequence of installing Intel’s

mitigations.

        681.   Based on side-by-side comparisons between systems built from different generations

of Intel CPUs, the patches issued to mitigate the Defects inherent in Intel’s defective CPUs (which,

for many, disable marketed functionality and features of the CPUs) reduce the performance of a

given Intel CPU model to that of a CPU model of several generations prior.

I.      Performance Matters

        682.   Computer processing performance is fundamental to basic computer functionality.

        683.   Performance significantly impacts user experience. Users really care about speed in

interactive environments. Responsiveness is a key feature that consumers expect from their

computer system. That is because responsiveness is a basic user interface design rule that’s dictated

by human needs, not by individual technologies.

        684.   Responsiveness matters for two reasons:




133
   Brendan Gregg, KPTI/KAISER Meltdown Initial Performance Regressions, Brendan Gregg’s
Blog (Feb. 9, 2018), http://www.brendangregg.com/blog/2018-02-09/kpti-kaiser-meltdown-
performance.html.
134
   VMware Performance Impact Statement for ‘L1 Terminal Fault-VNM’ (L1tf-VMM) mitigations:
CVE-2018-3646 (55767), VMWare Knowledge Base (last updated Apr. 18, 2020),
https://kb.vmware.com/s/article/55767#q=performance.

PAGE 227 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI        Document 181        Filed 05/29/20   Page 236 of 409




               Human limitations, especially in the areas of memory and attention. Users simply

                do not perform as well if they have to wait and suffer the inevitable decay of

                information stored in short-term memory.

               Human aspirations.    Users like to feel in control of their destiny rather than

                subjugated to a computer’s whims.135

        685.    A faster user experience beats a glamorous one, for the simple reason that

people engage more when they can move freely and focus on the content instead of on their endless

wait.

        686.    Users who run more than one application at a time (i.e., multitasking) depend on

tasks being managed in such a way as to create an illusion that each task has a dedicated CPU all to

itself, which allows users to have several applications open and working at the same time without

interruption:




                          II ■■■
                          ••••
                          ••••
                          ••••
                          ••••




135
     Jakob Nielson, Website Response Times, Nielsen Norman Group (June 20, 2010),
https://www.nngroup.com/articles/website-response-times/.

PAGE 228 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI        Document 181       Filed 05/29/20    Page 237 of 409




       687.    When talking about responsiveness to performance requests, milliseconds matter.

Even delays of a fraction of a second are perceived by users, and disconnect the user from their

experience, and their action and reaction.136

       688.    Studies show that responsiveness affects users’ stress level and their own

performance. Responsiveness has been shown to be one of the strongest stressors in human-

computer interaction.137

       689.    Recognizing the role that responsiveness plays in user experience, Intel has nurtured

a computer culture focused on processing power and performance. It advertises the responsiveness

advantages of the products it brings to the market. Notably, responsiveness has been one of the key

features that Intel has emphasized over the years in presentations and marketing materials, as can

be seen from the following promotional example:




136
    M. Kearny, A. Osmani, K. Basques, J. Miller, Measure Performance with the RAIL Model,
Google Web Fundamentals, https://developers.google.com/web/fundamentals/performance/rail
(last visited May 5, 2020).
137
   Noah Stupak, Time delays and system response times in human-computer interaction, Rochester
Institute     of     Technology       RIT       Scholar     Works      (Sept.  10,      2009),
https://scholarworks.rit.edu/cgi/viewcontent.cgi?article=2374&context=theses.

PAGE 229 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
        Case 3:18-md-02828-SI                                             Document 181                              Filed 05/29/20   Page 238 of 409




Rapid Start Technology with Intel Responsiveness Technologies


 Quicklv Resume with Intel® Rapid Start
 Technologv
 Intelligent technologies from Intel make your PC more responsrve.




 In the fast-paced world in which we work and play, we expect our Ultrabook' " devkes, All-in-Ones (AIO), and standard PCs to
 be instantly on and up-to-date with the latest information from the Internet.
 A surte of three powerful technologies developed by Intel conserve battery life, deliver speed, and provide fresh Internet
 contene ' :

    • Intel® Rapid Start Technology.

    • Intel@ Smart Response Technology'




https://www.intel.com/content/www/us/en/architecture-and-technology/responsiveness-technologies.html.




https://www.intel.com/content/www/us/en/products/docs/devices-systems/laptops/laptop-innovation-
program.html?utm_source=facebook&utm_medium=social&CID=iosm|&linkId=100000010719482.

              690.             Indeed, Intel invested many millions of dollars in research, development,

manufacturing, and marketing of its Speed Shift technology, which Intel touted as delivering



PAGE 230 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI                       Document 181                Filed 05/29/20       Page 239 of 409




dramatically quicker responsiveness with single-threaded, transient (short duration) workloads, such

as web browsing, by allowing the processor to more quickly select its best operating frequency and

voltage for optimal performance and power efficiency. Previously, it took about 20-30 milliseconds

for a processor to inform the operating system that something has happened (the workload has gone

up, the system is getting too hot, etc.) and for the operating system to then respond (increase the

frequency to handle the workload, reduce the frequency to reduce power draw). Intel’s Speed Shift

technology reduced the time that a CPU typically takes to 1ms (i.e., a 19ms gain)138:

           A      PCMark 8 • Home
                   ~-.,l'II ~""' IMll.1twf IJ !ltllllf]




               IAlc l Core 17·G600U Speed Shi"                                                          J ,03'9




          l n1DI Ci>rc 17-&&00U No Speed ShlN                                                          2.955



                                                          0   41.lO   :1100    1200 1GIXI 2{)00 :M,00 .2fl00      ~00

                     https://wccftech.com/intel-introduces-speed-shift-technology/.

        691.     Like Intel, computer makers feature processing power as the heart of their

advertising. Hewlett Packard’s website affirms that “[c]omputer processor speed [] is one of the
                                                                                             139
most important elements to consider when comparing computers.”                                     On May 21, 2019, Apple

introduced what was deemed “the fastest Mac notebook ever” due to its new “faster 8th- and 9th-




138
   Usman Pirzada, Intel Introduces Speed Shift Technology for Skylake 6th Generation Processors
– Will Be Landing This Month Via A Windows 10 Update, WCCFTech (Nov. 10, 2015),
https://wccftech.com/intel-introduces-speed-shift-technology/.
139
   See Sophie Sirois, What is Processor Speed and Why Does It Matter, HP Tech Takes (Dec. 18,
2018), https://store.hp.com/us/en/tech-takes/what-is-processor-speed.

PAGE 231 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI        Document 181        Filed 05/29/20     Page 240 of 409




generation Intel Core processors.”140 Dell also points to the functional importance of a processor

where it assists potential customers in understanding processors by stating, “The processor is the

engine behind your computer processing critical information and instructions. The speed at which

your system runs programs, loads pages and downloads files depends … on the processor.”141

       692.    All of Intel’s marketed performance gains (and then some), though, are lost by

installing Intel’s mitigations for the Defects. Because the mitigations essentially downgrade the

processor back to performance levels of a prior CPU generation, a consumer is left with a computer

that has substantially different CPU specifications than originally purchased.

J.     Plaintiffs’ Performance Testing of Intel’s CPUs

       693.    In Plaintiffs’ performance testing of the Intel CPUs, the mitigations offered to reduce

the security risks created by the Defects materially degrade the performance of the CPUs.

       694.    Soon after new Intel CPU Exploits were disclosed, operating system vendors and/or

Intel released updates with mitigations. There has been a history of faulty updates and material

performance regressions after update. Over the years, a whole series of regressions has been added.

       695.    The below devices were evaluated over the course of testing. 20 Intel Desktop

machines, 7 Intel Mobile machines, 5 Intel server machines, 3 AMD machines, and 5 Apple MacOS

machines were considered. The set of machines provide a good view of the available computer

landscape, with a wide spread per category in terms of release date, raw performance, and price



140
    Apple introduces first 8-core MacBook Pro, the fastest Mac notebook ever, Apple (May 21,
2019), https://www.apple.com/newsroom/2019/05/apple-introduces-first-8-core-macbook-pro-the-
fastest-mac-notebook-ever/.
141
        Steps  to    choose      an    Intel   Processor/CPU      for    your    PC,       Dell,
https://www.dell.com/learn/us/en/98/campaigns/how-to-choose-an-intel-processor-cpu (last visited
May 2, 2020).

PAGE 232 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
       Case 3:18-md-02828-SI     Document 181       Filed 05/29/20     Page 241 of 409




category. The processors identified below are (roughly) ordered by release date and recommended

price at introduction142:

               Processor                                   Release       Hard       Price at
                                                              date       drive introduction
      Desktop Intel Core i9 7980XE Skylake                   2017         SSD        $1,980
              Intel Core i9 7900X Skylake X                  2017         SSD          $989
              Intel Core i7 8700K Coffee Lake                2017         SSD          $360
              Intel Core i5 8400 Coffee Lake                 2017         SSD          $180
              Intel Core i3 8100 Coffee Lake                 2017         SSD          $117
              Intel Core i7 7700K Kaby Lake                  2017         SSD          $340
              Intel Core i5 7600K Kaby Lake                  2017         SSD          $242
              Intel Core i5 6500 Skylake                     2015         SSD          $192
              Intel Core i7 5775C Broadwell                  2015         SSD          $366
              Intel Core i7 5960X Haswell E                  2014         SSD          $999
              Intel Core i7 4960X Ivy Bridge E               2013         SSD        $1,059
              Intel Core i3 4130 Haswell                     2013         SSD          $117
              Intel Core i7 4770K Haswell                    2013         SSD          $339
              Intel Core i5 4670 Haswell                     2013         SSD          $224
              Intel Core i7 3770K Ivy Bridge                 2012         SSD          $342
              Intel Core i7 3960X Sandy Bridge E             2011         SSD        $1,059
              Intel Core i5 2700K Sandy Bridge               2011         SSD          $332
              Intel Core i7 990X Gulftown                    2011         SSD        $1,059
              Intel Core i3 2120 Sandy Bridge                2011         SSD          $120
              Intel Core i3 530 Clarkdale                    2010         SSD          $117

      Mobile   Intel Core i7 8550U Kaby Lake R                2017       SSD             $409
               Intel Core i5 8250U Kaby Lake R                2017       SSD             $297
               Intel Core i7 5600U Broadwell                  2015       SSD             $393
               Intel Core i5 5300U Broadwell                  2015       SSD             $281
               Intel Core i7 4558U Haswell                    2013       SSD             $454
               Intel Core i5 2520M Sandy Bridge               2011       SSD             $225
               Intel Core i7 720QM Clarksfield                2009       HDD             $364



142
    The price at introduction for the Intel processors is obtained from ark.intel.com. The release
price for the AMD processors is obtained from wikichip.org.

PAGE 233 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
    Case 3:18-md-02828-SI          Document 181        Filed 05/29/20       Page 242 of 409




   Server       Intel Xeon Gold 6138 Skylake                       2017       SSD        $2,612
                Intel Xeon E3-1275 v6 Kaby Lake                    2017       SSD          $339
                Intel Xeon E3 1280 v5 Skylake                      2015       SSD          $612
                Intel Xeon E5 2687W v3 Haswell                     2014       SSD        $2,141
                Intel Xeon E5 1680 v3 Haswell                      2014       SSD        $1,723

   AMD          AMD Ryzen Threadripper 2990WX                      2018       SSD        $1,799
                AMD Ryzen 7 2700X Zen                              2018       SSD          $329
                AMD Ryzen 5 2600 Zen                               2018       SSD          $199

   MacOS        Apple 2011 MacBook Pro: Intel Core i7           ~2011         SSD             N/A
                @ 2.2 GHz
                Apple 2013 MacBook Pro: Intel Core i5           ~2013         SSD             N/A
                @ 2.6 GHz
                Apple 2014 Mac Mini: Intel Core i5 @            ~2014         SSD             N/A
                2.6 GHz
                Apple 2015 MacBook: Intel Core M @              ~2015         SSD             N/A
                1.2 GHz
                Apple 2016 MacBook Pro: Intel Core i7           ~2016         SSD             N/A
                @ 2.6 GHz


       696.     Plaintiffs used a wide variety of benchmarks and made a distinction between

benchmarks used on Linux, Windows, MacOS operating systems, and desktop/mobile processors

versus server processors.

       697.     Plaintiffs considered three operating systems, Linux, Windows, and MacOS. There

are two key reasons for considering more than one operating system:

               Different users use different operating systems.

               Linux enables fine-grain performance analysis by allowing to enable and disable

                specific security mitigations. In addition, benchmarking on Linux is easier than on

                Windows or MacOS because there are more benchmarks and more tools available.

       698.     Plaintiffs considered the following security mitigations:



PAGE 234 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI        Document 181     Filed 05/29/20    Page 243 of 409




             No Mitigations: Default operating system with mitigations disabled.

             Default Mitigations: Default operating system with all standard Meltdown, L1TF,

              MDS, and Spectre mitigations enabled.        Default Mitigations equals Spectre

              Mitigations on AMD.

             Maximum Mitigations: Default operating system with all standard Meltdown, L1TF,

              MDS, and Spectre mitigations enabled, plus related options to further increase the

              security around the various vulnerabilities. In particular, Maximum Mitigations

              disables Intel’s Hyper-Threading (Simultaneous Multi-Threading).

       699.   Because Linux is an opensource operating system that permits testing of the

individual mitigations for each of the Meltdown, L1TF, MDS, and Spectre mitigations, Plaintiffs

also considered the following on Linux systems:

             Meltdown Mitigations:     Default operating system with Meltdown mitigations

              enabled on Intel processors but Spectre, L1TF and MDS disabled. AMD processors

              are not affected.

             L1TF (Foreshadow) Mitigations: Default operating system with L1TF mitigations

              enabled on Intel processors but Meltdown, Spectre and MDS mitigations disabled.

              AMD processors are not affected.

             MDS Mitigations: Default operating system with MDS mitigations enabled on Intel

              processors but Meltdown, Spectre and L1TF mitigations disabled. AMD processors

              are not affected.




PAGE 235 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20     Page 244 of 409




               Spectre Mitigations: Default operating system with Spectre mitigations enabled but

                Meltdown, L1TF, and MDS mitigations disabled. Both Intel and AMD processors

                are subject to Spectre.

       700.     Plaintiffs’ testing confirmed that every single Plaintiff and member of the Class was

hurt by downloading the mitigations for the undisclosed Defects in Intel’s CPUs.

       701.     Significantly, Plaintiffs’ testing does not reflect the additional performance impact

attendant to the mitigations for the more recently disclosed Intel CPU Exploits, including SwapGS,

Lazy FP, Vector Register Sampling, CacheOut, L1D Snoop Sampling (and of course the numerous

yet-to-be-disclosed Intel CPU Exploits). Each of these mitigations adds an additional layer of

performance regression because the mitigations have a compound performance impact. Indeed,

until Intel fixes the underlying Defects in its processors, Plaintiffs and absent members of the Class

will continue to incur additional performance degradation on top of the regressions already incurred

to date by reason of applied mitigations.

       1.       Responsiveness on Windows

       702.     Customers expect high-performing and responsive systems. This encompasses a

broad scope of scenarios ranging from boot time to fluid user interactions with applications.

       703.     When performing interactive tasks such as launching a program, saving a document,

opening a photo, or searching handwritten text, it is critical for the user to receive timely responses

such that the system does not appear to be “hung.”

       704.     Plaintiffs analyzed system responsiveness on Windows systems.                Plaintiffs

considered a diverse set of workloads that measure system responsiveness in different ways:

                      Benchmark
                      OSBench – launch programs


PAGE 236 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
       Case 3:18-md-02828-SI        Document 181       Filed 05/29/20     Page 245 of 409




                        OSBench – create threads
                        OSBench – memory allocation
                        OSBench – create files
                        Tesseract OCR – optical character recognition
                        t-test – memory allocation

          705.   The benchmarks provide a representative picture of a system’s responsiveness with

respect to launching computer programs, creating threads, allocating memory, accessing files, and

response-time-sensitive application software.

          706.   Plaintiffs observed significant and severe performance degradations across Intel

platforms (desktop, mobile and server) for the benchmarks. In other words, Intel processor

responsiveness degrades significantly under the mitigations. The average performance degradation

across this set of benchmarks amounts to 16.6% under the Default Mitigations, and up to 51%.

          707.   The performance degradations are significantly higher on the Intel processors

compared to the AMD processors (average degradation of 0.6% under the Default Mitigations).

          708.   OSBench – launch programs:          OSBench is a collection of benchmarks for

measuring operating system primitives, including the time to program launch, i.e., how long it takes

to launch a new application.

          709.   On average across the Intel platforms, the Intel CPUs’ performance degrades by

13.0% on average under the Default Mitigations. In contrast, for AMD processors, performance

degrades by only 1.6% on average under the Default Mitigations (for Spectre143). The Intel

processors suffer significantly: program launch is 13% slower on average and up to 37% under the

Default Mitigations.



143
      As noted above, this is the only exploit to which AMD’s processors are susceptible.

PAGE 237 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20    Page 246 of 409




       710.    OSBench – create threads: OSBench is a collection of benchmarks for measuring

operating system primitives, including the time to create threads.

       711.    On average across the Intel platforms, performance degrades by 30.8% on average

under the Default Mitigations. In contrast, for AMD platforms, performance degrades by 3.4% on

average under the Default Mitigations (for Spectre). The Intel processors suffer significantly:

creating threads is 30% slower on average and up to 51% under the Default Mitigations.

       712.    OSBench – memory allocation: OSBench is a collection of benchmarks for

measuring operating system primitives, including the time to allocate memory.

       713.    On average across the Intel platforms, performance degrades by 9.8% on average

under the Default Mitigations. For AMD platforms, by contrast, performance degrades by, at most,

1% under the Default Mitigations (for Spectre). The Intel processors suffer significantly: allocating

memory is almost 10% slower on average and up to 22% under the Default Mitigations.

       714.    OSBench – create files: OSBench is a collection of benchmarks for measuring

operating system primitives, including the time to create files.

       715.    On average across the Intel platforms, performance degrades by 4.2% on average

under the Default Mitigations. For AMD platforms, by contrast, performance does not degrade at

all under the Default Mitigations (for Spectre). The Intel processors suffer significantly: creating

files is more than 4% slower on average and up to 29% under the Default Mitigations.

       716.    Recognition: Tesseract OCR is included as an example application software that is

sensitive to the response time. This benchmark measures the time it takes to process 7 images.

       717.    On average across the Intel platforms, performance degrades by 25.8% on average

under the Default Mitigations. For AMD platforms, by contrast, performance degrades by only



PAGE 238 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20       Page 247 of 409




0.4% on average under the Default Mitigations (for Spectre). This recognition application software

significantly suffers under the Default Mitigations on Intel processors.

       718.    Memory Allocation – t-test: t-test is a basic memory allocation benchmark.

       719.    On average across the Intel platforms, performance degrades by 15.9% under the

Default Mitigations. For AMD platforms, by contrast, performance degrades by, at most, 3% under

the Default Mitigations (for Spectre). The Intel processors suffer significantly: allocating memory

is slowed down by 15.9% on average and up to 44% under the Default Mitigations.

       2.      Linux: Individual Workloads

       720.    Plaintiffs also evaluated how the individual mitigations affect performance for a

diverse set of individual workloads, which represent different user interactions with a computer

system, i.e., every computer user has experienced some of the performance impacts because the

workloads are prevalently used.

       721.    More specifically, every computer user reads files from disk; every computer user

sends and receives files over the network; every user has run a computer system that is overloaded;

and every user is browsing the Web.

       722.    The benchmarks were chosen such that different basic computer functionality is

evaluated:

                Category                   Benchmark
                Disk performance           CompileBench – read compiled tree
                Network throughput         SockPerf – throughput
                Network latency            Ethr – latency w/ 16 threads
                Operating system           Hackbench w/ 16 threads
                Context switching          Ctx
                Web browsing               Google Chrome Selenium ARES-6




PAGE 239 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
    Case 3:18-md-02828-SI         Document 181       Filed 05/29/20    Page 248 of 409




       723.     Disk performance (CompileBench): CompileBench benchmarks a filesystem and

measures disk performance by creating, compiling, patching, stating, and reading kernel trees.

       724.     Each of the individual security mitigations lead to significant performance

degradations of the Intel CPUs:

               Spectre mitigation: 3.2% performance degradation on average, and up to 22.6%

               Meltdown mitigation: 7.2% performance degradation on average, and up to 23.3%

               L1TF mitigation: performance degradation up to 14.0%

               MDS mitigation: 8.0% performance degradation on average, and up to 37.7%

       725.     The compound effect of the individual security mitigations leads to even higher

overall performance degradation. On average across the Intel platforms, performance degrades by

14.2% under the Default Mitigations and by 15.9% under the Maximum Mitigations. For AMD

platforms by contrast, performance degrades by only 2.5% under the Default Mitigations (for

Spectre).     Disk performance degrades significantly under the Default Mitigations on Intel

processors, by 14.2% and up to 47.3%.

       726.     Network throughput (SockPerf): SockPerf measures network throughput in MB/s.

       727.     Each of the individual security mitigations lead to non-negligible performance

degradations on the Intel processors:

               Spectre mitigation: 12.5% performance degradation on average, and up to 19.4%

               Meltdown mitigation: 6.9% performance degradation on average, and up to 13.1%

               L1TF mitigation: performance degradation up to 11.2%

               MDS mitigation: 7.7% performance degradation on average, and up to 12.3%

       728.     The compound effect of the individual security mitigations leads to even higher

performance degradation. On average across the Intel platforms, performance degrades by 22.1%

PAGE 240 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI        Document 181        Filed 05/29/20    Page 249 of 409




under the Default Mitigations. For AMD platforms by contrast, performance degrades by 8.7% on

average under the Default Mitigations (for Spectre). Network throughput decreases by 22.1% on

average under the Default Mitigations on Intel processors, and up to 34.6%.

       729.    Network latency (Ethr): Ethr is a network benchmark developed by Microsoft and

measures network latency with parallel connections.

       730.    Each of the individual security mitigations lead to non-negligible performance

degradations on the Intel processors:

              Spectre mitigation: 9.9% performance degradation on average, and up to 19.0%

              Meltdown mitigation: 5.1% performance degradation on average, and up to 12.7%

              L1TF mitigation: performance degradation up to 9.5%

              MDS mitigation: 7.9% performance degradation on average, and up to 18.4%

       731.    The compound effect of the individual security mitigations leads to even higher

performance degradation. On average across the Intel platforms, performance degrades by 17.4%

under the Default Mitigations. For AMD platforms by contrast, performance degrades by 6.2%

under the Default Mitigations (for Spectre).      Network latency increases under the Default

Mitigations by 17.4% on average, and up to 26.9%.

       732.    Operating system (HackBench): HackBench is benchmark and stress test for the

Linux kernel scheduler. The scheduler gets involved when multiple concurrent applications need

to execute and get access to the processor in the computer system.

       733.    Each of the individual security mitigations lead to material performance degradations

od the Intel processors:

              Spectre mitigation: 8.5% performance degradation on average, and up to 12.8%




PAGE 241 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 250 of 409




              Meltdown mitigation: 16.0% performance degradation on average, and up to
               24.4%

              L1TF mitigation: 20.9% performance degradation on average, and up to 53.0%

              MDS mitigation: 25.3% performance degradation on average, and up to 33.7%

       734.    The compound effect of the individual security mitigations leads to even higher

performance degradation. On average across the Intel platforms, performance degrades by 35.0%

under the Default Mitigations and by 52.5% under Maximum Mitigations. For AMD platforms, by

contrast, performance degrades by only 3.3% on average under the Default Mitigations (for

Spectre). Operating system kernel scheduler performance degrades severely under the Default

Mitigations (35.0% average performance degradation, and up to 47.6%) and the Maximum

Mitigations (52.5% average performance degradation, and up to 69.2%), in contrast to AMD

processors (3.3% average performance degradation).

       735.    Context switching (ctx): ctx measures the context switch time in clock cycles.

Context switching happens under multi-tasking – i.e., when co-executing different applications at

the same time, e.g., Web browsing, email client, text editing, etc. The heavier the load on the system,

the more context switches happen.

       736.    Each of the individual security mitigations lead to non-negligible performance

degradations on the Intel processors:

              Spectre mitigation: 1.1% performance degradation on average, and up to 10.1%;

              Meltdown mitigation: 69.0% performance degradation on average, and up to
               74.3%;

              L1TF mitigation: 9.7% performance degradation on average, and up to 85.7%; and

              MDS mitigation: 73.0% performance degradation on average, and up to 77.2%.




PAGE 242 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
       Case 3:18-md-02828-SI       Document 181       Filed 05/29/20    Page 251 of 409




          737.   The compound effect of the individual security mitigations leads to even higher

performance degradation. On average across the Intel platforms, performance degrades by 80.6%

under the Default Mitigations and by 80.8% under Maximum Mitigations. For AMD platforms, by

contrast, performance is unaffected under the Default Mitigations (for Spectre). Context switching

suffers severely under the Default Mitigations (80.6% performance degradation on average, and up

to 86.7%) and the Maximum Mitigations (80.8% on average, and up to 90.5%) on the Intel

processors, in contrast to AMD processors (0.0% performance degradation).

          738.   Web browsing: Selenium’s ARES-6 benchmark on Google Chrome measures the

execution time of JavaScript’s features, and rewards CPUs that start up quickly and run smoothly.144

          739.   Each of the individual security mitigations lead to non-negligible performance

degradations on the Intel processors. In particular, the performance degradation is as follows:

                Spectre: 17.6% performance degradation on average, and up to 31.7%

                Meltdown: performance degradation up to 3.2%

                L1TF: 2.1% performance degradation on average, and up to 7.2%

                MDS: 1.7% performance degradation on average, and up to 6.5%

          740.   The compound effect of the individual security mitigations leads to even higher

performance degradation. On average across the Intel platforms, performance degrades by 19.4%

under the Default Mitigations and up to 35.3%. For AMD, performance degrades by 6.3% on

average under the Default Mitigations (Spectre).       Web browsing on Intel processors suffer

significantly more compared to the AMD processors (6.3% performance degradation).




144
      This web browsing benchmark was not executed on the Intel server processors.

PAGE 243 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
       Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 252 of 409




         3.       Intel Server Processors: Typical Server Workloads

         741.     Plaintiffs’ examination of Intel server CPUs focused on a set of typical server

workloads:

                      Category                 Benchmark
                      Key-value store          Memcached – get
                      PHP                      PHPBench
                      Database                 PostgreSQL
                      Java                     SPECjbb2015
                      Web server               NGINX
                      Web server               Apache
                      Mail server              PostMark


         742.     This set of benchmarks complements those considered above. These further analyses

for server processors examine a broader set of performance-critical applications common to server

use.

                 Key-value store: Memcached is a widely used distributed in-memory key-value

                  store. It is a central piece of software infrastructure to allow online services to scale

                  to a large number of servers.

                 PHP: PHP is a popular general-purpose scripting language that is widely suited to

                  web development. PHPBench performs a large number of tests against the PHP

                  interpreter.

                 Database: PostgreSQL is a widely used open-source relational database.

                 Java: SPECjbb2015 is SPEC’s Java server benchmark.

                 Web serving: Two benchmarks are included for static Web serving: one is run

                  against the NGINX Web server, the other one is run against Apache. NGINX carries




PAGE 244 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
    Case 3:18-md-02828-SI         Document 181      Filed 05/29/20     Page 253 of 409




               out 2,000,000 requests with 500 concurrent requests. Apache carries out 1,000,000

               requests with 100 concurrent requests.

              Mail server: PostMark evaluates small-file accesses similar to the tasks endured by

               web and mail servers. The benchmark performs 25,000 transactions, with 500

               simultaneous files having sizes ranging between 5KB and 512KB.

       743.    Plaintiffs observed significant and severe performance degradations on all Intel

server processors for the benchmarks and mitigation levels.

              Memcached:     26.2% average degradation (up to 36.4%) under the Default

               Mitigations, and 30.6% average degradation (up to 50.2%) under the Maximum

               Mitigations.

              PHPBench: no degradation under the Default Mitigations, and 14.6% average

               degradation (up to 18.5%) under the Maximum Mitigations.

              PostgreSQL: 8.7% average degradation (up to 11.7%) under the Default Mitigations,

               and 46.8% (up to 54.5%) average degradation under the Maximum Mitigations.

              SPECjbb: 2.3% average degradation (up to 3.8%) under the Default Mitigations, and

               27.7% average degradation (up to 31.9%) under the Maximum Mitigations.

              NGINX: 23.7% average degradation (up to 27.1%) under the Default Mitigations,

               and 25.2% average degradation (up to 28.2%) under the Maximum Mitigations.

              Apache: 22.7% average degradation (up to 29.4%) under the Default Mitigations,

               and 6.1% average degradation (up to 20.6%) under the Maximum Mitigations.

              PostMark: 19.7% average degradation (up to 22.2%) under the Default Mitigations

               and 21.6% average degradation (up to 24.7%) under the Maximum Mitigations.



PAGE 245 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 254 of 409




       744.    Database performance:        Server processors are widely used to run database

workloads and to serve as web servers in enterprises. Popular open-source databases include

Apache Cassandra (NoSQL database), Facebook RocksDB (key-value database), and PostgreSQL

(relational database); Apache Siege is a popular http web server load tester.

       745.    The performance degradations of the individual mitigations are as follows: for

Spectre (2.5% on average, up to 4.7%), for Meltdown (3.3% on average, up to 5.9%), and for MDS

(7.3% on average, up to 11.9%).        The Default Mitigations lead to an average performance

degradation of 9.5% and up to 13.4%. The biggest performance impact is observed when disabling

Hyper-Threading. The MDS mitigation plus disabling Hyper-Threading degrades performance by

38.3% on average and up to 43.9%. The Maximum Mitigations degrade performance by 46.6% on

average and up to 54.5%.

       746.    Virtualization:   Virtualization is frequently used in server machines to isolate

processes and applications from different users sharing the same physical machine. Plaintiffs

evaluated the performance impact of the security mitigations under virtualization on two server

processors, namely Intel Xeon Gold 6138 Skylake and Intel Xeon E3 1280 v5 Skylake; and ran the

set of benchmarks under KVM (Kernel-based Virtual Machine), which is a full virtualization

solution for Linux on x86 hardware.

       747.    The security mitigations cause a significant performance impact under virtualization.

For these two server processors, a performance degradation of 8.9% and 10.1% was observed under

the Default Mitigations, and a performance degradation of 14.1% to 19.0% under the Maximum

Mitigations.




PAGE 246 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
    Case 3:18-md-02828-SI         Document 181        Filed 05/29/20   Page 255 of 409




       748.    The performance impact is more severe for bare-metal execution. A performance

degradation of 10.2% and 11.1% was reported for the Default Mitigations, and 20.5% and 24.2%

for the Maximum Mitigations, respectively, for bare-metal execution.

       749.    Users who run virtual machines on their own machine, as well as users who run

software in the cloud, suffer from significant performance degradation due to the security

mitigations to address the Defects in Intel’s CPUs.

       4.      Analysis on MacOS

       750.    Although MacOS and Linux are built on similar foundation, unlike Linux, MacOS

(like Windows) is closed source and does not provide transparency and controls in connection with

performance testing. Apple’s Mac devices also run Windows and Linux operating systems

(sometimes referred to as “triple boot” machines), in addition to MacOS. Thus, in addition to the

Linux and Windows testing described above, a set of MacOS-focused benchmarks were also

examined, as follows:

                                 Benchmark

                                 SQLite
                                 DaCapo jython

                                 Stress-NG


       751.    The benchmarks are selected to provide a representative picture of a system’s

responsiveness with respect to launching computer programs, creating threads, allocating memory,

accessing files, and response-time-sensitive application software.

       752.    Plaintiffs observed significant and severe performance degradations across MacOS

systems for the benchmarks. In other words, Intel processor responsiveness materially degrades




PAGE 247 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20      Page 256 of 409




under the mitigations. The average performance degradation across this set of benchmarks amounts

to 7.5% under the Default Mitigations, and up to 21.7%.

          753.   SQLite: This benchmark measures the time it takes to perform a pre-defined number

of insertions in an indexed database.

          754.   On average across the Intel platforms, performance degrades by 13.8% on average

(up to 21.7%) under the Default Mitigations, and by 31.8% under the Maximum Mitigations. The

Intel processors suffer significantly: inserting data elements in an indexed database is substantially

slower.

          755.   DaCapo jython: This benchmark is a Python interpreter written in Java. Python is a

widely used general-purpose scripting language.

          756.   On average across the Intel platforms, performance degrades by 4.1% on average (up

to 14.6%) under the Default Mitigations, and by 2.2% under the Maximum Mitigations. The Intel

processors suffer significantly: interpreting Python scripts is substantially slower.

          757.   Stress-NG: This benchmark stress-tests a computer system in various ways including

memory mapping, memory allocation, forking processes, context switching, data sorting, matrix

multiplication, socket activity, etc.

          758.   On average across the Intel platforms, performance degrades by 4.8% on average (up

to 9.1%) under the Default Mitigations, and by 34.9% under the Maximum Mitigations. The Intel

processors suffer significantly: basic computer functionality including memory mapping, memory

allocation, forking processes, context switching, data sorting, etc. is substantially slower.

          5.     Mitigations Transform Higher-End CPUs Into Lower-End CPUs

          759.   Because of the Defects, and the material performance impact associated with the

mitigations required to address the Defects, Plaintiffs and absent members of the Class now have

PAGE 248 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 257 of 409




Intel processors that perform comparable to significantly cheaper pre-mitigated Intel processors

(making the purchased devices not worth the price paid). Plaintiffs and absent members of the Class

did not get the performance they bargained for in obtaining computers with Intel CPUs installed and

have thus suffered a financial loss.

       760.    Performance testing reflects that the mitigations effectively reduced the performance

of a higher end processor model (e.g., Core i7) to that of a lower-end processor (e.g., Core i5)

without the mitigations.      Consider, for example, two 7th generation, Intel Kaby Lake

microprocessors: the Intel Core i7 7700K and the Intel Core i5 7600K. Both processors were

introduced in 2017; at introduction, the i7 7700K had a price tag of $340 whereas the cheaper i5

7600K sold for $242. This price difference was justified by the superior performance of the i7,

which outperformed the i5 by 5.0% on the responsiveness benchmarks before the mitigations. Once

the Default Mitigations were installed on the i7, all of this performance that the consumers paid for

disappeared, wherein the post-mitigation performance of the i7 became 12.6% lower than that of

the pre-mitigation i5.

       761.    Also, compare two 8th generation, Intel Coffee Lake microprocessors: the Intel Core

i5 8400 and the Intel Core i3 8100. Both processors were introduced in 2017; at introduction, the

i5 8400 had a price tag of $180 whereas the cheaper i3 8100 sold for $117. This price difference

was justified by the superior performance of the i5, which outperformed the i3 by 19.0% on the

responsiveness benchmarks before the mitigations. Once the Default Mitigations were installed on

the i5, all of this performance that the consumers paid for disappeared, wherein the post-mitigation

performance of the i5 became 1.3% lower than that of the pre-mitigation i3.

       762.    Simply put, consumers lost an amount of performance that they had valued at the

extra $98 and $63, respectively, at the time they made their purchasing decisions.

PAGE 249 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 258 of 409




       6.      Intel CPUs Are Slower Than Cheaper AMD CPUs After Mitigation

       763.    Following the application of the various Intel CPU Exploit mitigations, AMD’s

cheaper processors outperform Intel’s processors. Plaintiffs and absent members of the Class did

not get the performance they bargained for in obtaining computers with Intel CPUs installed and

have thus suffered a financial loss.

       764.    For example, compare the performance of two systems based on high-end Intel and

AMD processors: the Intel Core i9 7900x and the AMD Ryzen 7 2700x Zen. The Intel Core i9 was

released in 2017, at an initial price of $989, whereas the AMD Ryzen was introduced in 2018 with

a $329 price tag. Prior to the mitigations, the more expensive Intel Core i9 outperformed the AMD

Ryzen on the responsiveness benchmarks, at an average of 4.4% (up to 39.4%). After the

mitigations, however, the AMD Ryzen outperforms the Intel Core i9 by 21.6% on average, erasing

the performance advantages of the far more expensive Intel Core i9.

       765.    These results illustrate that a consumer who had paid the extra $660 to buy the Intel

Core i9 instead of the AMD Ryzen would have lost all of the performance differential that justified

that price difference.

K.     Intel’s Performance Degradation in Context

       766.    Every 12 to 18 months, Intel releases a new processor generation, and within each

generation Intel’s core processors are divided into tiers (e.g., Core i3 [entry-level], Core i5

[mainstream], Core i7 [high-end], and Core i9 [highest-end]), with several models in each tier.

       767.    Intel has touted and relied upon single-digit performance gains to market, advertise,

and sell its new generation of processors as well as differentiate its processors within tiers. Thus,

these performance advancements are material to Intel and consumers because Intel has used them

to justify its premium price for newly released CPUs and between processors within the same

PAGE 250 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181        Filed 05/29/20    Page 259 of 409




generation tiers, as well as the millions of dollars invested in their research, development,

manufacturing, and marketing.

       768.    Each new CPU generation is generally more expensive than the CPUs it has replaced.

For example, Intel sold its 6th generation Core processors, christened Skylake, at a higher price than

it sold the previous generation Core processors, which it had christened Broadwell.

       769.    In general, the higher the tier within each generation the more expensive the CPU.

For example, Intel Core i7 processors are sold at a higher price than its Core i5 processors, which,

in turn, are sold at a higher price than Intel Core i3 processors.

       770.    For example, Intel promised that Haswell processors, its 4th generation Core

processors, would achieve 5% to 15% performance gains over Ivy Bridge, which was its 3rd

generation Core processors. Performance testing comparing Haswell processors to Ivy Bridge

processors revealed performance gains of 1% to 19%, with an average improvement of 8.3%.

Compared to Sandy Bridge, Intel’s 2nd generation Core processors, Haswell processor yielded a

performance improvement of 7% to 26%, with an average performance advantage of 17%.145

       771.    Performance testing comparing Intel’s 5th generation Core processors, Broadwell

processors, to its prior 4th generation Core processors, Haswell processors, shows the two

generations’ performance to be “very close.” Broadwell processors performed better than Haswell

processors by approximately 5% to 10% on a given task when the CPU models were exactly the

same.146


145
   Anand Lal Shimpi, The Haswell Review: Intel Core i7-4770K & i5-4670K Tested, AnandTech
(June 1, 2013), https://www.anandtech.com/show/7003/the-haswell-review-intel-core-i74770k-
i54560k-tested/6.
146
   Gordon Mah Ung, The truth about Intel’s Broadwell vs. Haswell CPU, PCWorld (July 6, 2015),
https://www.pcworld.com/article/2940489/the-truth-about-intels-broadwell-vs-haswell-cpu.html.

PAGE 251 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181      Filed 05/29/20     Page 260 of 409




       772.       Indeed, Intel’s own marketing material touted performance benefits of 5% to 11%

when upgrading from one generation of CPU to the next—considerably less than the performance

decline resulting from the Defects’ mitigations. In the below figure, adjacent bars represent the

relative performance of successive generations of Intel processors:




       773.       In view of the foregoing—by standards Intel has acknowledged are material to

purchasers and that it uses to price its CPUs—the performance impacts caused by installation of its

mitigations to address the Defects in its CPUs are material to users.

L.     The Only True “Fix” for the Security Vulnerabilities Inherent in Intel’s Defective
       CPUs Is a New CPU

       774.       Researchers have confirmed that the Intel CPU Exploits (but for Spectre) are unique

to Intel CPUs, and that a proper implementation of speculative execution would have prevented

these exploits.




PAGE 252 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI       Document 181       Filed 05/29/20     Page 261 of 409




        775.   Intel’s mitigations to date only attempt to address the specifics of each exploit (as

opposed to correcting the underlying CPU Defects) so its CPUs remain vulnerable to new exploit

variations. Moreover, although Intel has deployed patches to mitigate the Defects, the mitigations

are only band-aids. In fact, the real fix, according to researchers and even Intel, is remedying its

defective CPU design.147

        776.   Thus, Intel’s only true fix is a CPU microarchitecture that safeguards processor-

caching and memory usage from side-channel exploit.

        777.   To this end, Intel’s former CEO Brian Krzanich announced that Intel expected to

ship a CPU with hardware fixes for its defective design by the end of 2018.148

        778.   Intel released Cascade Lake in 2018. Intel’s Cascade Lake purported to fix for

Meltdown, Foreshadow, and Spectre, as follows:




147
   VMware Performance Impact Statement for ‘L1 Terminal Fault-VNM’ (L1tf-VMM) mitigations:
CVE-2018-3646 (55767), VMWare Knowledge Base (last updated Apr. 18, 2020),
https://kb.vmware.com/s/article/55767#q=performance.
148
   Ian Cutress, Intel at Hot Chips 2018: Showing the Ankle of Cascade Lake, AnandTech (Aug. 19,
2018),     https://www.anandtech.com/show/13239/intel-at-hot-chips-2018-showing-the-ankle-of-
cascade-lake.

PAGE 253 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI                                     Document 181          Filed 05/29/20                 Page 262 of 409




             Cascade Lake Mitigations for Side-Channel Methods

             Cascade Lake implements hardware mitigations against targeted side-channel methods
                                              Side-Channel Method                      Mitigation on Cascade Lake
                    Variant 1                 Bounds Check Bypass                      OS/VMM
                    Variant 2                 Branch Target Injection                  Hardware+ OS/VMM
                    Variant 3                 Rogue Data Cache Load                    Hardware
                    Variant 3a                Rogue System Register Read               Firmware
                    Variant 4                 Speculative Store Bypass                 Firmware+ OS/VMM or runtime
                    Variant 5                 L 1 Terminal Fault                       Hardware
            Cascade Lake SP expected to provide higher performance over software
                          mitigations available for existing products
         For additional information related t o security updates and side channel methods on Intel" products, please visit
         https·//www in tel co m/content/www/us/en / architecture-and -tech nology/facts-about- si de-chan nel-analysi s-and-i ntel-prod ucts ht m I

     Future Intel" Xeon* Scalable Processor - Hot Chips 2018                                                                                 e         I

         779.            As originally planned, the Cooper Lake line was going to be dropped near the end of

2019 before being replaced by a 2020 Ice Lake. Intel mostly cancelled Cooper Lake, and the limited

segments to be released have been delayed to sometime in 2020.

                                                          CLASS ACTION ALLEGATIONS

         780.            Pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3), as applicable, and (c)(4), Plaintiffs

seek certification of a Class (“the Class”) defined as follows:

         All persons or entities that purchased or leased one or more Intel CPUs or one or

         more devices containing an Intel CPU in the United States and its territories since

         January 1, 2006 to the present.

         781.            In addition to the Nationwide Class, and pursuant to Federal Rule of Civil Procedure

Rule 23(c)(5) and/or the respective state statute(s), Plaintiffs seek to represent all members of the

following Subclass of the Class, as well as any subclasses or issue classes as Plaintiffs may propose

and/or this Court may designate at the time of class certification, including but not limited to claims



PAGE 254 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181       Filed 05/29/20      Page 263 of 409




under the consumer protection and unfair and deceptive trade practices statutes of each of the

jurisdictions below in each of those jurisdictions:

       All persons or entities that purchased or leased one or more Intel CPUs or one or

       more devices containing an Intel CPU in the United States and its territories since

       January 1, 2006 to the present within Alabama, Alaska, Arizona, Arkansas,

       California, Colorado, Connecticut, Delaware, District of Columbia, Florida,

       Georgia, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine,

       Maryland, Massachusetts, Michigan, Minnesota, Missouri, Montana, Nebraska,

       Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina,

       Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, South

       Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West Virginia,

       and Wisconsin.

       782.    Plaintiffs reserve their rights before the Court determines whether certification is

appropriate to redefine the proposed class, or to propose subclasses, if necessary or alternatively,

including but not limited to state subclasses (i.e., the Alabama Subclass, the Washington Subclass,

etc.) and/or entity subclasses.

       783.    Collectively, unless otherwise so stated, the above-defined classes and subclasses are

referred to herein as the “Class.”

       784.    Excluded from the Class are: (1) Intel, its subsidiaries, affiliates, officers, directors,

employees, agents, and contractors; (2) persons or entities that have settled with and validly released

Intel from separate, non-class legal actions based on the conduct alleged herein; and (3) the Court

and its personnel and relatives.



PAGE 255 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
    Case 3:18-md-02828-SI            Document 181       Filed 05/29/20     Page 264 of 409




       785.      Plaintiffs reserve their right to amend the Class definitions if discovery and further

investigation reveal that the Class collectively or any individual class or subclass should be

expanded or narrowed, divided into additional subclasses pursuant to Rule 23(c)(5), or modified in

any other way.

       786.      Numerosity: Federal Rule of Civil Procedure 23(a)(1). Class members are so

numerous and geographically dispersed that individual joinder of all Class members is

impracticable. Plaintiffs are informed and believe—based upon the publicly-available information

discussed herein—that there are millions of Class members throughout the country, making joinder

impracticable.

       787.      Commonality and Predominance: Federal Rules of Civil Procedure 23(a)(2)

and 23(b)(3). Intel has acted with respect to Plaintiffs and the other members of the proposed Class

in a manner generally applicable to each of them. There are numerous questions of law and fact

common to Plaintiffs and Class members that predominate over any question affecting only

individual Class members. The answers to these common questions will advance the adjudication

or resolution of the litigation as to all Class members. The questions of law and fact common to the

Class that predominate over the questions that may affect individual Class members include the

following:

             a. Whether Intel engaged in the conduct alleged herein;

             b. Whether Intel designed, manufactured, advertised, promoted, and sold CPUs that it

                 knew were defective, and withheld material information regarding the defective

                 nature from consumers or purposely misrepresented the CPUs to consumers;

             c. Whether Intel designed or manufactured the chips in such a way that made them

                 susceptible to security exploits, allowing for side-channel exploits;

PAGE 256 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
   Case 3:18-md-02828-SI       Document 181         Filed 05/29/20     Page 265 of 409




        d. Whether and to what extent Intel disclosed the effect of the Defects on device

           security and, ultimately, performance;

        e. Whether Intel induced Plaintiffs and the other Class members to purchase devices

           containing its CPUs that were advertised as secure yet fast and, if so, to what extent

           it profited from its inducements;

        f. Whether Plaintiffs and absent Class members received the benefit of their bargain

           in purchasing the Intel CPUs;

        g. Whether Plaintiffs and absent Class members overpaid for the Intel CPUs in light

           of the diminished processor performance resulting from installation of the various

           mitigations for the Defects;

        h. Whether Intel was under a duty to disclose the true nature of the Intel CPUs to

           consumers;

        i. Whether the true nature of the Intel CPUs constitute material facts that reasonable

           consumers would have considered in deciding whether to purchase the Intel CPUs

           or computers containing them;

        j. Whether Intel concealed material facts from Plaintiffs and absent Class members;

        k. Whether Intel’s conduct violated consumer protection statutes, false advertising

           laws, warranty laws, and common laws asserted herein;

        l. Whether Plaintiffs and absent Class members are entitled to equitable relief,

           including, but not limited to, restitution, declaratory and injunctive relief.

        f. Whether Intel has been unjustly enriched as a result of its improper conduct, such

           that it would be inequitable for Intel to retain the benefits conferred upon it by

           Plaintiffs and the other Class members;

PAGE 257 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 266 of 409




           g. The aggregate compensatory or consequential damages that should be awarded to

               Plaintiffs and absent Class members; and

           h. Whether Intel’s conduct in actively suppressing knowledge of the Defects rises to a

               level of egregiousness that warrants an award of punitive damages.

       788.    Typicality: Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are

typical of absent Class members’ claims because Plaintiffs and Class members were subjected to

the same allegedly unlawful conduct and damaged in the same way. Plaintiffs’ claims are based on

the same legal theories as the claims of all other members of each of their respective class.

Moreover, Plaintiffs seek the same forms of relief for themselves as they do on behalf of absent

Class members.

       789.    Adequacy of Representation:           Federal Rule of Civil Procedure 23(a)(4).

Plaintiffs are adequate class representatives because they assert claims that are typical of those of

absent Class members, giving them every incentive to vigorously pursue those claims and protect

absent members’ interests. Plaintiffs’ interests do not conflict with the interests of the other Class

members who they seek to represent, they are represented by counsel seasoned in consumer class

action litigation (whom the Court has already appointed on an interim basis pursuant to Rule 23(g)

to lead the litigation), and Plaintiffs intend to prosecute this action vigorously. Absent Class

members’ interests will be adequately protected by Plaintiffs and their counsel.

       790.    Declaratory and Injunctive Relief: Federal Rule of Civil Procedure 23(b)(2).

Intel has acted and/or refused to act on grounds generally applicable to the Class, making final

injunctive relief or corresponding declaratory relief appropriate. Injunctive relief is particularly

necessary in this case because: (1) Plaintiffs and absent Class members desire to purchase products

with the same qualities and attributes as Intel advertised the Intel CPUs to have; (2) if Intel actually

PAGE 258 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 267 of 409




manufactured Intel CPUs with the performance and security advertised, Plaintiffs would purchase

those Intel CPUs; (3) Plaintiffs do not, however, have the ability to determine whether Intel’s

representations concerning the Intel CPUs will be truthful if they purchase Intel CPUs or computers

containing Intel CPUs in the future. Indeed, Plaintiffs, and absent Class members may in the future

want to purchase Intel CPUs or computers containing Intel CPUs, but they expect that Intel will

continue to misrepresent or conceal defects in those processors.

        791.   Superiority: Federal Rule of Civil Procedure 23(b)(3). A class action is superior

to any other available means for the fair and efficient adjudication of this controversy, and no

unusual difficulties are likely to be encountered in the management of this class action. The

damages or other financial detriment suffered by Plaintiffs and Class members are relatively small

compared to the burden and expense that would be required to individually litigate their claims

against Intel, so it would be impracticable for Class members to individually seek redress for Intel’s

wrongful conduct. Even if Class members could afford to pursue individual litigation, the court

system could not handle a deluge of individual suits. Individualized litigation creates a potential for

inconsistent or contradictory judgments and increases the delay and expense to all parties and the

court system. By contrast, the class action device presents far fewer management difficulties and

provides the benefits of single adjudication, economies of scale, and comprehensive supervision by

a single court. The benefits of proceeding on a class-wide basis, including providing injured persons

or entities with a method for obtaining redress for claims that might not be practicable to pursue on

an individual basis substantially outweigh any potential difficulties in managing this litigation on a

class basis.




PAGE 259 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 268 of 409




                   TOLLING OF APPLICABLE LIMITATIONS PERIODS

       792.    Discovery Rule Tolling. Neither Plaintiffs nor absent Class members could have

discovered, through the exercise of reasonable diligence, that their Intel CPUs had serious security

Defects within the time period of any applicable statutes of limitation. As described herein,

substantial technical expertise is required to uncover and comprehend the existence of the Defects

alleged herein, and the ordinary reasonable consumer could not—with reasonable diligence—

discover that their CPUs were affected by the Defects and were consequently vulnerable to side-

channel exploits until experts started publicly voicing their research and concerns.

       793.    Fraudulent Concealment Tolling. Throughout the time period relevant to this

action, Intel concealed from and failed to disclose to Plaintiffs and absent Class members vital

information concerning the Intel CPUs. Indeed, Intel kept Plaintiffs and absent Class members

ignorant of vital information essential to the pursuit of their claims. As a result, neither Plaintiffs

nor absent Class members could have discovered the Defects and security flaws, even upon

reasonable exercise of diligence.

       794.    Despite its knowledge of the above, Intel failed to disclose and concealed, and

continues to conceal, critical information from Plaintiffs and absent Class members, even though,

at any point in time, it could have communicated material information through individual

correspondence, media releases, or other means. Although Intel has finally acknowledged the

security Defects in its chips, it waited years to do so, and has continued to conceal the true risks that

one faces in using its CPUs.

       795.    Plaintiffs and absent Class members relied on Intel to disclose any defects in their

CPUs, because those defects were hidden and not discoverable through reasonable efforts by

Plaintiffs and absent Class members.

PAGE 260 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181         Filed 05/29/20     Page 269 of 409




          796.   Thus, the running of all applicable statutes of limitation has been suspended with

respect to any claims that Plaintiffs and absent Class members have sustained as a result of the

Defects, by virtue of the fraudulent concealment doctrine.

          797.   Estoppel. Intel was under a continuous duty to disclose to Plaintiffs and the other

Class members the true nature, quality, and character of its CPUs. Intel, however, concealed the

true nature, quality, and character of the CPUs, as described herein. Based upon the foregoing, Intel

is estopped from relying on any statutes of limitations in defense of this action.

                                          CLAIMS ALLEGED

                                       NATIONWIDE COUNT I

                          FRAUD BY CONCEALMENT AND OMISSION
                                    Common Law Claim

          798.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

          799.   Plaintiffs bring this cause of action for themselves and on behalf of the Class. In the

alternative, Plaintiffs bring this claim on behalf of each state subclass under the law of each state in

which Class or subclass members purchased or leased one or more Intel CPUs or one or more devices

containing an Intel CPU.149

          800.   At all relevant times, Intel was engaged in the business of designing, manufacturing,

distributing, and selling CPUs.

          801.   Intel, acting through its representatives or agents, delivered CPUs to distributors,

computer manufacturers, and various other distribution channels.




    149
       Accordingly, “Class members” or “absent Class members” also refers to the absent members
of any Subclass.

PAGE 261 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 270 of 409




       802.    To increase sales and maintain its market power in light of increasing sales from other

market competitors such as AMD, Intel marketed and advertised to consumers that its CPUs were

secure, powerful, and fast performing.

       803.    Intel willfully, falsely, and knowingly concealed and omitted material facts regarding

the quality and character of the CPUs, including but not limited to, that the CPUs contained the

Defects, that the CPU Defects allowed unauthorized access to confidential information, that

necessary mitigations to address the Defects would result in significant CPU performance

degradation, and that ,in designing its CPUs, Intel had failed to take measures to protect confidential

information from attacks by unauthorized users while knowing that its CPUs were vulnerable to such

attacks.

       804.    Plaintiffs and Class members could not have discovered the omitted material facts on

their own because Intel had exclusive or superior knowledge regarding the proprietary design of its

CPUs, including the manner in which it implemented speculative and out-of-order execution. Only

in January 2018 did it become public, after Plaintiffs and absent Class members had purchased

products with Intel CPUs, that the CPUs contained the Defects, that the CPU Defects allowed

unauthorized access to confidential information, and that mitigations to address the Defects would

result in significant CPU performance degradation.

       805.    Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to

confidential information, that necessary mitigations to address the Defects would result in significant

CPU performance degradation, and that in designing its CPUs, Intel failed to take measures to protect

confidential information from attacks by unauthorized users while knowing that its CPUs were

vulnerable to such attacks. These material facts should have been disclosed because both security

PAGE 262 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 271 of 409




and performance are central to CPU functionality; because Intel had exclusive or superior knowledge

regarding such facts; and because Intel suppressed these facts while making partial representations

as alleged herein. Moreover, these material facts should have been disclosed because they were

contrary to Intel’s representations about the CPUs.

       806.    Plaintiffs and absent Class members sustained economic injury due to the purchase of

the CPUs and products containing those CPUs. Specifically, they did not receive the benefit of their

bargain, namely, a CPU with the advertised security and performance. Instead, Plaintiffs and absent

Class members received CPUs with the Defects and after patching their machines with the

recommended mitigations, the CPUs suffered from significant performance degradation. Plaintiffs

and absent Class members had the reasonable expectation that the CPUs would perform as advertised

and represented. They are entitled to recover full or partial refunds for the CPUs, or they are entitled

to damages for loss of the benefit of the bargain or the diminished value of their CPUs, amounts to

be determined at trial.

       807.    Intel’s acts were done wantonly, maliciously, oppressively, deliberately, and with

intent to defraud; in reckless disregard of the rights of Plaintiffs and absent Class members; and to

enrich itself. Intel’s misconduct warrants an assessment of punitive damages in an amount sufficient

to deter such conduct in the future especially given the threat environment created by consumers’

constant need for connectivity. Punitive damages, if assessed, shall be determined according to proof

at trial that Intel’s acts were done maliciously, oppressively, deliberately, and with intent to defraud,

and in reckless disregard of Plaintiffs’ and absent Class members’ rights, and in part to enrich itself

at the expense of consumers. Intel’s acts were done to gain commercial advantage over competitors,

and to drive consumers away from consideration of competitors’ CPUs. Intel’s conduct warrants an

assessment of punitive damages in an amount sufficient to deter such conduct in the future.

PAGE 263 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181         Filed 05/29/20     Page 272 of 409




                                       NATIONWIDE COUNT II

                 VIOLATIONS OF THE CONSUMERS LEGAL REMEDIES ACT
                               Cal. Civ. Code § 1750 et seq.

        808.     Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

        809.     Those Plaintiffs that are not Enterprise Entities bring this cause of action for

themselves and on behalf of the similarly situated members of the Class and/or on behalf similarly

situated members of the California Subclass.

        810.     The Consumers Legal Remedies Act, Cal. Civ. Code § 1750 et seq. (“CLRA”), is a

comprehensive statutory scheme that is to be liberally construed to protect consumers against unfair

and deceptive business practices in connection with the conduct of businesses providing goods,

property or services to consumers primarily for personal, family, or household use.

        811.     In accordance with the liberal application and construction of the CLRA, application

of the CLRA to all Class members is appropriate, given that Intel’s conduct as described herein

originated from California, the Intel CPUs were designed in California, and Intel’s marketing

materials were developed in California.

        812.     Intel is a “person” as defined by Cal. Civil Code §§ 1761(c) and 1770 and has provided

“goods” as defined by Civil Code §§ 1761(a) and 1770.

        813.     Plaintiffs and Class members are “consumers” as defined by Cal. Civil Code

§§ 1761(d) and 1770 and have engaged in a “transaction” as defined by Civil Code §§ 1761(e) and

1770.

        814.     Intel’s acts and practices were intended to and did result in the sales of goods and

services to Plaintiffs and Class members in violation of Cal. Civil Code § 1770, including:

               a. Representing that goods or services have characteristics that they do not have;


PAGE 264 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20     Page 273 of 409




              b. Representing that goods or services are of a particular standard, quality, or grade

                 when they were not;

              c. Advertising goods or services with intent not to sell them as advertised; and

              d. Representing that the subject of a transaction has been supplied in accordance with

                 a previous representation when it has not.

       815.     Intel’s misrepresentations and omissions were material because they were likely to

deceive reasonable consumers.

       816.     Intel has engaged in a decades-long advertising campaign to market its CPUs as

having built-in security and fast performance, using all mediums of advertising.

       817.     Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to

confidential information, that necessary mitigations to address the Defects would result in significant

CPU performance degradation, and that in designing its CPUs, Intel failed to take measures to protect

confidential information from attacks by unauthorized users while knowing that its CPUs were

vulnerable to such attacks. These material facts should have been disclosed because both security

and performance are central to CPU functionality; because Intel had exclusive or superior knowledge

regarding such facts; and because Intel suppressed these facts while making partial representations

as alleged herein. Moreover, these material facts should have been disclosed because they were

contrary to Intel’s representations about the CPUs.

       818.     Plaintiffs and absent Class members acted reasonably in relying on Intel’s

misrepresentations and omissions, the truth of which they could not have discovered with reasonable

diligence.



PAGE 265 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181         Filed 05/29/20      Page 274 of 409




        819.    As a direct and proximate result of Intel’s violations of California Civil Code § 1770,

Plaintiffs and Class members have suffered and will continue to suffer injury, ascertainable losses of

money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs or machines containing them, and increased time and

expense in installing patches to help resolve some of the CPU security issues (at the expense of speed

and at risk of crashing their machines), and otherwise purchasing CPUs that were not defective.

        820.    Intel has already received notice of Class members’ intent to seek damages in

compliance with California Civil Code § 1782(a) and has failed to cure. Intel also received a

supplemental notice pursuant to California Civil Code § 1782 concerning its wrongful conduct as

alleged herein by Plaintiffs and absent Class members. Any further notice would be futile because

Intel has yet to offer relief to the Class, despite being on notice of its unfair, deceptive, and fraudulent

conduct.

        821.    As a result of Intel’s conduct as alleged herein, Plaintiffs and Class members have

been damaged.

        822.    Plaintiffs, on behalf of themselves and all Class members, seek an order enjoining the

acts and practices alleged unlawful herein, and also seek damages for Intel’s unlawful acts in an

amount to be proven at trial.

                                      NATIONWIDE COUNT III

            VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION LAW
                        Cal. Bus. & Prof. Code § 17200 et seq.

        823.    Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

        824.    Plaintiffs bring this cause of action for themselves and on behalf of the Class and/or

on behalf of the California Subclass.


 PAGE 266 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181        Filed 05/29/20     Page 275 of 409




       825.     In accordance with the liberal application and construction of the Unfair Competition

Law (“UCL”), application of the UCL to all Class members is appropriate, given that Intel’s

headquarters is in Santa Clara, California; Intel’s conduct as described herein originated from

California; Intel’s marketing campaign was devised in California; and the decisions regarding the

design of their CPU’s emanated from California.

       826.     Intel is a “person” as defined by Cal. Bus. & Prof. Code § 17201.

       827.     Intel violated Cal. Bus. & Prof. Code § 17200 et seq. by engaging in unlawful, unfair,

and deceptive business acts and practices.

       828.     Intel has engaged in “unfair” business acts or practices by:

              a. Knowingly designing, developing, manufacturing, advertising, and selling CPUs

                     with the Defects, which go toward their central functionality, resulting in security

                     risks, compromising confidential information, and—if patched—significantly

                     degrading CPU performance thereby, again, impacting their central functionality,

                     so that consumers did not receive the benefit of their bargain;

              b. Implementing speculative execution in a defective manner and thereby sacrificing

                     security for speed for the purpose of increasing profits, despite knowing about

                     the attendant security vulnerabilities;

        c.       Permitting instruction execution in the Intel CPUs without first performing and

                 enforcing the appropriate memory access checks as a means to increase processor

                 speed and, therefore, putting profits over the safety of consumer data;

              d. Failing to take steps to secure the CPU architecture from cache side-channel attacks;

              e. Making affirmative public representations about the security of Intel CPUs while, at

                     the same time, not ensuring that safety is a priority in its devices;

PAGE 267 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI              Document 181          Filed 05/29/20   Page 276 of 409




                 f. Making affirmative public representations about the speed of Intel CPUs while

                        knowing that, in order for those CPUs to offer security for consumers’ data, they

                        would need to be patched, which would reduce processor speed or leave systems

                        corrupted and still vulnerable; and

                 g. Concealing and/or failing to disclose material facts, including but not limited to, that

                        the CPUs contained the Defects, that the CPU Defects allowed unauthorized

                        access to confidential information, that necessary mitigations to address the

                        Defects would result in significant CPU performance degradation, and that in

                        designing its CPUs, Intel failed to take measures to protect confidential

                        information from attacks by unauthorized users while knowing that its CPUs

                        were vulnerable to such attacks.

          829.     Intel’s practices constitute unfair business practices in violation of the UCL because,

among other things, they are immoral, unethical, oppressive, unscrupulous, or substantially injurious

to consumers and/or any utility of such practices is outweighed by the harm caused to consumers.

Intel’s practices violate the legislative policies of the underlying statutes alleged herein: namely,

protecting consumers and preventing persons from being injured. Intel’s practices caused substantial

injury to Plaintiffs and absent members of the Class and are not outweighed by any benefits, and

Plaintiffs and absent members of the Class could not have reasonably avoided their injuries.

          830.     Intel has engaged in “unlawful” business acts or practices by violating multiple state

laws, including the CLRA, Cal. Civ. Code § 1780 et seq., and California common law, as alleged

herein.

          831.     Intel has engaged in fraudulent acts or practices by concealing and/or failing to

disclose material facts to Plaintiffs and Class members, including but not limited to, that the CPUs

PAGE 268 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 277 of 409




contained the Defects, that the CPU Defects allowed unauthorized access to confidential information,

that necessary mitigations to address the Defects would result in significant CPU performance

degradation, and that in designing its CPUs, Intel failed to take measures to protect confidential

information from attacks by unauthorized users while knowing that its CPUs were vulnerable to such

attacks.

       832.    Intel’s fraudulent acts or practices were likely to deceive reasonable consumers.

       833.    As a result of Defendant’s unfair acts or business practices, Plaintiffs and absent Class

members have suffered injury in fact and lost money or property.

       834.    Plaintiffs and Class members seek all monetary and non-monetary relief allowed by

law, including restitution stemming from Intel’s unfair, unlawful, and fraudulent business practices;

declaratory relief; reasonable attorneys’ fees and costs under California Code of Civil Procedure

§ 1021.5; injunctive relief; and other appropriate equitable relief.

                                     NATIONWIDE COUNT IV

              VIOLATIONS OF CALIFORNIA’S FALSE ADVERTISING LAW
                        Cal. Bus. & Prof. Code § 17500 et seq.

       835.    Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       836.    Plaintiffs bring this cause of action for themselves and on behalf of the Class and/or

on behalf of the California Subclass.

       837.    Intel’s acts and practices, as described herein, have deceived and/or are likely to

continue to deceive Class members and the public. As detailed above, Intel misrepresented the CPUs

as secure and fast performing in a longstanding advertising campaign, yet failed to disclose material

facts, including but not limited to, that: (i) the CPUs contained the Defects; (ii) the CPU Defects

allowed unauthorized access to confidential information, (iii) mitigations to address the Defects


PAGE 269 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20     Page 278 of 409




would result in significant CPU performance degradation, and (iv) and that in designing its CPUs,

Intel had failed to take measures to protect confidential information from attacks by unauthorized

users while knowing that its CPUs were vulnerable to such attacks. These material facts should have

been disclosed because both security and performance are central to CPU functionality; because Intel

had exclusive or superior knowledge regarding such facts; and because Intel suppressed these facts

while making partial representations as alleged herein. Moreover, these material facts should have

been disclosed because they were contrary to Intel’s representations about the CPUs.

       838.      For decades, Intel has disseminated uniform advertisements, representations and

statements that its CPUs are secure, powerful and fast performing. These uniform advertisements,

representations and statements emanated from California and are governed by California law. The

advertising, representations and statements were, by their very nature, unfair, deceptive, untrue, and

misleading within the meaning of Cal. Bus. & Prof. Code § 17500 et seq. Intel’s advertisements,

representations, and statements promising security, power and fast processor performance, as alleged

herein, were misleading, because its CPUs could never be as fast or as powerful as designed and

advertised once mitigations addressing the Defects are installed. Such advertisements were intended

to, and likely did, deceive the consuming public for the reasons detailed herein.

       839.      Unless abated, Intel’s continued advertising, representations and statements that its

CPUs are secure, powerful and fast performing, without disclosing that additional mitigations will

be necessary to address ongoing and newly discovered exploits and that such mitigations will result

in further performance degradation, will mislead consumers into believing that they are receiving the

benefit of their bargain and that the price paid for the CPU is not inflated based upon false promises

or assurances.



PAGE 270 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 279 of 409




       840.    The above-described false, misleading, and deceptive advertising that Intel

disseminated continues to have a likelihood to deceive in that Intel concealed and/or failed to disclose

material facts, including that: (i) CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; and (iii) mitigations to address the Defects would

result in significant CPU performance degradation.

       841.    Intel has continued to misrepresent to consumers that its CPUs were becoming faster

and faster, without explanation of the security shortcuts it took to ensure device performance and

speed. Had Intel disclosed those issues, rather than falsely advertising the CPUs’ properties,

consumers would have not purchased or would have paid significantly less for the CPUs.

       842.    In making and disseminating the statements alleged herein, Intel knew, or should have

known, that its representations, advertisements, and statements were untrue and misleading in

violation of California law. Plaintiffs and absent Class members based their purchasing decisions on

Intel’s representations and omitted material facts. The revenues to Intel attributable to products sold

in those false and misleading advertisements amount to hundreds of millions of dollars.

       843.    The misrepresentations and non-disclosures by Intel of the material facts described

and detailed herein constitute false and misleading advertising and, therefore, constitute violations

of Cal. Bus. & Prof Code § 17500 et seq.

       844.    As a result of Defendant’s unfair business practices, Plaintiffs and absent Class

members have suffered injury in fact and lost money or property.

       845.    Plaintiffs and absent Class members seek all monetary and non-monetary relief

allowed by law, including restitution stemming from Intel’s business practices; declaratory relief;

reasonable attorneys’ fees and costs under California Code of Civil Procedure § 1021.5; injunctive

relief; and other appropriate equitable relief.

PAGE 271 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 280 of 409




                                     NATIONWIDE COUNT V

                       QUASI CONTRACT OR UNJUST ENRICHMENT
                                 Common Law Claim

       846.    Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       847.    Plaintiffs bring this cause of action for themselves and on behalf of the Class and/or

on behalf of each state subclass under the law of each state in which Class or subclass members

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU.

       848.    Plaintiffs and absent Class members purchased Intel CPUs or devices containing Intel

CPUs that Intel advertised as secure, powerful and fast performing. To gain a market advantage over

its competitors, and unbeknownst to consumers, Intel knowingly sacrificed security for speed and

implemented speculative execution in a defective manner. Intel knew that the manner in which it

implemented speculative execution would leave the CPUs vulnerable to the Intel CPU exploits.

Defendant had knowledge of methods for designing its CPUs to eliminate the threat of the Intel CPU

exploits. Defendant chose not to disclose the Defects and resulting exploits; nor did it redesign its

CPUs to avoid reduced profits.

       849.    If Intel had not concealed and/or failed to disclose material facts to Class members,

including that, in designing its CPUs, it failed to take measures to protect confidential information

from attacks by unauthorized users while knowing that its CPUs were vulnerable to such attacks,

Plaintiffs and absent Class members either would not have bought the CPUs (or devices containing

the CPUs), or would have paid less for such products.

       850.    As a result, Intel was unjustly enriched by the purchase price of those CPUs to the

detriment of Plaintiffs and absent Class members.




PAGE 272 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI        Document 181         Filed 05/29/20     Page 281 of 409




       851.    Consequently, Plaintiffs and absent Class members are entitled to restitution in the

amount by which Intel was unjustly enriched, to be determined at trial.

                  CLAIMS ALLEGED ON BEHALF OF THE SUBCLASSES

                               ALABAMA SUBCLASS COUNT VI

                     ALABAMA DECEPTIVE TRADE PRACTICES ACT
                              Ala. Code § 8-19-1 et seq.

       852.    Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       853.    Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Alabama, and/or on behalf of the Alabama Subclass.

       854.    Intel is a “person” as defined by Ala. Code § 8-19-3(5).

       855.    Plaintiffs and Alabama Subclass members150 are “consumers” as defined by Ala. Code

§ 8-19-3(2).

       856.    Intel received notice pursuant to Ala. Code § 8-19-10(e) concerning its wrongful

conduct as alleged herein by Plaintiffs and Alabama Subclass members. Sending pre-suit notice

pursuant to Ala. Code § 8-19-10(e), however, would have been an exercise in futility for Plaintiffs,

because Intel has already been informed of the allegedly unfair and unlawful conduct as described

herein as of the date of the first-filed lawsuit, and has yet to offer Alabama Subclass members a

remedy in accordance with similar consumer protection statutes.




150
   Unless otherwise noted, references throughout this Amended Complaint to a state subclass or to
the members of a particular state subclass (e.g., “Alabama Subclass members” or “the Florida
Subclass”) alternatively refer to the members of the Class that purchased or leased one or more Intel
CPUs or one or more devices containing an Intel CPU in that state.

PAGE 273 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181        Filed 05/29/20      Page 282 of 409




       857.     Intel advertised, offered, or sold goods or services in Alabama, and engaged in trade

or commerce directly or indirectly affecting the people of Alabama.

       858.     Intel engaged in deceptive acts and practices in the conduct of trade or commerce, in

violation of the Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-5, including:

              a. Knowingly designing, developing, manufacturing, advertising, and selling CPUs

                 with the Defects, which go toward their central functionality, resulting in security

                 risks, compromising consumer data, and—if patched—significantly degrading CPU

                 performance thereby, again, impacting their central functionality, so that consumers

                 did not receive the benefit of their bargain;

              b. Permitting instruction execution in the Intel CPUs without first performing and

                 enforcing the appropriate memory access checks as a means to increase processor

                 speed and, therefore, putting profits over the safety of consumer data;

              c. Failing to take steps to secure the CPU architecture from cache side-channel

                 attacks;

              d. Making affirmative public representations about the security of Intel CPUs while,

                 at the same time, not ensuring that security is a priority in its devices;

              e. Making affirmative public representations about the speed of Intel CPUs while

                 knowing that, in order for those CPUs to offer security for consumers’ data, they

                 would need to be patched, which would reduce processor speed or leave systems

                 corrupted and still vulnerable; and

              a. Concealing and/or failing to disclose material facts, including but not limited to, that

                 the CPUs contained the Defects, that the CPU Defects allowed unauthorized access

                 to confidential information, that necessary mitigations to address the Defects would

PAGE 274 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181        Filed 05/29/20     Page 283 of 409




                 result in significant CPU performance degradation, and that in designing its CPUs,

                 Intel failed to take measures to protect confidential information from attacks by

                 unauthorized users while knowing that its CPUs were vulnerable to such attacks.

        859.     Intel’s representations and omissions were material because they were likely to

deceive ordinary, reasonable consumers.

        860.     Intel intended to mislead Plaintiffs and Alabama Subclass members and induce them

to rely on its misrepresentations and omissions.

        861.     Had Intel disclosed to Plaintiffs and Alabama Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information, (iii) mitigations to address the Defects would result

in significant CPU performance degradation, and (iv) that in designing its CPUs, Intel failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs that it

did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were continually

improving in speed and performed better than other processors on the market. Plaintiffs and absent

Alabama Subclass members acted reasonably in relying on Intel’s misrepresentations and omissions,

the truth of which they could not have discovered.

        862.     Intel acted intentionally, knowingly, and maliciously to violate the Alabama

Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs’ and Alabama Subclass

members’ rights. Intel’s knowledge of the CPUs’ Defects put it on notice that the CPUs were not as

it advertised.

        863.     As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

Alabama Subclass members have suffered and will continue to suffer injury, ascertainable losses of

 PAGE 275 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181         Filed 05/29/20     Page 284 of 409




money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and safety issues.

          864.   Intel’s deceptive acts and practices caused substantial injury to Plaintiffs and Alabama

Subclass members, which they could not reasonably avoid, and which outweighed any benefits to

consumers or to competition.

          865.   Plaintiffs and the Alabama Subclass seek all monetary and non-monetary relief

allowed by law, including the greater of (a) actual damages, or (b) statutory damages of $100 each;

treble damages; injunctive relief; attorneys’ fees; costs; and any other relief that is just and proper.

                                  ALASKA SUBCLASS COUNT VII

                            ALASKA CONSUMER PROTECTION ACT
                                 Alaska Stat. § 45.50.471 et seq.

          866.   Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

          867.   Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Alaska, and/or on behalf of the Alaska Subclass.

          868.   Subclass, repeats and re-alleges all previously alleged paragraphs, as if fully alleged

herein.

          869.   Intel advertised, offered, or sold goods or services in Alaska and engaged in trade or

commerce directly or indirectly affecting the people of Alaska.

          870.   Alaska Subclass members are “consumers” as defined by Alaska Stat. § 45.50.561(4).

          871.   Intel received notice pursuant to Alaska Stat. § 45.50.535 concerning its wrongful

conduct as alleged herein by Plaintiffs and Alaska Subclass members. Sending pre-suit notice


PAGE 276 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 285 of 409




pursuant to Alaska Stat. § 45.50.535, however, is an exercise in futility for Plaintiffs, because Intel

has already been informed of the allegedly unfair and unlawful conduct as described herein as of the

date of the first-filed lawsuit, and has yet to offer Alaska Subclass members remedy in accordance

with similar consumer protection statutes.

       872.     Intel engaged in unfair or deceptive acts and practices in the conduct of trade or

commerce, in violation Alaska Stat. § 45.50.471, including:

           a.   Knowingly designing, developing, manufacturing, advertising, and selling CPUs

                with the Defects, which go toward their central functionality, resulting in security

                risks, compromising confidential information, and—if patched—significantly

                degrading CPU performance thereby, again, impacting their central functionality, so

                that consumers did not receive the benefit of their bargain;

           b.   Permitting instruction execution in the Intel CPUs without first performing and

                enforcing the appropriate memory access checks as a means to increase processor

                speed and, therefore, putting profits over the safety of consumer data;

           c.   Failing to take steps to secure the CPU architecture from cache side-channel attacks;

           d.   Making affirmative public representations about the security of Intel CPUs while, at

                the same time, not ensuring that safety is a priority in its devices;

           e.   Making affirmative public representations about the speed of Intel CPUs while

                knowing that, in order for those CPUs to offer security for consumers’ data, they

                would need to be patched, which would reduce processor speed or leave systems

                corrupted and still vulnerable; and

           f.   Concealing and/or failing to disclose material facts, including but not limited to, that

                the CPUs contained the Defects, that the CPU Defects allowed unauthorized access

PAGE 277 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20     Page 286 of 409




                 to confidential information, that necessary mitigations to address the Defects would

                 result in significant CPU performance degradation, and that in designing its CPUs,

                 Intel had failed to take measures to protect confidential information from attacks by

                 unauthorized users while knowing that its CPUs were vulnerable to such attacks.

        873.     Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

        874.     Intel intended to mislead Plaintiffs and Alaska Subclass members and induce them to

rely on its misrepresentations and omissions.

        875.     Intel acted intentionally, knowingly, and maliciously to violate Alaska’s Consumer

Protection Act, and recklessly disregarded Plaintiffs’ and Alaska Subclass members’ rights. Intel’s

knowledge of the CPU’s security and performance issues put it on notice that the CPUs were not as

it advertised.

        876.     As a direct and proximate result of Intel’s unfair and deceptive acts and practices,

Plaintiffs and Alaska Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including from

not receiving the benefit of their bargain, and increased time and expense in dealing with CPU

performance and security issues.

        877.     Plaintiffs and the Alaska Subclass seek all monetary and non-monetary relief allowed

by law, including the greater of (a) three times their actual damages, or (b) statutory damages in the

amount of $500; punitive damages; reasonable attorneys’ fees and costs; injunctive relief; and any

other relief that is necessary and proper.




 PAGE 278 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181         Filed 05/29/20     Page 287 of 409




                               ARIZONA SUBCLASS COUNT VIII

                              ARIZONA CONSUMER FRAUD ACT
                                   A.R.S. § 44-1521 et seq.

       878.    Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       879.    Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Arizona, and/or on behalf of the Arizona Subclass.

       880.    Intel is a “person” as defined by A.R.S. § 44-1521(6).

       881.    Intel advertised, offered, or sold goods or services in Arizona and engaged in trade or

commerce directly or indirectly affecting the people of Arizona.

       882.    Intel engaged in deceptive and unfair acts and practices, misrepresentation, and the

concealment, suppression, and omission of material facts affecting the people of Arizona in

connection with the sale and advertisement of “merchandise” (as defined in Arizona Consumer Fraud

Act, A.R.S. § 44-1521(5)) in violation of A.R.S. § 44-1522(A).

       883.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       884.    Intel intended to mislead Plaintiffs and Arizona Subclass members and induce them

to rely on its misrepresentations and omissions.

       885.    Had Intel disclosed to Plaintiffs and Arizona Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing


PAGE 279 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181         Filed 05/29/20     Page 288 of 409




that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Arizona Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

        886.     Intel acted intentionally, knowingly, and maliciously to violate Arizona’s Consumer

Fraud Act, and recklessly disregarded Plaintiffs’ and Arizona Subclass members’ rights. Intel’s

knowledge of the CPUs’ performance and security issues put it on notice that the CPUs were not as

it advertised.

        887.     As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

Arizona Subclass members have suffered and will continue to suffer injury, ascertainable losses of

money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and safety issues.

        888.     Plaintiffs and Arizona Subclass members seek all monetary and non-monetary relief

allowed by law, including compensatory damages; disgorgement; punitive damages; injunctive

relief; and reasonable attorneys’ fees and costs.

                                 ARKANSAS SUBCLASS COUNT IX

                      ARKANSAS DECEPTIVE TRADE PRACTICES ACT,
                                A.C.A. § 4-88-101, et seq.

        889.     Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.




 PAGE 280 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 289 of 409




       890.     Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Arkansas, and/or on behalf of the Arkansas Subclass.

       891.     Intel is a “person” as defined by A.C.A. § 4-88-102(5).

       892.     Intel’s products and services are “goods” and “services” as defined by A.C.A. §§ 4-

88-102(4) and (7).

       893.     Intel advertised, offered, or sold goods or services in Arkansas and engaged in trade

or commerce directly or indirectly affecting the people of Arkansas.

       894.     The Arkansas Deceptive Trade Practices Act (“ADTPA”), A.C.A. § 4-88-101 et seq.,

prohibits unfair, deceptive, false, and unconscionable trade practices.

       895.     Intel engaged in acts of deception and false pretense in connection with the sale and

advertisement of services in violation of A.C.A. § 4-88-1-8(1) and concealment, suppression and

omission of material facts, with intent that others rely upon the concealment, suppression or omission

in violation of A.C.A. § 4-88-1-8(2), and engaged in the following deceptive and unconscionable

trade practices defined in A.C.A. § 4-88-107:

           a.   Knowingly designing, developing, manufacturing, advertising, and selling CPUs

                with the Defects, which go toward their central functionality, resulting in security

                risks, compromising confidential information, and—if patched—significantly

                degrading CPU performance thereby, again, impacting their central functionality, so

                that consumers did not receive the benefit of their bargain;

           b.   Permitting instruction execution in the Intel CPUs without first performing and

                enforcing the appropriate memory access checks as a means to increase processor

                speed and, therefore, putting profits over the safety of consumer data;

PAGE 281 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 290 of 409




           c.   Failing to take steps to secure the CPU architecture from cache side-channel attacks;

           d.   Making affirmative public representations about the security of Intel CPUs while, at

                the same time, not ensuring that safety is a priority in its devices;

           e.   Making affirmative public representations about the speed of Intel CPUs while

                knowing that, in order for those CPUs to offer security for consumers’ data, they

                would need to be patched, which would reduce processor speed or leave systems

                corrupted and still vulnerable; and

           f.   Concealing and/or failing to disclose material facts, including but not limited to, that

                the CPUs contained the Defects, that the CPU Defects allowed unauthorized access

                to confidential information, that necessary mitigations to address the Defects would

                result in significant CPU performance degradation, and that in designing its CPUs,

                Intel had failed to take measures to protect confidential information from attacks by

                unauthorized users while knowing that its CPUs were vulnerable to such attacks.

       896.     Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       897.     Intel intended to mislead Plaintiffs and Arkansas Subclass members and induce them

to rely on its misrepresentations and omissions.

       898.     Had Intel disclosed to Plaintiffs and Arkansas Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

PAGE 282 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI            Document 181        Filed 05/29/20      Page 291 of 409




that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Arkansas Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

          899.    Intel acted intentionally, knowingly, and maliciously to violate Arkansas’s Deceptive

Trade Practices Act, and recklessly disregarded Plaintiffs’ and Arkansas Subclass members’ rights.

Intel’s knowledge of the CPU’s performance and safety issues put it on notice that the CPUs were

not as it advertised.

          900.    As a direct and proximate result of Intel’s unconscionable, unfair, and deceptive acts

or practices and Plaintiffs and Arkansas Subclass members’ reliance thereon, Plaintiffs and Arkansas

Subclass members have suffered and will continue to suffer injury, ascertainable losses of money or

property, and monetary and non-monetary damages, including from not receiving the benefit of their

bargain in purchasing the CPUs, and increased time and expense in dealing with performance and

safety.

          901.    Plaintiffs and the Arkansas Subclass members seek all monetary and non-monetary

relief allowed by law, including actual financial losses; injunctive relief; and reasonable attorneys’

fees and costs.

                                  COLORADO SUBCLASS COUNT X

                          COLORADO CONSUMER PROTECTION ACT,
                               Colo. Rev. Stat. § 6-1-101 et seq.

          902.    Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.




 PAGE 283 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 292 of 409




       903.     Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Colorado, and/or on behalf of the Colorado Subclass.

       904.     Intel is a “person” as defined by Colo. Rev. Stat. § 6-1-102(6).

       905.     Intel engaged in “sales” as defined by Colo. Rev. Stat. § 6-1-102(10).

       906.     Plaintiffs and Colorado Subclass members, as well as the general public, are actual or

potential consumers of the products and services offered by Intel or successors in interest to actual

consumers.

       907.     Intel engaged in deceptive trade practices in the course of its business, in violation of

Colo. Rev. Stat. § 6-1-105(1), including:

           a.   Knowingly designing, developing, manufacturing, advertising, and selling CPUs

                with the Defects, which go toward their central functionality, resulting in security

                risks, compromising confidential information, and—if patched—significantly

                degrading CPU performance thereby, again, impacting their central functionality, so

                that consumers did not receive the benefit of their bargain;

           b.   Permitting instruction execution in the Intel CPUs without first performing and

                enforcing the appropriate memory access checks as a means to increase processor

                speed and, therefore, putting profits over the safety of consumer data;

           c.   Failing to take steps to secure the CPU architecture from cache side-channel attacks;

           d.   Making affirmative public representations about the security of Intel CPUs while, at

                the same time, not ensuring that safety is a priority in its devices;

           e.   Making affirmative public representations about the speed of Intel CPUs while

                knowing that, in order for those CPUs to offer security for consumers’ data, they

PAGE 284 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20      Page 293 of 409




                would need to be patched, which would reduce processor speed or leave systems

                corrupted and still vulnerable; and

           f.   Concealing and/or failing to disclose material facts, including but not limited to, that

                the CPUs contained the Defects, that the CPU Defects allowed unauthorized access

                to confidential information, that necessary mitigations to address the Defects would

                result in significant CPU performance degradation, and that in designing its CPUs,

                Intel had failed to take measures to protect confidential information from attacks by

                unauthorized users while knowing that its CPUs were vulnerable to such attacks.

       908.     Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       909.     Intel intended to mislead Plaintiffs and Colorado Subclass members and induce them

to rely on its misrepresentations and omissions.

       910.     Had Intel disclosed to Plaintiffs and Colorado Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Colorado Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.



PAGE 285 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181         Filed 05/29/20     Page 294 of 409




        911.     Intel acted intentionally, knowingly, and maliciously to violate Colorado’s Consumer

Protection Act, and recklessly disregarded Plaintiffs’ and Colorado Subclass members’ rights. Intel’s

knowledge of the CPUs’ performance and security issues put it on notice that the CPUs were not as

it advertised.

        912.     As a direct and proximate result of Intel’s deceptive trade practices, Colorado

Subclass members suffered injuries to their legally protected interests.

        913.     Intel’s deceptive trade practices significantly impact the public because Intel is one of

the largest CPU manufacturers in the world, with hundreds of thousands of sales of those devices to

Colorado consumers.

        914.     Plaintiffs and Colorado Subclass members seek all monetary and non-monetary relief

allowed by law, including the greater of (a) actual damages, (b) $500 each, or (c) three times actual

damages (for Intel’s bad faith conduct); injunctive relief; and reasonable attorneys’ fees and costs.

                              CONNECTICUT SUBCLASS COUNT XI

                            CONNECTICUT TRADE PRACTICES ACT
                                  C.G.S.A. § 42-110g et seq.

        915.     Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

        916.     Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Connecticut, and/or on behalf of the Connecticut Subclass.

        917.     Intel is a “person” as defined by C.G.S.A. § 42-110a (3).

        918.     Intel is engaged in “trade” or “commerce” as those terms are defined by C.G.S.A.

§ 42-110a(4).




 PAGE 286 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI             Document 181        Filed 05/29/20     Page 295 of 409




       919.        At the time of filing the Complaint, Plaintiffs sent notice to the Attorney General and

Commissioner of Consumer Protection pursuant to C.G.S.A. § 42-110g(c). Plaintiffs will provide a

file-stamped copy of the Complaint to the Attorney General and Commissioner of Consumer

Protection.

       920.        Intel advertised, offered, or sold goods or services in Connecticut, and engaged in

trade or commerce directly or indirectly affecting the people of Connecticut.

       921.        Intel engaged in deceptive acts and practices and unfair acts and practices in the

conduct of trade or commerce, in violation of the C.G.S.A. § 42-110b, including:

              a.   Knowingly designing, developing, manufacturing, advertising, and selling CPUs

                   with the Defects, which go toward their central functionality, resulting in security

                   risks, compromising confidential information, and—if patched—significantly

                   degrading CPU performance thereby, again, impacting their central functionality, so

                   that consumers did not receive the benefit of their bargain;

              b.   Permitting instruction execution in the Intel CPUs without first performing and

                   enforcing the appropriate memory access checks as a means to increase processor

                   speed and, therefore, putting profits over the safety of consumer data;

              c.   Failing to take steps to secure the CPU architecture from cache side-channel attacks;

              d.   Making affirmative public representations about the security of Intel CPUs while, at

                   the same time, not ensuring that safety is a priority in its devices;

              e.   Making affirmative public representations about the speed of Intel CPUs while

                   knowing that, in order for those CPUs to offer security for consumers’ data, they

                   would need to be patched, which would reduce processor speed or leave systems

                   corrupted and still vulnerable; and

PAGE 287 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 296 of 409




           f.   Concealing and/or failing to disclose material facts, including but not limited to, that

                the CPUs contained the Defects, that the CPU Defects allowed unauthorized access

                to confidential information, that necessary mitigations to address the Defects would

                result in significant CPU performance degradation, and that in designing its CPUs,

                Intel had failed to take measures to protect confidential information from attacks by

                unauthorized users while knowing that its CPUs were vulnerable to such attacks.

       922.     Intel intended to mislead Plaintiffs and Connecticut Subclass members and induce

them to rely on its misrepresentations and omissions.

       923.     Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to

confidential information, that necessary mitigations to address the Defects would result in significant

CPU performance degradation, and that in designing its CPUs, Intel had failed to take measures to

protect confidential information from attacks by unauthorized users while knowing that its CPUs

were vulnerable to such attacks. These material facts should have been disclosed because both

security and performance are central to CPU functionality; because Intel had exclusive or superior

knowledge regarding such facts; and because Intel suppressed these facts while making partial

representations as alleged herein. Moreover, these material facts should have been disclosed because

they were contrary to Intel’s representations about the CPUs.

       924.     Intel’s representations and omissions were material because were likely to deceive

reasonable consumers.

       925.     Had Intel disclosed to Plaintiffs and Connecticut Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

PAGE 288 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 297 of 409




in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Connecticut Subclass members acted reasonably in relying on Intel’s misrepresentations

and omissions, the truth of which they could not have discovered.

       926.    Intel acted intentionally, knowingly, and maliciously to violate the Connecticut Unfair

Trade Practices Act, and recklessly disregarded Plaintiffs’ and Connecticut Subclass members’

rights. Intel’s knowledge of the CPUs’ performance and security issues put it on notice that the CPUs

were not as it advertised.

       927.    As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

Connecticut Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with CPU

performance and security issues.

       928.    Intel’s deceptive acts and practices caused substantial, ascertainable injury to

Plaintiffs and Connecticut Subclass members, which they could not reasonably avoid, and which

outweighed any benefits to consumers or to competition.

       929.    Intel’s violations of Connecticut law were done with reckless indifference to Plaintiffs

and the Connecticut Subclass or was with an intentional or wanton violation of those rights.

       930.    Plaintiffs request damages in the amount to be determined at trial, including statutory

and common law damages, attorneys’ fees, and punitive damages.

PAGE 289 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181         Filed 05/29/20     Page 298 of 409




                                DELAWARE SUBCLASS COUNT XII

                              DELAWARE CONSUMER FRAUD ACT
                                   6 Del. Code § 2513 et seq.

        931.     Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

        932.     Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Delaware, and/or on behalf of the Delaware Subclass.

        933.     Intel is a “person” that is involved in the “sale” of “merchandise,” as defined by 6

Del. Code § 2511(6)-(8).

        934.     Intel advertised, offered, or sold goods or services in Delaware and engaged in trade

or commerce directly or indirectly affecting the people of Delaware.

        935.     Intel used and employed deception, fraud, false pretense, false promise,

misrepresentation, and the concealment, suppression, and omission of material facts with intent that

others rely upon such concealment, suppression and omission, in connection with the sale and

advertisement of merchandise, in violation of 6 Del. Code § 2513(a).

        936.     Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

        937.     Intel acted intentionally, knowingly, and maliciously to violate Delaware’s Consumer

Fraud Act, and recklessly disregarded Plaintiffs’ and Delaware Subclass members’ rights. Intel’s

knowledge of the CPUs’ performance and security issues put it on notice that the CPUs were not as

it advertised.

        938.     Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to


 PAGE 290 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 299 of 409




confidential information, that necessary mitigations to address the Defects would result in significant

CPU performance degradation, and that in designing its CPUs, Intel had failed to take measures to

protect confidential information from attacks by unauthorized users while knowing that its CPUs

were vulnerable to such attacks. These material facts should have been disclosed because both

security and performance are central to CPU functionality; because Intel had exclusive or superior

knowledge regarding such facts; and because Intel suppressed these facts while making partial

representations as alleged herein. Moreover, these material facts should have been disclosed because

they were contrary to Intel’s representations about the CPUs.

       939.    Had Intel disclosed to Plaintiffs and Delaware Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Delaware Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

       940.    Intel’s unlawful trade practices were gross, oppressive, and aggravated, and Intel

breached the trust of Plaintiffs and Delaware Subclass members.

       941.    As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Delaware Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

PAGE 291 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181         Filed 05/29/20     Page 300 of 409




the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       942.    Plaintiffs and Delaware Subclass members seek all monetary and non-monetary relief

allowed by law, including damages under 6 Del. Code § 2525 for injury resulting from the direct and

natural consequences of Intel’s unlawful conduct; injunctive relief; and reasonable attorneys’ fees

and costs.

                     DISTRICT OF COLUMBIA SUBCLASS COUNT XIII

      DISTRICT OF COLUMBIA CONSUMER PROTECTION PROCEDURES ACT
                         D.C. Code § 28-3904 et seq.

       943.    Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       944.    Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in the

District of Columbia, and/or on behalf of the District of Columbia Subclass.

       945.    Intel is a “person” as defined by D.C. Code § 28-3901(a)(1).

       946.    Intel is a “merchant” as defined by D.C. Code § 28-3901(a)(3).

       947.    Plaintiffs and District of Columbia Subclass members are “consumers” who

purchased or received goods or services for personal, household, or family purposes, as defined by

D.C. Code § 28-3901.

       948.    Intel advertised, offered, or sold goods or services in District of Columbia and

engaged in trade or commerce directly or indirectly affecting the people of District of Columbia.

       949.    Intel engaged in unfair, unlawful, and deceptive trade practices, misrepresentations,

and the concealment, suppression, and omission of material facts with respect to the sale and

advertisement of goods and services in violation of D.C. Code § 28-3904, including:


PAGE 292 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
   Case 3:18-md-02828-SI       Document 181        Filed 05/29/20      Page 301 of 409




        a. Knowingly designing, developing, manufacturing, advertising, and selling CPUs

           with the Defects, which go toward their central functionality, resulting in security

           risks, compromising confidential information, and—if patched—significantly

           degrading CPU performance thereby, again, impacting their central functionality,

           so that consumers did not receive the benefit of their bargain;

        b. Permitting instruction execution in the Intel CPUs without first performing and

           enforcing the appropriate memory access checks as a means to increase processor

           speed and, therefore, putting profits over the safety of consumer data;

        c. Failing to take steps to secure the CPU architecture from cache side-channel

           attacks;

        d. Making affirmative public representations about the security of Intel CPUs while,

           at the same time, not ensuring that safety is a priority in its devices;

        e. Making affirmative public representations about the speed of Intel CPUs while

           knowing that, in order for those CPUs to offer security for consumers’ data, they

           would need to be patched, which would reduce processor speed or leave systems

           corrupted and still vulnerable; and

        f. Concealing and/or failing to disclose material facts, including but not limited to,

           that the CPUs contained the Defects, that the CPU Defects allowed unauthorized

           access to confidential information, that necessary mitigations to address the Defects

           would result in significant CPU performance degradation, and that in designing its

           CPUs, Intel had failed to take measures to protect confidential information from

           attacks by unauthorized users while knowing that its CPUs were vulnerable to such

           attacks.

PAGE 293 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20   Page 302 of 409




       950.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       951.    Intel intended to mislead Plaintiffs and District of Columbia Subclass members and

induce them to rely on its misrepresentations and omissions.

       952.    The above unfair and deceptive practices and acts by Intel were immoral, unethical,

oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and District of

Columbia Subclass members that they could not reasonably avoid; this substantial injury outweighed

any benefits to consumers or to competition.

       953.    Intel acted intentionally, knowingly, and maliciously to violate the District of

Columbia’s Consumer Protection Procedures Act, and recklessly disregarded Plaintiffs’ and District

of Columbia Subclass members’ rights. Intel’s knowledge of the CPUs’ performance and security

issues put it on notice that the CPUs were not as it advertised.

       954.    As a direct and proximate result of Intel’s unfair, unlawful, and deceptive trade

practices, Plaintiffs and absent District of Columbia Subclass members have suffered and will

continue to suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from not receiving the benefit of their bargain in purchasing the CPUs, and

increased time and expense in dealing with CPU performance and security issues.

       955.    Plaintiffs and District of Columbia Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages, restitution, injunctive relief, punitive

damages, attorneys’ fees and costs, the greater of treble damages or $1500 per violation, and any

other relief that the Court deems proper.




PAGE 294 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181         Filed 05/29/20     Page 303 of 409




                               FLORIDA SUBCLASS COUNT XIV

              FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
                             Fla. Stat. § 501.201 et seq.

       956.    Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       957.    Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Florida, and/or on behalf of the Florida Subclass.

       958.    Plaintiffs and Florida Subclass members are “consumers” as defined by Fla. Stat.

§ 501.203.

       959.    Intel advertised, offered, or sold goods or services in Florida and engaged in trade or

commerce directly or indirectly affecting the people of Florida.

       960.    Intel engaged in unconscionable, unfair, and deceptive acts and practices in the

conduct of trade and commerce, in violation of Fla. Stat. § 501.204(1).

       961.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       962.    Had Intel disclosed to Plaintiffs and Florida Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs


PAGE 295 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181         Filed 05/29/20     Page 304 of 409




and absent Florida Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

        963.    As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Florida Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

        964.    Plaintiffs and Florida Subclass members seek all monetary and non-monetary relief

allowed by law, including actual or nominal damages under Fla. Stat. § 501.21; declaratory and

injunctive relief; reasonable attorneys’ fees and costs, under Fla. Stat. § 501.2105(1); and any other

relief that is just and proper.

                                  GEORGIA SUBCLASS COUNT XV

                GEORGIA UNIFORM DECEPTIVE TRADE PRACTICES ACT
                             O.C.G.A. § 10-1-390 et seq.

        965.    Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

        966.    Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Georgia, and/or on behalf of the Georgia Subclass.

        967.    Intel, Plaintiffs, and Georgia Subclass members are “persons” within the meaning of

§ 10-1-371(5) of the Georgia Uniform Deceptive Trade Practices Act (“Georgia UDTPA”).

        968.    Intel received notice pursuant to O.C.G.A. § 10-1-399 concerning its wrongful

conduct as alleged herein by Plaintiffs and Georgia Subclass members. Sending pre-suit notice

pursuant to O.C.G.A. § 10-1-399, however, is an exercise in futility for Plaintiffs because Intel has


 PAGE 296 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181        Filed 05/29/20      Page 305 of 409




already been informed of the allegedly unfair and unlawful conduct as described herein as of the date

of the first-filed lawsuit, and has yet to offer Georgia Subclass members remedy.

       969.     Intel engaged in deceptive trade practices in the conduct of its business, in violation

of O.C.G.A. § 10-1-372(a), including:

              a. Knowingly designing, developing, manufacturing, advertising, and selling CPUs

                 with the Defects, which go toward their central functionality, resulting in security

                 risks, compromising confidential information, and—if patched—significantly

                 degrading CPU performance thereby, again, impacting their central functionality,

                 so that consumers did not receive the benefit of their bargain;

              b. Permitting instruction execution in the Intel CPUs without first performing and

                 enforcing the appropriate memory access checks as a means to increase processor

                 speed and, therefore, putting profits over the safety of consumer data;

              c. Failing to take steps to secure the CPU architecture from cache side-channel

                 attacks;

              d. Making affirmative public representations about the security of Intel CPUs while,

                 at the same time, not ensuring that safety is a priority in its devices;

              e. Making affirmative public representations about the speed of Intel CPUs while

                 knowing that, in order for those CPUs to offer security for consumers’ data, they

                 would need to be patched, which would reduce processor speed or leave systems

                 corrupted and still vulnerable; and

              f. Concealing and/or failing to disclose material facts, including but not limited to,

                 that the CPUs contained the Defects, that the CPU Defects allowed unauthorized

                 access to confidential information, that necessary mitigations to address the Defects

PAGE 297 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20      Page 306 of 409




                would result in significant CPU performance degradation, and that in designing its

                CPUs, Intel had failed to take measures to protect confidential information from

                attacks by unauthorized users while knowing that its CPUs were vulnerable to such

                attacks.

       970.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       971.    Intel intended to mislead Plaintiffs and Georgia Subclass members and induce them

to rely on its misrepresentations and omissions.

       972.    In the course of its business, Intel engaged in activities with a tendency or capacity to

deceive.

       973.    Intel acted intentionally, knowingly, and maliciously to violate Georgia’s Uniform

Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs’ and Georgia Subclass

members’ rights. Intel’s knowledge of the CPUs’ performance and security issues put it on notice

that the CPUs were not as it advertised.

       974.    Had Intel disclosed to Plaintiffs and Georgia Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs



PAGE 298 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181         Filed 05/29/20     Page 307 of 409




and absent Georgia Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

       975.      As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Georgia Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       976.      Plaintiffs and Georgia Subclass members seek all relief allowed by law, including

injunctive relief, and reasonable attorneys’ fees and costs, under O.C.G.A. § 10-1-373.

                                   HAWAII SUBCLASS COUNT XI

              HAWAII UNFAIR PRACTICES AND UNFAIR COMPETITION ACT
                             Haw. Rev. Stat. § 480-1 et seq.

       977.      Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       978.      Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Hawaii, and/or on behalf of the Hawaii Subclass.

       979.      Plaintiffs and Hawaii Subclass members are “consumers” as defined by Haw. Rev.

Stat. § 480-1.

       980.      Plaintiffs, Hawaii Subclass members, and Intel are “persons” as defined by Haw. Rev.

Stat. § 480-1.

       981.      Intel advertised, offered, or sold goods or services in Hawaii and engaged in trade or

commerce directly or indirectly affecting the people of Hawaii.




PAGE 299 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20     Page 308 of 409




       982.    Intel engaged in unfair or deceptive acts or practices, misrepresentations, and the

concealment, suppression, and omission of material facts with respect to the sale and advertisement

of the goods and services purchased by Hawaii Subclass members in violation of Haw. Rev. Stat.

§ 480-2(a).

       983.    Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       984.    Intel intended to mislead Plaintiffs and Hawaii Subclass members and induce them to

rely on its misrepresentations and omissions.

       985.    The foregoing unlawful and deceptive acts and practices were immoral, unethical,

oppressive, and unscrupulous.

       986.    Intel acted intentionally, knowingly, and maliciously to violate Hawaii’s Unfair

Practices and Unfair Competition Act, and recklessly disregarded Plaintiffs’ and Hawaii Subclass

members’ rights. Intel’s knowledge of the CPUs’ performance and security issues put it on notice

that the CPUs were not as it advertised.

       987.    As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Hawaii Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       988.    Plaintiffs and Hawaii Subclass members seek all monetary and non-monetary relief

allowed by law, including actual damages, benefit of the bargain damages, treble damages, injunctive

relief, and reasonable attorneys’ fees and costs.



PAGE 300 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181        Filed 05/29/20      Page 309 of 409




                                 HAWAII SUBCLASS COUNT XII

                  HAWAII UNIFORM DECEPTIVE TRADE PRACTICE ACT
                             Haw. Rev. Stat. § 481a-3 et seq.

       989.     Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       990.     Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Hawaii, and/or on behalf of the Hawaii Subclass.

       991.     Plaintiffs and Hawaii Subclass members are “persons” as defined by Haw. Rev. Stat.

§ 481A-2.

       992.     Intel engaged in unfair and deceptive trade practices in the conduct of its business,

violating Haw. Rev. Stat. § 481A-3, including:

              a. Knowingly designing, developing, manufacturing, advertising, and selling CPUs

                 with the Defects, which go toward their central functionality, resulting in security

                 risks, compromising confidential information, and—if patched—significantly

                 degrading CPU performance thereby, again, impacting their central functionality,

                 so that consumers did not receive the benefit of their bargain;

              b. Permitting instruction execution in the Intel CPUs without first performing and

                 enforcing the appropriate memory access checks as a means to increase processor

                 speed and, accordingly, putting profits over the safety of consumer data;

              c. Failing to take steps to secure the CPU architecture from cache side-channel

                 attacks;

              d. Making affirmative public representations about the security of Intel CPUs while,

                 at the same time, not ensuring that safety is a priority in its devices;


PAGE 301 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181       Filed 05/29/20     Page 310 of 409




              e. Making affirmative public representations about the speed of Intel CPUs while

                 knowing that, in order for those CPUs to offer security for consumers’ data, they

                 would need to be patched, which would reduce processor speed or leave systems

                 corrupted and still vulnerable; and

              f. Concealing and/or failing to disclose material facts, including but not limited to,

                 that the CPUs contained the Defects, that the CPU Defects allowed unauthorized

                 access to confidential information, that necessary mitigations to address the Defects

                 would result in significant CPU performance degradation, and that in designing its

                 CPUs, Intel had failed to take measures to protect confidential information from

                 attacks by unauthorized users while knowing that its CPUs were vulnerable to such

                 attacks.

       993.     Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       994.     The above unfair and deceptive practices and acts by Intel were immoral, unethical,

oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and Hawaii Subclass

members that they could not reasonably avoid; this substantial injury outweighed any benefits to

consumers or to competition.

       995.     As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Hawaii Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.



PAGE 302 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181         Filed 05/29/20     Page 311 of 409




       996.     Plaintiffs and Hawaii Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief, attorneys’ fees and costs, and any other relief that the

Court deems proper.

                                 IDAHO SUBCLASS COUNT XIII

                            IDAHO CONSUMER PROTECTION ACT
                                  Idaho Code § 48-601 et seq.

       997.     Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       998.     Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in Idaho,

and/or on behalf of the Idaho Subclass.

       999.     Intel is a “person” as defined by Idaho Code § 48-602(1).

       1000. Intel’s conduct as alleged herein pertained to “goods” and “services” as defined by

Idaho Code § 48-602(6) and (7).

       1001. Intel advertised, offered, or sold goods or services in Idaho and engaged in trade or

commerce directly or indirectly affecting the people of Idaho.

       1002. Intel engaged in unfair and deceptive acts or practices, and unconscionable acts and

practices, in the conduct of trade and commerce with respect to the sale and advertisement of goods

and services, in violation of Idaho Code §§ 48-603 and 48-603(C), including:

              a. Knowingly designing, developing, manufacturing, advertising, and selling CPUs

                 with the Defects, which go toward their central functionality, resulting in security

                 risks, compromising confidential information, and—if patched—significantly

                 degrading CPU performance thereby, again, impacting their central functionality, so

                 that consumers did not receive the benefit of their bargain;


PAGE 303 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 312 of 409




            b. Permitting instruction execution in the Intel CPUs without first performing and

                enforcing the appropriate memory access checks as a means to increase processor

                speed and, accordingly, putting profits over the safety of consumer data;

            c. Failing to take steps to secure the CPU architecture from cache side-channel attacks;

            d. Making affirmative public representations about the security of Intel CPUs while, at

                the same time, not ensuring that safety is a priority in its devices;

            e. Making affirmative public representations about the speed of Intel CPUs while

                knowing that, in order for those CPUs to offer security for consumers’ data, they

                would need to be patched, which would reduce processor speed or leave systems

                corrupted and still vulnerable; and

            f. Concealing and/or failing to disclose material facts, including but not limited to, that

                the CPUs contained the Defects, that the CPU Defects allowed unauthorized access

                to confidential information, that necessary mitigations to address the Defects would

                result in significant CPU performance degradation, and that in designing its CPUs,

                Intel had failed to take measures to protect confidential information from attacks by

                unauthorized users while knowing that its CPUs were vulnerable to such attacks.

       1003. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1004. Intel intended to mislead Plaintiffs and Idaho Subclass members and induce them to

rely on its misrepresentations and omissions. Intel knew its representations and omissions were false.

       1005. Intel acted intentionally, knowingly, and maliciously to violate Idaho’s Consumer

Protection Act, and recklessly disregarded Plaintiffs’ and Idaho Subclass members’ rights. Intel’s



PAGE 304 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181       Filed 05/29/20     Page 313 of 409




knowledge of the CPUs’ performance and security issues put it on notice that the CPUs were not as

it advertised.

        1006. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Idaho Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

        1007. Plaintiffs and Idaho Subclass members seek all monetary and non-monetary relief

allowed by law, including damages, punitive damages, injunctive relief, costs, and attorneys’ fees.

                                ILLINOIS SUBCLASS COUNT XIV

     ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
                           815 ILCS § 505 et seq.

        1008. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

        1009. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Illinois, and/or on behalf of the Illinois Subclass.

        1010. Intel is a “person” as defined by 815 ILCS §§ 505/1(c).

        1011. Plaintiffs and Illinois Subclass members are “consumers” as defined by 815 ILCS

§§ 505/1(e).

        1012. Intel’s conduct as described herein was in the conduct of “trade” or “commerce” as

defined by 815 ILCS § 505/1(f). Intel’s conduct is described in full detail above.

        1013. Intel’s deceptive, unfair, and unlawful trade acts or practices, in violation of 815 ILCS

§ 505/2.


 PAGE 305 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 314 of 409




        1014. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

        1015. Intel intended to mislead Plaintiffs and Illinois Subclass members and induce them to

rely on its misrepresentations and omissions.

        1016. The above unfair and deceptive practices and acts by Intel were immoral, unethical,

oppressive, and unscrupulous. These acts caused substantial injury that these consumers could not

reasonably avoid; this substantial injury outweighed any benefit to consumers or to competition.

        1017. Intel acted intentionally, knowingly, and maliciously to violate Illinois’s Consumer

Fraud Act, and recklessly disregarded Plaintiffs’ and Illinois Subclass members’ rights. Intel’s

knowledge of the CPUs’ performance and security issues put it on notice that the CPUs were not as

it advertised.

        1018. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Illinois Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issue.

        1019. Plaintiffs and Illinois Subclass members seek all monetary and non-monetary relief

allowed by law, including damages, restitution, punitive damages, injunctive relief, and reasonable

attorneys’ fees and costs.

                                ILLINOIS SUBCLASS COUNT XV

                 ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                                815 ILCS § 510/2 et seq.

        1020. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.


 PAGE 306 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181       Filed 05/29/20      Page 315 of 409




       1021. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Illinois, and/or on behalf of the Illinois Subclass.

       1022. Intel is a “person” as defined by 815 ILCS §§ 510/1(5).

       1023. Intel engaged in deceptive trade practices in the conduct of its business, in violation

of 815 ILCS §§ 510/2(a), including:

            a. Knowingly designing, developing, manufacturing, advertising, and selling CPUs

                with the Defects, which go toward their central functionality resulting in security

                risks, compromising confidential information, and—if patched—significantly

                degrading CPU performance thereby, again, impacting their central functionality,

                so that consumers did not receive the benefit of their bargain;

            b. Permitting instruction execution in the Intel CPUs without first performing and

                enforcing the appropriate memory access checks as a means to increase processor

                speed and, accordingly, putting profits over the safety of consumer data;

            c. Failing to take steps to secure the CPU architecture from cache side-channel

                attacks;

            d. Making affirmative public representations about the security of Intel CPUs while,

                at the same time, not ensuring that safety is a priority in its devices;

            e. Making affirmative public representations about the speed of Intel CPUs while

                knowing that, in order for those CPUs to offer security for consumers’ data, they

                would need to be patched, which would reduce processor speed or leave systems

                corrupted and still vulnerable; and

            f. Concealing and/or failing to disclose material facts, including but not limited to,

PAGE 307 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 316 of 409




                that the CPUs contained the Defects, that the CPU Defects allowed unauthorized

                access to confidential information, that necessary mitigations to address the Defects

                would result in significant CPU performance degradation, and that in designing its

                CPUs, Intel had failed to take measures to protect confidential information from

                attacks by unauthorized users while knowing that its CPUs were vulnerable to such

                attacks.

       1024. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1025. The above unfair and deceptive practices and acts by Intel were immoral, unethical,

oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs and Illinois Subclass

members that they could not reasonably avoid; this substantial injury outweighed any benefits to

consumers or to competition.

       1026. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Illinois Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1027. Plaintiffs and Illinois Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief and reasonable attorney’s fees.

                               INDIANA SUBCLASS COUNT XVI

                       INDIANA DECEPTIVE CONSUMER SALES ACT
                                Ind. Code § 24-5-0.5-1 et seq.

       1028. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.


PAGE 308 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20       Page 317 of 409




       1029. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Indiana, and/or on behalf of the Indiana Subclass.

       1030. Intel is a “person” as defined by Ind. Code § 24-5-0.5-2(a)(2).

       1031. Intel is a “supplier” as defined by § 24-5-0.5-2(a)(1), because it regularly engages in

or solicits “consumer transactions” within the meaning of § 24-5-0.5-2(a)(3)(A).

       1032. Intel engaged in unfair, abusive, and deceptive acts, omissions, and practices in

connection with consumer transactions, in violation of Ind. Code § 24-5-0.5-3(a).

       1033. Intel’s representations and omissions include both implicit and explicit

representations and were carried out as a scheme or artifice to defraud.

       1034. Intel’s acts and practices were “unfair” because they caused or were likely to cause

substantial injury to consumers, which was not reasonably avoidable by consumers themselves and

not outweighed by countervailing benefits to consumers or to competition.

       1035. The injury to consumers from Intel’s conduct was and is substantial because it was

non-trivial and non-speculative; and involved a monetary injury. The injury to consumers was

substantial not only because it inflicted harm on a significant and unprecedented number of

consumers, but also because it inflicted a significant amount of harm on each consumer.

       1036. Consumers could not have reasonably avoided injury because Intel’s business acts

and practices unreasonably created or took advantage of an obstacle to the free exercise of consumer

decision-making. By withholding important information from consumers about the performance and

security of its CPUs, and Defects within those processors, Intel created an asymmetry of information

between it and consumers that precluded consumers from taking action to avoid or mitigate injury.



PAGE 309 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 318 of 409




       1037. Intel’s business practices, in concealing material information or misrepresenting the

qualities, characteristics, and performance of its CPUs, had no countervailing benefit to consumers

or to competition.

       1038. Intel’s acts and practices were “abusive” for numerous reasons, including: (a) because

they materially interfered with consumers’ ability to understand a term or condition in a consumer

transaction, interfering with consumers’ decision-making; (b) because they took unreasonable

advantage of consumers’ lack of understanding about the material risks, costs, or conditions of a

consumer transaction; consumers lacked an understanding of the material risks and costs of a variety

of their transactions; (c) because they took unreasonable advantage of consumers’ inability to protect

their own interests; consumers could not protect their interests due to the asymmetry in information

between them and Intel; (d) because Intel took unreasonable advantage of consumers’ reasonable

reliance that it was providing truthful and accurate information.

       1039. Intel also engaged in “deceptive” acts and practices in violation of Indiana Code § 24-

5-0.5-3(a) and § 24-5-0.5-3(b), including: (a) misrepresenting that the subject of a consumer

transaction has sponsorship, approval, performance, characteristics, accessories, uses, or benefits it

does not have which the supplier knows or should reasonably know it does not have;

(b) misrepresenting that the subject of a consumer transaction is of a particular standard, quality,

grade, style, or model, if it is not and if the supplier knows or should reasonably know that it is not;

and (c) misrepresenting that the subject of a consumer transaction will be supplied to the public in

greater quantity (here, greater speed) than the supplier intends or reasonably expects.

       1040. Intel intended to mislead Plaintiffs and Indiana Subclass members and induce them to

rely on its misrepresentations and omissions.



PAGE 310 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 319 of 409




       1041. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1042. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to

confidential information, that necessary mitigations to address the Defects would result in significant

CPU performance degradation, and that in designing its CPUs, Intel had failed to take measures to

protect confidential information from attacks by unauthorized users while knowing that its CPUs

were vulnerable to such attacks. These material facts should have been disclosed because both

security and performance are central to CPU functionality; because Intel had exclusive or superior

knowledge regarding such facts; and because Intel suppressed these facts while making partial

representations as alleged herein. Moreover, these material facts should have been disclosed because

they were contrary to Intel’s representations about the CPUs.

       1043. Had Intel disclosed to Plaintiffs and Indiana Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information, (iii) mitigations to address the Defects would result

in significant CPU performance degradation, and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Indiana Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.



PAGE 311 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181        Filed 05/29/20      Page 320 of 409




        1044. Intel acted intentionally, knowingly, and maliciously to violate Indiana’s Deceptive

Consumer Sales Act, and recklessly disregarded Plaintiffs’ and Indiana Subclass members’ rights.

Intel’s knowledge of the CPUs’ performance and security issues put it on notice that the CPUs were

not as it advertised.

        1045. Intel received notice pursuant to Ind. Code § 24-5-0.5-5 concerning its wrongful

conduct as alleged herein by Plaintiffs and Indiana Subclass members. Moreover, Intel has had

constructive notice of Plaintiffs’ demand for relief for the Indiana Subclass pursuant to Ind. Code

§ 24-5-0.5-5 since the filing of the first action among those that have now been centralized in this

multidistrict litigation, which contained substantially similar allegations. Therefore, sending pre-suit

notice pursuant to Ind. Code § 24-5-0.5-5 is an exercise in futility for Plaintiffs because Intel has not

cured its unfair, abusive, and deceptive acts and practices, or its violations of Indiana Deceptive

Consumer Sales Act were incurable.

        1046. Intel’s conduct includes incurable deceptive acts that Intel engaged in as part of a

scheme, artifice, or device with intent to defraud or mislead, under Ind. Code § 24-5-0.5-2(a)(8).

        1047. As a direct and proximate result of Intel’s uncured or incurable unfair, abusive, and

deceptive acts or practices, Plaintiffs and absent Indiana Subclass members have suffered and will

continue to suffer injury, ascertainable losses of money or property, and monetary and non-monetary

damages, including from not receiving the benefit of their bargain in purchasing the CPUs, and

increased time and expense in dealing with CPU performance and security issues.

        1048. Intel’s violations present a continuing risk to Plaintiffs and absent Indiana Subclass

members as well as to the general public.

        1049. Plaintiffs and Indiana Subclass members seek all monetary and non-monetary relief

allowed by law, including the greater of actual damages or $500 for each non-willful violation; the

 PAGE 312 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 321 of 409




greater of treble damages or $1,000 for each willful violation; restitution; reasonable attorneys’ fees

and costs; injunctive relief; and punitive damages.

                                 IOWA SUBCLASS COUNT XVII

          IOWA PRIVATE RIGHT OF ACTION FOR CONSUMER FRAUDS ACT
                              Iowa Code § 714H

       1050. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1051. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in Iowa,

and/or on behalf of the Iowa Subclass.

       1052. Intel is a “person” as defined by Iowa Code § 714H.2(7).

       1053. Plaintiffs and Iowa Subclass members are “consumers” as defined by Iowa Code

§ 714H.2(3).

       1054. Intel’s conduct described herein related to the “sale” or “advertisement” of

“merchandise” as defined by Iowa Code §§ 714H.2(2), (6), & (8).

       1055.    Intel engaged in unfair, deceptive, and unconscionable trade practices, in violation of

the Iowa Private Right of Action for Consumer Frauds Act, as described throughout and herein.

       1056. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1057. Intel intended to mislead Plaintiffs and Iowa Subclass members and induce them to

rely on its misrepresentations and omissions.

       1058. Intel acted intentionally, knowingly, and maliciously to violate Iowa’s Private Right

of Action for Consumer Frauds Act, and recklessly disregarded Plaintiffs’ and Iowa Subclass




PAGE 313 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI            Document 181        Filed 05/29/20     Page 322 of 409




members’ rights. Intel’s knowledge of the CPU performance and security issues put it on notice that

the CPUs were not as it advertised.

          1059. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Iowa Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues

          1060. Plaintiffs has provided the requisite notice to the Iowa Attorney General, the office of

which approved the filing of this class action lawsuit pursuant to Iowa Code § 714H.7.

          1061. Plaintiffs and Iowa Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief, damages, punitive damages, and reasonable attorneys’

fees and costs.

                                 KANSAS SUBCLASS COUNT XVIII

                             KANSAS CONSUMER PROTECTION ACT
                                     K.S.A. § 50-623 et seq.

          1062. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

          1063. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Kansas, and/or on behalf of the Kansas Subclass.

          1064. K.S.A. § 50-623 et seq. is to be liberally construed to protect consumers from

suppliers who commit deceptive and unconscionable practices.

          1065. Plaintiffs and Kansas Subclass members are “consumers” as defined by K.S.A. § 50-

624(b).


PAGE 314 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 323 of 409




       1066. The acts and practices described herein are “consumer transactions,” as defined by

K.S.A. § 50-624(c).

       1067. Intel is a “supplier” as defined by K.S.A. § 50-624(l).

       1068. Intel advertised, offered, or sold goods or services in Kansas and engaged in trade or

commerce directly or indirectly affecting the people of Kansas.

       1069. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1070. Intel intended to mislead Plaintiffs and Kansas Subclass members and induce them to

rely on its misrepresentations and omissions.

       1071. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects, that the CPU Defects allowed unauthorized access to

confidential information, that necessary mitigations to address the Defects would result in significant

CPU performance degradation, and that in designing its CPUs, Intel had failed to take measures to

protect confidential information from attacks by unauthorized users while knowing that its CPUs

were vulnerable to such attacks. These material facts should have been disclosed because both

security and performance are central to CPU functionality; because Intel had exclusive or superior

knowledge regarding such facts; and because Intel suppressed these facts while making partial

representations as alleged herein. Moreover, these material facts should have been disclosed because

they were contrary to Intel’s representations about the CPUs.

       1072. Had Intel disclosed to Plaintiffs and Kansas Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel had failed to

PAGE 315 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181      Filed 05/29/20     Page 324 of 409




take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Kansas Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

       1073. Intel also engaged in unconscionable acts and practices in connection with a consumer

transaction, in violation of K.S.A. § 50-627, including knowingly taking advantage of the inability

of Plaintiffs and the Kansas Subclass to reasonably protect their interests, due to their lack of

knowledge (see K.S.A. § 50-627(b)(1)); and requiring Plaintiffs and absent Kansas Subclass

members to enter into a consumer transaction on terms that Intel knew were substantially one-sided

in favor of Intel (see K.S.A. § 50-627(b)(5)).

       1074. Plaintiffs and absent Kansas Subclass members had unequal bargaining power with

respect to their purchase and/or use of Intel’s CPUs because of Intel’s omissions and

misrepresentations.

       1075. The above unfair, deceptive, and unconscionable practices and acts by Intel were

immoral, unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs

and absent Kansas Subclass members that they could not reasonably avoid; this substantial injury

outweighed any benefits to consumers or to competition.

       1076. Intel acted intentionally, knowingly, and maliciously to violate Kansas’s Consumer

Protection Act, and recklessly disregarded Plaintiffs’ and Kansas Subclass members’ rights. Intel’s

knowledge of the CPUs’ security and performance issue put it on notice that the CPUs were not as it

advertised.

PAGE 316 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20     Page 325 of 409




       1077. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Kansas Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1078. Plaintiffs and Kansas Subclass members seek all monetary and non-monetary relief

allowed by law, including civil penalties or actual damages (whichever is greater), under K.S.A.

§§ 50-634 and 50-636; injunctive relief; and reasonable attorneys’ fees and costs.

                             LOUISIANA SUBCLASS COUNT XIX

   LOUISIANA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION LAW
                      La. Rev. Stat. Ann. § 51:1401 et seq.

       1079. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1080. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Louisiana, and/or on behalf of the Louisiana Subclass.

       1081. Intel, Plaintiffs, and Louisiana Subclass members are “persons” within the meaning

of the La. Rev. Stat. Ann. § 51:1402(8).

       1082. Plaintiffs and Louisiana Subclass members are “consumers” within the meaning of

La. Rev. Stat. Ann. § 51:1402(1).

       1083. Intel engaged in “trade” or “commerce” within the meaning of La. Rev. Stat. Ann.

§ 51:1402(10).

       1084. The Louisiana Unfair Trade Practices and Consumer Protection Law (“Louisiana

CPL”) makes unlawful “unfair or deceptive acts or practices in the conduct of any trade or


PAGE 317 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 326 of 409




commerce.” La. Rev. Stat. Ann. § 51:1405(A). Unfair acts are those that offend established public

policy, while deceptive acts are practices that amount to fraud, deceit, or misrepresentation.

       1085. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1086. Intel intended to mislead Plaintiffs and Louisiana Subclass members and induce them

to rely on its misrepresentations and omissions.

       1087. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in significant

CPU performance degradation; and that in designing its CPUs, Intel had failed to take measures to

protect confidential information from attacks by unauthorized users while knowing that its CPUs

were vulnerable to such attacks. These material facts should have been disclosed because both

security and performance are central to CPU functionality; because Intel had exclusive or superior

knowledge regarding such facts; and because Intel suppressed these facts while making partial

representations as alleged herein. Moreover, these material facts should have been disclosed because

they were contrary to Intel’s representations about the CPUs.

       1088. Intel’s unfair and deceptive acts and practices were immoral, unethical, oppressive,

and unscrupulous. These acts caused substantial injury to Plaintiffs and absent Louisiana Subclass

members that they could not reasonably avoid; this substantial injury outweighed any benefits to

consumers or to competition.

       1089. Intel acted intentionally, knowingly, and maliciously to violate Louisiana’s Unfair

Trade Practices and Consumer Protection Law, and recklessly disregarded Plaintiffs’ and Louisiana



PAGE 318 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 327 of 409




Subclass members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it on

notice that the CPUs were not as it advertised.

       1090. Had Intel disclosed to Plaintiffs and Louisiana Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Louisiana Subclass members acted reasonably in relying on Intel’s misrepresentations

and omissions, the truth of which they could not have discovered.

       1091. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

Subclass members have suffered and will continue to suffer injury, ascertainable losses of money or

property, and monetary and non-monetary damages, including from not receiving the benefit of their

bargain in purchasing the CPUs, and increased time and expense in dealing with performance and

security issues.

       1092. Plaintiffs and Louisiana Subclass members seek all monetary and non-monetary relief

allowed by law, including actual damages; treble damages for Intel’s knowing violations of the

Louisiana CPL; declaratory relief; attorneys’ fees; and any other relief that is just and proper.




PAGE 319 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI             Document 181        Filed 05/29/20     Page 328 of 409




                                     MAINE SUBCLASS COUNT XX

                              MAINE UNFAIR TRADE PRACTICES ACT
                                  5 Me. Rev. Stat. §§ 205, 213, et seq.

            1093. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

            1094. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Maine, and/or on behalf of the and/or the Maine Subclass.

            1095. Intel is a “person” as defined by 5 Me. Rev. Stat. § 206(2).

            1096. Intel’s conduct as alleged herein related was in the course of “trade and commerce”

as defined by 5 Me. Rev. Stat. § 206(3).

            1097. Plaintiffs and Maine Subclass members purchased goods and/or services for personal,

family, and/or household purposes.

            1098. A demand for relief in the form substantially similar to that required by 5 Me. Rev.

Stat. § 213(1-A) was already sent at the commencement of this lawsuit but Intel has not made a

written tender of settlement or offer of judgment. Intel received supplemental notice pursuant to

5 Me. Rev. Stat. § 213(1-A) concerning its wrongful conduct as alleged herein by Plaintiffs and

Maine Subclass members, but this and any subsequent demand was and would be an exercise in

futility.

            1099. Intel engaged in unfair and deceptive trade acts and practices in the conduct of trade

or commerce, in violation of 5 Me. Rev. Stat. §207.

            1100. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.




 PAGE 320 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 329 of 409




       1101. Had Intel disclosed to Plaintiffs and Maine Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Maine Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

       1102. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Maine Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1103. Plaintiffs and the Maine Subclass members seek all monetary and non-monetary relief

allowed by law, including damages or restitution, injunctive and other equitable relief, and attorneys’

fees and costs.

                                MAINE SUBCLASS COUNT XXI

                  MAINE UNIFORM DECEPTIVE TRADE PRACTICES ACT
                             10 Me. Rev. Stat. § 1212 et seq.

       1104. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.




PAGE 321 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 330 of 409




       1105. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Maine, and/or on behalf of the and/or the Maine Subclass.

       1106. Intel is a “person” as defined by 10 Me. Rev. Stat. § 1211(5).

       1107. Intel advertised, offered, or sold goods or services in Maine and engaged in trade or

commerce directly or indirectly affecting the people of Maine.

       1108. Intel engaged in deceptive trade practices in the conduct of its business, in violation

of 10 Me. Rev. Stat. § 1212, including: representing that goods or services have characteristics that

they do not have; representing that goods or services are of a particular standard, quality, or grade if

they are of another; advertising goods or services with intent not to sell them as advertised; and

engaging in other conduct that creates a likelihood of confusion or misunderstanding.

       1109. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1110. Intel intended to mislead Plaintiffs and Maine Subclass members and induce them to

rely on its misrepresentations and omissions.

       1111. Had Intel disclosed to Plaintiffs and Maine Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

PAGE 322 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 331 of 409




and absent Maine Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

       1112. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Maine Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1113. Maine Subclass members are likely to be damaged by Intel’s ongoing deceptive trade

practices.

       1114. Plaintiffs and Maine Subclass members seek all monetary and non-monetary relief

allowed by law, including damages or restitution, injunctive or other equitable relief, and attorneys’

fees and costs.

                            MARYLAND SUBCLASS COUNT XXII

                        MARYLAND CONSUMER PROTECTION ACT
                             Md. Comm. Code § 13-301 et seq.

       1115. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1116. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Maryland, and/or on behalf of the Maryland Subclass.

       1117. Intel is a person as defined by Md. Comm. Code § 13-101(h).

       1118. Intel’s conduct as alleged herein related to “sales,” “offers for sale,” or “bailment” as

defined by Md. Comm. Code §§ 13-101(i) and 13-303.




PAGE 323 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181         Filed 05/29/20      Page 332 of 409




          1119. Maryland Subclass members are “consumers” as defined by Md. Comm. Code § 13-

101(c).

          1120. Intel advertises, offers, or sell “consumer goods” or “consumer services” as defined

by Md. Comm. Code § 13-101(d).

          1121. Intel advertised, offered, or sold goods or services in Maryland and engaged in trade

or commerce directly or indirectly affecting the people of Maryland.

          1122. Intel engaged in unfair and deceptive trade practices, in violation of Md. Comm. Code

§ 13-301, including: (a) false or misleading oral or written representations that have the capacity,

tendency, or effect of deceiving or misleading consumers; (b) representing that consumer goods or

services have a characteristic that they do not have; (c) representing that consumer goods or services

are of a particular standard, quality, or grade that they are not; (d) failing to state a material fact where

the failure deceives or tends to deceive; (e) advertising or offering consumer goods or services

without intent to sell, lease, or rent them as advertised or offered; (f) deception, fraud, false pretense,

false premise, misrepresentation, or knowing concealment, suppression, or omission of any material

fact with the intent that a consumer rely on the same in connection with the promotion or sale of

consumer goods or services or the subsequent performance with respect to an agreement, sale lease

or rental.

          1123. Intel engaged in these unfair and deceptive trade practices in connection with offering

for sale or selling consumer goods or services or with respect to the extension of consumer credit, in

violation of Md. Comm. Code § 13-303.

          1124. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.



 PAGE 324 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 333 of 409




        1125. Intel intended to mislead Plaintiffs and Maryland Subclass members and induce them

to rely on its misrepresentations and omissions.

        1126. Had Intel disclosed to Plaintiffs and Maryland Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Maryland Subclass members acted reasonably in relying on Intel’s misrepresentations

and omissions, the truth of which they could not have discovered.

        1127. Intel acted intentionally, knowingly, and maliciously to violate Maryland’s Consumer

Protection Act, and recklessly disregarded Plaintiffs’ and Maryland Subclass members’ rights.

Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the CPUs were

not as it advertised.

        1128. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Maryland Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

        1129. Plaintiffs and Maryland Subclass members seek all monetary and non-monetary relief

allowed by law, including damages, disgorgement, injunctive relief, and attorneys’ fees and costs.

 PAGE 325 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 334 of 409




                             MICHIGAN SUBCLASS COUNT XXIII

                         MICHIGAN CONSUMER PROTECTION ACT
                           Mich. Comp. Laws Ann. § 445.903 et seq.

       1130. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1131. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Michigan, and/or on behalf of the Michigan Subclass.

       1132. Intel, Plaintiffs, and absent Michigan Subclass members are “persons” as defined by

Mich. Comp. Laws Ann. § 445.903(d).

       1133. Intel advertised, offered, or sold goods or services in Michigan and engaged in trade

or commerce directly or indirectly affecting the people of Michigan, as defined by Mich. Comp.

Laws Ann. § 445.903(g).

       1134. Intel engaged in unfair, unconscionable, and deceptive practices in the conduct of

trade and commerce, in violation of Mich. Comp. Laws Ann. § 445.903(1), including:

(a) representing that its goods and services have characteristics, uses, and benefits that they do not

have, in violation of Mich. Comp. Laws Ann. § 445.903(1)(c); (b) representing that its goods and

services are of a particular standard or quality if they are of another, in violation of Mich. Comp.

Laws Ann. § 445.903(1)(e); (c) making a representation or statement of fact material to the

transaction such that a person reasonably believes the represented or suggested state of affairs to be

other than it actually is, in violation of Mich. Comp. Laws Ann. § 445.903(1)(bb); and (d) failing to

reveal facts that are material to the transaction in light of representations of fact made in a positive

matter, in violation of Mich. Comp. Laws Ann. § 445.903(1)(cc).




PAGE 326 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 335 of 409




        1135. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

        1136. Intel intended to mislead Plaintiffs and Michigan Subclass members and induce them

to rely on its misrepresentations and omissions.

        1137. Intel acted intentionally, knowingly, and maliciously to violate Michigan’s Consumer

Protection Act, and recklessly disregarded Plaintiffs and Michigan Subclass members’ rights. Intel’s

knowledge of the CPUs’ security and performance issues put it on notice that the CPUs were not as

it advertised.

        1138. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Michigan Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

        1139. Plaintiffs and Michigan Subclass members seek all monetary and non-monetary relief

allowed by law, including the greater of actual damages or $250 each, injunctive relief, and any other

relief that is just and proper.

                              MINNESOTA SUBCLASS COUNT XXIV

                           MINNESOTA CONSUMER FRAUD ACT
                     Minn. Stat. § 325f.68, et seq. and Minn. Stat. § 8.31 et seq.

        1140. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

        1141. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Minnesota, and/or on behalf of the Minnesota Subclass.


 PAGE 327 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 336 of 409




       1142. Intel, Plaintiffs, and the absent members of the Minnesota Subclass are a “person” as

defined by Minn. Stat. § 325F.68(3).

       1143. Intel goods, services, commodities, and intangibles (specifically, Intel CPUs) are

“merchandise” as defined by Minn. Stat. § 325F.68(2).

       1144. Intel engaged in “sales” as defined by Minn. Stat. § 325F.68(4).

       1145. Intel engaged in fraud, false pretense, false promise, misrepresentation, misleading

statements, and deceptive practices in connection with the sale of merchandise, in violation of Minn.

Stat. § 325F.69(1), as described herein.

       1146. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information, that necessary mitigations to address the Defects would result in significant

CPU performance degradation; and that, in designing its CPUs, Intel had failed to take measures to

protect confidential information from attacks by unauthorized users while knowing that its CPUs

were vulnerable to such attacks. These material facts should have been disclosed because both

security and performance are central to CPU functionality; because Intel had exclusive or superior

knowledge regarding such facts; and because Intel suppressed these facts while making partial

representations as alleged herein. Moreover, these material facts should have been disclosed because

they were contrary to Intel’s representations about the CPUs.

       1147. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1148. Intel intended to mislead Plaintiffs and Minnesota Subclass members and induce them

to rely on its misrepresentations and omissions.



PAGE 328 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 337 of 409




       1149. Intel’s fraudulent, misleading, and deceptive practices affected the public interest,

including millions of Minnesotans who purchased and/or used Intel CPUs.

       1150. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Minnesota Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1151. Plaintiffs and Minnesota Subclass members seek all monetary and non-monetary

relief allowed by law, including damages, injunctive or other equitable relief, and attorneys’ fees,

disbursements, and costs.

                            MINNESOTA SUBCLASS COUNT XXV

             MINNESOTA UNIFORM DECEPTIVE TRADE PRACTICES ACT
                           Minn. Stat. § 325d.43 et seq.

       1152. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1153. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Minnesota, and/or on behalf of the Minnesota Subclass.

       1154. By engaging in deceptive trade practices in the course of its business and vocation,

directly or indirectly affecting the people of Minnesota, Intel violated Minn. Stat. § 325D.44,

including the following provisions: representing that its goods and services had characteristics, uses,

and benefits that they did not have, in violation of Minn. Stat. § 325D.44(1)(5); representing that

goods and services are of a particular standard or quality when they are of another, in violation of

Minn. Stat. § 325D.44(1)(7); advertising goods and services with intent not to sell them as advertised,


PAGE 329 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 338 of 409




in violation of Minn. Stat. § 325D.44(1)(9); and engaging in other conduct that similarly creates a

likelihood of confusion or misunderstanding, in violation of Minn. Stat. § 325D.44(1)(13).

       1155. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1156. Intel intended to mislead Plaintiffs and Minnesota Subclass members and induce them

to rely on its misrepresentations and omissions.

       1157. Had Intel disclosed to Plaintiffs and Minnesota Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Minnesota Subclass members acted reasonably in relying on Intel’s misrepresentations

and omissions, the truth of which they could not have discovered.

       1158. Intel acted intentionally, knowingly, and maliciously to violate Minnesota’s Uniform

Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs’ and Minnesota Subclass

members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice

that the CPUs were not as it advertised.

       1159. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Minnesota Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

PAGE 330 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181         Filed 05/29/20     Page 339 of 409




the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1160. Plaintiffs and Minnesota Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief and attorneys’ fees and costs.

                             MISSISSIPPI SUBCLASS COUNT XXVII

                         MISSISSIPPI CONSUMER PROTECTION ACT
                                  Miss. Code § 75-24-1 et seq.

       1161. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1162. The non-entity Plaintiffs bring this count on behalf of themselves and all members of

the Class that purchased or leased one or more Intel CPUs or one or more devices containing an Intel

CPU in Mississippi, and/or on behalf of the Mississippi Subclass.

       1163. Intel is a “person,” as defined by Miss. Code § 75-24-3.

       1164. Intel advertised, offered, or sold goods or services in Mississippi and engaged in trade

or commerce directly or indirectly affecting the people of Mississippi, as defined by Miss. Code §

75-24-3.

       1165. Prior to filing suit, Plaintiffs made reasonable attempts to resolve their claims via

informal dispute resolution processes; however, such processes were unsuccessful.

       1166. The above-described conduct violated Miss. Code Ann. § 75-24-5(2), including:

representing that goods or services have sponsorship, approval, characteristics, ingredients, uses,

benefits, or quantities that they do not have; representing that goods or services are of a particular

standard, quality, or grade, or that goods are of a particular style or model, if they are of another; and

advertising goods or services with intent not to sell them as advertised.




PAGE 331 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181         Filed 05/29/20    Page 340 of 409




       1167. Intel intended to mislead Plaintiffs and Mississippi Subclass members and induce

them to rely on its misrepresentations and omissions.

       1168. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1169. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in significant

CPU performance degradation; and that, in designing its CPUs, Intel had failed to take measures to

protect confidential information from attacks by unauthorized users while knowing that its CPUs

were vulnerable to such attacks. These material facts should have been disclosed because both

security and performance are central to CPU functionality; because Intel had exclusive or superior

knowledge regarding such facts; and because Intel suppressed these facts while making partial

representations as alleged herein. Moreover, these material facts should have been disclosed because

they were contrary to Intel’s representations about the CPUs.

       1170. Had Intel disclosed to Plaintiffs and Mississippi Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs



PAGE 332 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 341 of 409




and absent Mississippi Subclass members acted reasonably in relying on Intel’s misrepresentations

and omissions, the truth of which they could not have discovered.

       1171. Intel acted intentionally, knowingly, and maliciously to violate Mississippi’s

Consumer Protection Act, and recklessly disregarded Plaintiffs’ and Mississippi Subclass members’

rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the CPUs

were not as it advertised.

       1172. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Mississippi Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1173. Intel’s violations present a continuing risk to Plaintiffs and Mississippi Subclass

members as well as to the general public because, among other things, its omissions and

misrepresentations have not been corrected.

       1174. Plaintiffs and Mississippi Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, restitution and other relief under Miss. Code § 75-

24-11, injunctive relief, punitive damages, and reasonable attorneys’ fees and costs.

                             MISSOURI SUBCLASS COUNT XXVIII

                        MISSOURI MERCHANDISE PRACTICES ACT
                              Mo. Rev. Stat. § 407.010 et seq.

       1175. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.




PAGE 333 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181      Filed 05/29/20     Page 342 of 409




       1176. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Missouri, and/or on behalf of the Missouri Subclass.

       1177. Intel is a “person” as defined by Mo. Rev. Stat. § 407.010(5).

       1178. Intel advertised, offered, or sold goods or services in Missouri and engaged in trade

or commerce directly or indirectly affecting the people of Missouri, as defined by Mo. Rev. Stat.

§ 407.010(4), (6) and (7).

       1179. Plaintiffs and Missouri Subclass members purchased or leased goods or services

primarily for personal, family, or household purposes.

       1180. Intel engaged in unlawful, unfair, and deceptive acts and practices, in connection with

the sale or advertisement of merchandise in trade or commerce, in violation of Mo. Rev. Stat.

§ 407.020(1), as described herein.

       1181. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in significant

CPU performance degradation; and that in designing its CPUs, Intel had failed to take measures to

protect confidential information from attacks by unauthorized users while knowing that its CPUs

were vulnerable to such attacks. These material facts should have been disclosed because both

security and performance are central to CPU functionality; because Intel had exclusive or superior

knowledge regarding such facts; and because Intel suppressed these facts while making partial

representations as alleged herein. Moreover, these material facts should have been disclosed because

they were contrary to Intel’s representations about the CPUs.



PAGE 334 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20     Page 343 of 409




       1182. Intel representations and omissions were material because they were likely to deceive

reasonable consumers.

       1183. Intel intended to mislead Plaintiffs and Missouri Subclass members and induce them

to rely on its misrepresentations and omissions.

       1184. Intel acted intentionally, knowingly, and maliciously to violate Missouri’s

Merchandise Practices Act, and recklessly disregarded Plaintiffs’ and Missouri Subclass members’

rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the CPUs

were not as it advertised.

       1185. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Missouri Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1186. Plaintiffs and Missouri Subclass members seek all monetary and non-monetary relief

allowed by law, including actual damages, punitive damages, attorneys’ fees and costs, injunctive

relief, and any other appropriate relief.

                              MONTANA SUBCLASS COUNT XXIX

    MONTANA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION ACT
                        M.C.A. § 30-14-101 et seq.

       1187. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1188. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Montana, and/or on behalf of the Montana Subclass.


PAGE 335 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181       Filed 05/29/20    Page 344 of 409




          1189. Intel is a “person” as defined by MCA § 30-14-102(6).

          1190. Plaintiffs and Montana Subclass members are “consumers” as defined by M.C.A.

§ 30-14-102(1).

          1191. Intel advertised, offered, or sold goods or services in Montana and engaged in trade

or commerce directly or indirectly affecting the people of Montana, as defined by M.C.A. § 30-14-

102(8).

          1192. Intel engaged in unfair and deceptive acts and practices in the conduct of trade or

commerce, in violation M.C.A. § 30-14-103, as described herein.

          1193. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

          1194. Had Intel disclosed to Plaintiffs and Montana Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs that it

did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were continually

improving in speed and performed better than other processors on the market. Plaintiffs and absent

Montana Subclass members acted reasonably in relying on Intel’s misrepresentations and omissions,

the truth of which they could not have discovered.

          1195. Intel’s acts described above are unfair and Plaintiffs and Montana Subclass members

have lost money as a result of these practices. Intel’s acts are immoral, unethical, oppressive,

unscrupulous, and substantially injurious to consumers. Indeed, Intel lulled consumers into thinking

PAGE 336 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181         Filed 05/29/20     Page 345 of 409




its CPUs were secure and fast, but the flaws in the CPUs allowed for significant security issues,

which Intel knew, should have known about, or was reckless in not knowing about when it sold the

CPUs. Intel knew, should have known, or was reckless in not knowing that it was exposing Plaintiffs

and absent Montana Subclass members to significant security problems with their most sensitive data

and yet failed to inform consumers about those significant security issues. Thereafter, Intel put the

onus on consumers to fix the defects by requiring the installation of patches which affected the core

functionality of the CPUs.

       1196. Intel acted intentionally, knowingly, and maliciously to violate Montana’s Unfair

Trade Practices and Consumer Protection Act, and recklessly disregarded Plaintiffs’ and Montana

Subclass members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it on

notice that the CPUs were not as it advertised.

       1197. As a direct and proximate result of Intel’s unfair methods of competition and unfair

and deceptive acts and practices in the conduct of trade or commerce, Plaintiffs and absent Montana

Subclass members have suffered and will continue to suffer injury, ascertainable losses of money or

property, and monetary and non-monetary damages, including from not receiving the benefit of their

bargain in purchasing the CPUs, and increased time and expense in dealing with performance and

security issues.

       1198. Plaintiffs and Montana Subclass members seek all monetary and non-monetary relief

allowed by law, including the greater of (a) actual damages or (b) statutory damages of $500 each,

treble damages, restitution, attorneys’ fees and costs, injunctive relief, and other relief that the Court

deems appropriate.




PAGE 337 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 346 of 409




                              NEBRASKA SUBCLASS COUNT XXX

                           NEBRASKA CONSUMER PROTECTION ACT
                                Neb. Rev. Stat. § 59-1601 et seq.

       1199. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1200. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Nebraska, and/or on behalf of the Nebraska Subclass.

       1201. Intel and absent Nebraska Subclass members are each a “person” as defined by Neb.

Rev. Stat. § 59-1601(1).

       1202. Intel advertised, offered, or sold goods or services in Nebraska and engaged in trade

or commerce directly or indirectly affecting the people of Nebraska, as defined by Neb. Rev. Stat. §

59-1601.

       1203. Intel engaged in unfair and deceptive acts and practices in conducting trade and

commerce, in violation of Neb. Rev. Stat. § 59-1602, as described herein.

       1204. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1205. As a direct and proximate result of Intel’s unfair and deceptive acts and practices,

Plaintiffs and absent Nebraska Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including from

not receiving the benefit of their bargain in purchasing the CPUs, and increased time and expense in

dealing with performance and security issues.

       1206. Intel’s unfair and deceptive acts and practices complained of herein affected the public

interest, including the large percentage of Nebraskans who have purchased and/or used Intel CPUs.


PAGE 338 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181         Filed 05/29/20     Page 347 of 409




       1207. Plaintiffs and Nebraska Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief, the greater of either (1) actual damages or (2) $1,000

each, civil penalties, and reasonable attorneys’ fees and costs.

                              NEBRASKA SUBCLASS COUNT XXXI

               NEBRASKA UNIFORM DECEPTIVE TRADE PRACTICES ACT
                            Neb. Rev. Stat. § 87-301 et seq.

       1208. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1209. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Nebraska, and/or on behalf of the Nebraska Subclass.

       1210. Intel and Nebraska Subclass members are each a “person” as defined by Neb. Rev.

Stat. § 87-301(19).

       1211. Intel advertised, offered, or sold goods or services in Nebraska and engaged in trade

or commerce directly or indirectly affecting the people of Nebraska.

       1212. Intel engaged in deceptive trade practices in the course of its business, in violation of

Neb. Rev. Stat. §§ 87-302(a)(5), (8), and (10), including by: representing that goods and services

have characteristics, uses, benefits, or qualities that they do not have; representing that goods and

services are of a particular standard, quality, or grade if they are of another; and advertising its goods

and services with intent not to sell them as advertised and in a manner calculated or tending to mislead

or deceive.

       1213. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.




PAGE 339 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 348 of 409




       1214. Intel intended to mislead Plaintiffs and Nebraska Subclass members and induce them

to rely on its misrepresentations and omissions.

       1215. Had Intel disclosed to Plaintiffs and Nebraska Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Nebraska Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

       1216. Intel acted intentionally, knowingly, and maliciously to violate Nebraska’s Uniform

Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs’ and Nebraska Subclass

members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice

that the CPUs were not as it advertised.

       1217. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

Nebraska Subclass members have suffered and will continue to suffer injury, ascertainable losses of

money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1218. Intel’s deceptive trade practices complained of herein affected consumers at large,

including the large percentage of Nebraskans who purchased and/or used Intel CPUs.

PAGE 340 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181         Filed 05/29/20     Page 349 of 409




       1219. Plaintiffs and Nebraska Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief, other equitable relief, civil penalties, and attorneys’ fees

and costs.

                               NEVADA SUBCLASS COUNT XXXII

                       NEVADA DECEPTIVE TRADE PRACTICES ACT
                           Nev. Rev. Stat. Ann. § 598.0903 et seq.

       1220. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1221. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Nevada, and/or on behalf of the Nevada Subclass.

       1222. Intel advertised, offered, or sold goods or services in Nevada and engaged in trade or

commerce directly or indirectly affecting the people of Nevada.

       1223. Intel engaged in deceptive trade practices in the course of its business or occupation,

in violation of Nev. Rev. Stat. §§ 598.0915 and 598.0923, including: knowingly making a false

representation as to the characteristics, uses, and benefits of goods or services for sale in violation of

Nev. Rev. Stat. § 598.0915(5); representing that goods or services for sale are of a particular standard,

quality, or grade when Intel knew or should have known that they are of another standard, quality,

or grade, in violation of Nev. Rev. Stat. § 598.0915(7); advertising goods or services with intent not

to sell them as advertised, in violation of Nev. Rev. Stat § 598.0915(9); failing to disclose a material

fact in connection with the sale of goods or services ,in violation of Nev. Rev. Stat. § 598.0923(A)(2);

and violating state and federal statutes or regulations relating to the sale of goods or services, in

violation of Nev. Rev. Stat. § 598.0923(A)(3).




PAGE 341 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 350 of 409




        1224. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

        1225. Had Intel disclosed to Plaintiffs and Nevada Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Nevada Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

        1226. Intel acted intentionally, knowingly, and maliciously to violate Nevada’s Deceptive

Trade Practices Act, and recklessly disregarded Plaintiffs’ and Nevada Subclass members’ rights.

Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the CPUs were

not as it advertised.

        1227. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Nevada Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

        1228. Plaintiffs and Nevada Subclass members seek all monetary and non-monetary relief

allowed by law, including damages, punitive damages, and attorneys’ fees, and costs.

 PAGE 342 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 351 of 409




                        NEW HAMPSHIRE SUBCLASS COUNT XXXIII

                     NEW HAMPSHIRE CONSUMER PROTECTION ACT
                              N.H.R.S.A. § 358-A et seq.

       1229. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1230. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in New

Hampshire, and/or on behalf of the New Hampshire Subclass.

       1231. Intel is a “person” under N.H.R.S.A. §§ 358-A:1(I) and 358-A:2.

       1232. Intel advertised, offered, or sold goods or services in New Hampshire and engaged in

trade or commerce directly or indirectly affecting the people of New Hampshire, as defined by

N.H.R.S.A. § 358-A:1(II).

       1233. Intel engaged in unfair and deceptive acts or practices in the ordinary conduct of its

trade or business, in violation of N.H.R.S.A. § 358-A:2, including: representing that its goods or

services have characteristics, uses, or benefits that they do not have, in violation of N.H.R.S.A. § 358-

A:2(V); representing that its goods or services are of a particular standard or quality if they are of

another, in violation of N.H.R.S.A. § 358-A:2(VII); and advertising its goods or services with intent

not to sell them as advertised, in violation of N.H.R.S.A. § 358-A:2(IX).

       1234. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1235. Intel acted intentionally, knowingly, and maliciously to violate New Hampshire’s

Consumer Protection Act, and recklessly disregarded Plaintiffs’ and New Hampshire Subclass

members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice




PAGE 343 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181        Filed 05/29/20      Page 352 of 409




that the CPUs were not as it advertised. Intel’s acts and practices went beyond the realm of strictly

private transactions.

        1236. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent New Hampshire Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including from

not receiving the benefit of their bargain in purchasing the CPUs, and increased time and expense in

dealing with performance and security issues.

        1237. Plaintiffs and New Hampshire Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages, punitive damages, equitable relief

(including injunctive relief), restitution, civil penalties, and attorneys’ fees and costs.

                            NEW JERSEY SUBCLASS COUNT XXXIV

                            NEW JERSEY CONSUMER FRAUD ACT,
                                 N.J. Stat. Ann. § 56:8-1 et seq.

        1238. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

        1239. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in New

Jersey, and/or on behalf of the New Jersey Subclass.

        1240. Intel is a “person,” as defined by N.J. Stat. Ann. § 56:8-1(d).

        1241. Intel sells “merchandise,” as defined by N.J. Stat. Ann. § 56:8-1(c) & (e).

        1242. The New Jersey Consumer Fraud Act, N.J. Stat. § 56:8-1 et seq., prohibits

unconscionable commercial practices, deception, fraud, false pretense, false promise,

misrepresentation, as well as the knowing concealment, suppression, or omission of any material fact




 PAGE 344 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20    Page 353 of 409




with the intent that others rely on the concealment, omission, or fact, in connection with the sale or

advertisement of any merchandise.

       1243. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1244. Intel intended to mislead Plaintiffs and New Jersey Subclass members and induce

them to rely on its misrepresentations and omissions.

       1245. Intel acted intentionally, knowingly, and maliciously to violate New Jersey’s

Consumer Fraud Act, and recklessly disregarded Plaintiffs’ and New Jersey Subclass members’

rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the CPUs

were not as it advertised.

       1246. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent New Jersey Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1247. Plaintiffs and New Jersey Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, other equitable relief, actual damages, treble

damages, restitution, and attorneys’ fees, filing fees, and costs.

                             NEW MEXICO SUBCLASS COUNT XXXV

                             NEW MEXICO UNFAIR PRACTICES ACT
                                 N.M. Stat. Ann. § 57-12-2 et seq.

       1248. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.




PAGE 345 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 354 of 409




       1249. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in New

Mexico, and/or on behalf of the New Mexico Subclass.

       1250. Intel is a “person” within the meaning of N.M. Stat. Ann. § 57-12-2.

       1251. Intel was engaged in “trade” and “commerce” within the meaning of N.M. Stat. Ann.

§ 57-12-2(C) when engaging in the conduct alleged.

       1252. The New Mexico Unfair Practices Act, N.M. Stat. Ann. § 57-12-2 et seq., prohibits

both unfair or deceptive trade practices and unconscionable trade practices in the conduct of any

trade or commerce.

       1253. Intel engaged in unconscionable, unfair, and deceptive acts and practices in

connection with the sale of goods or services in the regular course of its trade or commerce, including

the following: knowingly representing that its goods and services have characteristics, benefits, or

qualities that they do not have, in violation of N.M. Stat. Ann. § 57-12-2(D)(5); knowingly

representing that its goods and services are of a particular standard or quality when they are of

another, in violation of N.M. Stat. Ann. § 57-12-2(D)(7); knowingly using exaggeration, innuendo,

or ambiguity as to a material fact or failing to state a material fact where doing so deceives or tends

to deceive, in violation of N.M. Stat. Ann. § 57-12-2(D)(14); taking advantage of the lack of

knowledge, experience, or capacity of its consumers to a grossly unfair degree to Plaintiffs’ and the

New Mexico Subclass’s detriment, in violation of N.M. Stat. Ann. § 57-2-12(E)(1); and performing

these acts and practices in a way that results in a gross disparity between the value received by

Plaintiffs and the New Mexico Subclass and the price paid, to their detriment, in violation of N.M.

Stat. § 57-2-12(E)(2).



PAGE 346 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 355 of 409




        1254. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

        1255. Intel intended to mislead Plaintiffs and New Mexico Subclass members and induce

them to rely on its misrepresentations and omissions.

        1256. Intel acted intentionally, knowingly, and maliciously to violate New Mexico’s Unfair

Practices Act, and recklessly disregarded Plaintiffs’ and New Mexico Subclass members’ rights.

Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the CPUs were

not as it advertised.

        1257. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent New Mexico Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

        1258. Plaintiffs and New Mexico Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, actual damages or statutory damages of $100

(whichever is greater), treble damages or statutory damages of $300 each (whichever is greater), and

reasonable attorneys’ fees and costs.

                            NEW YORK SUBCLASS COUNT XXXVI

                            NEW YORK GENERAL BUSINESS LAW
                               N.Y. Gen. Bus. Law § 349 et seq.

        1259. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.




 PAGE 347 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 356 of 409




        1260. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in New

York, and/or on behalf of the New York Subclass.

        1261. Intel engaged in deceptive acts or practices in the conduct of its business, trade, and

commerce or furnishing of services, in violation of N.Y. Gen. Bus. Law § 349, as described herein.

        1262. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

        1263. Intel acted intentionally, knowingly, and maliciously to violate New York’s General

Business Law, and recklessly disregarded Plaintiffs’ and New York Subclass members’ rights.

Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the CPUs were

not as it advertised.

        1264. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent New York Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

        1265. Intel’s deceptive and unlawful acts and practices complained of herein affected the

public interest and consumers at large, including the millions of New Yorkers who purchased and/or

used Intel CPUs.

        1266. The above deceptive and unlawful practices and acts by Intel caused substantial injury

to Plaintiffs and absent New York Subclass members that they could not reasonably avoid.




 PAGE 348 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20        Page 357 of 409




       1267. Plaintiffs and New York Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages or statutory damages of $50 each (whichever is

greater), treble damages, injunctive relief, and attorney’s fees and costs.

                       NORTH CAROLINA SUBCLASS COUNT XXXVII

                   NORTH CAROLINA UNFAIR TRADE PRACTICES ACT
                           N.C. Gen. Stat. Ann. § 75-1.1 et seq.

       1268. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1269. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in North

Carolina, and/or on behalf of the North Carolina Subclass.

       1270. Intel advertised, offered, or sold goods or services in North Carolina and engaged in

trade or commerce directly or indirectly affecting the people of North Carolina, as defined by N.C.

Gen. Stat. Ann. § 75-1.1(b).

       1271. Intel engaged in unfair and deceptive acts and practices in or affecting commerce, in

violation of N.C. Gen. Stat. Ann. § 75-1.1, as described herein.

       1272. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1273. Intel intended to mislead Plaintiffs and North Carolina Subclass members and induce

them to rely on its misrepresentations and omissions.

       1274. Had Intel disclosed to Plaintiffs and North Carolina Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that, in designing its CPUs, Intel failed to take


PAGE 349 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 358 of 409




measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs that it

did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were continually

improving in speed and performed better than other processors on the market. Plaintiffs and absent

North Carolina members acted reasonably in relying on Intel’s misrepresentations and omissions, the

truth of which they could not have discovered.

       1275. Intel acted intentionally, knowingly, and maliciously to violate North Carolina’s

Unfair Trade Practices Act, and recklessly disregarded Plaintiffs’ and North Carolina Subclass

members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice

that the CPUs were not as it advertised.

       1276. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

North Carolina Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1277. Intel’s conduct as alleged herein was continuous, such that after the first violations of

the provisions pled herein, each week that the violations continued constitute separate offenses

pursuant to N.C. Gen. Stat. Ann. § 75-8.

       1278. Plaintiffs and North Carolina Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, treble damages, and attorneys’ fees and costs.




PAGE 350 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181         Filed 05/29/20    Page 359 of 409




                       NORTH DAKOTA SUBCLASS COUNT XXXVIII

             NORTH DAKOTA UNLAWFUL SALES OR ADVERTISING ACT
                        N.D. Cent. Code § 51-15-01 et seq.

       1279. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1280. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in North

Dakota, and/or on behalf of the North Dakota Subclass.

       1281. Intel, Plaintiffs, and each member of the North Dakota Subclass is a “person,” as

defined by N.D. Cent. Code § 51-15-01(4).

       1282. Intel sells and advertises “merchandise,” as defined by N.D. Cent. Code § 51-15-01(3)

and (5).

       1283. Intel advertised, offered, or sold goods or services in North Dakota and engaged in

trade or commerce directly or indirectly affecting the people of North Dakota.

       1284. Intel engaged in deceptive, false, fraudulent, misrepresentative, unconscionable, and

substantially injurious acts and practices in connection with the sale and advertisement of

merchandise, in violation of N.D. Cent. Code § 51-15-01, as described herein.

       1285. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1286. Intel’s above-described acts and practices caused substantial injury to Plaintiffs and

North Dakota Subclass members that they could not reasonably avoid; this substantial injury

outweighed any benefits to consumers or to competition.

       1287. Intel intended to mislead Plaintiffs and North Dakota Subclass members and induce

them to rely on its misrepresentations and omissions.


PAGE 351 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 360 of 409




       1288. Intel acted intentionally, knowingly, and maliciously to violate North Dakota’s

Unlawful Sales or Advertising Law, and recklessly disregarded Plaintiffs’ and North Dakota

Subclass members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it on

notice that the CPUs were not as it advertised.

       1289. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent North Dakota Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1290. Plaintiffs and North Dakota Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, damages, restitution, treble damages, civil

penalties, and attorneys’ fees, costs, and disbursements.

                               OHIO SUBCLASS COUNT XXXIX

                         OHIO CONSUMER SALES PRACTICES ACT
                               Ohio Rev. Code § 1345.01 et seq.

       1291. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1292. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in Ohio,

and/or on behalf of the Ohio Subclass.

       1293. Plaintiffs and absent Ohio Subclass members are “persons,” as defined by Ohio Rev.

Code § 1345.01(B).

       1294. Intel was a “supplier” engaged in “consumer transactions,” as defined by Ohio Rev.

Code §§ 1345.01(A) & (C).


PAGE 352 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI        Document 181        Filed 05/29/20     Page 361 of 409




        1295. Intel advertised, offered, or sold goods or services in Ohio and engaged in trade or

commerce directly or indirectly affecting the people of Ohio.

        1296. Intel engaged in unfair and deceptive acts and practices in connection with a consumer

transaction, in violation of Ohio Rev. Code §§ 1345.02, including: representing that its goods,

services, and intangibles had performance characteristics, uses, and benefits that it did not have, in

violation of Ohio Rev. Code § 1345.02(B)(1); and representing that its goods, services, and

intangibles were of a particular standard or quality when they were not, in violation of Ohio Rev.

Code § 1345(B)(2).

        1297. Intel engaged in unconscionable acts and practices in connection with a consumer

transaction, in violation of Ohio Rev. Code Ann. § 1345.03, including: knowingly taking advantage

of the inability of Plaintiffs and the absent members of the Ohio Subclass to reasonably protect their

interest because of their ignorance of the issues discussed herein (Ohio Rev. Code Ann. §

1345.03(B)(1)); and requiring Plaintiffs and the absent members of the Ohio Subclass to enter into

a consumer transaction on terms that Intel knew were substantially one-sided in its favor (Ohio Rev.

Code Ann. § 1345.03(B)(5)).

        1298. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

        1299. Intel intended to mislead Plaintiffs and Ohio Subclass members and induce them to

rely on its misrepresentations and omissions.

        1300. Intel acted intentionally, knowingly, and maliciously to violate Ohio’s Consumer

Sales Practices Act, and recklessly disregarded Plaintiffs’ and Ohio Subclass members’ rights.

Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the CPUs were

not as it advertised.

 PAGE 353 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 362 of 409




       1301. Intel’s unfair, deceptive, and unconscionable acts and practices complained of herein

affected the public interest, including the millions of Ohioans who purchased and/or used Intel CPUs.

       1302. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Ohio Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1303. Plaintiffs and the Ohio Subclass members seek all monetary and non-monetary relief

allowed by law, including declaratory and injunctive relief, the greater of actual and treble damages

or statutory damages, attorneys’ fees and costs, and any other appropriate relief.

                                   OHIO SUBCLASS COUNT XL

                        OHIO DECEPTIVE TRADE PRACTICES ACT
                              Ohio Rev. Code § 4165.01 et seq.

       1304. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1305. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in Ohio,

and/or on behalf of the Ohio Subclass.

       1306. Intel, Plaintiffs, and absent Ohio Subclass members are each a “person,” as defined

by Ohio Rev. Code § 4165.01(D).

       1307. Intel advertised, offered, or sold goods or services in Ohio and engaged in trade or

commerce directly or indirectly affecting the people of Ohio.

       1308. Intel engaged in deceptive trade practices in the course of its business and vocation,

in violation of Ohio Rev. Code § 4165.02, including: representing that its goods and services have


PAGE 354 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 363 of 409




characteristics, uses, benefits, or qualities that they do not have, in violation of Ohio Rev. Code

§ 4165.02(A)(7); representing that its goods and services are of a particular standard or quality when

they are of another, in violation of Ohio Rev. Code § 4165.02(A)(9); and advertising its goods and

services with intent not to sell them as advertise, in violation of Ohio Rev. Code § 4165.02(A)(11).

        1309. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

        1310. Intel intended to mislead Plaintiffs and Ohio Subclass members and induce them to

rely on its misrepresentations and omissions.

        1311. Intel acted intentionally, knowingly, and maliciously to violate Ohio’s Deceptive

Trade Practices Act, and recklessly disregarded Plaintiffs’ and Ohio Subclass members’ rights.

Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the CPUs were

not as it advertised.

        1312. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Ohio Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

        1313. Plaintiffs and Ohio Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief, actual damages, attorneys’ fees, and any other relief that

is just and proper.




 PAGE 355 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 364 of 409




                             OKLAHOMA SUBCLASS COUNT XLI

                        OKLAHOMA CONSUMER PROTECTION ACT
                              Okla. Stat. Tit. 15, § 751 et seq.

       1314. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1315. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Oklahoma, and/or on behalf of the Oklahoma Subclass.

       1316. Intel is a “person,” as meant by Okla. Stat. tit. 15, § 752(1).

       1317. Intel’s advertisements, offers of sales, sales, and distribution of goods, services, and

other things of value constituted “consumer transactions” within the meaning of Okla. Stat. tit. 15,

§ 752(2).

       1318. Intel, in the course of its business, engaged in unlawful practices in violation of Okla.

Stat. tit. 15, § 753, including the following: making false representations, knowingly or with reason

to know, as to the characteristics, uses, and benefits of the subjects of its consumer transactions, in

violation of Okla. Stat. tit. 15, § 753(5); representing, knowingly or with reason to know, that the

subjects of its consumer transactions were of a particular standard when they were of another, in

violation of Okla. Stat. tit 15, § 753(7); advertising, knowingly or with reason to know, the subjects

of its consumer transactions with intent not to sell as advertised, in violation of Okla. Stat. tit 15,

§ 753 (8); committing unfair trade practices that offend established public policy and were immoral,

unethical, oppressive, unscrupulous, and substantially injurious to consumers, as defined by section

752(14), in violation of Okla. Stat. tit. 15, § 753(20); and committing deceptive trade practices that

deceived or could reasonably be expected to deceive or mislead a person to the detriment of that

person as defined by section 752(13), in violation of Okla. Stat. tit. 15, § 753(20).


PAGE 356 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 365 of 409




       1319. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1320. Intel intended to mislead Plaintiffs and Oklahoma Subclass members and induce them

to rely on its misrepresentations and omissions.

       1321. Intel acted unfairly in failing to disclose the Defects to Plaintiffs and Oklahoma

Subclass members because it was in a superior position to provide that information to the Plaintiffs

and Oklahoma Subclass members and ordinary, reasonable consumers would not be able to know

that the CPUs contained defects or required patches to operate in a secure manner absent Intel’s

disclosure.

       1322. Had Intel disclosed to Plaintiffs and Oklahoma Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs that it

did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were continually

improving in speed and performed better than other processors on the market. Plaintiffs and absent

Oklahoma Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

       1323. The above unlawful practices and acts by Intel were immoral, unethical, oppressive,

unscrupulous, unfair, and substantially injurious. These acts caused substantial injury to Plaintiffs

and absent Oklahoma Subclass members.



PAGE 357 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 366 of 409




       1324. Intel acted intentionally, knowingly, and maliciously to violate Oklahoma’s

Consumer Protection Act, and recklessly disregarded Plaintiffs’ and Oklahoma Subclass members’

rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the CPUs

were not as it advertised.

       1325. As a direct and proximate result of Intel’s unfair and deceptive acts and practices,

Plaintiffs and Oklahoma Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including from

not receiving the benefit of their bargain in purchasing the CPUs, and increased time and expense in

dealing with performance and security issues.

       1326. Like other Oklahoma Subclass members, Plaintiffs experienced actual losses in

connection with the CPU defects and patching due to those defects. Those losses include, but are

not limited to, loss of time in patching computers as a result of the security flaws, loss or compromise

of data due to security flaws, and/or mitigation costs—damages which can be proven at trial.

       1327. Plaintiffs and Oklahoma Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, civil penalties, and attorneys’ fees and costs.

                               OREGON SUBCLASS COUNT XLII

                       OREGON UNLAWFUL TRADE PRACTICES ACT
                              Or. Rev. Stat. § 646.608 et seq.

       1328. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1329. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Oregon, and/or on behalf of the Oregon Subclass.

       1330. Intel is a “person,” as defined by Or. Rev. Stat. § 646.605(4).


PAGE 358 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 367 of 409




       1331. Intel engaged in the sale of “goods and services,” as defined by Or. Rev. Stat.

§ 646.605(6)(a).

       1332. Intel sold “goods or services,” as defined by Or. Rev. Stat. § 646.605(6)(a). The CPUs

at issue may be sold individually or inside of a machine. Intel CPUs are often a motivating factor

for an individual’s purchase of particular machine, and, at any rate, Intel routinely sells large

quantities of CPUs individually.

       1333. Intel advertised, offered, or sold goods or services in Oregon and engaged in trade or

commerce directly or indirectly affecting the people of Oregon.

       1334. Intel engaged in unlawful practices in the course of its business and occupation, in

violation of Or. Rev. Stat. § 646.608, included the following: representing that its goods and services

have approval, characteristics, uses, benefits, and qualities that they do not have, in violation of Or.

Rev. Stat. § 646.608(1)(e); representing that its goods and services are of a particular standard or

quality if they are of another, in violation of Or. Rev. Stat. § 646.608(1)(g); advertising its goods or

services with intent not to provide them as advertised, in violation of Or. Rev. Stat. § 646.608(1)(i);

and concurrent with tender or delivery of its goods and services, failing to disclose any known

material Defect, in violation of Or. Rev. Stat. § 646.608(1)(t).

       1335. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers. Specifically, Intel’s conduct included:

            a. Knowingly designing, developing, manufacturing, advertising, and selling CPUs

                with the Defects, which go toward their central functionality, resulting in security

                risks, compromising confidential information, and—if patched—significantly

                degrading CPU performance thereby, again, impacting their central functionality,

                so that consumers did not receive the benefit of their bargain;

PAGE 359 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 368 of 409




            b. Permitting instruction execution in the Intel CPUs without first performing and

                enforcing the appropriate memory access checks as a means to increase processor

                speed and, accordingly, putting profits over the safety of consumer data;

            c. Failing to take steps to secure the CPU architecture from cache side-channel

                attacks;

            d. Making affirmative public representations about the security of Intel CPUs while,

                at the same time, not ensuring that safety is a priority in its devices;

            e. Making affirmative public representations about the speed of Intel CPUs while

                knowing that, in order for those CPUs to offer security for consumers’ data, they

                would need to be patched, which would reduce processor speed or leave systems

                corrupted and still vulnerable; and

            f. Concealing and/or failing to disclose material facts, including but not limited to,

                that the CPUs contained the Defects, that the CPU Defects allowed unauthorized

                access to confidential information, that necessary mitigations to address the Defects

                would result in significant CPU performance degradation, and that in designing its

                CPUs, Intel had failed to take measures to protect confidential information from

                attacks by unauthorized users while knowing that its CPUs were vulnerable to such

                attacks.

       1336. Intel intended to mislead Plaintiffs and Oregon Subclass members and induce them to

rely on its misrepresentations and omissions.

       1337. Had Intel disclosed to Plaintiffs and Oregon Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

PAGE 360 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
      Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 369 of 409




in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and Oregon Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

        1338. Intel acted intentionally, knowingly, and maliciously to violate Oregon’s Unlawful

Trade Practices Act, and recklessly disregarded Plaintiffs’ and Oregon Subclass members’ rights.

Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the CPUs were

not as it advertised.

        1339. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Oregon Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs with installed Intel CPUs, and increased time and

expense in dealing with performance and security issues.

        1340. Plaintiffs and Oregon Subclass members seek all monetary and non-monetary relief

allowed by law, including equitable relief, actual damages or statutory damages of $200 per violation

(whichever is greater), punitive damages, and reasonable attorneys’ fees and costs.

                            PENNSYLVANIA SUBCLASS COUNT XLIII

                        PENNSYLVANIA UNFAIR TRADE PRACTICES AND
                                CONSUMER PROTECTION LAW
                             73 Pa. Cons. Stat. §§ 201-2 & 201-3, et seq.

        1341. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

 PAGE 361 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181         Filed 05/29/20     Page 370 of 409




       1342. The non-entity Plaintiffs bring this count on behalf of themselves and all members of

the Class that purchased or leased one or more Intel CPUs or one or more devices containing an Intel

CPU in Pennsylvania, and/or on behalf of the Pennsylvania Subclass.

       1343. Intel is a “person,” as meant by 73 Pa. Cons. Stat. § 201-2(2).

       1344. Plaintiffs and absent Pennsylvania Subclass members purchased goods and services

in “trade” and “commerce,” as meant by 73 Pa. Cons. Stat. § 201-2(3), primarily for personal, family,

and/or household purposes.

       1345. Intel engaged in unfair methods of competition and unfair or deceptive acts or

practices in the conduct of its trade and commerce in violation of 73 Pa. Cons. Stat. § 201-3, including

the following: representing that its goods and services have characteristics, uses, benefits, and

qualities that they do not have (73 Pa. Cons. Stat. § 201-2(4)(v)); representing that its goods and

services are of a particular standard or quality if they are another (73 Pa. Cons. Stat. § 201-2(4)(vii));

and advertising its goods and services with intent not to sell them as advertised (73 Pa. Cons. Stat.

§ 201-2(4)(ix)).

       1346. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1347. Intel intended to mislead Plaintiffs and Pennsylvania Subclass members and induce

them to rely on its misrepresentations and omissions.

       1348. Had Intel disclosed to Plaintiffs and Pennsylvania Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

PAGE 362 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI            Document 181        Filed 05/29/20     Page 371 of 409




its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs that it

did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were continually

improving in speed and performed better than other processors on the market. Plaintiffs and absent

Pennsylvania Alabama Subclass members acted reasonably in relying on Intel’s misrepresentations

and omissions, the truth of which they could not have discovered.

          1349. Intel acted intentionally, knowingly, and maliciously to violate Pennsylvania Unfair

Trade Practices and Consumer Protection Law, and recklessly disregarded Plaintiffs and absent

Pennsylvania Subclass members’ rights. Intel’s knowledge of the CPUs’ security and performance

issues put it on notice that the CPUs were not as it advertised.

          1350. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

Pennsylvania Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing their personal CPUs, and increased time and expense in dealing

with performance and security issues.

          1351. Plaintiffs and Pennsylvania Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages or statutory damages of $100 (whichever is greater),

treble damages, attorneys’ fees and costs, and any additional relief the Court deems necessary or

proper.

                            RHODE ISLAND SUBCLASS COUNT XLIV

                    RHODE ISLAND DECEPTIVE TRADE PRACTICES ACT
                              R.I. Gen. Laws § 6-13.1 et seq.

          1352. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.




PAGE 363 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 372 of 409




       1353. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in Rhode

Island, and/or on behalf of the Rhode Island Subclass.

       1354. Plaintiffs and Rhode Island Subclass members are each a “person,” as defined by R.I.

Gen. Laws § 6-13.1-1(3).

       1355. Plaintiffs and Rhode Island Subclass members purchased goods and services for

personal, family, or household purposes.

       1356. Intel advertised, offered, or sold goods or services in Rhode Island and engaged in

trade or commerce directly or indirectly affecting the people of Rhode Island, as defined by R.I. Gen.

Laws § 6-13.1-1(5).

       1357. Intel engaged in unfair and deceptive acts and practices, in violation of R.I. Gen. Laws

§ 6-13.1-2, including: representing that its goods and services have characteristics, uses, and benefits

that they do not have (R.I. Gen. Laws § 6-13.1-52(6)(v)); representing that its goods and services are

of a particular standard or quality when they are of another (R.I. Gen. Laws § 6-13.1-52(6)(vii));

advertising goods or services with intent not to sell them as advertised (R.I. Gen. Laws § 6-13.1-

52(6)(ix)); engaging in any other conduct that similarly creates a likelihood of confusion or

misunderstanding (R.I. Gen. Laws § 6-13.1-52(6)(xii)); engaging in any act or practice that is unfair

or deceptive to the consumer (R.I. Gen. Laws § 6-13.1-52(6)(xiii)); and using other methods, acts,

and practices that mislead or deceive members of the public in a material respect (R.I. Gen. Laws §

6-13.1-52(6)(xiv)).

       1358. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers. Specifically, Intel’s actions included:

            a. Knowingly designing, developing, manufacturing, advertising, and selling CPUs

PAGE 364 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181         Filed 05/29/20     Page 373 of 409




               with the Defects, which go toward their central functionality, resulting in security

               risks, compromising confidential information, and—if patched—significantly

               degrading CPU performance thereby, again, impacting their central functionality,

               so that consumers did not receive the benefit of their bargain;

            b. Permitting instruction execution in the Intel CPUs without first performing and

               enforcing the appropriate memory access checks as a means to increase processor

               speed and, accordingly, putting profits over the safety of consumer data;

            c. Failing to take steps to secure the CPU architecture from cache side-channel

               attacks;

            d. Making affirmative public representations about the security of Intel CPUs while,

               at the same time, not ensuring that safety is a priority in its devices;

            e. Making affirmative public representations about the speed of Intel CPUs while

               knowing that, in order for those CPUs to offer security for consumers’ data, they

               would need to be patched, which would reduce processor speed or leave systems

               corrupted and still vulnerable; and

            f. Concealing and/or failing to disclose material facts, including but not limited to,

               that the CPUs contained the Defects, that the CPU Defects allowed unauthorized

               access to confidential information, that necessary mitigations to address the Defects

               would result in significant CPU performance degradation, and that in designing its

               CPUs, Intel failed to take measures to protect confidential information from attacks

               by unauthorized users while knowing that its CPUs were vulnerable to such attacks.

       1359. Intel intended to mislead Plaintiffs and Rhode Island Subclass members and induce

them to rely on its misrepresentations and omissions.

PAGE 365 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 374 of 409




       1360. Intel acted intentionally, knowingly, and maliciously to violate Rhode Island’s

Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs’ and absent Rhode Island

Subclass members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it on

notice that the CPUs were not as it advertised.

       1361. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Rhode Island Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1362. Plaintiffs and Rhode Island Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages or statutory damages of $200 per Subclass Member

(whichever is greater), punitive damages, injunctive relief, other equitable relief, and attorneys’ fees

and costs.

                         SOUTH CAROLINA SUBCLASS COUNT XLV

                   SOUTH CAROLINA UNFAIR TRADE PRACTICES ACT
                            S.C. Code Ann. § 39-5-10 et seq.

       1363. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1364. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in South

Carolina, and/or on behalf of the South Carolina Subclass.

       1365. Intel is a “person,” as defined by S.C. Code Ann. § 39-5-10(a).

       1366. South Carolina’s Unfair Trade Practices Act (SC UTPA) prohibits “unfair or

deceptive acts or practices in the conduct of any trade or commerce.” S.C. Code Ann. § 39-5-20.


PAGE 366 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181         Filed 05/29/20    Page 375 of 409




       1367. Intel advertised, offered, or sold goods or services in South Carolina and engaged in

trade or commerce directly or indirectly affecting the people of South Carolina, as defined by S.C.

Code Ann. § 39-5-10(b).

       1368. Intel’s acts and practices had, and continue to have, the tendency or capacity to

deceive.

       1369. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1370. Intel intended to mislead Plaintiffs and South Carolina Subclass members and induce

them to rely on its misrepresentations and omissions.

       1371. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in significant

CPU performance degradation; and that, in designing its CPUs, Intel had failed to take measures to

protect confidential information from attacks by unauthorized users while knowing that its CPUs

were vulnerable to such attacks. These material facts should have been disclosed because both

security and performance are central to CPU functionality; because Intel had exclusive or superior

knowledge regarding such facts; and because Intel suppressed these facts while making partial

representations as alleged herein. Moreover, these material facts should have been disclosed because

they were contrary to Intel’s representations about the CPUs.

       1372. Had Intel disclosed to Plaintiffs and South Carolina Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel failed to take

PAGE 367 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 376 of 409




measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs that it

did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were continually

improving in speed and performed better than other processors on the market. Plaintiffs and absent

South Carolina Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

       1373. Intel’s business acts and practices offend an established public policy, or are immoral,

unethical, or oppressive.

       1374. Intel’s unfair and deceptive acts or practices adversely affected the public interest

because such acts or practices have the potential for repetition; Intel engages in such acts or practices

as a general rule; and such acts or practices impact the public at large, including millions of South

Carolina Subclass members that purchased and/or used an Intel CPU.

       1375. Intel unfair and deceptive acts or practices have the potential for repetition because

the same kinds of actions occurred in the past, as described herein, thus making it likely that these

acts or practices will continue to occur if left undeterred.        Additionally, Intel’s policies and

procedures create the potential for recurrence of the complained-of business acts and practices.

       1376. Intel violations present a continuing risk to Plaintiffs and absent South Carolina

Subclass members as well as to the general public.

       1377. Intel intended to mislead Plaintiffs and South Carolina Subclass members and induce

them to rely on its misrepresentations and omissions.

       1378. Intel acted intentionally, knowingly, and maliciously to violate South Carolina’s

Unfair Trade Practices Act, and recklessly disregarded Plaintiffs’ and absent South Carolina Subclass

members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice

PAGE 368 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 377 of 409




that the CPUs were not as it advertised. In light of this conduct, punitive damages would serve the

interest of society in punishing and warning others not to engage in such conduct and would deter

Intel and others from committing similar conduct in the future.

       1379. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent South Carolina Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including from

not receiving the benefit of their bargain in purchasing the CPUs, and increased time and expense in

dealing with performance and security issues.

       1380. Plaintiffs and South Carolina Subclass members seek all monetary and non-monetary

relief allowed by law, including damages for their economic losses, treble damages, punitive

damages, injunctive relief, and reasonable attorneys’ fees and costs.

                          SOUTH DAKOTA SUBCLASS COUNT XLVI

                     SOUTH DAKOTA DECEPTIVE TRADE PRACTICES AND
                              CONSUMER PROTECTION ACT
                              S.D. Codified Laws § 37-24-1 et seq.

       1381. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1382. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in South

Dakota, and/or on behalf of the South Dakota Subclass.

       1383. Intel is a “person,” as defined by S.D. Codified Laws § 37-24-1(8).

       1384. Intel advertises and sells “merchandise,” as defined by S.D. Codified Laws § 37-24-

1(6), (7), & (13).




PAGE 369 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181         Filed 05/29/20    Page 378 of 409




       1385. Intel advertised, offered, or sold goods or services in South Dakota and engaged in

trade or commerce directly or indirectly affecting the people of South Dakota, as defined by S.D.

Codified Laws § 37-24-1(6), (7), & (13).

       1386. Intel knowingly engaged in deceptive acts or practices, misrepresentation,

concealment, suppression, or omission of material facts in connection with the sale and advertisement

of goods or services, in violation of S.D. Codified Laws § 37-24-6, as described herein.

       1387. Intel intended to mislead Plaintiffs and South Dakota Subclass members and induce

them to rely on its misrepresentations and omissions.

       1388. Intel representations and omissions were material because they were likely to deceive

reasonable consumers.

       1389. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in significant

CPU performance degradation; and that, in designing its CPUs, Intel had failed to take measures to

protect confidential information from attacks by unauthorized users while knowing that its CPUs

were vulnerable to such attacks. These material facts should have been disclosed because both

security and performance are central to CPU functionality; because Intel had exclusive or superior

knowledge regarding such facts; and because Intel suppressed these facts while making partial

representations as alleged herein. Moreover, these material facts should have been disclosed because

they were contrary to Intel’s representations about the CPUs.

       1390. Had Intel disclosed to Plaintiffs and South Dakota Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

PAGE 370 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181        Filed 05/29/20     Page 379 of 409




in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent South Dakota Subclass members acted reasonably in relying on Intel’s misrepresentations

and omissions, the truth of which they could not have discovered.

         1391. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent South Dakota Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

         1392. Intel’s violations present a continuing risk to Plaintiffs and absent South Dakota

Subclass members as well as to the general public.

         1393. Plaintiffs and South Dakota Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, injunctive relief, and reasonable attorneys’ fees and

costs.

                             TENNESSEE SUBCLASS COUNT XLVII

                         TENNESSEE CONSUMER PROTECTION ACT
                             Tenn. Code Ann. § 47-18-101 et seq.

         1394. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.




PAGE 371 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 380 of 409




       1395. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Tennessee, and/or on behalf of the Tennessee Subclass.

       1396. Intel is a “person,” as defined by Tenn. Code § 47-18-103(13).

       1397. Plaintiffs and absent Tennessee Subclass members are “consumers,” within the

meaning of Tenn. Code § 47-18-103(2).

       1398. Intel advertised and sold “goods” or “services” in “consumer transaction[s],” as

defined by Tenn. Code §§ 47-18-103(7), (18) & (19).

       1399. Intel advertised, offered, or sold goods or services in Tennessee and engaged in trade

or commerce directly or indirectly affecting the people of Tennessee, as defined by Tenn. Code

§§ 47-18-103(7), (18) & (19). Furthermore, Intel’s acts or practices affected the conduct of trade or

commerce, within the meaning and scope of Tenn. Code § 47-18-104.

       1400. Intel intended to mislead Plaintiffs and Tennessee Subclass members and induce them

to rely on its misrepresentations and omissions.

       1401. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1402. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in significant

CPU performance degradation; and that, in designing its CPUs, Intel had failed to take measures to

protect confidential information from attacks by unauthorized users while knowing that its CPUs

were vulnerable to such attacks. These material facts should have been disclosed because both

security and performance are central to CPU functionality; because Intel had exclusive or superior

PAGE 372 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 381 of 409




knowledge regarding such facts; and because Intel suppressed these facts while making partial

representations as alleged herein. Moreover, these material facts should have been disclosed because

they were contrary to Intel’s representations about the CPUs.

       1403. Had Intel disclosed to Plaintiffs and Tennessee Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs that it

did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were continually

improving in speed and performed better than other processors on the market. Plaintiffs and absent

Tennessee Subclass members acted reasonably in relying on Intel’s misrepresentations and

omissions, the truth of which they could not have discovered.

       1404. Intel’s “unfair” acts and practices caused or were likely to cause substantial injury to

consumers, which was not reasonably avoidable by consumers themselves and not outweighed by

countervailing benefits to consumers or to competition.

       1405. The injury to consumers was and is substantial because it was non-trivial and non-

speculative and involved a monetary injury. The injury to consumers was substantial not only

because it inflicted harm on a significant and unprecedented number of consumers, but also because

it inflicted a significant amount of harm on each consumer.

       1406. Consumers could not have reasonably avoided injury because Intel’s business acts

and practices unreasonably created or took advantage of an obstacle to the free exercise of consumer

decision-making. By withholding important information from consumers as described herein, Intel

PAGE 373 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181         Filed 05/29/20     Page 382 of 409




created an asymmetry of information between it and consumers that precluded consumers from

taking action to avoid or mitigate injury.

       1407. Intel’s business practices had no countervailing benefit to consumers or to

competition.

       1408. By misrepresenting and omitting material facts, Intel violated the following

provisions of Tenn. Code § 47-18-104(b): representing that goods or services have sponsorship,

approval, characteristics, ingredients, uses, benefits or quantities that they do not have; representing

that goods or services are of a particular standard, quality or grade, if they are of another; advertising

goods or services with intent not to sell them as advertised; and representing that a consumer

transaction confers or involves rights, remedies or obligations that it does not have or involve. Intel’s

actions included:

            a. Knowingly designing, developing, manufacturing, advertising, and selling CPUs

                with the Defects, which go toward their central functionality, resulting in security

                risks, compromising confidential information, and—if patched—significantly

                degrading CPU performance thereby, again, impacting their central functionality,

                so that consumers did not receive the benefit of their bargain;

            b. Permitting instruction execution in the Intel CPUs without first performing and

                enforcing the appropriate memory access checks as a means to increase processor

                speed and, accordingly, putting profits over the safety of consumer data;

            c. Failing to take steps to secure the CPU architecture from cache side-channel

                attacks;

            d. Making affirmative public representations about the security of Intel CPUs while,

                at the same time, not ensuring that safety is a priority in its devices;

PAGE 374 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181       Filed 05/29/20     Page 383 of 409




            e. Making affirmative public representations about the speed of Intel CPUs while

                knowing that, in order for those CPUs to offer security for consumers’ data, they

                would need to be patched, which would reduce processor speed or leave systems

                corrupted and still vulnerable; and

            f. Concealing and/or failing to disclose material facts, including but not limited to,

                that the CPUs contained the Defects, that the CPU Defects allowed unauthorized

                access to confidential information, that necessary mitigations to address the Defects

                would result in significant CPU performance degradation, and that in designing its

                CPUs, Intel failed to take measures to protect confidential information from attacks

                by unauthorized users while knowing that its CPUs were vulnerable to such attacks.

       1409. Intel acted intentionally, knowingly, and maliciously to violate Tennessee’s

Consumer Protection Act, and recklessly disregarded Plaintiffs’ and absent Tennessee Subclass

members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice

that the CPUs were not as it advertised.

       1410. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Tennessee Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1411. Intel’s violations present a continuing risk to Plaintiffs and absent Tennessee Subclass

members as well as to the general public.




PAGE 375 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 384 of 409




       1412. Plaintiffs and Tennessee Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, actual damages, treble damages for each willful or

knowing violation, attorneys’ fees and costs, and any other relief that is necessary and proper.

                               TEXAS SUBCLASS COUNT XLVIII

      TEXAS DECEPTIVE TRADE PRACTICES—CONSUMER PROTECTION ACT
                     Texas Bus. & Com. Code § 17.41 et seq.

       1413. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1414. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in Texas,

and/or on behalf of the Texas Subclass.

       1415. Intel is a “person,” as defined by Tex. Bus. & Com. Code § 17.45(3).

       1416. Plaintiffs and absent Texas Subclass members are “consumers,” as defined by Tex.

Bus. & Com. Code § 17.45(4).

       1417. Intel advertised, offered, or sold goods or services in Texas and engaged in trade or

commerce directly or indirectly affecting the people of Texas, as defined by Tex. Bus. & Com. Code

§ 17.45(6).

       1418. Intel engaged in false, misleading, or deceptive acts and practices, in violation of Tex.

Bus. & Com. Code § 17.46(b), including: representing that goods or services have sponsorship,

approval, characteristics, ingredients, uses, benefits or quantities that they do not have; representing

that goods or services are of a particular standard, quality or grade, if they are of another; and

advertising goods or services with intent not to sell them as advertised.

       1419. Intel intended to mislead Plaintiffs and Texas Subclass members and induce them to

rely on its misrepresentations and omissions.


PAGE 376 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 385 of 409




       1420. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1421. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in significant

CPU performance degradation; and that in designing its CPUs, Intel had failed to take measures to

protect confidential information from attacks by unauthorized users while knowing that its CPUs

were vulnerable to such attacks. These material facts should have been disclosed because both

security and performance are central to CPU functionality; because Intel had exclusive or superior

knowledge regarding such facts; and because Intel suppressed these facts while making partial

representations as alleged herein. Moreover, these material facts should have been disclosed because

they were contrary to Intel’s representations about the CPUs.

       1422. Had Intel disclosed to Plaintiffs and Texas Subclass members material facts, including

but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed unauthorized

access to confidential information; (iii) mitigations to address the Defects would result in significant

CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to take measures

to protect confidential information from attacks by unauthorized users while knowing that its CPUs

were vulnerable to such attacks, Intel would have been unable to sell as many CPUs that it did or at

the price such CPUs were sold. Instead, Intel represented that its CPUs were continually improving

in speed and performed better than other processors on the market. Plaintiffs and absent Texas

Subclass members acted reasonably in relying on Intel’s misrepresentations and omissions, the truth

of which they could not have discovered.



PAGE 377 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181      Filed 05/29/20     Page 386 of 409




       1423. Intel engaged in unconscionable actions or courses of conduct, in violation of Tex.

Bus. & Com. Code Ann. § 17.50(a)(3). Intel engaged in acts or practices which, to consumers’

detriment, took advantage of consumers’ lack of knowledge, ability, experience, or capacity to a

grossly unfair degree.

       1424. Plaintiffs and absent Texas Subclass members lacked knowledge about the above

business practices, omissions, and misrepresentations because this information was known

exclusively by Intel.

       1425. Intel intended to take advantage of consumers’ lack of knowledge, ability, experience,

or capacity to a grossly unfair degree, with reckless disregard of the unfairness that would result.

The unfairness resulting from Intel’s conduct is glaringly noticeable, flagrant, complete, and

unmitigated.

       1426. Intel acted intentionally, knowingly, and maliciously to violate Texas’s Deceptive

Trade Practices-Consumer Protection Act, and recklessly disregarded Plaintiffs’ and absent Texas

Subclass members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it on

notice that the CPUs were not as it advertised.

       1427. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Texas Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1428. Intel’s violations present a continuing risk to Plaintiffs and Texas Subclass members

as well as to the general public.



PAGE 378 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 387 of 409




       1429. Intel received notice pursuant to Tex. Bus. & Com. Code Ann. § 17.505 concerning

its wrongful conduct as alleged herein by Plaintiffs and absent Texas Subclass members. Sending

pre-suit notice pursuant to Tex. Bus. & Com. Code Ann. § 17.505, however, is an exercise in futility

for Plaintiffs because Intel has already been informed of the allegedly unfair and unlawful conduct

as described herein as of the date of the first-filed action among the cases centralized in this

multidistrict litigation, and has yet to offer Texas Subclass members remedy in accordance with

similar consumer protection statute.

       1430. Plaintiffs and the Texas Subclass seek all monetary and non-monetary relief allowed

by law, including economic damages, damages for mental anguish, treble damages for each act

committed intentionally or knowingly, court costs, reasonably and necessary attorneys’ fees,

injunctive relief, and any other relief which the Court deems proper.

                                UTAH SUBCLASS COUNT XLIX

                        UTAH CONSUMER SALES PRACTICES ACT
                               Utah Code § 13-11-1 et seq.

       1431. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1432. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in Utah,

and/or on behalf of the Utah Subclass.

       1433. Intel is a “person,” as defined by Utah Code § 13-11-1(5).

       1434. Intel is a “supplier,” as defined by Utah Code § 13-11-1(6), because it regularly

solicits, engages in, or enforces “consumer transactions,” as defined by Utah Code § 13-11-1(2).

       1435. Intel engaged in deceptive and unconscionable acts and practices in connection with

consumer transactions, in violation of Utah Code §§ 13-11-4 and 13-11-5, as described herein.


PAGE 379 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 388 of 409




       1436. Intel intended to mislead Plaintiffs and Utah Subclass members and induce them to

rely on its misrepresentations and omissions.

       1437. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1438. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in significant

CPU performance degradation; and that, in designing its CPUs, Intel had failed to take measures to

protect confidential information from attacks by unauthorized users while knowing that its CPUs

were vulnerable to such attacks. These material facts should have been disclosed because both

security and performance are central to CPU functionality; because Intel had exclusive or superior

knowledge regarding such facts; and because Intel suppressed these facts while making partial

representations as alleged herein. Moreover, these material facts should have been disclosed because

they were contrary to Intel’s representations about the CPUs.

       1439. Had Intel disclosed to Plaintiffs and Texas Subclass members material facts, including

but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed unauthorized

access to confidential information; (iii) mitigations to address the Defects would result in significant

CPU performance degradation; and (iv) that, in designing its CPUs, Intel had failed to take measures

to protect confidential information from attacks by unauthorized users while knowing that its CPUs

were vulnerable to such attacks, Intel would have been unable to sell as many CPUs that it did or at

the price such CPUs were sold. Instead, Intel represented that its CPUs were continually improving

in speed and performed better than other processors on the market. Plaintiffs and absent Utah



PAGE 380 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 389 of 409




Subclass members acted reasonably in relying on Intel’s misrepresentations and omissions, the truth

of which they could not have discovered.

       1440. Intel intentionally or knowingly engaged in deceptive acts or practices, violating Utah

Code § 13-11-4(2) by: indicating that the subject of a consumer transaction has sponsorship,

approval, performance characteristics, accessories, uses, or benefits, if it has not; indicating that the

subject of a consumer transaction is of a particular standard, quality, grade, style, or model, if it is

not; indicating that the subject of a consumer transaction has been supplied in accordance with a

previous representation, if it has not; indicating that the subject of a consumer transaction will be

supplied in greater quantity (e.g., more data security) than the supplier intends.

       1441. Intel engaged in unconscionable acts and practices that were oppressive and led to

unfair surprise, as shown in the setting, purpose, and effect of those acts and practices.

       1442. In addition, there was an overall imbalance in the obligations and rights imposed by

the consumer transactions in question, based on the mores and industry standards of the time and

place where they occurred. There is a substantial imbalance between the obligations and rights of

consumers, such as Plaintiffs and absent Utah Subclass members, who purchase CPUs based upon

the publicly-available information in the marketplace, and Intel, which has exclusive or superior

knowledge of any Defects in those devices and software developed to address those Defects.

       1443. Intel’s acts and practices were also procedurally unconscionable because consumers,

including Plaintiffs and absent Utah Subclass members, had no practicable option but to purchase

CPUs based upon publicly available information, despite Intel’s omissions and misrepresentations.

       1444. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Utah Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

PAGE 381 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20      Page 390 of 409




benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1445. Intel’s violations present a continuing risk to Plaintiffs and absent Utah Subclass

members as well as to the general public.

       1446. Under Utah Code § 13-11-19, Plaintiffs and Utah Subclass members seek all

monetary and non-monetary relief allowed by law, including actual damages, statutory damages of

$2,000 per violation, amounts necessary to avoid unjust enrichment, injunctive relief, and reasonable

attorneys’ fees and costs.

                               VERMONT SUBCLASS COUNT L

                             VERMONT CONSUMER FRAUD ACT
                               VT. Stat. Ann. Tit. 9, § 2451 et seq.

       1447. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1448. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Vermont, and/or on behalf of the Vermont Subclass.

       1449. Plaintiffs and Vermont Subclass members are “consumers,” as defined by Vt. Stat.

Ann. tit. 9, § 2451a(a).

       1450. Intel’s conduct as alleged herein related to “goods” or “services” for personal, family,

or household purposes, as defined by Vt. Stat. Ann. tit. 9, § 2451a(b).

       1451. Intel is a “seller,” as defined by Vt. Stat. Ann. tit. 9, § 2451a(c).

       1452. Intel advertised, offered, or sold goods or services in Vermont and engaged in trade

or commerce directly or indirectly affecting the people of Vermont.




PAGE 382 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 391 of 409




       1453. Intel engaged in unfair and deceptive acts or practices, in violation of Vt. Stat. tit. 9,

§ 2453(a), as described herein.

       1454. Intel intended to mislead Plaintiffs and Vermont Subclass members and induce them

to rely on its misrepresentations and omissions.

       1455. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1456. Under the circumstances, consumers had a reasonable interpretation of Intel’s

representations and omissions.

       1457. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information, that necessary mitigations to address the Defects would result in significant

CPU performance degradation; and that, in designing its CPUs, Intel failed to take measures to

protect confidential information from attacks by unauthorized users while knowing that its CPUs

were vulnerable to such attacks. These material facts should have been disclosed because both

security and performance are central to CPU functionality; because Intel had exclusive or superior

knowledge regarding such facts; and because Intel suppressed these facts while making partial

representations as alleged herein. Moreover, these material facts should have been disclosed because

they were contrary to Intel’s representations about the CPUs.

       1458. Intel’s acts and practices caused or were likely to cause substantial injury to

consumers, which was not reasonably avoidable by consumers themselves and not outweighed by

countervailing benefits to consumers or to competition.

       1459. The injury to consumers was and is substantial because it was non-trivial and non-

speculative; and involved a concrete monetary injury. The injury to consumers was substantial not

PAGE 383 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181          Filed 05/29/20   Page 392 of 409




only because it inflicted harm on a significant and unprecedented number of consumers, but also

because it inflicted a significant amount of harm on each consumer.

        1460. Consumers could not have reasonably avoided injury because Intel’s business acts

and practices unreasonably created or took advantage of an obstacle to the free exercise of consumer

decision-making.     By withholding important information from consumers, Intel created an

asymmetry of information between it and consumers that precluded consumers from taking action to

avoid or mitigate injury.

        1461. Intel’s business practices had no countervailing benefit to consumers or to

competition.

        1462. Intel is presumed, as a matter of law under Vt. Stat. Ann. tit. 9, § 2457, to have

intentionally violated the Vermont Consumer Protection Act because it failed to sell goods or services

in the manner and of the nature advertised or offered.

        1463. Intel acted intentionally, knowingly, and maliciously to violate Vermont’s Consumer

Fraud Act, and recklessly disregarded Plaintiffs’ and Vermont Subclass members’ rights. Intel’s

knowledge of the CPUs’ security and performance issues put it on notice that the CPUs were not as

it advertised.

        1464. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

Vermont Subclass members have suffered and will continue to suffer injury, ascertainable losses of

money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.




 PAGE 384 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 393 of 409




       1465. Plaintiffs and Vermont Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief, restitution, actual damages, disgorgement of profits,

treble damages, punitive/exemplary damages, and reasonable attorneys’ fees and costs.

                               VIRGINIA SUBCLASS COUNT LI

                         VIRGINIA CONSUMER PROTECTION ACT
                              VA. Code Ann. § 59.1-196 et seq.

       1466. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1467. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Virginia, and/or on behalf of the Virginia Subclass.

       1468. The Virginia Consumer Protection Act prohibits “[u]sing any . . . deception, fraud,

false pretense, false promise, or misrepresentation in connection with a consumer transaction.” Va.

Code Ann. § 59.1-200(14).

       1469. Intel is a “person” as defined by Va. Code Ann. § 59.1-198.

       1470. Intel is a “supplier,” as defined by Va. Code Ann. § 59.1-198.

       1471. Intel engaged in the complained-of conduct in connection with “consumer

transactions” with regard to “goods” and “services,” as defined by Va. Code Ann. § 59.1-198. Intel

advertised, offered, or sold goods or services used primarily for personal, family or household

purposes.

       1472. Intel engaged in deceptive acts and practices by using deception, fraud, false pretense,

false promise, and misrepresentation in connection with consumer transactions, described herein.

       1473. Intel intended to mislead Plaintiffs and Virginia Subclass members and induce them

to rely on its misrepresentations and omissions.


PAGE 385 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 394 of 409




       1474. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1475. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in significant

CPU performance degradation, and that in designing its CPUs, Intel had failed to take measures to

protect confidential information from attacks by unauthorized users while knowing that its CPUs

were vulnerable to such attacks. These material facts should have been disclosed because both

security and performance are central to CPU functionality; because Intel had exclusive or superior

knowledge regarding such facts; and because Intel suppressed these facts while making partial

representations as alleged herein. Moreover, these material facts should have been disclosed because

they were contrary to Intel’s representations about the CPUs.

       1476. Had Intel disclosed to Plaintiffs and Virginia Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel failed to take

measures to protect confidential information from attacks by unauthorized users while knowing that

its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs that it

did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were continually

improving in speed and performed better than other processors on the market. Plaintiffs and absent

Virginia Subclass members acted reasonably in relying on Intel’s misrepresentations and omissions,

the truth of which they could not have discovered.



PAGE 386 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20      Page 395 of 409




       1477. The above-described deceptive acts and practices also violated the following

provisions of Va. Code § 59.1-200(A):          misrepresenting that goods or services have certain

quantities, characteristics, ingredients, uses, or benefits; misrepresenting that goods or services are

of a particular standard, quality, grade, style, or model; and advertising goods or services with intent

not to sell them as advertised, or with intent not to sell them upon the terms advertised.

       1478. Intel acted intentionally, knowingly, and maliciously to violate Virginia’s Consumer

Protection Act, and recklessly disregarded Plaintiffs’ and absent Virginia Subclass members’ rights.

Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the CPUs were

not as it advertised. An award of punitive damages would serve to punish Intel for its wrongdoing

and warn or deter others from engaging in similar conduct.

       1479. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Virginia Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1480. Intel’s violations present a continuing risk to Plaintiffs and absent Virginia Subclass

members as well as to the general public.

       1481. Plaintiffs and Virginia Subclass members seek all monetary and non-monetary relief

allowed by law, including actual damages; statutory damages in the amount of $1,000 per violation

if the conduct is found to be willful or, in the alternative, $500 per violation; restitution; injunctive

relief; punitive damages; and attorneys’ fees and costs.




PAGE 387 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 396 of 409




                             WASHINGTON SUBCLASS COUNT LII

                      WASHINGTON CONSUMER PROTECTION ACT
                         Wash. Rev. Code Ann. § 19.86.020 et seq.

       1482. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1483. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Washington, and/or on behalf of the Washington Subclass.

       1484. Intel is a “person,” as defined by Wash. Rev. Code Ann. § 19.86.010(1).

       1485. Intel advertised, offered, or sold goods or services in Washington and engaged in trade

or commerce directly or indirectly affecting the people of Washington, as defined by Wash. Rev.

Code Ann. § 19.86.010 (2).

       1486. Intel engaged in unfair or deceptive acts or practices in the conduct of trade or

commerce, in violation of Wash. Rev. Code Ann. § 19.86.020, as described herein.

       1487. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in significant

CPU performance degradation; and that in designing its CPUs, Intel had failed to take measures to

protect confidential information from attacks by unauthorized users while knowing that its CPUs

were vulnerable to such attacks. These material facts should have been disclosed because both

security and performance are central to CPU functionality; because Intel had exclusive or superior

knowledge regarding such facts; and because Intel suppressed these facts while making partial

representations as alleged herein. Moreover, these material facts should have been disclosed because

they were contrary to Intel’s representations about the CPUs.


PAGE 388 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 397 of 409




       1488. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1489. Intel acted intentionally, knowingly, and maliciously to violate Washington’s

Consumer Protection Act, and recklessly disregarded Plaintiffs’ and absent Washington Subclass

members’ rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice

that the CPUs were not as it advertised.

       1490. Intel’s conduct is injurious to the public interest because it violates Wash. Rev. Code

Ann. § 19.86.020, violates a statute that contains a specific legislation declaration of public interest

impact, and/or injured persons and had and has the capacity to injure persons. Furthermore, its

conduct affected the public interest, including the at least hundreds of thousands of Washingtonians

affected by Intel’s deceptive business practices.

       1491. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

Washington Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from not receiving the

benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues

       1492. Plaintiffs and Washington Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, treble damages, injunctive relief, civil penalties, and

attorneys’ fees and costs.




PAGE 389 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181         Filed 05/29/20      Page 398 of 409




                            WEST VIRGINIA SUBCLASS COUNT LIII

              WEST VIRGINIA CONSUMER CREDIT AND PROTECTION ACT
                            W. Va. Code § 46A-6-101 et seq.

        1493. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

        1494. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in West

Virginia, and/or on behalf of the West Virginia Subclass.

        1495. Plaintiffs and West Virginia Subclass members are “consumers,” as defined by W.

Va. Code § 46A-6-102(2).

        1496. Intel engaged in “consumer transactions,” as defined by W. Va. Code § 46A-6-102(2).

        1497. Intel advertised, offered, or sold goods or services in West Virginia and engaged in

trade or commerce directly or indirectly affecting the people of West Virginia, as defined by W. Va.

Code § 46A-6-102(6).

        1498. Intel received notice pursuant to W. Va. Code § 46A-6-106(c) concerning its wrongful

conduct as alleged herein by Plaintiffs and West Virginia Subclass members. Sending pre-suit notice

pursuant to W. Va. Code § 46A-6-106(c), however, is an exercise in futility for Plaintiffs, because,

despite being on knowledge of the deceptive acts and practices complained of herein in this lawsuit

as of the date of the first-filed action among the cases centralized in this multidistrict litigation, Intel

has not cured its unfair and deceptive acts and practices.

        1499. Intel engaged in unfair and deceptive business acts and practices in the conduct of

trade or commerce, in violation of W. Va. Code § 46A-6-104, as described herein.

        1500. Intel’s unfair and deceptive acts and practices also violated W. Va. Code § 46A-6-

102(7), including: representing that goods or services have sponsorship, approval, characteristics,


 PAGE 390 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 399 of 409




ingredients, uses, benefits or quantities that they do not have; representing that goods or services are

of a particular standard, quality or grade, or that goods are of a particular style or model if they are

of another; advertising goods or services with intent not to sell them as advertised; engaging in any

other conduct that similarly creates a likelihood of confusion or of misunderstanding; using

deception, fraud, false pretense, false promise or misrepresentation, or the concealment, suppression

or omission of any material fact with intent that others rely upon such concealment, suppression or

omission, in connection with the sale or advertisement of goods or services, whether or not any

person has in fact been misled, deceived or damaged thereby; and advertising, displaying, publishing,

distributing, or causing to be advertised, displayed, published, or distributed in any manner,

statements and representations with regard to the sale of goods that are false, misleading or deceptive

or that omit to state material information which is necessary to make the statements therein not false,

misleading, or deceptive.

       1501. Intel’s unfair and deceptive acts and practices were unreasonable when weighed

against the need to develop or preserve business, and were injurious to the public interest, under W.

Va. Code § 46A-6-101.

       1502. Intel’s acts and practices were additionally “unfair” under W. Va. Code § 46A-6-104

because they caused or were likely to cause substantial injury to consumers, which was not

reasonably avoidable by consumers themselves and not outweighed by countervailing benefits to

consumers or to competition.

       1503. The injury to consumers from Intel’s conduct was and is substantial because it was

non-trivial and non-speculative; and involved a monetary injury. The injury to consumers was

substantial not only because it inflicted harm on a significant and unprecedented number of

consumers, but also because it inflicted a significant amount of harm on each consumer.

PAGE 391 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 400 of 409




       1504. Consumers could not have reasonably avoided injury because Intel’s business acts

and practices unreasonably created or took advantage of an obstacle to the free exercise of consumer

decision-making.     By withholding important information from consumers, Intel created an

asymmetry of information between it and consumers that precluded consumers from taking action to

avoid or mitigate injury.

       1505. Intel’s business practices had no countervailing benefit to consumers or to

competition.

       1506. Intel’s acts and practices were additionally “deceptive” under W. Va. Code § 46A-6-

104 because Intel made representations or omissions of material facts that misled or were likely to

mislead reasonable consumers, including Plaintiffs and absent West Virginia Subclass members.

       1507. Intel intended to mislead Plaintiffs and absent West Virginia Subclass members and

induce them to rely on its misrepresentations and omissions.

       1508. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       1509. Intel had a duty to disclose material facts to consumers, including but not limited to,

that the CPUs contained the Defects; that the CPU Defects allowed unauthorized access to

confidential information; that necessary mitigations to address the Defects would result in significant

CPU performance degradation; and that, in designing its CPUs, Intel had failed to take measures to

protect confidential information from attacks by unauthorized users while knowing that its CPUs

were vulnerable to such attacks. These material facts should have been disclosed because both

security and performance are central to CPU functionality; because Intel had exclusive or superior

knowledge regarding such facts; and because Intel suppressed these facts while making partial



PAGE 392 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20    Page 401 of 409




representations as alleged herein. Moreover, these material facts should have been disclosed because

they were contrary to Intel’s representations about the CPUs.

       1510. Had Intel disclosed to Plaintiffs and West Virginia Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent West Virginia Subclass members acted reasonably in relying on Intel’s misrepresentations

and omissions, the truth of which they could not have discovered.

       1511. Intel’s omissions were legally presumed to be equivalent to active misrepresentations

because Intel intentionally prevented Plaintiffs and West Virginia Subclass members from

discovering the truth regarding Intel’s CPU Defects.

       1512. Intel acted intentionally, knowingly, and maliciously to violate West Virginia’s

Consumer Credit and Protection Act, and recklessly disregarded Plaintiffs’ and West Virginia

Subclass members’ rights. Intel’s unfair and deceptive acts and practices were likely to cause serious

harm, and Intel knew that its deceptive acts would cause harm based upon its business practices and

exclusive knowledge of the omissions and misrepresentations herein.

       1513. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent West Virginia Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including from

PAGE 393 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181      Filed 05/29/20     Page 402 of 409




not receiving the benefit of their bargain in purchasing the CPUs, and increased time and expense in

dealing with performance and security issues.

       1514. Intel’s violations present a continuing risk to Plaintiffs and absent West Virginia

Subclass members as well as to the general public.

       1515. Plaintiffs and West Virginia Subclass members seek all monetary and non-monetary

relief allowed by law, including the greater of actual damages or $200 per violation under W. Va.

Code § 46A-6-106(a), restitution, injunctive and other equitable relief, punitive damages, and

reasonable attorneys’ fees and costs.

                             WISCONSIN SUBCLASS COUNT LIV

                    WISCONSIN DECEPTIVE TRADE PRACTICES ACT
                               Wis. Stat. § 100.18 et seq.

       1516. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1517. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Wisconsin, and/or on behalf of the Wisconsin Subclass.

       1518. Intel is a “person, firm, corporation or association,” as defined by Wis. Stat.

§ 100.18(1).

       1519. Plaintiffs and absent Wisconsin Subclass members are members of “the public,” as

defined by Wis. Stat. § 100.18(1).

       1520. With intent to sell, distribute, or increase consumption of merchandise, services, or

anything else offered by Intel to members of the public for sale, use, or distribution, Intel made,

published, circulated, placed before the public or caused (directly or indirectly) to be made,

published, circulated, or placed before the public in Wisconsin advertisements, announcements,


PAGE 394 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI          Document 181        Filed 05/29/20     Page 403 of 409




statements, and representations to the public that contained assertions, representations, or statements

of fact that were untrue, deceptive, and/or misleading, in violation of Wis. Stat. § 100.18(1).

        1521. Intel also engaged in the above-described conduct as part of a plan or scheme, the

purpose or effect of which was to sell, purchase, or use merchandise or services not as advertised, in

violation of Wis. Stat. § 100.18(9).

        1522. Those advertisements were placed in Wisconsin by Intel or through retailers and other

third parties who sold products containing Intel CPUs and were provided information for

advertisements relating to the CPUs. That Intel placed and made advertisements in Wisconsin is

evident by the fact that Intel was able to sell, based upon information and belief, thousands of CPUs

in the state. Indeed, discovery will demonstrate how may advertisements Intel made to or targeted

at Wisconsin to the Wisconsin Subclass.

        1523. Intel intended to mislead Plaintiffs and Wisconsin Subclass members and induce them

to rely on its misrepresentations and omissions.

        1524. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

        1525. Intel’s had a duty to disclose the above-described facts due to the circumstances of

this case, including its exclusive knowledge of the CPU Defects, its concealment regarding same,

and its incomplete representations regarding its CPUs.

        1526. Intel’s failure to disclose the above-described facts is the same as actively representing

that those facts do not exist.

        1527. Intel acted intentionally, knowingly, and maliciously to violate the Wisconsin

Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs’ and Wisconsin Subclass



 PAGE 395 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 404 of 409




members’ rights. Intel’s knowledge of the CPUs’ performance and security issues put it on notice

that the CPUs were not as it advertised.

       1528. As a direct and proximate result of Intel’s deceptive acts or practices, Plaintiffs and

absent Wisconsin Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

CPU performance and security issues.

       1529. Intel had an ongoing duty to all Intel customers under Wis. Stat. § 100.18 to refrain

from deceptive acts, practices, plans, and schemes.

       1530. Plaintiffs and Wisconsin Subclass members seek all monetary and non-monetary

relief allowed by law, including damages, reasonable attorneys’ fees, and costs under Wis. Stat.

§ 100.18(11)(b)(2), injunctive relief, and punitive damages.

                              WYOMING SUBCLASS COUNT LV

                        WYOMING CONSUMER PROTECTION ACT
                            Wyo. Stat. Ann. § 40-12-101 et seq.

       1531. Plaintiffs reallege and incorporate the preceding paragraphs as if fully set forth herein.

       1532. Plaintiffs bring this count on behalf of themselves and all members of the Class that

purchased or leased one or more Intel CPUs or one or more devices containing an Intel CPU in

Wyoming, and/or on behalf of the Wyoming Subclass.

       1533. Intel is a “person” as defined by Wyo. Stat. Ann. § 42-12-102(i).

       1534. Plaintiffs and Wyoming Subclass members engaged in “consumer transactions” as

defined by Wyo. Stat. Ann. § 40-12-102(ii).




PAGE 396 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI           Document 181         Filed 05/29/20       Page 405 of 409




        1535. Intel is engaged in an “uncured unlawful deceptive trade practice” in accordance with

Wyo. Stat. Ann. § 40-12-105 in that it had actual notice of its deceptive acts and practices when the

first action of the cases centralized in this multidistrict litigation was file. It has not, however, offered

to adjust or modified the consumer transactions at issue in this case, nor has it offered to rescind the

consumer transactions. Consequently, pre-suit notice to Intel pursuant to Wyo. Stat. Ann. § 40-12-

109 was an exercise in futility.

        1536. Intel advertised, offered, or sold goods or services in Wyoming, and engaged in trade

or commerce directly or indirectly affecting the people of Wyoming.

        1537. Intel engaged in deceptive acts and practices in the conduct of trade or commerce, in

violation of the Wyoming Consumer Protection Act, Wyo. Stat. Ann. §§ 40-12-101, et seq.,

including: representing that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits, or qualities that they do not have; representing that goods or services are

of a particular standard, quality, or grade, or that goods are of a particular style or model, if they are

of another; and engaging in any other unconscionable, false, misleading, or deceptive act or practice

in the conduct of trade or commerce.

        1538. Intel’s representations and omissions were material because they were likely to

deceive reasonable consumers.

        1539. Intel intended to mislead Plaintiffs and Wyoming Subclass members and induce them

to rely on its misrepresentations and omissions.

        1540. Had Intel disclosed to Plaintiffs and Wyoming Subclass members material facts,

including but not limited to, that: (i) its CPUs contained the Defects; (ii) the CPU Defects allowed

unauthorized access to confidential information; (iii) mitigations to address the Defects would result

in significant CPU performance degradation; and (iv) that in designing its CPUs, Intel had failed to

 PAGE 397 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181        Filed 05/29/20     Page 406 of 409




take measures to protect confidential information from attacks by unauthorized users while knowing

that its CPUs were vulnerable to such attacks, Intel would have been unable to sell as many CPUs

that it did or at the price such CPUs were sold. Instead, Intel represented that its CPUs were

continually improving in speed and performed better than other processors on the market. Plaintiffs

and absent Wyoming Subclass members acted reasonably in relying on Intel’s misrepresentations

and omissions, the truth of which they could not have discovered.

       1541. Intel acted intentionally, knowingly, and maliciously to violate the Wyoming

Consumer Protection Act, and recklessly disregarded Plaintiffs’ and Wyoming Subclass members’

rights. Intel’s knowledge of the CPUs’ security and performance issues put it on notice that the CPUs

were not as it advertised.

       1542. As a direct and proximate result of Intel’s deceptive acts and practices, Plaintiffs and

absent Wyoming Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from not receiving

the benefit of their bargain in purchasing the CPUs, and increased time and expense in dealing with

performance and security issues.

       1543. Intel’s deceptive acts and practices caused substantial injury to Plaintiffs and absent

Wyoming Subclass members, which they could not reasonably avoid, and which outweighed any

benefits to consumers or to competition.

       1544. Plaintiffs and the Wyoming Subclass seek all monetary and non-monetary relief

allowed by law, actual damages, injunctive relief, attorneys’ fees, costs, and any other relief that is

just and proper.




PAGE 398 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
     Case 3:18-md-02828-SI         Document 181         Filed 05/29/20      Page 407 of 409




                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all other Class members,

respectfully request that the Court enter an Order:

       A.      Declaring that this action is a proper class action, certifying the Class and/or

Subclasses as requested herein, designating Plaintiffs as Class Representatives, and appointing

Plaintiffs’ attorneys as Class Counsel;

       B.      Enjoining Intel from continuing the unfair business practices alleged in this

Complaint;

       C.      Ordering Intel to pay actual and statutory damages (including punitive damages) and

restitution to Plaintiffs and the other Class members, as allowable by law;

       D.      Ordering Intel to pay both pre- and post-judgment interest on any amounts awarded;

       E.      Ordering Intel to pay attorneys’ fees and costs of suit; and

       F.      Ordering such other and further relief as may be just and proper.

                                          JURY DEMAND

       Plaintiffs hereby demand a trial by jury on all issues so triable.

       DATED this 29th day of May, 2020.

                                                      STOLL STOLL BERNE LOKTING
                                                       & SHLACHTER P.C.

                                                      By: s/ Jennifer S. Wagner
                                                          Steve D. Larson, OSB No. 863540
                                                          Jennifer S. Wagner, OSB No. 024470

                                                      209 SW Oak Street, Suite 500
                                                      Portland, Oregon 97204
                                                      Telephone: (503) 227-1600
                                                      Email: slarson@stollberne.com
                                                              jwagner@stollberne.com

                                                      Interim Plaintiffs’ Liaison Counsel


PAGE 399 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
  Case 3:18-md-02828-SI   Document 181    Filed 05/29/20    Page 408 of 409




                                         Christopher A. Seeger (pro hac vice)
                                         SEEGER WEISS LLP
                                         55 Challenger Road
                                         Ridgefield Park, NJ 07660
                                         Telephone: (212) 584-0700
                                         Email: cseeger@seegerweiss.com

                                         Rosemary M. Rivas (pro hac vice)
                                         LEVI & KORSINSKY LLP
                                         388 Market Street, Suite 1300
                                         San Francisco, CA 94111
                                         Telephone: (415) 373-1671
                                         Email: rrivas@zlk.com

                                         Interim Co-Lead Plaintiffs’ Counsel

                                         Gayle M. Blatt (pro hac vice)
                                         CASEY GERRY SCHENK FRANCAVILLA
                                         BLATT & PENFIELD LLP
                                         110 Laurel Street
                                         San Diego, CA 92101
                                         Telephone: (619) 238-1811
                                         Email: gmb@cglaw.com

                                         Stuart A. Davidson (pro hac vice)
                                         ROBBINS GELLER RUDMAN & DOWD
                                         LLP
                                         120 East Palmetto Park Road, Suite 500
                                         Boca Raton, FL 33432
                                         Telephone: (561) 750-3000
                                         Email: sdavidson@rgrdlaw.com

                                         Melissa R. Emert (pro hac vice)
                                         STULL, STULL, & BRODY
                                         6 East 45th Street
                                         New York City, NY 10017
                                         Telephone: (212) 687-7230
                                         Email: memert@ssbny.com

                                         Richard M. Hagstrom (pro hac vice)
                                         HELLMUTH & JOHNSON PLLC
                                         8050 West 78th Street
                                         Edina, MN 55439
                                         Telephone: (952) 941-4005
                                         Email: rhagstrom@hjlawfirm.com




PAGE 400 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
  Case 3:18-md-02828-SI   Document 181    Filed 05/29/20     Page 409 of 409




                                         Jennifer L. Joost (pro hac vice)
                                         KESSLER TOPAZ MELTZER & CHECK
                                         LLP
                                         One Sansome Street, Suite 1850
                                         San Francisco, CA 94104
                                         Telephone: (415) 400-3000
                                         Email: jjoost@ktmc.com

                                         Adam J. Levitt (pro hac vice)
                                         DICELLO LEVITT & CASEY LLC
                                         Ten North Dearborn Street, Eleventh Floor
                                         Chicago, IL 60602
                                         Telephone: (312) 214-7900
                                         Email: alevitt@dlcfirm.com

                                         Charles E. Schaffer (pro hac vice)
                                         LEVIN SEDRAN & BERMAN LLP
                                         510 Walnut Street, Suite 500
                                         Philadelphia, PA 19106
                                         Telephone: (215) 592-1500
                                         Email: cschaffer@lfsblaw.com

                                         Interim Plaintiffs’ Steering Committee




PAGE 401 – AMENDED CONSOLIDATED CLASS ACTION ALLEGATION COMPLAINT
